Exhibit 10(ss)

 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested. The redacted material has been separately
filed with the Securities and Exchange Commission and those redacted terms are
indicated in this exhibit with ****.

EXECUTION COPY

CREDIT AGREEMENT

Dated as of June 9, 2008

among

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

and

BANK OF AMERICA, N.A.

as Agent, U.S. Swingline Lender and Letter of Credit Issuer

BANK OF AMERICA, N.A. (acting through its Canada Branch)

as Canadian Swingline Lender and as a Canadian Funding Bank

and

UBS SECURITIES LLC

as the Syndication Agent

UBS AG CANADA BRANCH

as a Canadian Funding Bank

and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Documentation Agent

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

as a Canadian Funding Bank

and

WELLS FARGO BANK, N.A.

as Co-Documentation Agent

and

UNITED RENTALS (NORTH AMERICA), INC.

and certain of its Subsidiaries

as the U.S. Borrowers

UNITED RENTALS, INC.

and certain of its Subsidiaries

as the Guarantors

UNITED RENTALS OF CANADA, INC.

and UNITED RENTALS ALBERTA HOLDING, LP

as the Canadian Borrowers

UNITED RENTALS FINANCING LIMITED PARTNERSHIP

as the Specified Loan Borrower

and

BANC OF AMERICA SECURITIES LLC and

UBS SECURITIES LLC

as the Joint Lead Arrangers

and

BANC OF AMERICA SECURITIES LLC

UBS SECURITIES LLC and

WACHOVIA CAPITAL MARKETS, LLC

as the Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS   

1.1

   Defined Terms    2

1.2

   Accounting Terms    55

1.3

   Interpretive Provisions    55

1.4

   Classification of Loans and Borrowings    56

1.5

   Effectuation of Transactions    56

1.6

   Currency    56    ARTICLE II       LOANS AND LETTERS OF CREDIT   

2.1

   Credit Facilities    57

2.2

   Revolving Loans    57

2.3

   Specified Loans    58

2.4

   Letters of Credit    58

2.5

   U.S. Loan Administration    62

2.6

   Canadian Revolving Loan Administration    65

2.7

   Reserves; Bank Products    68

2.8

   Increase of Commitments; Additional Lenders    69

2.9

   Canadian Revolver Adjustments    72

2.10

   Specified Loan Administration    73    ARTICLE III       INTEREST AND FEES   

3.1

   Interest    74

3.2

   Continuation and Conversion Elections    76

3.3

   Maximum Interest Rate    78

3.4

   Closing Fees    78

3.5

   Unused Line Fee    78

3.6

   Letter of Credit Fees    79    ARTICLE IV       PAYMENTS AND PREPAYMENTS   

4.1

   Payments and Prepayments    79

4.2

   Out-of-Formula Condition    80

4.3

   Mandatory Prepayments    80

4.4

   Termination or Reductions of Facilities    81

4.5

   LIBOR Loan and BA Equivalent Loans Prepayments    82

4.6

   Payments by the Borrowers    82

4.7

   Apportionment, Application and Reversal of Payments    82

4.8

   Indemnity for Returned Payments    83

 

i



--------------------------------------------------------------------------------

4.9

   Agent’s and Lenders’ Books and Records; Monthly Statements    83

4.10

   Borrowers’ Agent    84

4.11

   Joint and Several Liability    84

4.12

   Obligations Absolute    85

4.13

   Waiver of Suretyship Defenses    85

4.14

   Contribution and Indemnification among the Borrowers    86

4.15

   Excess Resulting from Exchange Rate Change    86    ARTICLE V       TAXES,
YIELD PROTECTION AND ILLEGALITY   

5.1

   Taxes    86

5.2

   Illegality    88

5.3

   Increased Costs and Reduction of Return    88

5.4

   Funding Losses    89

5.5

   Inability to Determine Rates    89

5.6

   Certificates of Agent    90

5.7

   Survival    90

5.8

   Assignment of Commitments Under Certain Circumstances    90    ARTICLE VI   
   BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES; CURRENCY   

6.1

   Books and Records    91

6.2

   Financial Information    91

6.3

   Notices to the Agent    93

6.4

   Collateral Reporting    95    ARTICLE VII       GENERAL WARRANTIES AND
REPRESENTATIONS   

7.1

   Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents    96

7.2

   Validity and Priority of Security Interest    97

7.3

   Organization and Qualification    97

7.4

   Corporate Name; Prior Transactions    97

7.5

   Subsidiaries    97

7.6

   Financial Statements; Borrowing Base Certificate and Projections    97

7.7

   Capitalization    98

7.8

   Solvency    98

7.9

   Debt and Lien    98

7.10

   Real Estate; Leases    98

7.11

   Proprietary Rights    99

7.12

   Litigation    99

7.13

   Labor Disputes    99

7.14

   Environmental Laws    99

7.15

   No Violation of Law    100

7.16

   No Default    100

 

ii



--------------------------------------------------------------------------------

7.17

   ERISA Compliance    100

7.18

   Taxes    101

7.19

   Regulated Entities    101

7.20

   Use of Proceeds; Margin Regulations    101

7.21

   No Material Adverse Change    102

7.22

   Full Disclosure    102

7.23

   Government Authorization    102

7.24

   Rental Equipment    102

7.25

   Leases    102

7.26

   Anti-Terrorism Laws    102

7.27

   Confidential Information Memorandum    103

7.28

   Insurance    103

7.29

   Casualty, Etc    103

7.30

   Designation of Senior Debt    103    ARTICLE VIII       AFFIRMATIVE AND
NEGATIVE COVENANTS   

8.1

   Taxes and Other Obligations    103

8.2

   Legal Existence and Good Standing    104

8.3

   Compliance with Law and Agreements; Maintenance of Licenses    104

8.4

   Maintenance of Property, Inspection    104

8.5

   Insurance    105

8.6

   Insurance and Condemnation Proceeds    106

8.7

   Environmental Laws    106

8.8

   Compliance with ERISA    106

8.9

   Accounting Changes    107

8.10

   Mergers, Consolidations or Sales    107

8.11

   Distributions; Restricted Investments    108

8.12

   Guarantees    108

8.13

   Debt    108

8.14

   Prepayments of Debt    110

8.15

   Transactions with Affiliates    111

8.16

   Investment Banking and Finder’s Fees    111

8.17

   Business Conducted    111

8.18

   Liens    111

8.19

   Restrictive Agreements    111

8.20

   Sale and Leaseback Transactions    112

8.21

   Fiscal Year    112

8.22

   Fixed Charge Coverage Ratio    112

8.23

   Senior Secured Leverage Ratio    113

8.24

   Anti-Terrorism Laws    113

8.25

   Additional Obligors    114

8.26

   Compliance with Terms of Leaseholds    115

8.27

   Bank and Securities Accounts; Cash Dominion    115

8.28

   Use of Proceeds    116

8.29

   Further Assurances    116

 

iii



--------------------------------------------------------------------------------

8.30

   6 1/2% Senior Notes    116

8.31

   Qualified Receivables Transactions    116

8.32

   Designation of Other Senior Debt    117

8.33

   Certain Documents; Borrowers    117

8.34

   Post-Closing Covenant    117    ARTICLE IX       CONDITIONS OF LENDING   

9.1

   Conditions Precedent to Making of Loans on the Closing Date    118

9.2

   Conditions Precedent to Each Loan    121    ARTICLE X       DEFAULT; REMEDIES
  

10.1

   Events of Default    122

10.2

   Remedies    125    ARTICLE XI       TERM AND TERMINATION   

11.1

   Term and Termination    126    ARTICLE XII       AMENDMENTS; WAIVERS;
PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS   

12.1

   Amendments and Waivers    127

12.2

   Assignments; Participations    129    ARTICLE XIII       THE AGENT   

13.1

   Appointment and Authorization    133

13.2

   Delegation of Duties    134

13.3

   Liability of Agent    135

13.4

   Reliance by Agent    135

13.5

   Notice of Default    135

13.6

   Credit Decision    136

13.7

   Indemnification    136

13.8

   Agent in Individual Capacity    136

13.9

   Successor Agent    137

13.10

   Withholding Tax    137

13.11

   Collateral Matters    139

13.12

   Restrictions on Actions by Lenders; Sharing of Payments    140

13.13

   Agency for Perfection    141

13.14

   Payments by Agent to Lenders    141

13.15

   Settlement    142

13.16

   Letters of Credit; Intra-Lender Issues    145

13.17

   Canadian Revolving Loans; Intra-Lender Issues    147

 

iv



--------------------------------------------------------------------------------

13.18

   Concerning the Collateral and the Related Loan Documents    153

13.19

   Field Audit and Examination Reports; Disclaimer by Lenders    153

13.20

   Relation Among Lenders    154

13.21

   Arrangers; Agent    154

13.22

   The Register    155    ARTICLE XIV       MISCELLANEOUS   

14.1

   No Waivers; Cumulative Remedies    156

14.2

   Severability    156

14.3

   Governing Law; Choice of Forum; Service of Process    156

14.4

   WAIVER OF JURY TRIAL    157

14.5

   Survival of Representations and Warranties    157

14.6

   Other Security and Guarantees    158

14.7

   Fees and Expenses    158

14.8

   Notices    159

14.9

   Waiver of Notices    160

14.10

   Binding Effect    160

14.11

   Indemnity of the Agent and the Lenders    160

14.12

   Limitation of Liability    161

14.13

   Final Agreement    161

14.14

   Counterparts; Facsimile Signatures    161

14.15

   Captions    162

14.16

   Right of Setoff    162

14.17

   Confidentiality    162

14.18

   Conflicts with Other Loan Documents    163

14.19

   Collateral Matters    163

14.20

   No Fiduciary Relationship    163

14.21

   Judgment Currency    163

14.22

   Canadian Lenders    164

14.23

   U.S. Lenders    164

14.24

   USA PATRIOT Act    164

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES   EXHIBIT A    FORM OF BORROWING BASE CERTIFICATE   A - 1
EXHIBIT B-1    U.S. NOTICE OF BORROWING   B - 1 EXHIBIT B-2    CANADIAN NOTICE
OF BORROWING   B - 2 EXHIBIT B-3    SPECIFIED LOAN NOTICE OF BORROWING   B - 3
EXHIBIT C-1    FORM OF U.S. NOTICE OF CONTINUATION/CONVERSION   C - 1 EXHIBIT
C-2    FORM OF CANADIAN NOTICE OF CONTINUATION/CONVERSION   C - 2 EXHIBIT C-3   
FORM OF SPECIFIED LOAN NOTICE OF CONTINUATION/CONVERSION   C - 3 EXHIBIT D   
FORM OF COMPLIANCE CERTIFICATE   D - 1 EXHIBIT E    FORM OF ASSIGNMENT AND
ACCEPTANCE AGREEMENT   E - 1 EXHIBIT F    PERFECTION CERTIFICATE   EXHIBIT G   
FORM OF SOLVENCY CERTIFICATE   SCHEDULE 1.1    LENDERS’ COMMITMENTS   SCHEDULE
1.2    U.S. SUBSIDIARY BORROWERS   SCHEDULE 1.3    IMMATERIAL SUBSIDIARIES  
SCHEDULE 1.4    RECEIVABLES ENTITIES   SCHEDULE 7.4    PRIOR NAMES AND
TRANSACTIONS   SCHEDULE 7.5    SUBSIDIARIES   SCHEDULE 7.7    CAPITALIZATION  
SCHEDULE 7.10    REAL ESTATE; LEASES   SCHEDULE 7.12    LITIGATION   SCHEDULE
7.13    LABOR DISPUTES   SCHEDULE 7.14    ENVIRONMENTAL LAW   SCHEDULE 7.17   
ERISA AND PENSION PLAN COMPLIANCE   SCHEDULE 7.18    TAXES   SCHEDULE 8.11   
PERMITTED INVESTMENTS   SCHEDULE 8.13    DEBT   SCHEDULE 8.15    AFFILIATE
TRANSACTIONS  

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of June 9, 2008, among the financial institutions
from time to time parties hereto (such financial institutions, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), Bank of America,
N.A., with an office at 335 Madison Avenue, New York, New York 10017, as Agent,
U.S. Swingline Lender and Letter of Credit Issuer, Bank of America, N.A. (acting
through its Canada branch), with an office at 200 Front Street West, Toronto,
Ontario, M5V 3L2, as Canadian Swingline Lender and as a Canadian Funding Bank,
UBS Securities LLC, as the syndication agent (in its capacity as the syndication
agent, the “Syndication Agent”), UBS AG Canada Branch, as a Canadian Funding
Bank, Wachovia Bank, National Association, as a co-documentation agent (in its
capacity as a co-documentation agent, a “Co-Documentation Agent”), Wachovia
Capital Finance Corporation (Canada), as a Canadian Funding Bank, Wells Fargo
Bank, N.A., as a co-documentation agent (in its capacity as a co-documentation
agent, a “Co-Documentation Agent”), United Rentals, Inc., a Delaware
corporation, with offices at Five Greenwich Office Park, Greenwich, Connecticut
06831 (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation, with offices at Five Greenwich Office Park, Greenwich, Connecticut
06831 (the “Company”), each Subsidiary that is listed on Schedule 1.2 (the “U.S.
Subsidiary Borrowers” and, together with the Company, the “U.S. Borrowers”),
United Rentals of Canada, Inc., a company formed under the federal laws of
Canada (“URC”), United Rentals Alberta Holding, LP (“URA” and, together with
URC, the “Canadian Borrowers”), United Rentals Financing Limited Partnership, a
Delaware partnership (the “Specified Loan Borrower”) and the Guarantors (as
defined below) party hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the U.S. Lenders make available a
revolving credit facility, portions of which may be used from time to time by
the U.S. Borrowers and the Specified Loan Borrower, in each case on the terms
and conditions specified herein;

WHEREAS, the Borrowers have requested that the Canadian Lenders make available a
revolving credit facility, which may be used from time to time by the Canadian
Borrowers, in each case on the terms and conditions specified herein;

WHEREAS, all Obligations incurred pursuant hereto are and shall continue to be
secured by, among other things, the Security Agreements and the other Loan
Documents, in each case as and to the extent set forth herein and therein; and

WHEREAS, each of the U.S. Guarantors has agreed to guarantee the Obligations of
each of the Borrowers, and each of the Canadian Guarantors has agreed to
guarantee the Obligations of each Canadian Borrower.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

“1 7/8% Convertible Senior Subordinated Note Indenture” means that certain
Indenture dated October 31, 2003 among United Rentals, the Company, as
guarantor, and The Bank of New York, as Trustee, as amended, modified and
supplemented from time to time prior to the date hereof.

“1 7/8% Convertible Senior Subordinated Notes” means the 1 7/8% Convertible
Senior Subordinated Notes due 2023 issued by the Company pursuant to the 1 7/8%
Convertible Senior Subordinated Note Indenture.

“6 1/2% QUIPS” means the 6 1/2% Convertible Subordinated Debentures due 2028
issued by United Rentals pursuant to the 6 1/2% Convertible QUIPS Debenture
Indenture.

“6 1/2% QUIPS Debenture Indenture ” means that certain Indenture dated as of
August 5, 1998 between United Rentals Holdings, Inc. and The Bank of New York,
as Trustee, as amended, modified and supplemented from time to time prior to the
date hereof.

“6 1/2% Senior Note Indenture” means that certain Indenture dated as of
February 17, 2004 among the Company, the guarantors named therein and The Bank
of New York, as Trustee, as amended, modified and supplemented from time to time
prior to the date hereof.

“6 1/2% Senior Notes” means the 6 1/2% Senior Notes due 2012 issued by the
Company pursuant to the 6 1/2% Senior Note Indenture.

“7% Senior Subordinated Note Indenture” means that certain Indenture dated as of
January 28, 2004 among the Company, the guarantors named therein and The Bank of
New York, as Trustee, as amended, modified and supplemented from time to time
prior to the date hereof.

“7% Senior Subordinated Notes” means the 7% Senior Subordinated Notes due 2014
issued by the Company pursuant to the 7% Senior Subordinated Note Indenture.

“7 3/4% Senior Subordinated Note Indenture” means that certain Indenture dated
November 12, 2003 among the Company, the guarantors named therein, and The Bank
of New York, as Trustee as amended, modified and supplemented from time to time
prior to the date hereof.

“7 3/4% Senior Subordinated Notes” means the 7 3/4% Senior Subordinated Notes
due 2013 issued by the Company pursuant to the 7 3/4% Senior Subordinated Note
Indenture.

“Accommodation Payment” has the meaning specified in Section 4.14.

 

2



--------------------------------------------------------------------------------

“Accounts” means, with respect to each Obligor and its Subsidiaries, all of such
Obligor’s or such Subsidiary’s now owned or hereafter acquired or arising
accounts, as defined in the UCC or the PPSA, as applicable, and Leases,
including any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance, all Progress
Billings, and all rentals, lease payments and other monies due and to become due
under any Lease.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangibles (including a payment
intangible).

“Acquisition Consideration” means the sum of cash and notes disbursed or issued
to sellers under a Permitted Acquisition plus funded debt of the sellers or the
Target assumed (or, in the case of the Target, retained) by the Borrowers and
their respective Subsidiaries (including, if applicable, the Target) to the
extent permitted by the Agreement.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, twenty-five percent (25%) or
more of the outstanding equity interests of such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise. Without limiting the generality of the
foregoing, when used with respect to the Agent or any Lender or Canadian Funding
Bank, the term “Affiliate” shall include any “authorized foreign bank” for
purposes of the Income Tax Act (Canada) of such Person.

“Agent” means Bank of America, N.A., as the agent for the Lenders under this
Agreement, or any successor agent.

“Agent Advances” means the U.S. Agent Advances and Canadian Agent Advances, as
the context requires.

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Secured Parties, pursuant to the Agreement and the other Loan
Documents.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

“Aggregate Canadian Revolver Outstandings” means, at any date of determination
and without duplication, the Equivalent Amount in Dollars of the unpaid
principal balance of Canadian Revolving Loans.

“Aggregate Canadian Revolver Outstandings Funded On U.S. Borrowing Base” means,
at any date of determination and without duplication, (a) the Aggregate Canadian
Revolver Outstandings, minus (b) the lesser of (i) the Maximum Canadian Revolver
Amount and (ii) the Canadian Borrowing Base.

 

3



--------------------------------------------------------------------------------

“Aggregate Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
Aggregate U.S. Revolver Outstandings and (b) the Aggregate Canadian Revolver
Outstandings.

“Aggregate U.S. Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
unpaid principal balance of U.S. Revolving Loans and Specified Loans, (b) one
hundred percent (100%) of the aggregate undrawn face amount of all outstanding
Letters of Credit, and (c) the aggregate amount of any unpaid reimbursement
obligations in respect of Letters of Credit.

“Agreement” means this Credit Agreement, as from time to time amended, modified
or restated.

“Agreement Date” means the date of the Agreement.

“Allocable Amount” has the meaning specified in Section 4.14.

“Anti-Terrorism Laws” means any Executive Order administered by the U.S.
Treasury Department Office of Foreign Asset Control (OFAC), and the Proceeds of
Crime Act.

“Applicable Margin” means a percentage equal to (a) (i) with respect to the U.S.
Revolving Loans that are Base Rate Loans, 1.75% and (ii) with respect to the
Canadian Revolving Loans that are Canadian Prime Rate Loans, 1.75% and
(b) (i) with respect to U.S. Revolving Loans that are LIBOR Loans, 2.75%,
(ii) with respect to Canadian Revolving Loans that are BA Equivalent Loans,
2.75% and (iii) with respect to Specified Loans that are BA Equivalent Loans,
2.75%; provided that, from and after December 9, 2008, the Applicable Margin
shall be determined from time to time on the basis of the Total Leverage Ratio,
as follows:

 

Level   

Total Leverage

Ratio

  

Applicable

Margin for

U.S.

Revolving

Loans that

are Base Rate

Loans

  

Applicable

Margin for

U.S.

Revolving
Loans that are

LIBOR Loans

  

Applicable

Margin for

Canadian
Revolving Loans
that are Canadian
Prime Rate Loans

  

Applicable

Margin for

Canadian
Revolving Loans

and Specified
Loans that are BA
Equivalent Loans

I    At least 3.5x    2.00%    3.00%    2.00%    3.00%

II

   Below 3.5x but at least 2.5x    1.75%    2.75%    1.75%    2.75% III    Below
2.5x but at least 1.5x    1.50%    2.50%    1.50%    2.50% IV    Below 1.5x   
1.25%    2.25%    1.25%    2.25%

On December 9, 2008, and thereafter until further adjusted as provided below,
the Applicable Margin shall be determined on the basis of the Total Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter prior to such
date. Thereafter, adjustments in the

 

4



--------------------------------------------------------------------------------

Applicable Margin shall be implemented quarterly on a prospective basis, on the
fifth Business Day after the date of delivery to the Lenders of unaudited
Financial Statements delivered under Section 6.2(b) with respect to any Fiscal
Quarter end or annual audited Financial Statements delivered under
Section 6.2(a), as applicable, evidencing the need for an adjustment.
Concurrently with the delivery of those Financial Statements, the Borrowers
shall deliver to the Agent and the Lenders the certificate described in
Section 6.2(c). Failure to deliver such Financial Statements and certificate
within ten (10) Business Days after the date such Financial Statements are due
shall, in addition to any other remedy provided for in the Agreement, result in
an increase in the Applicable Margin to the highest level set forth in the
foregoing grid, until the fifth Business Day following the delivery of those
Financial Statements and certificate demonstrating that such an increase is not
required. If any Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margin is to be implemented in accordance with the
foregoing, no reduction shall occur until the fifth Business Day after the date
on which such Event of Default is waived or cured.

“Applicable Period” has the meaning specified in Section 3.1(c).

“Applicable Unused Line Fee Margin” means, with respect to any period,
(a) 0.375%, if the sum of the average daily outstanding principal amount of all
Loans (other than Swingline Loans) plus the average daily undrawn face amount of
all outstanding Letters of Credit during such period is greater than 66% of the
amount of the Revolving Credit Commitments; (b) 0.50%, if the sum of the average
daily outstanding principal amount of all Loans (other than Swingline Loans)
plus the average daily undrawn face amount of all outstanding Letters of Credit
during such period is less than or equal to 66%, and greater than 33%, of the
amount of the Revolving Credit Commitments; and (c) 0.625%, if the sum of the
average daily outstanding principal amount of all Loans (other than Swingline
Loans) plus the average daily undrawn face amount of all outstanding Letters of
Credit during such period is less than or equal to 33% of the amount of the
Revolving Credit Commitments.

“Appraisal” means an appraisal, prepared on a basis reasonably satisfactory to
the Agent, setting forth the Net Orderly Liquidation Value of all Rental
Equipment, which appraisal shall be prepared in accordance with Section 8.4(c).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, holding or investing in extensions of credit in its ordinary course
of business and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.

“Arrangers” means Banc of America Securities LLC and UBS Securities LLC.

“Asset Disposition” means any sale, lease, assignment, transfer, or other
disposition of any Collateral to any Person other than the Obligors (including
any condemnation or destruction of Collateral), other than:

(a) sales, leases, assignments, transfers, rentals or other disposals of
Equipment and Inventory in the ordinary course of business;

 

5



--------------------------------------------------------------------------------

(b) sales, transfers or other dispositions of obsolete, surplus or worn-out
property or property that is no longer necessary in the business of the
Borrowers and their Subsidiaries;

(c) Like-Kind Exchanges in the ordinary course of business;

(d) dispositions of cash and cash equivalents pursuant to any transaction
permitted under the Loan Documents;

(e) sales, discounting or forgiveness of Accounts in connection with the
collection or compromise thereof;

(f) sales, assignments and other transfers of Accounts and Related Assets to a
Receivables Entity, so long as the requirements included in the definition of
Qualified Receivables Transactions have been satisfied;

(g) licenses and sublicense of software, trademarks, patents and other
intellectual property and proprietary rights which do not materially interfere
with the business of the Borrower and its Subsidiaries;

(h) transfers, assignments and other dispositions constituting Permitted
Distributions, Permitted Investments or Permitted Liens;

(i) any issuance of Stock by a Subsidiary of a Borrower to a Borrower or another
Subsidiary of a Borrower; and

(j) sales, transfers and other dispositions of property for aggregate
consideration of less than $10,000,000 with respect to any individual
transaction, provided that the aggregate amount of such sales, transfers and
other dispositions excluded by this clause (j) shall not exceed $20,000,000
during any Fiscal Year.

“Assignee” has the meaning specified in Section 12.2(a).

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by one or more Lenders and Eligible Assignees (with the consent of any
party whose consent is required by Section 12.2(a)), and accepted by the Agent,
in substantially the form of Exhibit E or any other form approved by the Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel engaged by the Agent
(including one primary counsel and not more than one local counsel for each
jurisdiction (including foreign jurisdictions)).

“Authorized Foreign Bank” has the meaning ascribed thereto by subsection 248(1)
of the Income Tax Act (Canada), and, by reference therein, the meaning ascribed
thereto by Section 2 of the Bank Act (Canada).

“Availability” means U.S. Availability or Canadian Availability, as the context
requires.

 

6



--------------------------------------------------------------------------------

“BA Equivalent Interest Payment Date” means, with respect to a BA Equivalent
Loan, (i) the last day of each BA Equivalent Interest Period applicable to such
BA Equivalent Loan, (ii) if such BA Equivalent Interest Period is longer than
three months, each three month anniversary of the making of such BA Equivalent
Loan and (iii) the Termination Date.

“BA Equivalent Interest Period” means, with respect to each BA Equivalent Loan,
the interest period applicable thereto, as determined pursuant to
Section 2.6(b).

“BA Equivalent Loan” means a Specified Loan or a Canadian Revolving Loan that
bears interest based on the BA Rate.

“BA Rate” means, for the BA Equivalent Interest Period of each BA Equivalent
Loan, the rate of interest per annum equal to the annual rates applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed BA Equivalent Loan displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuter
Monitor Money Rates Service as at approximately 10:00 a.m. New York City time on
such day (or, if such day is not a Business Day, as of 10:00 a.m. New York City
time on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rates do not appear on the CDOR Page at such time on such
date, the rate for such date will be the average of the annual discount rates
(rounded upward to the nearest whole multiple of  1/100 of 1%) as of 10:00 a.m.
New York City time on such day at which the Canadian chartered banks listed on
Schedule 1 of the Bank Act (Canada) are then offering to purchase Canadian
Dollar Bankers’ Acceptances accepted by them having such specified term (or a
term as closely as possible comparable to such specified term), plus five
(5) basis points.

“Bank” means, as the context requires, (a) the U.S. Bank or (b) the Canadian
Bank. Any general reference to the “Bank” shall refer to the U.S. Bank with
respect to the U.S. Credit Facilities and/or the Canadian Bank with respect to
the Canadian Credit Facilities, as applicable.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Products” means (a) Hedge Agreements, (b) products and services under Cash
Management Documents and (c) to the extent not otherwise included in the
foregoing, any or all types of banking products, services or facilities (other
than Letters of Credit), including credit card services, merchant card services
and such other banking products or services as, in the case of each of clauses
(a), (b) and (c), may be requested by any Borrower (on behalf of itself or its
Subsidiaries) and extended to any Borrower by the Agent or any Person that was a
Lender or an Affiliate of the Agent or any Lender at the time it entered into
the same.

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its Reasonable Credit Judgment for the Designated Bank Products
Obligations then outstanding.

“Bankruptcy Code” has the meaning specified in Section 4.14.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate

 

7



--------------------------------------------------------------------------------

set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means any U.S. Revolving Loan during any period for which it
bears interest based on the Base Rate, and all U.S. Agent Advances and U.S.
Swingline Loans.

“BIA” means the Bankruptcy and Insolvency Act (Canada) and the regulations
promulgated thereunder.

“Blocked Account Agreement” has the meaning specified in Section 8.27.

“Blocked Person” means (a) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (b) a Person
or entity with which any bank or other financial institution is prohibited from
dealing or otherwise engaging in any transaction by any applicable
Anti-Terrorism Law; and (c) a Person or entity that is named as a “specially
designated national” on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list.

“Borrowers” means the U.S. Borrowers, the Canadian Borrowers and the Specified
Loan Borrower.

“Borrowers’ Agent” means the Company, in its capacity as agent for itself and
the other Borrowers pursuant to Section 4.10.

“Borrowing” means a borrowing hereunder consisting of Loans of one Type made on
the same day by Lenders to any Borrower (or (a) by the U.S. Bank in the case of
a Borrowing funded by U.S. Swingline Loans or by the Agent in the case of a
Borrowing consisting of a U.S. Agent Advance, or by the U.S. Bank for the
issuance of Letters of Credit hereunder or (b) by the Canadian Bank in the case
of a Borrowing funded by Canadian Swingline Loans or by the Agent in the case of
a Borrowing consisting of a Canadian Agent Advance.

“Borrowing Base” means the U.S. Borrowing Base or the Canadian Borrowing Base,
as the context requires.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrowers’ Agent, substantially in the form of Exhibit A (or another form
reasonably acceptable to the Agent) setting forth the calculation of the U.S.
Borrowing Base and the Canadian Borrowing Base, including a calculation of each
component thereof, all in such detail as shall be reasonably satisfactory to the
Agent, as adjusted pursuant to Section 2.7(a) of the Agreement. All calculations
of the U.S. Borrowing Base and the Canadian Borrowing Base in connection with
the preparation of any Borrowing Base Certificate shall originally be made by
the U.S. Borrowers and the Canadian Borrowers and certified to the Agent;
provided, that the Agent shall have the right to review and adjust, in the
exercise of its Reasonable Credit Judgment, any such calculation to the extent
that such calculation is not in accordance with the Agreement, provided,
further, that the Agent shall provide the applicable Borrower or Borrowers prior
notice of any such adjustment.

 

8



--------------------------------------------------------------------------------

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York are required or permitted to be closed, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Loans, any day that is a Business Day
pursuant to clause (a) above and that is also a day on which trading in Dollars
is carried on by and between banks in the London interbank market; provided,
however, when used in connection with a Canadian Revolving Loan or Specified
Loan, such day shall be a day on which banks are open for business in Toronto,
Canada and New York, New York but excluding Saturday, Sunday and any other day
which is a legal holiday in Toronto, Canada or New York, New York.

“Canadian Agent Advances” has the meaning specified in Section 2.6(i)(i).

“Canadian Availability” means, at any time (a) the lesser of (i) the Maximum
Canadian Revolver Amount and (ii) the sum of the Canadian Borrowing Base and the
U.S. Availability, minus (b) the Aggregate Canadian Revolver Outstandings.

“Canadian Bank” means Bank of America, N.A. (acting through its Canada branch),
or any successor entity thereto.

“Canadian Borrowers” has the meaning specified in the introductory paragraph to
the Agreement.

“Canadian Borrowing Base” means, at any time, an amount in Dollars equal to:

(a) the lesser of (i) 95% of the Net Book Value of Eligible Rental Equipment of
the Canadian Obligors and (ii) 85% of the Net Orderly Liquidation Value of the
Eligible Rental Equipment of the Canadian Obligors; minus

(b) Reserves from time to time established by the Agent in accordance with
Section 2.7(a) of the Agreement.

“Canadian Collateral” means all the Canadian Obligors’ personal property, and
all other assets of any Person, in each case from time to time subject to the
Agent’s Liens securing payment or performance of any Canadian Obligations;
provided that the term “Canadian Collateral” shall not include U.S. Collateral.

“Canadian Credit Facilities” means the revolving credit and swingline facilities
provided for by this Agreement extended to the Canadian Borrowers.

“Canadian Designated Account” has the meaning specified in Section 2.6(c).

“Canadian Dollars or Cdn $ or Cdn. Dollars” means the lawful currency of Canada.

“Canadian Funding Bank” means any Canadian Lender in its capacity as a funding
bank for and seller of Canadian Loan Participations to Participating Lenders in
respect of Canadian

 

9



--------------------------------------------------------------------------------

Revolving Loans. The initial Canadian Funding Banks as of the Agreement Date are
(a) the Canadian Bank, (b) unless otherwise agreed by the Canadian Bank and UBS
AG Canada Branch, UBS AG Canada Branch and (c) unless otherwise agreed by the
Canadian Bank and Wachovia Capital Finance Corporation (Canada), Wachovia
Capital Finance Corporation (Canada).

“Canadian Funding Percentage” means, with respect to each Canadian Funding Bank,
the percentage of Canadian Revolving Loans subject to Canadian Loan
Participations that shall be made by such Canadian Funding Bank, as such
percentage may be adjusted from time to time in accordance with Section 12.2
such that the aggregate Canadian Funding Percentages of all Canadian Funding
Banks shall be 100% at all times. As of the Agreement Date, unless otherwise
agreed among the Canadian Funding Banks, the Canadian Funding Percentage is
(a) in the case of the Canadian Bank, 40%, (b) in the case of UBS AG Canada
Branch, 40%, and (c) in the case of Wachovia Capital Finance Corporation
(Canada), 20%.

“Canadian Guarantee Agreements” means the Canadian URA Guarantee Agreement, the
Canadian URC Guarantee Agreement and the Canadian URFLP Guarantee Agreement.

“Canadian Guarantors” means (a) the Foreign Subsidiaries, whether now existing
or hereafter created or acquired, and (b) each other Person (other than a U.S.
Guarantor), who, in a writing accepted by the Agent, guarantees payment or
performance in whole or in part of the Canadian Obligations; provided that
“Canadian Guarantors” shall not include any Subsidiary that is a Receivables
Entity or Immaterial Subsidiary.

“Canadian Intellectual Property Agreement” means the Intellectual Property
Security Agreement dated as of the Agreement Date among the Canadian Obligors
for the benefit of the Canadian Secured Parties.

“Canadian Lender” means a Lender that has a Canadian Revolving Credit
Commitment. For the avoidance of doubt, unless the Agent shall otherwise
approve, each Canadian Lender shall be (a) a Canadian Resident, or (b) if it is
not a Canadian Resident, it is also not a foreign bank for purposes of the Bank
Act (Canada).

“Canadian Loan Participation” has the meaning specified in Section 13.17(a).

“Canadian Loan Participation Fee” has the meaning specified in Section 13.17(f).

“Canadian Notice of Borrowing” has the meaning specified in Section 2.6(a).

“Canadian Obligations” means all present and future loans, advances,
liabilities, obligations, covenants, duties, and debts owing by the Canadian
Obligors, or any of them, to the Agent, any Canadian Lender, any Canadian
Secured Party and/or any Indemnified Person, arising under or pursuant to the
Agreement or any of the other Loan Documents in connection with the Canadian
Credit Facilities, whether or not evidenced by any note, or other instrument or
document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
as principal or guarantor, and including all principal, interest, charges,
expenses, fees, attorneys’ fees, Attorney Costs, filing fees and any other sums
chargeable to any Canadian Borrower or any other Canadian Obligor hereunder or

 

10



--------------------------------------------------------------------------------

under any of the other Loan Documents. “Canadian Obligations” includes, without
limitation, all Designated Bank Products Obligations owed by any Canadian
Obligor. Anything contained herein to the contrary notwithstanding, the term
Canadian Obligations shall not include any U.S. Obligations.

“Canadian Obligors” means the Canadian Borrowers and the Canadian Guarantors.

“Canadian Participation Settlement” has the meaning specified in
Section 13.17(b).

“Canadian Participation Settlement Amount” has the meaning specified in
Section 13.17(b).

“Canadian Participation Settlement Date” has the meaning specified in
Section 13.17(b).

“Canadian Participation Settlement Period” has the meaning specified in
Section 13.17(b).

“Canadian Pension Plan” means any Pension Plan applicable solely to employees or
former employees of the Canadian Obligors.

“Canadian Prime Rate” means, on any day, the nominal annual rate of interest
announced from time to time by the Agent as its reference rate of interest for
loans made in Canadian Dollars to Canadian customers and designated as its
“prime rate”(the “prime rate” being a rate set by the Agent based upon various
factors including the Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate). Any change
in the prime rate announced by the Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
Interest Rate based upon the Canadian Prime Rate shall be adjusted
simultaneously with any change in the Canadian Prime Rate. In the event that the
Agent (including any successor or assignor) does not at any time publicly
announce a prime rate, the “Prime Rate” means the “prime rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by the Agent.

“Canadian Prime Rate Loan” means any Canadian Revolving Loan, Canadian Swingline
Loan or Canadian Agent Advance, in each case, during any period for which it
bears interest by reference to the Canadian Prime Rate.

“Canadian Resident” means, at any time, (a) a person who at that time is
resident in Canada for purposes of the Income Tax Act (Canada) and is not
prevented by law from making or participating in Canadian Credit Facilities
under this Agreement or (b) an Authorized Foreign Bank which receives all
amounts paid or credited to such bank pursuant to this Agreement or any other
Loan Document in respect of its Canadian banking business (as that term is
defined in subsection 248(1) of the Income Tax Act (Canada).

“Canadian Revolver Adjustment” has the meaning specified in Section 2.9.

“Canadian Revolver Adjustment Date” has the meaning specified in Section 2.9.

 

11



--------------------------------------------------------------------------------

“Canadian Revolving Credit Borrowing” means a Borrowing comprised of Canadian
Revolving Loans.

“Canadian Revolving Credit Commitment” means, at any date for any Canadian
Lender, the obligation of such Canadian Lender to make Canadian Revolving Loans
pursuant to the terms and conditions of this Agreement, which shall not exceed
the aggregate principal amount set forth on Schedule 1.1 under the heading
“Canadian Revolving Credit Commitment” or on the signature page of the
Assignment and Acceptance by which it became a Lender, as modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Acceptance; and “Canadian Revolving Credit Commitments” means the
aggregate principal amount of the Canadian Revolving Credit Commitments of all
Canadian Lenders, the maximum amount of which shall be the Maximum Canadian
Revolver Amount; provided, however, that, after the termination of the Canadian
Revolving Credit Commitments, the Canadian Revolving Credit Commitment of any
Canadian Lender shall be deemed to be in an amount equal to the outstanding
principal amount of Canadian Revolving Loans owing to such Canadian Lender.

“Canadian Revolving Loan Commitment Fee” has the meaning specified in
Section 13.17(g).

“Canadian Revolving Loans” means the revolving loans made pursuant to
Section 2.2(b), each Canadian Agent Advance and Canadian Swingline Loan.

“Canadian Secured Parties” means, collectively, the Agent, the Canadian Lenders
(including the Canadian Funding Banks), the Canadian Bank, the Indemnified
Parties and each of the Agent, any Canadian Lender or any Affiliate of the Agent
or such Canadian Lender to which is owed any Designated Bank Product
Obligations, in each case in its capacity as an obligee of Canadian Obligations.

“Canadian Security Agreements” means, collectively, (a) the general security
agreements and hypothecs, dated as of the Agreement Date, from the Canadian
Obligors in favor of the Agent, for the benefit of the Canadian Secured Parties,
and (b) any security agreement and/or hypothec executed and delivered after the
Agreement Date by a Person that becomes a Canadian Guarantor hereunder in
accordance with Section 8.25(b).

“Canadian Security Documents” means the Canadian Intellectual Property
Agreement, the Canadian Security Agreements and any other agreements,
instruments and documents heretofore, now or hereafter securing or guaranteeing
any of the Canadian Obligations.

“Canadian Swingline Commitment” means the commitment of the Canadian Bank to
make loans pursuant to Section 2.6(h).

“Canadian Swingline Lender” means the Canadian Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of Canadian
Swingline Loans.

“Canadian Swingline Loan” and “Canadian Swingline Loans” have the meanings
specified in Section 2.6(h).

 

12



--------------------------------------------------------------------------------

“Canadian Swingline Sublimit” has the meaning specified in Section 2.6(h).

“Canadian URA Guarantee Agreement” means the Guarantee Agreement dated as of the
Agreement Date from the Canadian Guarantors (other than URA) and U.S. Obligors
in favor of the Agent for the benefit of the Canadian Secured Parties.

“Canadian URC Guarantee Agreement” means the Guarantee Agreement dated as of the
Agreement Date from the Canadian Guarantors (other than URC) and U.S. Obligors
in favor of the Agent for the benefit of the Canadian Secured Parties.

“Canadian URFLP Guarantee Agreement” means the Guarantee Agreement dated as of
the Agreement Date from United Rentals of Nova Scotia (No. 1), ULC and United
Rentals of Nova Scotia (No. 2), ULC in favor of the Agent for the benefit of the
U.S. Secured Parties.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures incurred by such Person and its
consolidated Subsidiaries during such period for purchases of property, plant
and equipment (including Rental Equipment and non-Rental Equipment) or similar
items which, in accordance with GAAP, are or should be included in the statement
of cash flows of such Person and its consolidated Subsidiaries during such
period, net of (b) proceeds received by Holdings or its Subsidiaries from
dispositions of property, plant and equipment (including Rental Equipment and
non-Rental Equipment) or similar items reflected in the statement of cash flows
of such Person and its consolidated Subsidiaries during such period.

“Capital Lease” means any lease of property by an Obligor or any of its
Subsidiaries which, in accordance with GAAP, should be reflected as a capital
lease on the balance sheet of the Consolidated Parties.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash Dominion Period” means (a) any period commencing on the date on which the
Combined Borrowing Base Availability shall have been less than 15% of the
Combined Borrowing Base and ending on the date on which the Combined Borrowing
Base Availability shall have been at least 15% of the Combined Borrowing Base
for 60 consecutive calendar days or (b) any period during which an Event of
Default shall have occurred and be continuing.

“Cash Management Document” means any certificate, agreement or other document
executed by any Borrower in respect of the Cash Management Obligations of any
such Person.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services

 

13



--------------------------------------------------------------------------------

(including treasury, depository, return item, overdraft, controlled
disbursement, credit, merchant store value or debit card, purchase card,
e-payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer and other cash management arrangements)
provided after the date hereof (regardless of whether these or similar services
were provided prior to the date hereof by the Agent, any Lender or any Affiliate
of any of them) by the Agent or any Person that was a Lender or the Agent or an
Affiliate of the Agent or any Lender at the time the applicable Cash Management
Documents were entered into, including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations promulgated thereunder.

“Change of Control” means, at any time and for any reason whatsoever, (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
50% or more of the equity securities of Holdings entitled to vote for members of
the board of directors or equivalent governing body of Holdings on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right), or
(b) Holdings shall cease to own directly 100% on a fully diluted basis of the
voting interests in the Company’s capital stock, or (c) the Continuing Directors
cease to constitute a majority of the members of the Board of Directors of
Holdings.

“Charter Documents” means, with respect to any Person, the certificate or
articles of incorporation or organization, memoranda of association, by-laws or
operating agreement, and other organizational or governing documents of such
Person.

“Chattel Paper” means all of each Borrower’s, each Guarantor’s and each of their
Subsidiary’s now owned or hereafter acquired chattel paper, as defined in the
UCC or, with respect to any chattel paper of any Canadian Obligor, the PPSA,
including electronic chattel paper.

“Closing Date” means the later of the Agreement Date and the first date on which
all of the applicable conditions set forth in Section 9.1 have been fulfilled
(or waived in writing by the Agent and the Arrangers).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the U.S. Collateral and/or the Canadian Collateral,
collectively or individually, as the context requires.

“Collateral Access Agreements” means any landlord waiver, mortgagee waiver,
bailee letter, or any similar acknowledgment or agreement of any warehouseman or
processor that owns or is in possession of property where Rental Equipment or
Merchandise and Consumables Inventory is stored or located, in each case in a
form reasonably satisfactory to the Agent.

 

14



--------------------------------------------------------------------------------

“Combined Availability” means, at any time (a) the lesser of (i) the Maximum
Revolver Amount or (ii) the Combined Borrowing Base, minus (b) in each case, the
Aggregate Revolver Outstandings.

“Combined Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing
Base at such time and (b) the lesser of the Canadian Borrowing Base at such time
and the Maximum Canadian Revolver Amount at such time.

“Combined Borrowing Base Availability” means, at any date of determination, the
excess of the Combined Borrowing Base over the Aggregate Revolver Outstandings
on such date.

“Commitment” means a U.S. Revolving Credit Commitment, Canadian Revolving Credit
Commitment, U.S. Swingline Commitment or Canadian Swingline Commitment.

“Commitment Increase” has the meaning specified in Section 2.8(a).

“Commitment Increase Cap” has the meaning specified in Section 2.8(a).

“Commitment Increase Effective Date” has the meaning specified in
Section 2.8(a).

“Company” has the meaning specified in the introductory paragraph to the
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Company dated May, 2008.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus (a) the following to the extent deducted in calculating such
Consolidated Net Income, but without duplication: (i) any provision for taxes
based on income, gain, capital or profits, including state, franchise and
similar taxes and foreign withholding taxes paid or accrued during such period
(net of any credits applicable to any such taxes utilized or accrued during such
period), (ii) total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
transactions entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, (iii) depreciation and
amortization expense, including amortization or impairment of intangibles
(including, but not limited to, goodwill), (iv) amortization or write-off of
debt discount and debt issuance costs and commissions and discounts and other
fees and charges associated with Debt, (v) cash expenses incurred in connection
with the consummation of Permitted Acquisitions, the issuance of equity
interests or the incurrence of Debt (in each case, whether or not the applicable
Permitted Acquisition, issuance of equity interests or incurrence of Debt is
consummated), (vi) all non-cash reserves, non-cash restructuring charges, and
other non-cash charges and non-cash losses (including the amount of (x) any
non-cash compensation deduction as the result of any grant of stock or stock
related instruments to employees, officers, directors or members of management
and (y) asset write-downs, write-offs and revaluations (other than write-downs,
write-offs and revaluations with respect to Current Assets and Rental
Equipment)) (provided that if the aggregate amount otherwise covered by this
clause (a)(vi) in any period of 4 consecutive Fiscal Quarters is less than
$10,000,000, such amount may be

 

15



--------------------------------------------------------------------------------

disregarded for purposes of calculating Consolidated EBITDA for such period),
and (vii) expenses incurred in connection with the consummation of the
Transactions, minus (b) the following to the extent included in calculating such
Consolidated Net Income, but without duplication: (i) net after tax income from
the early extinguishment of indebtedness or hedging obligations or other
derivative instruments, (ii) gains from extraordinary items (net of loss from
extraordinary items), (iii) any aggregate net gain (but not any aggregate net
loss) arising from the sale, exchange or other disposition of capital assets
(including any fixed assets, whether tangible or intangible, all Inventory sold
in conjunction with the disposition of fixed assets and all Stock and other
securities) not in the ordinary course of business, but in any event excluding
gains from the sale of equipment in the ordinary course of business, (iv) all
non-cash items increasing Consolidated Net Income (provided that if the
aggregate amount otherwise covered by this clause (b)(iv) in any period of 4
consecutive Fiscal Quarters is less than $10,000,000, such amount may be
disregarded for purposes of calculating Consolidated EBITDA for such period),
and (v) all cash payments made during such period on account of reserves,
restructuring charges and other non-cash charges and non-cash losses added to
Consolidated Net Income pursuant to clause (a)(vi) above in a prior period (in
each case of or by Holdings and its Subsidiaries for such period as determined
on a consolidated basis in accordance with GAAP).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:

(a) the net income (or loss) of any Person in which any Person other than
Holdings or its Subsidiaries has an ownership interest, except to the extent
that cash in an amount equal to any such income has actually been received by
Holdings or any of its wholly owned Subsidiaries during such period; and

(b) the net income of any Subsidiary of Holdings (other than the Company) during
such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of that income is not permitted by
operation of the terms of its organizational documents or any agreement,
instrument or requirement of law applicable to that Subsidiary during such
period.

“Consolidated Parties” means Holdings and each of its Subsidiaries whose
financial statements are consolidated with Holdings’s financial statements in
accordance with GAAP.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste, or any other substance or
material regulated under Environmental Law.

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan or BA Equivalent Loan, as applicable.

 

16



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of Holdings on the Agreement Date and
each other director if such director’s election or nomination for the election
to the Board of Directors is recommended by a majority of the then Continuing
Directors.

“Covenant Trigger” has the meaning specified in Section 8.22.

“Covenant Trigger Date” has the meaning specified in Section 8.22.

“Covenant Trigger Period” has the meaning specified in Section 8.22.

“CRA” means the Canada Revenue Agency.

“Credit Facilities” means the revolving credit, swingline and letter of credit
facilities provided for by this Agreement.

“Current Assets” means, at any time, the consolidated current assets (other than
cash and Permitted Investments) of the Consolidated Parties.

“Debt” means, without duplication, all (a) indebtedness for borrowed money or
the deferred purchase price of property, excluding trade payables and the
endorsement of checks and other similar instruments in the ordinary course of
business; (b) all obligations and liabilities of any Person secured by any Lien
on an Obligor’s or any of its Subsidiaries’ property, even if such Obligor or
Subsidiary shall not have assumed or become liable for the payment thereof;
provided, however, that all such obligations and liabilities which are limited
in recourse to such property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of the
Consolidated Parties prepared in accordance with GAAP or, if higher, the fair
market value of such property; (c) all obligations or liabilities created or
arising under any Capital Lease or conditional sale or other title retention
agreement with respect to property used or acquired by a Borrower or any of its
Subsidiaries, even if the rights and remedies of the lessor, seller or lender
thereunder are limited to repossession of such property; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of the Consolidated Parties
prepared in accordance with GAAP or, if higher, the fair market value of such
property; (d) all obligations and liabilities under Guarantees in respect of
obligations of the type described in clauses (a), (b) and (c) above; (e) the
present value (discounted at the Base Rate) of lease payments due under
synthetic leases; (f) all obligations of such Person for the reimbursement of
any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; and (g) all net obligations of any Person in respect of Hedge
Agreements.

“Debt for Borrowed Money” of any Person at any time means, on a consolidated
basis, the sum of (a) all debt for borrowed money of such Person at such time,
plus (b) the Capital Lease Obligations of such Person at such time, plus
(c) except when used in the definition of “Fixed Charge Coverage Ratio,” all
obligations of such Person at such time in respect of any Qualified Receivables
Transaction that, in accordance with GAAP, would be classified as indebtedness
on a consolidated balance sheet of such Person.

 

17



--------------------------------------------------------------------------------

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2.00%) per annum. Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate.

“Defaulting Lender” means a Defaulting Revolving Lender or Defaulting
Participating Lender.

“Defaulting Participating Lender” has the meaning specified in Section 13.15(c).

“Defaulting Revolving Lender” has the meaning specified in Section 13.15(c).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC and all accounts with a deposit function maintained at a financial
institution, now or hereafter held in the name of any Borrower or any Guarantor.

“Designated Account” means a U.S. Designated Account, a Canadian Designated
Account or a Specified Loan Designated Account, as the context requires.

“Designated Bank Products Obligations” means all obligations and liabilities of
any Borrower or Subsidiary in respect of Bank Products.

“Disqualified Stock” means that portion of any Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event (other than an event which would constitute a Change of Control), matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the sole option of the holder thereof (except, in
each case, upon the occurrence of a Change of Control) on or prior to the first
anniversary of the Stated Termination Date.

“Distribution” means (a) the payment or making of any dividend or other
distribution of property in respect of capital stock or other equity interests
(or any options or warrants for, or other rights with respect to, such stock or
other equity interests) of any Person, other than distributions in capital stock
or other equity interests (or any options or warrants for such stock or other
equity interests) of any class other than Disqualified Stock, or (b) the
redemption or other acquisition by such Person of any capital stock or other
equity interests (or any options or warrants for such stock or other equity
interests) of such Person or any direct or indirect shareholder or other equity
holder of such Person.

“Co-Documentation Agent” has the meaning specified in the preamble to the
Agreement.

“Documents” means all “documents” as such term is defined in the UCC and, with
respect to any document of a Canadian Obligor, all “documents of title” as such
term is defined in the PPSA, including bills of lading, warehouse receipts or
other documents of title, now owned or hereafter acquired by any Borrower, any
Guarantor or any of their Subsidiaries.

 

18



--------------------------------------------------------------------------------

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreement shall be made in
Dollars.

“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of a State of the United States or the District of Columbia.

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $2,000,000,000;
(b) any Lender listed on the signature page of the Agreement; (c) any Affiliate
of any Lender; (d) any Approved Fund; and (e) any other Person reasonably
acceptable to the Agent; provided, that, in any event, “Eligible Assignee” shall
not include (i) any natural Person or (ii) Holdings or any Borrower or any
Affiliate thereof.

“Eligible Canadian Affiliate” means a Person which is an Affiliate of a U.S.
Lender or the Canadian branch or office of a U.S. Lender, which Affiliate,
branch or office makes loans in Cdn. Dollars of the type being made hereunder in
Canada and (a) is a Canadian Resident, or (b) if it is not a Canadian Resident,
it is also not a foreign bank for purposes of the Bank Act (Canada).

“Eligible Merchandise and Consumables Inventory” means Merchandise and
Consumables Inventory of the Obligors which the Agent in the exercise of its
Reasonable Credit Judgment determines to be Eligible Merchandise and Consumables
Inventory; provided that such Merchandise and Consumables Inventory:

(i) is owned by an Obligor which has good, valid and marketable title thereto
and not held by such Obligor on consignment or other sale or return terms;

(ii) is not damaged or defective, in each case, in any material respect;

(iii) is not obsolete, unmerchantable or slow moving;

(iv) meets all material applicable standards imposed by any Governmental
Authority;

(v) conforms in all material respects to the warranties and representations set
forth in the Agreement and is insured in the manner required by the Agreement;

(vi) is at all times subject to the Agent’s duly perfected first priority (other
than with respect to the Permitted Priority Liens) security interest and subject
to no other Lien except a Permitted Lien;

(vii) is at a location owned or leased by an Obligor or at a third-party
location of which the Borrower’s Agent has notified the Agent in accordance with
this

 

19



--------------------------------------------------------------------------------

Agreement, is not in transit (except Merchandise and Consumables Inventory in
transit from one location of an Obligor to another location of an Obligor), is
not outside, with respect to the U.S. Borrowing Base only, the continental
United States or, with respect to the Canadian Borrowing Base only, Canada or
(if such Merchandise and Consumables Inventory is not Titled Goods) the
continental United States, and is not consigned to any Person;

(viii) is not the subject of a negotiable warehouse receipt or other negotiable
Document; and

(ix) has not been sold;

and provided further that “Eligible Merchandise and Consumable Inventory” shall
in no event include (a) fuel or (b) extraneous and unboxed Inventory held by an
Obligor.

If any Merchandise and Consumables Inventory ceases to be Eligible Merchandise
and Consumables Inventory, then such Merchandise and Consumables Inventory shall
promptly be excluded from the calculation of Eligible Merchandise and
Consumables Inventory. If the Agent deems any Merchandise and Consumables
Inventory ineligible in its Reasonable Credit Judgment (and not based upon the
criteria set forth above), then the Agent shall give the Borrowers’ Agent two
(2) Business Days’ prior notice thereof (unless an Event of Default exists, in
which event no notice shall be required).

“Eligible Rental Equipment” means the Rental Equipment of the Obligors, which
the Agent in the exercise of its Reasonable Credit Judgment determines to be
Eligible Rental Equipment, that (i) is held for sale or rent by an Obligor in
the ordinary course of its business, (ii) is being rented by an Obligor as
lessor in the ordinary course of its business or (iii) is Titled Goods
consisting of motor vehicles used by an Obligor in its business. If the Agent
deems Rental Equipment ineligible in its Reasonable Credit Judgment (and not
based upon the criteria set forth below), then the Agent shall give the
Borrowers’ Agent two (2) Business Days’ prior notice thereof (unless an Event of
Default exists, in which event no notice shall be required). Subject to the
ability of the Agent to establish other criteria of ineligibility in its
Reasonable Credit Judgment, Eligible Rental Equipment shall not include any
Rental Equipment of an Obligor:

(a) that is not classified as “rental equipment” on such Obligor’s balance sheet
(other than (i) new Rental Equipment held for sale that is classified as
“inventory” on Holdings’s balance sheet and (ii) Titled Goods consisting of
motor vehicles used by an Obligor in its business);

(b) that is not owned by such Obligor free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure performance
by such Obligor with respect to that Equipment), except the Liens in favor of
the Agent, on behalf of itself and the Secured Parties (and other than any
bailee, warehouseman, landlord or similar non-consensual Liens having priority
by operation of law to the extent the requirements for the exceptions in
subclauses (ii) or (iii) of clause (c) below are satisfied with respect to the
relevant Rental Equipment);

 

20



--------------------------------------------------------------------------------

(c) that (i) is neither (A) located on premises owned, leased or rented by such
Obligor in (1) if such Obligor is a U.S. Obligor, a state of the United States
of America or the District of Columbia or (2) if such Obligor is a Canadian
Obligor, a province of Canada or (in the case such Rental Equipment is not
Titled Goods) a state of the United States of America or the District of
Columbia nor (B) being rented by a customer of such Obligor and used by such
customer at a location of such customer in (1) if such Obligor is a U.S.
Obligor, a state of the United States of America or the District of Columbia or
(2) if such Obligor is a Canadian Obligor, a province of Canada or (in the case
such Rental Equipment is not Titled Goods) a state of the United States of
America or the District of Columbia, in each case pursuant to the terms of a
rental agreement entered into between such customer and such Obligor; (ii) is
stored at a leased location, unless the Agent has given its prior consent
thereto or unless (A) a reasonably satisfactory landlord waiver has been
delivered to the Agent or (B) a Rent Reserve has been established with respect
thereto; or (iii) is stored with a bailee or warehouseman or is in a processor
or converter facility unless a reasonably satisfactory, acknowledged bailee
letter or other agreement waiving or subordinating all Liens and claims by such
Person to the Liens of the Agent has been delivered to the Agent or a Rent
Reserve has been established with respect thereto;

(d) that is placed on consignment or is in transit or is being serviced, except
for Rental Equipment in transit or being serviced in (i) if such Obligor is a
U.S. Obligor, a state of the United States of America or the District of
Columbia or (ii) if such Obligor is a Canadian Obligor, a province of Canada or
(in the case such Rental Equipment is not Titled Goods) a state of the United
States of America or the District of Columbia, in each case as to which Agent’s
Liens in such Rental Equipment remain perfected without any further action by
the Agent;

(e) that is covered by a negotiable document of title, unless such document has
been delivered to the Agent with all necessary endorsements, free and clear of
all Liens except those in favor of the Agent and the applicable Secured Parties
(and other than any bailee, warehouseman, landlord or similar non-consensual
Liens having priority by operation of law to the extent the requirements for the
exceptions in subclauses (ii) or (iii) of clause (c) above are satisfied with
respect to the relevant Rental Equipment);

(f) that is excess, obsolete, unsaleable, unrentable, shopworn, seconds, damaged
or unfit for sale or rent;

(g) that is not held for sale, rental or use in the ordinary course of business
of such Obligor;

(h) that is not subject to a first priority Lien in favor of the Agent on behalf
of itself and the applicable Secured Parties, subject to no other Liens (other
than any bailee, warehouseman, landlord or similar non-consensual Liens having
priority by operation of law to the extent the requirements for the exceptions
in subclauses (ii) or (iii) of clause (c) above are satisfied with respect to
the relevant Rental Equipment);

 

21



--------------------------------------------------------------------------------

(i) as to which there are any breaches of any of the representations or
warranties pertaining to Rental Equipment set forth in the Loan Documents in any
material respect;

(j) that is not covered by casualty insurance (subject to customary
deductibles);

(k) that is held by such Obligor under a Vendor Lease or any other lease where
Holdings, an Obligor or any of their Affiliates is a lessee;

(l) that is non-serialized Rental Equipment (other than “bulk” equipment that is
eligible in the Agent’s Reasonable Credit Judgment);

(m) that is not segregated or separated identifiably from goods of third parties
stored on the same premises as such Rental Equipment; or

(n) that does not meet the applicable standards imposed by any Governmental
Authority.

If any Rental Equipment at any time ceases to be Eligible Rental Equipment, such
Rental Equipment shall promptly be excluded from the calculation of Eligible
Rental Equipment.

“Environmental Laws” means all federal, state, provincial or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, enforceable requirements, judgments,
injunctions, licenses, authorizations, consents, registrations, approvals,
permits of, and agreements with, any Governmental Authority, in each case in
connection with environmental and health matters, including Releases of or
exposure to Contaminants.

“Equipment” means all of each Obligor’s and each of its Subsidiary’s now owned
and hereafter acquired machinery, equipment, furniture, furnishings, fixtures,
and other tangible personal property (except Inventory), including embedded
software, service and delivery vehicles with respect to which a certificate of
title has been issued, aircraft, dies, tools, jigs, molds and office equipment,
as well as all of such types of property leased by any Obligor or any of its
Subsidiaries, and all of each Obligor’s and each of their Subsidiary’s rights
and interests with respect thereto under such leases (including, without
limitation, options to purchase); together with all present and future additions
and accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

“Equivalent Amount” means, on any date, the amount of Dollars into which an
amount of Cdn. Dollars may be converted or the amount of Cdn. Dollars into which
an amount of Dollars may be converted, in either case, at, in the case of an
amount expressed in Cdn. Dollars, the Canadian Bank’s spot buying rate in
Toronto, Canada as at approximately 12:00 noon (Toronto time) on such date and,
in the case of an amount expressed in Dollars, the Agent’s spot buying rate in
New York, New York as at approximately 12:00 noon (New York City time) on such
date.

 

22



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) prior to the effectiveness of the applicable provisions of the Pension Act,
the adoption of any amendment to a Pension Plan that would require the provision
of security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA;
(c) prior to the effectiveness of the applicable provisions of the Pension Act,
the existence with respect to a Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA) or,
on and after the effectiveness of the applicable provisions of the Pension Act,
any failure by a Pension Plan to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, in each case whether or not waived; (d) prior to the
effectiveness of the applicable provisions of the Pension Act, the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA or, on and
after the effectiveness of the applicable provisions of the Pension Act,
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard with respect to a Pension Plan; (e) on
and after the effectiveness of the applicable provisions of the Pension Act, a
determination that a Pension Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (f) a withdrawal
by any Borrower or ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (g) a complete or partial
withdrawal by any Borrower or ERISA Affiliate from a Multi-employer Plan or
notification that a Multi-employer Plan is in reorganization; (h) the filing of
a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan;
(i) the occurrence of an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan;
(j) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any of its Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code), or with respect to which the Borrower or
any such Subsidiary could otherwise be liable; or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or ERISA Affiliate.

“Event of Default” has the meaning specified in Section 10.1.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder, as amended.

 

23



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender and the Agent and each other
recipient of any payment to be made on account of the Obligations, (a) Taxes
(including income Taxes, capital or franchise Taxes or other Taxes on net
income) as are imposed on or measured by the Agent’s, any Lender’s or such
recipient’s overall net income in the jurisdiction (whether federal, state or
local and including any political subdivision thereof) under the laws of which
the Agent or such Lender or recipient, as the case may be, is organized or
maintains a lending office from which the Loans are made or does business,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in respect of which the applicable
recipient, as the case may be, is subject to income or franchise Taxes imposed
on (or measured by) its net income and (c) any withholding Tax (including any
Tax payable under Part XIII of the Income Tax Act (Canada)) that is imposed on
amounts payable to a Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 13.10, except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from an
Obligor with respect to such withholding Tax pursuant to Section 5.1.

“Existing Public Debt” means the 1 7/8% Convertible Senior Subordinated Notes,
the 6 1/2% QUIPS, the 6 1/2% Senior Notes, the 7% Senior Subordinated Notes, the
7 3/4% Senior Subordinated Notes and the Holdco Notes.

“Existing Securitization Facility” means the receivables facility established
pursuant to the Receivables Purchase Agreement dated as of May 31, 2005 among
United Rentals Receivables LLC II, as seller, Holdings, as collection agent,
Atlantic Asset Securitization Corp., as a purchaser, Liberty Street Funding
Corp., as a purchaser, Calyon New York Branch, as a purchaser agent and The Bank
of Nova Scotia, as a purchaser agent and a bank, and the other Transaction
Documents under and as defined therein.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the U.S. Bank on such day on such transactions as determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letter” means one or more fee letters among Bank of America, N.A., UBS Loan
Finance LLC, and/or the Arrangers and Holdings, with respect to the payment of
certain fees in connection with the Agreement.

 

24



--------------------------------------------------------------------------------

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 6.2 and 7.6 or any other financial
statements required to be given to the Lenders pursuant to the Agreement.

“First Date” has the meaning specified in Section 8.22(b)(ii)(A).

“Fiscal Quarter” means the period commencing on January 1 in any Fiscal Year and
ending on the next succeeding March 31, the period commencing on April 1 in any
Fiscal Year and ending on the next succeeding June 30, the period commencing on
July 1 in any Fiscal Year and ending on the next succeeding September 30, or the
period commencing on October 1 in any Fiscal Year and ending on the next
succeeding December 31, as the context may require.

“Fiscal Year” means Holdings’s, the Borrowers’, the Guarantors’ and their
Subsidiaries’ fiscal year for financial accounting purposes. As of the Agreement
Date, the current Fiscal Year of Holdings, the Obligors and their Subsidiaries
will end on December 31, 2008.

“Fixed Charge Coverage Ratio” means the ratio of:

(a) (i) Consolidated EBITDA for the most recent period of four (4) consecutive
Fiscal Quarters, minus (ii) without duplication, the aggregate amount of all
Capital Expenditures of Holdings and its Subsidiaries for such period, minus
(iii) the aggregate amount of Federal, state, local and foreign income taxes
capital or profits taxes, including foreign withholding taxes, expensed during
such period to the extent paid in cash, in each case, of or by Holdings and its
Subsidiaries for such period; to

(b) the sum, without duplication, of (i) Interest Expense for such period, plus
(ii) the aggregate principal amount of all regularly scheduled principal or
amortization payments on Debt for Borrowed Money of Holdings and its
Subsidiaries for such period.

For purposes of calculating the Fixed Charge Coverage Ratio, the Senior Secured
Leverage Ratio and the Total Leverage Ratio:

(A) Investments, acquisitions, mergers, consolidations and dispositions that
have been made by Holdings, any of its Subsidiaries, or any Person or any of its
Subsidiaries acquired by, merged or consolidated with Holdings or any of its
Subsidiaries during the twelve-month reference period or subsequent to such
reference period and on or prior to the calculation date will be given pro forma
effect, as if they had occurred on the first day of the twelve-month reference
period;

(B) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the calculation date, will be excluded;

(C) the fixed charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the calculation date, will be excluded, but only
to the extent that the obligations giving rise to such fixed charges will not be
obligations of Holdings or any of its Subsidiaries following the calculation
date;

 

25



--------------------------------------------------------------------------------

(D) any Person that is a Subsidiary on the calculation date will be deemed to
have been a Subsidiary at all times during such twelve-month period; and

(E) any Person that is not a Subsidiary on the calculation date will be deemed
not to have been a Subsidiary at any time during such twelve-month period.

For purposes of this definition and the definitions of “Senior Secured Leverage
Ratio” and “Total Leverage Ratio”, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in accordance with
Regulation S-X of the Securities Act of 1933, as amended. Interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Chief Financial Officer of Holdings to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

“Foreign Subsidiary” means any Subsidiary of Holdings that is formed under the
laws of a jurisdiction other than a State of the United States or the District
of Columbia.

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority (succeeding to the functions
thereof) and established or appointed by the Financial Services Commission of
Ontario Act, 1997.

“Full Payment” or “Full Payment of the Obligations” means, with respect to any
Obligations (other than contingent indemnification obligations for which no
claim has been made or asserted), (a) the full and indefeasible cash payment
thereof, including any interest, fees and other charges accruing during an
insolvency proceeding (whether or not allowed in the proceeding), (b) if such
Obligations arise from Letters of Credit or Designated Bank Products Obligations
or if such Obligations consist of indemnification obligations for which a claim
has been made or asserted, the cash collateralization thereof as provided herein
or otherwise acceptable to the Agent (or delivery of a standby letter of credit
acceptable to the Agent in its discretion, in the amount of required cash
collateral) and (c) the termination or expiration of all Commitments.

“Funded Canadian Loan Participation” means, with respect to any Participating
Lender in relation to Canadian Revolving Loans funded by the Canadian Funding
Banks, (a) the aggregate amount paid by such Participating Lender to the
Canadian Funding Banks pursuant to Section 13.17(b) in respect of such
Participating Lender’s participation in the principal amount of Canadian
Revolving Loans funded by the Canadian Funding Banks minus (b) the aggregate
amount paid to such Participating Lender by the Canadian Funding Banks pursuant
to Section 13.17(b) in respect of its participation in the principal amount of
Canadian Revolving Loans funded by the Canadian Funding Banks, excluding in each
case any payments made in respect of interest accrued on the Canadian Revolving
Loans funded by the Canadian Funding Banks.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature

 

26



--------------------------------------------------------------------------------

and authority within the U.S. accounting profession) (or in the case of the
Canadian Obligors, such generally accepted accounting principles and practices
set forth from time to time in Canada by the Canadian Institute of Chartered
Accountants), which are applicable to the circumstances from time to time;
provided, that, in the event there is a change in GAAP or the application
thereof after the Agreement Date that affects the calculation of a financial
covenant contained in Section 8.22 or Section 8.23 (or the Total Leverage Ratio
for purposes of determining the Applicable Margin or the definition or
calculation of any financial term), promptly following the Required Lenders’
request, the Borrowers shall provide the Agent and the Lenders a reconciliation
showing the effect of such change in GAAP and if the Company or the Required
Lenders shall so request, the calculation of a financial covenant contained in
Section 8.22 or Section 8.23 (or the Total Leverage Ratio for purposes of
determining the Applicable Margin or the definition or calculation of any
financial term) shall be calculated without regard to such change in GAAP.

“General Intangibles” means all of each Obligor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC or, with respect to any
General Intangible of a Canadian Obligor, an “intangible” as defined in the
PPSA, chooses in action and causes of action and all other intangible personal
property of each Obligor of every kind and nature (other than Accounts),
including, without limitation, all contract rights, payment intangibles,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, Tax refund
claims, any funds which may become due to any Obligor in connection with the
termination of any Plan or other employee benefit plan or any rights thereto and
any other amounts payable to any Obligor from any Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which any Obligor is
beneficiary, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to any Obligor.

“Goods” means all “goods” as defined in the UCC or, with respect to any goods of
a Canadian Obligor, the PPSA, now owned or hereafter acquired by any Obligor,
wherever located, including embedded software to the extent included in “goods”
as defined in the UCC, and manufactured homes.

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantee Agreements” mean the U.S. Guarantee Agreement and the Canadian
Guarantee Agreements.

 

27



--------------------------------------------------------------------------------

“Guarantors” means (a) the U.S. Guarantors, (b) the Canadian Guarantors, and
(c) each other Person, who, in a writing accepted by the Agent, guarantees
payment or performance in whole or in part of the Obligations.

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other monetary obligations of any other Person (the “guaranteed obligations”),
or assure or in effect assure the holder of the guaranteed monetary obligations
against loss in respect thereof, excluding the endorsement of checks and other
similar instruments in the ordinary course of business, but including any such
obligations incurred through an agreement, contingent or otherwise: (a) to
purchase the guaranteed monetary obligations or any property constituting
security therefor; (b) to advance or supply funds for the purchase or payment of
the guaranteed monetary obligations or to maintain a working capital or other
balance sheet condition; or (c) to lease property or to purchase any debt or
equity securities or other property or services.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Obligor’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

“Holdco Notes” means the 14% unsecured senior notes of Holdings due 2014 in an
aggregate principal amount not to exceed $425,000,000 issued and sold pursuant
to the Holdco Notes Documents.

“Holdco Notes Documents” means that certain Note Purchase Agreement to be dated
on or about June 10, 2008 among Holdings and The Bank of New York, as trustee,
the Holdco Notes and all other agreements, instruments and other documents
pursuant to which the Holdco Notes have been or will be issued or otherwise
setting forth the terms of the Holdco Notes.

“Holdings” has the meaning specified in the introductory paragraph to the
Agreement.

“Immaterial Subsidiary” means (a) United Rentals Receivables LLC II and (b) any
Subsidiary of Holdings that, as of the last day of the Fiscal Quarter of
Holdings most recently ended, (i) did not have assets with a value in excess of
$5,000,000 at any time and (ii) did not have revenues in excess of $10,000,000
for any four (4) consecutive Fiscal Quarters. Each Immaterial Subsidiary as of
the Closing Date shall be set forth in Schedule 1.3.

“Incremental Assumption Agreement” means an Incremental Revolving Credit
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the applicable Borrower, the Agent and one or more Lenders or New Lenders,
as the case may be.

“Indemnified Liabilities” has the meaning specified in Section 14.11(a).

“Indemnified Person” has the meaning specified in Section 14.11(a).

 

28



--------------------------------------------------------------------------------

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Instruments” means all instruments as such term is defined in Article 9 of the
UCC or as is defined in the PPSA, as applicable, now owned or hereafter acquired
by any Borrower, any Guarantor or any of their Subsidiaries.

“Intellectual Property Security Agreements” means the U.S. Intellectual Property
Security Agreement and the Canadian Intellectual Property Security Agreement.

“Interest Expense” means, with reference to any period, total cash interest
expense (including that attributable to Capital Lease Obligations but excluding
any interest expense relating to the 6 1/2% QUIPS in an aggregate amount not to
exceed $10,000,000 for any period of four (4) consecutive Fiscal Quarters) of
the Consolidated Parties for such period with respect to all outstanding Debt of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates),
calculated on a consolidated basis for the Consolidated Parties for such period
in accordance with GAAP.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date 14
days or one, two, three or six months thereafter or, with the consent of each
applicable Lender, nine or 12 months thereafter, as selected by the applicable
Borrower in its Notice of Borrowing, or Notice of Continuation/Conversion,
provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period shall extend beyond the Stated Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

“Inventory” means all of each Obligor’s and each of their Subsidiaries’ now
owned and hereafter acquired Rental Equipment, Merchandise and Consumables
Inventory and other inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials and supplies of any kind, nature or description which
are used or consumed in such Obligor’s or its Subsidiaries’ business or used in
connection with the packing, shipping, advertising, selling or finishing of such
goods, merchandise, and all documents of title or other Documents representing
them.

 

29



--------------------------------------------------------------------------------

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise, but exclusive
of the acquisition of inventory, supplies, equipment and other assets used or
consumed in the ordinary course of business of the applicable Borrower or the
applicable Subsidiary and Capital Expenditures) of assets, shares of capital
stock, bonds, notes, debentures, partnerships, joint ventures or other ownership
interests or other securities of such Person, (b) any advance, loan or other
extension of credit (other than in connection with sales of Inventory on credit
in the ordinary course of business) to such Person, or (c) any other capital
contribution to or investment in such Person, including, without limitation, any
obligation incurred for the benefit of such Person.

“Investment Property” means all of each Obligor’s now owned or hereafter
acquired “investment property” as defined in the UCC or the PPSA, as applicable,
and includes all right title and interest of each Obligor in and to any and all:
(a) securities whether certificated or uncertificated; (b) securities
entitlements; (c) securities accounts; (d) commodity contracts; or (e) commodity
accounts.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Latest Projections” means (a) on the Agreement Date and thereafter until the
Agent receives new projections pursuant to Section 6.2(d), the projections of
the Consolidated Parties’ financial condition, results of operations, and cash
flows, and the Borrowing Base and Availability projections, for the period
commencing on June 30, 2008 and ending December 31, 2008, on a quarterly basis,
and from January 1, 2009 through the Stated Termination Date, on a Fiscal Year
basis, and delivered to the Agent prior to the Agreement Date; and
(b) thereafter, the projections most recently received by the Agent pursuant to
Section 6.2(d).

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of
laws.

“Leases” means the written agreements between an Obligor and an Account Debtor
entered into in the ordinary course of business of the Obligors for rental or
lease of Rental Equipment by such Obligor to such Account Debtor, including all
schedules and supplements thereto.

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
to the Agreement and shall include the Agent to the extent of any Agent Advance
outstanding and the Banks to the extent of any Swingline Loan outstanding, but
excluding in any case any Participating Lender in its capacity as such.

“Letter of Credit” has the meaning specified in Section 2.4(a).

“Letter of Credit Fee” has the meaning specified in Section 3.6.

 

30



--------------------------------------------------------------------------------

“Letter of Credit Issuer” means the U.S. Bank, any affiliate of the U.S. Bank or
any other Lender or Affiliate of a Lender that issues any Letter of Credit
pursuant to the Agreement and agrees to provide reporting with respect to
Letters of Credit reasonably required by the Agent.

“Letter of Credit Subfacility” means $200,000,000.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Borrower, including
rights to payment or performance under a letter of credit, whether or not a
Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.

“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan and, with respect to each Interest Period of more than 90 days, on the date
90 days after the commencement of the Interest Period for such LIBOR Loan.

“LIBOR Loan” means a Loan during any period in which it bears interest based on
the LIBOR Rate.

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Loans, the
rate of interest per annum determined pursuant to the following formula:

 

LIBOR Rate =   

Offshore Base Rate

                  1.00 - Eurodollar Reserve Percentage               

Where,

“Offshore Base Rate” means the rate per annum appearing on Reuters Screen
LIBOR01 Page at approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified on Reuters Screen
LIBOR01 Page, the applicable rate shall be the arithmetic mean of all such
rates. If for any reason none of the foregoing rates is available, the Offshore
Base Rate shall be, for any Interest Period, the rate per annum determined by
the Agent as the rate of interest at which dollar deposits in the approximate
amount of the LIBOR Loan comprising part of such Borrowing would be offered by
the Bank’s London Branch to major banks in the offshore dollar market at their
request at or about 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
 1/100 of 1%) in effect on such day applicable to member banks under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding
LIBOR Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

 

31



--------------------------------------------------------------------------------

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, priority or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, deemed trusts, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement, servitude
right-of-way, restriction, lease or other title exception or encumbrance
affecting property; and (c) any contingent or other agreement to provide any of
the foregoing.

“Like-Kind Exchange” means, if gain or loss would not be recognized under
Section 1031 of the Code, any exchange of property (“Relinquished Property”) for
like property (“Replacement Property”) for use in the business of the U.S.
Borrowers and their Domestic Subsidiaries; provided that (a) the disposition of
the Relinquished Property is permitted under the terms of this Agreement,
(b) the transaction is entered into in connection with the acquisition of Rental
Equipment in the normal course of business, (c) the applicable “exchange
agreement” reflects arm’s-length terms with a Qualified Intermediary who is not
an Affiliate of Holdings and otherwise contains customary terms consistent with
past practices and (d) all Net Proceeds thereof are, before giving effect to any
application under Section 4.3(b), deposited in one or more Like-Kind Exchange
Accounts.

“Like-Kind Exchange Account” means any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.

“Loan Documents” means the Agreement, the Intellectual Property Security
Agreements, the Guarantee Agreements, each Guaranty Supplement referred to in
any Guarantee Agreement, the Security Agreements, each Security Agreement
Supplement referred to in any Security Agreement, the Fee Letter, the Perfection
Certificate and any other agreements, instruments, and documents heretofore, now
or hereafter evidencing, securing, guaranteeing or otherwise relating to the
Obligations, the Collateral, or any other aspect of the transactions
contemplated by the Agreement.

“Loans” means, collectively, all loans and advances provided for in Article II.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Account” means any bank account or securities account of any Obligor,
including in any case any account into which proceeds from the Existing
Securitization Facility are deposited, but excluding (a) any “Controlled
Account” under and as defined in the documents evidencing the Existing
Securitization Facility as in effect as of the Agreement Date, (b) any Like-Kind
Exchange Account, (c) any account which is exclusively used for disbursement
purposes (including payroll accounts) and (d) other accounts to the extent the
aggregate amount of funds on deposit therein does not exceed $1,250,000.

 

32



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or financial condition of
Holdings and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of the Borrowers and the other Obligors (taken as a whole) to
perform under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Obligor of any Loan Document to which it is a party.

“Maximum Canadian Revolver Amount” means, at any time, the aggregate Canadian
Revolving Credit Commitments at such time, as the same may be increased or
reduced from time to time in accordance with Section 2.9 or reduced from time to
time in accordance with Section 4.4(b); provided that the Maximum Canadian
Revolver Amount shall not at any time exceed $250,000,000 or such lesser amount
as shall be requested by the Borrowers’ Agent pursuant to clause (E) in the
proviso to Section 12.1(a). As of the Agreement Date, the Maximum Canadian
Revolver Amount is $0. Anything contained herein to the contrary
notwithstanding, upon termination of the Commitments, the Maximum Canadian
Revolver Amount shall automatically be reduced to zero.

“Maximum Rate” has the meaning specified in Section 3.3.

“Maximum Revolver Amount” means, at any time, the aggregate Revolving Credit
Commitments at such time, as the same may be increased from time to time in
accordance with Section 2.8 or increased or reduced from time to time in
accordance with Section 2.9 or reduced from time to time in accordance with
Section 4.4(b); provided that the Maximum Revolver Amount shall not at any time
exceed $1,500,000,000. As of the Agreement Date, the Maximum Revolver Amount is
$1,250,000,000. Anything contained herein to the contrary notwithstanding, upon
termination of the Commitments, the Maximum Revolver Amount shall automatically
be reduced to zero.

“Maximum Specified Loan Sublimit” means $150,000,000 (or the Equivalent Amount
thereof in Canadian Dollars). Anything contained herein to the contrary
notwithstanding, upon termination of the Commitments, the Maximum Specified Loan
Sublimit shall automatically be reduced to zero.

“Maximum U.S. Revolver Amount” means, at any time, the aggregate U.S. Revolving
Credit Commitments at such time, as the same may be increased or reduced from
time to time in accordance with Section 2.9, increased from time to time in
accordance with Section 2.8 or reduced from time to time in accordance with
Section 4.4(b); provided that the Maximum U.S. Revolver Amount shall not at any
time exceed $1,500,000,000 minus the Maximum Canadian Revolver Amount. As of the
Agreement Date, the Maximum U.S. Revolver Amount is $1,250,000,000. Anything
contained herein to the contrary notwithstanding, upon termination of the
Commitments, the Maximum U.S. Revolver Amount shall automatically be reduced to
zero.

“Merchandise and Consumables Inventory” means Inventory owned by a Borrower, a
Guarantor or any of their Subsidiaries, other than Rental Equipment held for
sale or rental, including, without limitation, parts for Rental Equipment, parts
to be sold, parts to be installed on Rental Equipment (which parts are not then
incorporated or installed in or on, or affixed or appurtenant to, any such
Rental Equipment), and Inventory for the contractors supply business of the
Obligors.

 

33



--------------------------------------------------------------------------------

“Merchandise and Consumables Inventory Formula Amount” means, on any date of
determination thereof, an amount equal to 55% of the Value of Eligible
Merchandise and Consumables Inventory on such date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by the Borrowers or
any ERISA Affiliate.

“Net Book Value” means, with respect to any Rental Equipment, cost minus
accumulated depreciation for such Rental Equipment calculated in accordance with
GAAP.

“Net Orderly Liquidation Value” means the net orderly liquidation value of any
Rental Equipment, as determined in accordance with the most recent Appraisal
received by the Agent in accordance with Section 8.4(c) of the Agreement.

“Net Proceeds” means proceeds (including cash receivable (when received) by way
of deferred payment) received in cash from the sale, transfer or other
disposition of any property the disposition of which would constitute an Asset
Disposition or a Like-Kind Exchange, including insurance proceeds (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) and awards of compensation received
with respect to the destruction or condemnation of all or part of such property,
net of: (a) the reasonable and customary costs of such sale, lease, transfer or
other disposition (including legal fees and commissions); (b) Taxes paid or a
good faith estimate of the Taxes payable with respect to such proceeds
(including, without duplication, withholding taxes and cash Tax payments);
(c) all principal, interest and other amounts in respect of Debt (other than
Debt under the Loan Documents), including, without limitation, any premium,
penalty or make-whole amounts related thereto, required to be repaid as a result
such sale, lease, transfer or other disposition; and (d) appropriate amounts to
be provided by the recipient of such proceeds as a reserve in accordance with
GAAP against any liabilities associated with the assets sold or disposed of in
such sale, lease, transfer or other disposition, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligation
associated with the assets sold or disposed of in such sale, lease, transfer or
other disposition; provided that “Net Proceeds” shall include any reserves
previously taken against any liabilities associated with any such sale, lease,
transfer or other disposition immediately upon those reserves being determined
to be in excess of such liabilities, but only to the extent of such excess.

“New Lender” has the meaning specified in Section 2.8(a).

“Non-Core Business” means any business which is not an essential part of the
rental business.

 

34



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Debt of a Person (a) as to which no Obligor provides
any Guaranty or credit support of any kind or is directly or indirectly liable
(as a guarantor or otherwise) and (b) which does not provide any recourse
against any of the assets of any Obligor. Notwithstanding the foregoing, the
provision of Standard Securitization Undertakings in connection with a Qualified
Receivables Transaction shall not invalidate the status of the Debt of such
Receivables Entity that is otherwise classified as Non-Recourse Debt pursuant to
the terms of this definition.

“Notice of Borrowing” means a U.S. Notice of Borrowing or a Canadian Notice of
Borrowing, as the context requires.

“Notice of Continuation/Conversion” has the meaning specified in Section 3.2(b).

“Notice of Requested Commitment Increase” has the meaning specified in
Section 2.8(a).

“Obligations” means the U.S. Obligations and the Canadian Obligations.

“Obligors” means, collectively, each Borrower, each Guarantor, and any other
Person that now or hereafter is primarily or secondarily liable for any of the
Obligations and/or grants the Agent a Lien in any collateral as security for any
of the Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
Canadian unlimited liability company, the memorandum of association or articles
of incorporation; and (d) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, the Agreement or any other Loan Documents.

“Out-of-Formula Condition” has the meaning specified in Section 4.2.

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under the
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender, excluding any Participating Lender in its
capacity as such.

“Participant Register” has the meaning specified in Section 13.22(b).

“Participating Lender” has the meaning specified in Section 13.17(a).

 

35



--------------------------------------------------------------------------------

“Payment Account” means each bank account to which the proceeds of Collateral
are deposited or credited, and which is maintained in the name of the Agent, on
terms acceptable to the Agent.

“PBA” means the Pension Benefits Act (Ontario) or similar legislation of any
other Canadian federal or provincial jurisdiction, and the regulations
promulgated thereunder applicable to a Pension Plan.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to the functions thereof or any Governmental Authority of
another jurisdiction exercising similar functions in respect of any Plans of an
Obligor.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

“Pension Event” means solely with respect to Canadian Pension Plans (a) the
whole or partial withdrawal of a Canadian Obligor or any of its Subsidiaries
from a Canadian Pension Plan during a plan year; or (b) the filing of a notice
of proposal to terminate in whole or in part a Canadian Pension Plan or the
treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the issuance of a notice of proposal by any Governmental
Authority to terminate in whole or in part or have an administrator or like body
appointed to administer a Canadian Pension Plan; or (d) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination or winding up or the appointment of trustee to administer,
any Plan.

“Pension Plan” means a pension plan or an employee benefit plan (a) (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, or (b) which is subject to the Income Tax Act (Canada), the
PBA, or any other applicable laws, which in either case of clause (a) or (b) an
Obligor sponsors, maintains, or to which it makes, is making, or is obligated to
make contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit F.

“Permitted Acquisition” means the acquisition by an Obligor of all or a
substantial portion of the assets or businesses of a Person or of assets
constituting a business unit, line of business or division of such Person (the
“Target”) or the acquisition by an Obligor of all of the capital stock or other
equity interests of the Target or the merger of the Target with and into an
Obligor (with such Obligor as the surviving Person), so long as:

(a) the board of directors (or similar governing body) of the Target to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(b) the Target and all acquired assets shall be in the same business or lines of
business (or lines of business reasonably related or ancillary thereto) in which
the Borrowers and their Subsidiaries are engaged as of the Agreement Date;

 

36



--------------------------------------------------------------------------------

(c) all transactions in connection with such acquisition shall be consummated in
all material respects, in accordance with all applicable laws, governmental
authorizations;

(d) after giving effect to such acquisition and any related refinancing of Debt,
none of the acquired assets are subject to any Lien other than Permitted Liens;

(e) the Specified Conditions shall have been satisfied; and

(f) a Responsible Officer shall have delivered to the Agent a certificate as to
the satisfaction of each of the foregoing conditions

provided, that, unless the Agent shall otherwise consents (subject to Reserves
satisfactory in its discretion), no assets acquired in any such transaction
(including, without limitation, assets of the Target) may be included in the
calculation of Combined Availability for purposes of clause (e), or otherwise
included in the calculation of any Borrowing Base or any similar calculation
hereunder, until the Agent has completed to its reasonable satisfaction such
field examinations as it may deem appropriate and has received an Appraisal with
respect to such assets to the extent deemed appropriate by the Agent and an
updated Borrowing Base Certificate giving effect to such acquisition.

“Permitted Debt” has the meaning specified in Section 8.13.

“Permitted Distributions” means:

(a) Distributions by any Subsidiary of an Obligor to such Obligor and any
Distribution by any Subsidiary to its equity holders ratably;

(b) Distributions by Holdings to repurchase equity securities issued by Holdings
from employees, officers and directors of Holdings, the Company or any
Subsidiary (i) upon the death of any such employee, officer or director of
Holdings, the Company or any Subsidiary, and (ii) upon the disability or
termination of employment of any such employee, officer or director of Holdings,
the Company or any Subsidiary in an amount not to exceed $10,000,000 in the
aggregate in any Fiscal Year;

(c) the Preferred Repurchase, so long as the Specified Conditions are satisfied
and the Holdco Notes shall have been issued; and

(d) other Distributions, so long as the Specified Conditions are satisfied.

“Permitted Guarantees” means (a) the Guarantees by the Obligors of the
Obligations, (b) Guarantees by any Obligor or any of its Subsidiaries in respect
of Debt otherwise permitted hereunder of any Obligor or any of its wholly owned
Subsidiaries, and (c) Guarantees by any Obligor or any of its Subsidiaries of
leases or other ordinary course obligations that do not constitute Debt of an
Obligor or Subsidiary in the ordinary course of business.

 

37



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of the United States of America or Canada, or any agency
thereof, or obligations guaranteed or insured by the United States of America or
Canada, or any agency thereof, provided that such obligations mature within one
year from the date of acquisition thereof;

(b) acquisitions of certificates of deposit or time deposits maturing within one
year from the date of acquisition, bankers’ acceptances, Eurodollar bank
deposits, or overnight bank deposits, in each case issued by, created by, or
with a bank or trust company organized under the laws of the United States of
America or any state thereof or Canada or any province thereof having, at the
time of acquisition thereof, capital and surplus aggregating at least
$1,000,000,000;

(c) acquisitions of commercial paper given a rating of “A2” or better by S&P or
“P2” or better by Moody’s and maturing not more than 270 days from the date of
creation thereof;

(d) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s;

(e) any money market or similar fund the assets of which are comprised
exclusively of any of the items specified in clauses (a) through (d) above and
as to which withdrawals are permitted at least every 90 days;

(f) Investments existing on the Agreement Date and identified in Schedule 8.11
to the Agreement;

(g) Investments by any Obligor in any other Obligor in the ordinary course of
business;

(h) Investments by any Subsidiary which is not an Obligor in any other
Subsidiary which is not an Obligor;

(i) Investments by any Obligor in any Subsidiary which is not an Obligor, the
amount of which made during any Fiscal Year (as reduced by any return of capital
in respect of any such Investment during such Fiscal Year), taken together with
the amount of Debt incurred pursuant to Sections 8.13(d) and (p)(ii) during such
Fiscal Year, does not exceed $10,000,000 (provided that the unused portion of
such amount for any Fiscal Year may be carried forward to successive Fiscal
Years), in each case by way of contributions to capital (including by way of
organizing a Subsidiary after the Agreement Date pursuant to Section 8.25);
provided that aggregate amount of Investments made under this clause (i), taken
together with Debt incurred pursuant to Sections 8.13(d) and (p)(ii), shall not
exceed $25,000,000 outstanding at any time;

 

38



--------------------------------------------------------------------------------

(j) Investments by any Obligor in any Receivables Entity pursuant to a Qualified
Receivables Transaction;

(k) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(l) deposit accounts maintained in the ordinary course of business;

(m) Investments constituting Hedge Agreements entered into in the ordinary
course of business;

(n) Investments acquired by the Obligors in the ordinary course of business in
respect of Accounts that have become delinquent, including securities of a
delinquent Account Debtor received by any Borrower or the Guarantor in
connection with a plan of reorganization of the Debt of such Account Debtor;

(o) loans and advances to employees and officers in the ordinary course of
business not to exceed $10,000,000 in aggregate outstanding principal amount at
any time;

(p) Permitted Acquisitions;

(q) Permitted Guarantees;

(r) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

(s) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(t) advances of payroll payments to employees in the ordinary course of
business;

(u) so long as the requirements set forth in clauses (a) and (c) of the
definition of “Specified Conditions” are satisfied and Combined Availability is
not less than 15% of the Maximum Revolver Amount before and after giving effect
to such Investments, Investments not to exceed $50,000,000 in the aggregate
during any Fiscal Year; and

(v) other Investments, so long as the Specified Conditions shall have been
satisfied.

“Permitted Liens” means, with respect to the Borrowers and their Subsidiaries,
the Liens listed below:

(a) Liens for Taxes not delinquent or statutory Liens for Taxes; provided that
(i) such Lien is junior in priority (other than Liens securing Taxes not to
exceed $5,000,000 at any time, subject in all events to the Agent’s right to
impose Reserves with respect to such Taxes in accordance with Section 2.7 in its
Reasonable Credit Judgment) to the Agent’s Liens or (ii) the payment of such
Taxes which are due and payable is being Properly Contested;

 

39



--------------------------------------------------------------------------------

(b) the Agent’s Liens;

(c) Liens consisting of deposits or pledges of cash or cash equivalents made in
the ordinary course of business in connection with, or to secure payment of,
obligations under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
purchase, supply or other contracts (other than for the repayment of Debt) or to
secure indemnity, performance or other similar bonds for the performance of
bids, tenders or contracts (other than for the repayment of Debt) or to secure
statutory obligations (other than liens arising under ERISA or the PBA or
Environmental Liens) or surety or appeal bonds; provided, that the aggregate
outstanding face amount of bonds that are secured by any pledge of assets shall
not at any time exceed $100,000,000 at any time during the Fiscal Year of
Obligors ending December 31, 2008, which amount shall be increased by $7,500,000
in each subsequent Fiscal Year thereafter;

(d) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the nonpayment of such claims or demand when due, such claims or
demands do not exceed $5,000,000 in the aggregate or are being Properly
Contested;

(e) Liens securing Capital Leases and purchase money Debt to the extent such
Capital Leases or purchase money Debt are permitted in Section 8.13(c);

(f) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, zoning, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the ordinary
conduct of the Borrowers’ business;

(g) Liens arising from judgments and attachments in connection with court
proceedings; provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and the judgments or other orders
secured by such Liens are being Properly Contested;

(h) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrowers and
their Subsidiaries taken as a whole or the Agent’s rights with respect to the
Collateral;

(i) any interest or title of a lessor, sublessor, licensee or licensor under any
lease, sublease, sublicense or license agreement not prohibited by the
Agreement;

 

40



--------------------------------------------------------------------------------

(j) Liens in favor of a banking institution encumbering deposits (including the
right of set-off) held by such banking institution incurred in the ordinary
course of business;

(k) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(l) Liens arising from precautionary UCC filings or PPSA filings regarding “true
sale” to a Receivable Entity pursuant to a Qualified Receivables Transaction or
“true” operating leases or the bailment or consignment of goods to any Obligor
or any Subsidiary, to the extent such lease, bailment or consignment is not
otherwise in violation of the Agreement;

(m) Liens on insurance proceeds or unearned premiums incurred in the ordinary
course of business in connection with the financing of insurance premiums;

(n) Liens identified on Schedule 8.18;

(o) Liens securing Refinancing Debt to the extent such Liens are permitted in
the definition of “Refinancing Debt”;

(p) Liens on the property of the Target in a Permitted Acquisition, so long as
such Liens were in existence prior to and were not incurred in connection with
or in contemplation of the Permitted Acquisition and do not extend to any assets
other than those of the Target;

(q) Liens on property of a Receivables Entity imposed in connection with a
Qualified Receivables Transaction;

(r) Liens securing Debt permitted under Section 8.13(r);

(s) Liens on any Like-Kind Exchange Account and any Replacement Property that is
acquired in a Like-Kind Exchange, in each case granted pursuant to and in
connection with a Like-Kind Exchange in favor of any applicable Qualified
Intermediary to facilitate such Like-Kind Exchange;

(t) Liens securing Debt of any Subsidiary that is not an Obligor pursuant to
Section 8.13(s); and

(u) other Liens so long as the aggregate outstanding principal amount of Debt at
any time secured thereby does not exceed $5,000,000.

“Permitted Priority Liens” means Permitted Liens described in clauses (a) and
(d) of the definition thereof.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.

 

41



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan (including such plans as defined in
Section 3(3) of ERISA) which an Obligor sponsors or maintains or to which an
Obligor or a Subsidiary of an Obligor makes, is making, or is obligated to make
contributions and includes any Pension Plan.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder, as amended from time to time, provided, however, if
validity, perfection and effect of perfection and non-perfection of the Agent’s
security interest in any Collateral of any Canadian Obligor are governed by the
personal property security laws of any jurisdiction other than Ontario, PPSA
means those personal property security laws (including the Civil Code of Quebec)
in such other jurisdiction for the purposes of the provisions hereof relating to
such validity, perfection, and effect of perfection and non-perfection and for
the definitions related to such provisions, as from time to time in effect.

“Preferred Repurchase” means the repurchase, redemption and immediate retirement
of all of the shares of Holdings’ Series C and D preferred stock pursuant to the
Repurchase Agreement for an aggregate consideration of approximately
$679,000,000 (and in any event not to exceed $700,000,000).

“Priority Payable Reserves” means reserves established in the reasonable credit
judgment of the Agent for amounts secured by any Liens, choate or inchoate,
which rank or are capable of ranking in priority to the Agent’s Liens,
including, without limitation, in the Reasonable Credit Judgment of the Agent,
any such amounts due and not paid for vacation pay, amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the Income Tax Act (Canada), amounts currently or past due and not paid
for realty, municipal or similar Taxes (to the extent impacting personal or
moveable property) and all amounts currently or past due and not contributed,
remitted or paid to any Plan or under the Canada Pension Plan, the PBA or any
similar legislation.

“Pro Rata Share” means:

(a) with respect to a U.S. Lender, a fraction (expressed as a percentage), the
numerator of which is the amount of such U.S. Lender’s U.S. Revolving Credit
Commitment and the denominator of which is the sum of the amounts of all of the
U.S. Lenders’ U.S. Revolving Credit Commitments, or if no U.S. Revolving Credit
Commitments are outstanding, a fraction (expressed as a percentage), (x) the
numerator of which is the amount of U.S. Revolving Loans and Specified Loans
owed to such U.S. Lender plus such U.S. Lender’s participation in the aggregate
undrawn face amount of all outstanding Letters of Credit, plus such U.S.
Lender’s participation in the aggregate amount of any unpaid reimbursement
obligations in respect of Letters of Credit and (b) the denominator of which is
the aggregate amount of the U.S. Revolving Loans and Specified Loans owed to the
U.S. Lenders, plus the aggregate undrawn face amount of all outstanding Letters
of Credit, plus the aggregate amount of any unpaid reimbursement obligations in
respect of Letters of Credit, in each case giving effect to a U.S. Lender’s
participation in U.S. Swingline Loans and U.S. Agent Advances;

 

42



--------------------------------------------------------------------------------

(b) with respect to a Canadian Lender, a fraction (expressed as a percentage),
the numerator of which is the amount of such Canadian Lender’s Canadian
Revolving Credit Commitment and the denominator of which is the sum of the
amounts of all of the Canadian Lenders’ Canadian Revolving Credit Commitments,
or if no Canadian Revolving Credit Commitments are outstanding, a fraction
(expressed as a percentage), (x) the numerator of which is the amount of
Canadian Revolving Loans owed to such Canadian Lender and (y) the denominator of
which is the aggregate amount of the Canadian Revolving Loans owed to the
Canadian Lenders, in each case giving effect to a Canadian Lender’s
participation in Canadian Swingline Loans and Canadian Agent Advances; and

(c) with respect to a Participating Lender, the fraction described in clause
(a) above for such Person in its capacity as a U.S. Lender.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and the regulations promulgated thereunder.

“Progress Billing” means any invoice for goods sold or services rendered under a
contract or agreement pursuant to which the Account Debtor’s obligation to pay
such invoice is conditioned upon any Obligor’s or any Subsidiary of an Obligor’s
completion of any further performance under the contract or agreement; provided
that in no event will any invoice for rent under a Lease be considered a
Progress Billing.

“Properly Contested” means, in the case of any Debt or other obligation of an
Obligor (including any Taxes) that is not paid as and when due or payable by
reason of such Obligor’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof, (a) such Debt or obligation is being
properly contested in good faith by appropriate proceedings promptly instituted
and diligently conducted; (b) such Obligor has established appropriate reserves
for the contested obligation in conformity with GAAP; (c) the non-payment of
such Debt or obligation will not be reasonably likely to have a Material Adverse
Effect and will not result in a material risk of forfeiture or sale of any
material assets of such Obligor; (d) if the Debt or obligation results from, or
is determined by the entry, rendition or issuance against an Obligor or any of
its assets of, a judgment, writ, order or decree, enforcement of such judgment,
writ, order or decree is stayed pending a timely appeal or other judicial
review; and (e) if such contest (including on any appeal or judicial review) is
abandoned, settled or determined adversely (in whole or in part) to such
Obligor, such Obligor pays such Debt or obligation, and all penalties, interest
and other amounts due in connection therewith, within 30 days following such
abandonment, settlement or adverse determination.

“Proprietary Rights” means all of each Obligor’s and each of their Subsidiary’s
now owned and hereafter arising or acquired licenses, franchises, permits,
patents, patent rights, copyrights, works which are the subject matter of
copyrights, trademarks, service marks, trade names, trade styles, patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing, and all other rights under any of the foregoing, all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

43



--------------------------------------------------------------------------------

“Qualified Intermediary” means any Person acting in its capacity as a qualified
intermediary to facilitate any Like-Kind Exchange operate and/or own a Like-Kind
Exchange Account.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by any Obligor and/or any Subsidiary of an
Obligor pursuant to which such Obligor and/or Subsidiary may sell, assign,
convey, participate, contribute to capital or otherwise transfer to (a) a
Receivables Entity (in the case of a transfer by any Obligor or any Subsidiary
of an Obligor) or (b) any other Person (in the case of a transfer by a
Receivables Entity), or may grant a security interest in or pledge, any Accounts
or interests therein (whether now existing or arising in the future) of any
Obligor or any Subsidiary of an Obligor, and any assets (which, in the case of
tangible assets, are sold giving rise to the Accounts) related thereto,
including, without limitation, all collateral securing such Accounts, all
contracts and contract rights, purchase orders, Leases, security interests,
financing statements or other documentation in respect of such Accounts and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of such Account, any other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with assets securitization transactions involving receivables similar to such
Accounts and any collections or proceeds of any of the foregoing (the “Related
Assets”). For the avoidance of doubt, the transactions contemplated by the
Existing Securitization Facility as of the date hereof constitute Qualified
Receivables Transactions.

“RDPRM” means the Registre des Droits Personnels et Réels Mobiliers.

“Real Estate” means all of each Obligor’s and each of their Subsidiaries now or
hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds and future interests, together with all of each
Obligor’s and each of their Subsidiaries now or hereafter owned or leased
interests in the improvements thereon, the fixtures attached thereto and the
easements appurtenant thereto.

“Reasonable Credit Judgment” means, as applicable, the Agent’s commercially
reasonable judgment, exercised in good faith, as to any factor, event, condition
or other circumstance which the Agent, as applicable, reasonably determines:
(a) will or could adversely affect the quantity, quality or value of the
Collateral, the enforceability or priority of the Agent’s Liens thereon or the
amount which the Agent or the Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of the Collateral or (b) suggests that any collateral report or financial
information delivered to the Agent by any Obligor or any Person on behalf of
thereof is incomplete, inaccurate or misleading in any material respect,
(c) materially increases the likelihood of any event described in Section
10.1(e), (f), (g) or (h) involving an Obligor or (d) creates an Event of
Default. In exercising such judgment, the Agent may consider, without
duplication, factors already included in or tested by the definition of Eligible
Rental Equipment or Eligible Merchandise and Consumables Inventory, and any
other criteria including: (i) changes after the Closing Date in any
concentration of risk with respect to Eligible Rental Equipment or Eligible
Merchandise and Consumables Inventory and (ii) any other factors arising after
the Closing Date that affect or that could affect the credit risk of lending to
the Borrowers on the security of the Collateral.

 

44



--------------------------------------------------------------------------------

“Receivables Entity” means (a) any existing Subsidiary or other Investment of
the Company which is listed on Schedule 1.4 or (b) any wholly owned Subsidiary
of the Company or one of its other Subsidiaries (or another Person in which the
Company or one of its other Subsidiaries makes an Investment and to which the
Company or one of its other Subsidiaries transfers Accounts and Related Assets)
formed after the Closing Date, in each such case, which engages in no activities
other than in connection with the financing of Accounts or interests therein and
Related Assets and any business or activities incidental or related to such
business and which is designated by the Board of Directors of the Company (as
provided below) as a Receivables Entity and: (i) no portion of the Debt or any
other obligations (contingent or otherwise) of which: (A) is guaranteed by any
Obligor (excluding guarantees of obligations (other than direct guarantees of
principal of, and interest on, Debt) pursuant to Standard Securitization
Undertakings); (B) is recourse to or obligates any Obligor in any way other than
pursuant to Standard Securitization Undertakings; or (C) subjects any property
or asset of any Obligor, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings; (ii) with which no Obligor has any material contract, agreement,
arrangement or understanding (except in connection with a Standard
Securitization Undertaking or Qualified Receivables Transaction) other than
(A) on terms no less favorable to such Obligor than those that might be obtained
at the time from Persons that are not Affiliates of the Company, and (B) fees
payable in the ordinary course of business in connection with servicing
Accounts; and (iii) to which neither the Company nor any Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Agent by delivering to the Agent a certified copy of the resolution of
the Board of Directors of the Company giving effect to such designation and a
certificate of a Responsible Officer certifying that such designation complied
with the foregoing conditions.

“Refinancing Debt” means with respect to any Debt (the “Refinanced Debt”), any
other Debt which extends, refinances, refunds, replaces or renews such Debt;
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Debt does not exceed the principal amount (or accreted value,
if applicable) of the Refinanced Debt except by an amount equal to unpaid
accrued interest and premium (including applicable prepayment penalties) thereof
plus fees and expenses reasonably incurred in connection therewith, (b) any
Liens securing such Refinancing Debt do not attach to any property of any
obligor that did not secure the Refinanced Debt, (c) no obligor that was not
previously liable for the repayment of such Refinanced Debt is or is required to
become liable for the Refinancing Debt, (d) such extension, refinancing,
refunding, replacement or renewal does not result in the Refinancing Debt having
a shorter weighted average life to maturity than the Refinanced Debt, and (e) if
the Refinanced was subordinated in right of payment to the Obligations, then the
terms and conditions of the Refinancing Debt shall include subordination terms
and conditions that are at least as favorable to the Lenders as those that were
applicable to the Refinanced Debt.

“Register” has the meaning specified in Section 13.22.

“Related Assets” has the meaning specified in the definition of “Qualified
Receivables Transaction.”

 

45



--------------------------------------------------------------------------------

“Related Canadian Lender” has the meaning specified in Section 12.2(b).

“Relinquished Property” has the meaning specified in the definition of Like-Kind
Exchange.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Rent Reserves” means such reserves as may be established from time to time by
the Agent in its Reasonable Credit Judgment with respect to leased locations or
bailees of the Obligors where Eligible Rental Equipment or Eligible Merchandise
and Consumables Inventory is located to the extent the Agent has not received a
Collateral Access Agreement from the lessor or bailee at any such location,
provided that such reserves for any location shall not exceed two (2) months’
rent at such location.

“Rental Equipment” means tangible personal property which is offered for sale or
rent (or offered for sale as used equipment) by an Obligor in the ordinary
course of its business or used in the business of the Obligors and their
Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

“Replacement Property” has the meaning specified in the definition of Like-Kind
Exchange.

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Repurchase Agreement” means the purchase agreement to be dated on or about
June 10, 2008 among Holdings, Apollo Investment Fund IV, L.P., Apollo Overseas
Partners IV, L.P. and J.P. Morgan Partners (BHCA), L.P.

“Requested Commitment Increase” has the meaning specified in Section 2.8(a).

“Required Lenders” means, at any time, Lenders having U.S. Revolving Credit
Commitments representing at least 50.1% of the aggregate U.S. Revolving Credit
Commitments at such time; provided, however, that if any Lender (or any related
Canadian Lender thereof) shall remain a Defaulting Lender, the term “Required
Lenders” means Lenders having U.S. Revolving Credit Commitments representing at
least 50.1% of the aggregate U.S. Revolving Credit Commitments at such time
(excluding the U.S. Revolving Credit Commitment of any such Lender that is (or
any such Lender whose related Canadian Lender is) a Defaulting Lender); provided
further, however, that if the U.S. Revolving Credit Commitments have been
terminated, the term “Required Lenders” means Lenders holding U.S. Revolving
Loans (including U.S. Swingline Loans) representing at least 50.1% of the
aggregate principal amount of U.S.

 

46



--------------------------------------------------------------------------------

Revolving Loans (including U.S. Swingline Loans) outstanding at such time
(excluding U.S. Revolving Loans of any such Lender that is (or any such Lender
whose related Canadian Lender is) a Defaulting Lender).

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Merchandise and
Consumables Inventory and Eligible Rental Equipment, established by the Agent
from time to time in the Agent’s Reasonable Credit Judgment in accordance with
Section 2.7(a) of the Agreement. Without limiting the generality of the
foregoing, the following reserves shall be deemed to be a reasonable exercise of
the Agent’s credit judgment: (a) Bank Product Reserves, (b) Rent Reserves,
(c) warehousemen’s and bailees’ charges, (d) Priority Payable Reserves and
(e) Specified Reserves.

“Responsible Officer” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Treasurer, legal counsel, or any
other executive or financial officer of Holdings or any other Obligor, or any
other officer having substantially the same authority and responsibility; or,
with respect to compliance with financial covenants and the preparation of the
Borrowing Base Certificate, the president, chief financial officer or the
treasurer of Holdings, or any other officer having substantially the same
authority and responsibility.

“Reuters Screen LIBOR01 Page” means the display designated on page “LIBOR01” on
Reuters Money 3000 Services (or such other page as may replace the LIBOR01 page
on that service) or such services displaying the London interbank offered rate
for deposits in Dollars as may replace Reuters Money 3000 Service.

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Commitments” means the U.S. Revolving Credit Commitments and
the Canadian Revolving Credit Commitments, as the context requires.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Loan.

“Revolving Loans” means the U.S. Revolving Loans and Canadian Revolving Loans,
as the context requires.

“S&P” means Standard & Poor’s Ratings Group, Inc., or any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

47



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Agent, the Lenders, each Bank, each
Letter of Credit Issuer, the Indemnified Parties and each of the Agent, any
Lender or Affiliate of the Agent or such Lender to which is owed Designated Bank
Products Obligations.

“Securitization Percentage” means, at any time, with respect to any Qualified
Receivables Transaction pursuant to which any third party purchases any interest
in any Accounts of Holdings or any of its Subsidiaries, the sum of reserves and
discounts (including, without limitation, any yield reserve, loss reserve,
collection agent fee reserve and dilution reserve) required under such Qualified
Receivables Transaction to be included in the calculation of such third party’s
interest in such Accounts, divided by the face amount of such Accounts,
expressed as a percentage.

“Security Agreements” means, collectively, the U.S. Security Agreement and the
Canadian Security Agreement.

“Security Documents” means the U.S. Security Documents and the Canadian Security
Documents.

“Senior Secured Debt” means, at any date of determination, the secured Debt for
Borrowed Money of Holdings and its Subsidiaries at such time, excluding any Debt
subordinated to the Obligations on terms reasonably satisfactory to the Agent.

“Senior Secured Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Senior Secured Debt as of the last day of such Fiscal Quarter
to (b) Consolidated EBITDA for the four (4) Fiscal Quarter period then ending.
For purposes of Section 8.23, the Senior Secured Leverage Ratio shall be
calculated pursuant to the second and third paragraphs of the definition of
“Fixed Charge Coverage Ratio”.

“Settlement” and “Settlement Date” have the meanings specified in
Section 13.15(a)(ii).

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Obligor or any of their Subsidiaries, other than
software embedded in any category of Goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.

“Solvent” or “Solvency” means, when used with respect to any Person, that at the
time of determination:

(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities); and

(b) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

(c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

 

48



--------------------------------------------------------------------------------

(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

For purposes of determining whether a Person is Solvent, (i) the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability, and (ii) the
provisions of Section 4.15 of the Agreement shall be taken into account.

“Specified Borrowing” means a Borrowing comprised of Specified Loans.

“Specified Conditions” means, at any time of determination with respect to any
Specified Payment or other event, that both before and immediately after such
Specified Payment or other event (including any Loans made in connection
therewith) (a) no Default or Event of Default has occurred and is continuing,
(b) Combined Availability shall not be less than 20% of the Maximum Revolver
Amount, (c) Holdings and the other Obligors shall be in pro forma compliance
with the covenants set forth in Sections 8.22 and 8.23 (regardless of whether a
Covenant Trigger is in effect or such covenants are otherwise effective, and
measured as of the last day of the most recently ended Fiscal Quarter for which
financial statements were delivered in accordance with Section 6.2) and (d) such
Specified Payment or other event shall be in compliance with the Requirement of
Law.

“Specified Loan Borrower” has the meaning specified in the introductory
paragraph to the Agreement.

“Specified Loan Designated Account” has the meaning specified in
Section 2.10(b).

“Specified Loan Notice of Borrowing” has the meaning specified in
Section 2.10(a).

“Specified Loans” means the revolving loans made by Lenders to the Specified
Loan Borrower pursuant to Section 2.3.

“Specified Payment” means (a) any Permitted Acquisition, (b) Distributions
pursuant to clause (c) or (d) of the definition of “Permitted Distributions” and
(c) Investments pursuant to clause (v) of the definition of “Permitted
Investments”.

“Specified Reserves” means reserves established from time to time that represent
Dollar amounts that the Agent in its reasonable credit judgment believes may be
required (a) in connection with the preservation, protection, collection or
realization of Collateral or (b) in connection with any obligations, agreement
or undertaking of any Obligor set forth in the Agreement or any of the other
Loan Documents.

“Standard Securitization Undertakings” means the representations, warranties,
covenants, indemnities and performance guarantees of the Company or any of its
Subsidiaries to a Receivables Entity or its order and servicing obligations
entered into by the Company or any of its Subsidiaries (other than a Receivables
Entity) and the provision of cash equivalents to pay fees and expenses
reasonably related thereto or any Refinancing Debt thereof permitted pursuant to
Section 8.13, in each case which are reasonably customary in securitization
transactions.

 

49



--------------------------------------------------------------------------------

“Stated Termination Date” means June 7, 2013.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company,
unlimited liability company or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

“Subordinated Debt” means the Existing Public Debt (other than the 6 1/2% Senior
Notes and the Holdco Notes) and any other Debt subordinated to, or required
under the Loan Documents to be subordinated to, the Debt under the Loan
Documents.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than fifty percent (50%) of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings.

“Supermajority Lenders” means, at any time, Lenders having U.S. Revolving Credit
Commitments representing at least 66% of the aggregate U.S. Revolving Credit
Commitments at such time; provided, however, that if any Lender (or any related
Canadian Lender thereof) shall remain a Defaulting Lender, the term
“Supermajority Lenders” means Lenders having U.S. Revolving Credit Commitments
representing at least 66% of the aggregate U.S. Revolving Credit Commitments at
such time (excluding the U.S. Revolving Credit Commitment of any such Lender
that is (or any such Lender whose related Canadian Lender is) a Defaulting
Lender); provided further, however, that if the U.S. Revolving Credit
Commitments have been terminated, the term “Supermajority Lenders” means Lenders
holding U.S. Revolving Loans (including U.S. Swingline Loans) representing at
least 66% of the aggregate principal amount of U.S. Revolving Loans (including
U.S. Swingline Loans) outstanding at such time (excluding U.S. Revolving Loans
of any such Lender that is (or any such Lender whose related Canadian Lender is)
a Defaulting Lender).

“Supporting Letter of Credit” has the meaning specified in Section 2.4(g).

“Swingline Commitment” means collectively, the U.S. Swingline Commitment and the
Canadian Swingline Commitment.

“Swingline Lender” means the U.S. Swingline Lender or Canadian Swingline Lender.

“Swingline Loan” and “Swingline Loans” means the collective reference to the
U.S. Swingline Loan or U.S. Swingline Loans or the Canadian Swingline Loan or
the Canadian Swingline Loans, in each case as the context requires.

“Syndication Agent” has the meaning specified in the preamble to the Agreement.

“Target” has the meaning specified in the definition of “Permitted Acquisition”.

 

50



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities (including interest, penalties and
additions to tax) with respect thereto imposed by any Governmental Authority.

“Termination Date” means the earliest to occur of (a) the Stated Termination
Date, (b) the date the Commitments are terminated either by the Borrowers
pursuant to Section 4.4 or by the Required Lenders pursuant to Section 10.2, and
(c) the date the Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of the Agreement.

“Titled Goods” means vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC), (b) evidenced
by certificates of ownership or other registration certificates issued or
required to be issued under the laws of any jurisdiction or (c) “motor vehicles”
for purposes of the PPSA.

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) all Debt for Borrowed Money of the Company and its Subsidiaries as
of the last day of such Fiscal Quarter to (b) Consolidated EBITDA for the four
(4) Fiscal Quarter period then ending. The Total Leverage Ratio shall be
calculated pursuant to the second and third paragraphs of the definition of
“Fixed Charge Coverage Ratio”.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Obligors of the Loan Documents to which they are a party and the making
of the borrowings hereunder, (b) the repayment of certain Debt, (c) the
Preferred Repurchase and the execution, delivery and performance by Holdings of
the Repurchase Agreement, (d) the issuance and sale of the Holdco Notes and the
execution, delivery and performance by Holdings of the Holdco Notes Documents
and (e) the payment of related fees and expenses and, as applicable, prepayment
penalties, in connection with each of the foregoing.

“Type” means any type of a Loan determined with respect to the interest option
applicable thereto, which shall be a LIBOR Loan, a BA Equivalent Loan, a Base
Rate Loan or a Canadian Prime Rate Loan.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

“Unfunded Canadian Loan Participation” means, in respect of any Participating
Lender’s Canadian Loan Participation in a Canadian Revolving Loan of the
Canadian Funding Banks, the principal amount of such Canadian Loan Participation
minus the amount of such Participating Lender’s Funded Canadian Loan
Participation in such Canadian Revolving Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA or other applicable law, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code or other applicable laws for the applicable plan year and includes, with
respect to any Canadian Pension Plan, any unfunded liability or solvency
deficiency as determined for the purposes of the PBA.

 

51



--------------------------------------------------------------------------------

“Unused Letter of Credit Subfacility” means an amount equal to the Letter of
Credit Subfacility minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus, without duplication, (b) the aggregate
unpaid reimbursement obligations with respect to all Letters of Credit.

“Unused Line Fee” has the meaning specified in Section 3.5.

“URA” has the meaning specified in the introductory paragraph to the Agreement.

“URC” has the meaning specified in the introductory paragraph to the Agreement.

“U.S. Agent Advances” has the meaning specified in Section 2.5(h).

“U.S. Availability” means, at any time (a) the lesser of (i) the Maximum U.S.
Revolver Amount and (ii) the U.S. Borrowing Base, minus (b) the sum of the
Aggregate U.S. Revolver Outstandings and the Aggregate Canadian Revolver
Outstandings Funded On U.S. Borrowing Base.

“U.S. Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

“U.S. Borrowers” has the meaning specified in the introductory paragraph to the
Agreement.

“U.S. Borrowing Base” means, at any time, an amount in Dollars equal to:

(a) the sum of

(i) the lesser of (A) $100,000,000 and (B) the Merchandise and Consumables
Inventory Formula Amount with respect to the U.S. Obligors; plus

(ii) the lesser of (A) 95% of the Net Book Value of Eligible Rental Equipment of
the U.S. Obligors and (B) 85% of the Net Orderly Liquidation Value of the
Eligible Rental Equipment of the U.S. Obligors; minus

(b) Reserves from time to time established by the Agent in accordance with
Section 2.7(a) of the Agreement.

“U.S. Collateral” means all of the U.S. Obligors’ personal property, and all
other assets of any Person, in each case from time to time subject to the
Agent’s Liens securing payment or performance of any Obligations; provided,
however, that at no time shall the term “U.S. Collateral” include any asset of a
controlled foreign corporation as defined in Section 957 of the Code.

 

52



--------------------------------------------------------------------------------

“U.S. Credit Facilities” means the revolving credit, swingline and letter of
credit facilities provided for by this Agreement extended to the U.S. Borrowers
and the Specified Loan Borrower.

“U.S. Designated Account” has the meaning specified in Section 2.5(b).

“U.S. Guarantee Agreement” means the Guaranty dated as of the Agreement Date,
among the U.S. Guarantors for the benefit of the Secured Parties.

“U.S. Guarantors” means (a) Holdings, (b) each Subsidiary, whether now existing
or hereafter created or acquired (other than any Subsidiary that is a
Receivables Entity, Immaterial Subsidiary or Foreign Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code), but including,
United Rentals of Nova Scotia (No. 1), ULC and United Rentals of Nova Scotia
(No. 2), ULC and (c) each other Person, who, in a writing accepted by the Agent,
guarantees payment or performance in whole or in part of the Obligations.

“U.S. Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Agreement Date among the U.S. Obligors for
the benefit of the Secured Parties.

“U.S. Lender” means a Lender that has a U.S. Revolving Credit Commitment.

“U.S. Notice of Borrowing” has the meaning specified in Section 2.5(a).

“U.S. Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the U.S. Obligors, or any of
them, to the Agent, the Letter of Credit Issuer, any U.S. Lender, any U.S.
Secured Party and/or any Indemnified Person, arising under or pursuant to the
Agreement or any of the other Loan Documents, whether or not evidenced by any
note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, Attorney Costs, filing fees and any other sums chargeable to
the U.S. Borrowers or any other U.S. Obligor hereunder or under any of the other
Loan Documents. “U.S. Obligations” includes, without limitation, (a) all debts,
liabilities, and obligations now or hereafter arising from or in connection with
the Letters of Credit and (b) all Designated Bank Products Obligations owed by
any U.S. Obligor. Anything contained herein to the contrary notwithstanding, the
term U.S. Obligations shall not include any Canadian Obligations.

“U.S. Obligors” means the U.S. Borrowers, the Specified Loan Borrower and the
U.S. Guarantors.

“U.S. Revolving Credit Borrowing” means a Borrowing comprised of U.S. Revolving
Loans.

“U.S. Revolving Credit Commitment” means, at any date for any U.S. Lender, the
obligation of such U.S. Lender to make U.S. Revolving Loans and Specified Loans
and to purchase participations in Letters of Credit pursuant to the terms and
conditions of this

 

53



--------------------------------------------------------------------------------

Agreement, which shall not exceed the aggregate principal amount set forth on
Schedule 1.1 under the heading “Revolving Credit Commitment” or on the signature
page of the Assignment and Acceptance by which it became a Lender, as modified
from time to time pursuant to the terms of this Agreement or to give effect to
any applicable Assignment and Acceptance; and “Revolving Credit Commitments”
means the aggregate principal amount of the U.S. Revolving Credit Commitments of
all U.S. Lenders, the maximum amount of which shall be the Maximum U.S. Revolver
Amount; provided, however, after the termination of the U.S. Revolving Credit
Commitments, the U.S. Revolving Credit Commitment of any U.S. Lender shall be
deemed to be in an amount equal to the outstanding principal amount of U.S.
Revolving Loans and Specified Loans owing to such U.S. Lender.

“U.S. Revolving Loans” means the revolving loans made pursuant to
Section 2.2(a), each U.S. Agent Advance and U.S. Swingline Loan.

“U.S. Secured Parties” means, collectively, the Agent, the U.S. Lenders, the
U.S. Bank, the Letter of Credit Issuer, the Indemnified Parties and each of the
Agent, any U.S. Lender or any Affiliate of the Agent or such U.S. Lender to
which is owed any Designated Bank Product Obligations, in each case in its
capacity as an obligee of U.S. Obligations.

“U.S. Security Agreements” means, collectively, (a) the Security Agreement,
dated as of the Agreement Date, among Holdings, the U.S. Borrowers and the U.S.
Guarantors, for the benefit of the Secured Parties, and (b) any security
agreement executed and delivered after the Agreement Date by a Person that
becomes a Borrower or a U.S. Guarantor hereunder in accordance with
Section 8.25(a).

“U.S. Security Documents” means the U.S. Intellectual Property Security
Agreement, the U.S. Security Agreements and any other agreements, instruments,
and documents heretofore, now or hereafter securing or guaranteeing any of the
Obligations.

“U.S. Subsidiary Borrowers” has the meaning specified in the introductory
paragraph to the Agreement.

“U.S. Swingline Commitment” means the Commitment of the U.S. Bank to make loans
pursuant to Section 2.5(g).

“U.S. Swingline Lender” means the U.S. Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of U.S.
Swingline Loans.

“U.S. Swingline Loan” and “U.S. Swingline Loans” have the meanings specified in
Section 2.5(g).

“U.S. Swingline Sublimit” has the meaning specified in Section 2.5(g).

“Value” means, with reference to the value of Eligible Merchandise and
Consumables Inventory, value determined on the basis of the lower of cost or
market value of such Eligible Merchandise and Consumables Inventory, with the
cost thereof calculated on a first-in, first-out basis, determined in accordance
with GAAP.

 

54



--------------------------------------------------------------------------------

“Vendor Lease” means a lease pursuant to which any Person leases Inventory or
Rental Equipment from a Vendor Lessor, whether or not such lease constitutes an
operating lease or a Capital Lease under GAAP and whether or not such lease
constitutes a true lease or a secured transaction under the Code or other
applicable law.

“Vendor Lessor” means any Person who leases Inventory or Rental Equipment to
Holdings a Borrower or a Guarantor pursuant to a Vendor Lease.

1.2 Accounting Terms. Any accounting term used in the Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

1.3 Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.

(c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(i) The term “including” is not limiting and means “including without
limitation.”

(ii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(iii) The word “or” is not exclusive.

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) The captions and headings of the Agreement and other Loan Documents are for
convenience of reference only and shall not affect the interpretation of the
Agreement.

(f) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

55



--------------------------------------------------------------------------------

(g) The Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrowers, the
Guarantors and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the Agent merely
because of the Agent’s or Lenders’ involvement in their preparation.

(h) For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (i) “personal property” shall be deemed
to include “movable property”, (ii) “real property” shall be deemed to include
“immovable property”, (iii) “tangible property” shall be deemed to include
“corporeal property”, (iv) “intangible property” shall be deemed to include
“incorporeal property”, (v) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (vi) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (vii) all references to “perfection” of or “perfected” Liens
shall be deemed to include a reference to the “opposability” of such Liens to
third parties, (viii) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (ix) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, and (x) an “agent”
shall be deemed to include a “mandatory”.

1.4 Classification of Loans and Borrowings. For purposes of the Agreement, Loans
may be classified and referred to by class (e.g., a “Canadian Revolving Loan”,
“U.S. Revolving Loan” or “Specified Loan”) or by Type (e.g., a “LIBOR Loan”) or
by class and Type (e.g., a “Canadian Revolving BA Equivalent Loan”). Borrowings
also may be classified and referred to by class (e.g., a “Canadian Revolving
Borrowing”, “U.S. Revolving Borrowing” or “Specified Borrowing”) or by Type
(e.g., a “LIBOR Borrowing”) or by class and Type (e.g., a “Canadian Revolving BA
Equivalent Borrowing”).

1.5 Effectuation of Transactions. Each of the representations and warranties of
Holdings and the other Obligors contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions (or
such portion thereof as shall be consummated as of the date of the applicable
representation or warranty), unless the context otherwise requires.

1.6 Currency. All Canadian Revolving Loans and Specified Loans shall be made and
denominated in Cdn. Dollars. Canadian Revolving Loans and Specified Loans,
interest thereon and the Canadian Loan Participation Fees in respect of Unfunded
Canadian Loan Participations in Canadian Revolving Loans to the Canadian
Borrowers and any other Obligor’s payment obligations expressly payable in Cdn.
Dollars shall all be payable in Cdn. Dollars. However, for purposes of
determining compliance with covenant and default limitations and other monetary
thresholds, all fees and amounts payable hereunder and all calculations
hereunder, including, without limitation, the amount of each Borrowing Base, the
Aggregate Canadian Revolver Outstandings, the Maximum Revolver Amount, the
Maximum Canadian Revolver Amount, the U.S. Availability, the Canadian
Availability and each Lender’s Commitments as of any date shall all be
calculated in Dollars or the Equivalent Amount in Dollars.

 

56



--------------------------------------------------------------------------------

ARTICLE II

LOANS AND LETTERS OF CREDIT

2.1 Credit Facilities.

(a) Subject to all of the terms and conditions of this Agreement, (i) the U.S.
Lenders agree to make U.S. Revolving Loans to the U.S. Borrowers on the Closing
Date and at any time and from time to time prior to the Termination Date, in an
aggregate principal amount outstanding not in excess of the Maximum U.S.
Revolver Amount, (ii) the U.S. Bank agrees to extend credit to the U.S.
Borrowers, at any time and from time to time prior to the Termination Date, in
the form of U.S. Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of the U.S. Swingline Sublimit, and (iii) the Letter
of Credit Issuer agrees to issue Letters of Credit on behalf of the U.S.
Borrowers, in an aggregate face amount at any time outstanding not in excess of
the Letter of Credit Subfacility. The proceeds of the U.S. Revolving Loans and
the U.S. Swingline Loans are to be used solely by the U.S. Borrowers to repay
certain existing Debt, to pay related fees and expenses of the Transactions and
to finance ongoing working capital needs (including, without limitation,
purchases of Equipment) and general corporate purposes (including Permitted
Acquisitions) of the U.S. Borrowers and their Subsidiaries.

(b) Subject to all of the terms and conditions of this Agreement, the U.S.
Lenders agree to make Specified Loans in Canadian Dollars to the Specified Loan
Borrower on the Closing Date and at any time and from time to time prior to the
Termination Date, in an aggregate principal amount at any time outstanding not
in excess of the Maximum Specified Loan Sublimit. The proceeds of the Specified
Loans are to be used to repay certain existing Debt, to pay related fees and
expenses of the Transactions and to finance ongoing working capital needs
(including, without limitation, purchases of Equipment) and general corporate
purposes (including Permitted Acquisitions) of the Specified Loan Borrower.

(c) Subject to all of the terms and conditions of this Agreement, (i) the
Canadian Lenders agree to make Canadian Revolving Loans to the Canadian
Borrowers on the Closing Date and at any time and from time to time prior to the
Termination Date, in an aggregate principal amount at any time outstanding not
in excess of Maximum Canadian Revolver Loan Amount and (ii) the Canadian Bank
agrees to extend credit to the Canadian Borrowers, at any time and from time to
time prior to the Termination Date, in the form of Canadian Swingline Loans, in
an aggregate principal amount at any time outstanding not in excess of the
Canadian Swingline Sublimit. The proceeds of Canadian Revolving Loans and the
Canadian Swingline Loans are to be used to repay certain existing Debt, to pay
related fees and expenses of the Transactions and to finance ongoing working
capital needs (including, without limitation, purchases of Equipment) and
general corporate purposes (including Permitted Acquisitions) of the Canadian
Borrowers and their Subsidiaries.

2.2 Revolving Loans.

(a) Subject to all of the terms and conditions of this Agreement, each U.S.
Lender severally, but not jointly, agrees, upon the Borrowers’ Agent’s request
from time to time

 

57



--------------------------------------------------------------------------------

on any Business Day during the period from the Closing Date to the Termination
Date, to make revolving loans to the U.S. Borrowers in amounts not to exceed
such U.S. Lender’s Pro Rata Share of U.S. Availability. The U.S. Lenders,
however, in their unanimous discretion, may elect to make U.S. Revolving Loans
or issue or arrange to have issued Letters of Credit in excess of the U.S.
Borrowing Base on one or more occasions, but if they do so, neither the Agent
nor the U.S. Lenders shall be deemed thereby to have changed the limits of the
U.S. Borrowing Base or to be obligated to exceed such limits on any other
occasion. If any such Borrowing would exceed U.S. Availability, the U.S. Lenders
may refuse to make or may otherwise restrict the making of U.S. Revolving Loans
as the U.S. Lenders determine until such excess has been eliminated, subject to
the Agent’s authority, in its sole discretion, to make Agent Advances pursuant
to the terms of Section 2.5(h).

(b) Subject to all of the terms and conditions of this Agreement, each Canadian
Lender severally, but not jointly, agrees, upon the Borrowers’ Agent’s request
from time to time on any Business Day during the period from the Closing Date to
the Termination Date, to make revolving loans to the Canadian Borrowers in
amounts not to exceed such Canadian Lender’s Pro Rata Share of Canadian
Availability. The Canadian Lenders, however, in their unanimous discretion, may
elect to make Canadian Revolving Loans in excess of the Canadian Availability
(but not to exceed the Maximum Canadian Revolver Amount) on one or more
occasions, but if they do so, neither the Agent nor the Canadian Lenders shall
be deemed thereby to have changed the limits of the Canadian Availability or the
Maximum Canadian Revolver Amount or to be obligated to exceed such limits on any
other occasion. If any such Borrowing would exceed Canadian Availability, the
Canadian Lenders may refuse to make or may otherwise restrict the making of
Canadian Revolving Loans as the Canadian Lenders determine until such excess has
been eliminated, subject to the Agent’s authority, in its sole discretion, to
make Canadian Agent Advances pursuant to the terms of Section 2.6(i).

2.3 Specified Loans. Subject to all of the terms and conditions of this
Agreement, each U.S. Lender severally, but not jointly, agrees, upon the
Borrowers’ Agent’s request from time to time on any Business Day during the
period from the Closing Date to the Termination Date, to make revolving loans to
the Specified Loan Borrower in amounts not to exceed such U.S. Lender’s Pro Rata
Share of U.S. Availability. If any such Borrowing would exceed U.S.
Availability, the U.S. Lenders may refuse to make or may otherwise restrict the
making of Specified Loans as the U.S. Lenders determine until such excess has
been eliminated.

2.4 Letters of Credit.

(a) Agreement to Issue or Cause to Issue. Subject to all of the terms and
conditions of this Agreement, the Agent agrees to cause the Letter of Credit
Issuer to issue for the account of any U.S. Borrower one or more
commercial/documentary and standby letters of credit denominated in Dollars
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) and to
amend, renew or extend Letters of Credit previously issued by the Letter of
Credit Issuer (unless otherwise provided below).

(b) Amounts; Outside Expiration Date. The Agent shall not have any obligation to
issue or cause to be issued any Letter of Credit at any time if (i) the maximum
aggregate amount of the requested Letter of Credit for the term of such Letter
of Credit

 

58



--------------------------------------------------------------------------------

(including any increases in amount referenced therein) is greater than the
Unused Letter of Credit Subfacility at such time; (ii) the maximum undrawn
amount of the requested Letter of Credit would exceed U.S. Availability; or
(iii) such Letter of Credit has an expiration date later than 12 months after
the date of issuance, in the case of standby letters of credit (subject to
customary evergreen or automatic renewal provisions reasonably acceptable to
such Letter of Credit Issuer), or later than 180 days after the date of
issuance, in the case of documentary letters of credit; provided that in no
event shall any Letter of Credit have an expiration date later than the date
that is five (5) Business Days prior to the Termination Date. With respect to
any Letter of Credit which contains any “evergreen” or automatic renewal or
extension provision, if such Letter of Credit permits the Letter of Credit
Issuer to prevent any extension by giving notice to the beneficiary thereof no
later than a date (the “Non-Extension Notice Date”), once any such Letter of
Credit has been issued, the U.S. Lenders shall be deemed to have authorized the
Letter of Credit Issuer to permit extensions of such Letter of Credit to an
expiry date not later than the date that is five (5) Business Days prior to the
Termination Date, unless the Agent shall have received written notice from the
Required Lenders declining to consent to any such extension at least thirty
(30) days prior to the Non-Extension Notice Date; provided that no Lender may
decline to consent to any such extension if all of the requirements of this
Section 2.4 are met and no Default or Event of Default has occurred and is
continuing.

(c) Other Conditions. In addition to the conditions precedent contained in
Article IX, the obligation of the Agent to issue or to cause to be issued any
applicable Letter of Credit is subject to the following conditions precedent
having been satisfied in a manner reasonably acceptable to the Agent:

(i) The applicable Borrower shall have delivered to the applicable Letter of
Credit Issuer, at least three (3) Business Days (or such shorter period as the
applicable Letter of Credit Issuer may agree) in advance of the proposed date of
issuance of any Letter of Credit, an application in form and substance
satisfactory to such Letter of Credit Issuer and reasonably satisfactory to the
Agent for the issuance of the Letter of Credit and such other documents as may
be reasonably required pursuant to the terms thereof, and the form of the
proposed Letter of Credit shall be reasonably satisfactory to the Agent and the
applicable Letter of Credit Issuer; and

(ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

(d) Issuance of Letters of Credit. (i) Request for Issuance. The applicable
Borrower shall notify the Agent of a requested Letter of Credit at least three
(3) Business Days (or such shorter period as the applicable Letter of Credit
Issuer may agree) prior to the proposed issuance date. Such notice shall be
irrevocable and must specify the original face amount of the Letter of Credit
requested, the Business Day of issuance of such requested Letter of Credit,

 

59



--------------------------------------------------------------------------------

whether such Letter of Credit may be drawn in a single or in partial draws, the
Business Day on which the requested Letter of Credit is to expire, the purpose
for which such Letter of Credit is to be issued, and the beneficiary of the
requested Letter of Credit. The applicable Borrower shall attach to such notice
the proposed form of the Letter of Credit.

(ii) Responsibilities of the Agent; Issuance. As of the Business Day immediately
preceding the requested issuance date of each Letter of Credit, the Agent shall
determine the amount of the Unused Letter of Credit Subfacility and U.S.
Availability. If (A) the aggregate amount of the requested Letter of Credit for
the term of such Letter of Credit (including any increases in amount referenced
therein) is less than the Unused Letter of Credit Subfacility, and (B) the
amount of such requested Letter of Credit would not exceed the U.S.
Availability, the Agent shall cause such Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions to such issuance are met.

(iii) No Extensions or Amendment. Except in the case of Letters of Credit
subject to evergreen or automatic renewal provisions, the Agent shall not be
obligated to cause the Letter of Credit Issuer to extend, renew or amend any
Letter of Credit issued pursuant hereto unless the requirements of this
Section 2.4 are met as though a new Letter of Credit were being requested and
issued.

(e) Payments Pursuant to Letters of Credit. Each U.S. Borrower that is the
account party of any Letter of Credit agrees to reimburse the applicable Letter
of Credit Issuer for any draw under such Letter of Credit within one
(1) Business Day after notice of such drawing is received by such U.S. Borrower,
and to pay the applicable Letter of Credit Issuer the amount of all other
charges and fees payable to such Letter of Credit Issuer in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which any Borrower may have at any time against such
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit issued for the account of any U.S. Borrower shall constitute a request by
such U.S. Borrower to the Agent for a Borrowing of a Base Rate Loan in the
amount of such drawing and, to the extent such Base Rate Loan is made, such U.S.
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Loan. The Funding Date with respect to such Borrowing
shall be the date of such drawing.

(f) Indemnification; Exoneration; Power of Attorney. (i) Indemnification. In
addition to amounts payable as elsewhere provided in this Section 2.4, the
Borrowers agree to protect, indemnify, pay and save the applicable Revolving
Credit Lenders, the applicable Letter of Credit Issuer and the Agent harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) which any
Revolving Credit Lender, such Letter of Credit Issuer or the Agent may incur or
be subject to as a consequence, direct or indirect, of the issuance of any
Letter of Credit, except that the foregoing indemnity shall not apply to such
Letter of Credit Issuer to the extent of the gross negligence or willful
misconduct of such Letter of Credit Issuer. The Borrowers’ obligations under
this Section shall survive payment of all other Obligations and termination of
this Agreement.

 

60



--------------------------------------------------------------------------------

(ii) Assumption of Risk by the Borrowers. As among the applicable Borrowers, the
applicable Revolving Credit Lenders, the applicable Letter of Credit Issuer and
the Agent, the applicable Borrowers assume all risks of the acts and omissions
of, or misuse of any of the Letters of Credit by, the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, the applicable Revolving Credit Lenders, the applicable Letter of
Credit Issuer and the Agent shall not be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any Person in connection with the application for and issuance of
and presentation of drafts with respect to any of the Letters of Credit, even if
it should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions set forth in any separate agreement with an Obligor that are required
in order to draw upon such Letter of Credit; (D) errors, omissions,
interruptions, or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the applicable Revolving Credit Lenders, the applicable Letter of
Credit Issuer or the Agent, including any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority;
or (I) the applicable Letter of Credit Issuer’s honor of a draw for which the
draw or any certificate fails to comply in any material respect with the terms
of the Letter of Credit. None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of the Agent or any Revolving Credit Lender
under this Section 2.4(f).

(iii) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by the Agent, a Letter of Credit Issuer or any Revolving Credit
Lender shall result in any liability of the Agent, such Letter of Credit Issuer
or any Revolving Credit Lender to any Borrower (except as provided in the
immediately succeeding clause (4)), or relieve any Borrower of any of its
obligations hereunder to any such Person.

(iv) Rights Against Letter of Credit Issuer. Nothing contained in this Agreement
is intended to limit the Borrowers’ rights, if any, with respect to any Letter
of Credit Issuer which arise as a result of the letter of credit application and
related documents executed by and between any Borrower and such Letter of Credit
Issuer or the gross negligence or willful misconduct of such Letter of Credit
Issuer.

(v) Account Party. The Borrowers hereby authorize and direct any Letter of
Credit Issuer to name the applicable Borrower as the “Account Party” in the
Letters of Credit and to deliver to the Agent all instruments, documents and
other writings and property received by the applicable Letter of Credit Issuer
pursuant to the Letters of Credit, and to accept and rely upon the Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letters of Credit or the applications therefor.

 

61



--------------------------------------------------------------------------------

(g) Supporting Letter of Credit. If, notwithstanding the provisions of
Section 2.4(b) and Section 11.1, any Letter of Credit is outstanding upon the
termination of this Agreement, then upon such termination each applicable
Borrower shall (i) deposit with the Agent, for the ratable benefit of the Agent,
the applicable Letter of Credit Issuer and the applicable Revolving Credit
Lenders, with respect to each Letter of Credit then outstanding, a standby
letter of credit (a “Supporting Letter of Credit”) in form and substance
satisfactory to the Agent, issued by an issuer satisfactory to the Agent, in an
amount equal to 102% (or such lesser amount as the Agent and such Letter of
Credit Issuer shall agree) of the sum of the greatest amount for which such
Letter of Credit may be drawn plus any fees and expenses then due with such
Letter of Credit, under which Supporting Letter of Credit the Agent is entitled
to draw amounts necessary to reimburse the Agent, such Letter of Credit Issuer
and the applicable Revolving Credit Lenders for payments to be made by the
Agent, such Letter of Credit Issuer and such Revolving Credit Lenders under such
Letter of Credit and any fees and expenses then due or to become due with such
Letter of Credit, or (ii) cash collateralize each Letter of Credit then
outstanding, in an amount equal to 102% (or such lesser amount as the Agent and
such Letter of Credit Issuer shall agree) of the sum of the greatest amount for
which such Letter of Credit may be drawn plus any fees and expenses then due
with such Letter of Credit, in a manner reasonably satisfactory to the Agent.
Such Supporting Letter of Credit or cash collateral shall be held by the Agent,
for the ratable benefit of the Agent, the applicable Letter of Credit Issuer and
the Revolving Credit Lenders, as security for, and to provide for the payment
of, the aggregate undrawn amount of such Letters of Credit remaining
outstanding.

2.5 U.S. Loan Administration.

(a) Procedure for Borrowing. (i) Each Borrowing by the U.S. Borrowers shall be
made upon the Borrowers’ Agent’s irrevocable written notice delivered to the
Agent in the form of a notice of borrowing substantially in the form of Exhibit
B-1 (“U.S. Notice of Borrowing”), which must be received by the Agent prior to
(i) 11:00 a.m. (New York City time) two (2) Business Days prior to the requested
Funding Date, in the case of LIBOR Loans, (ii) 1:00 p.m. (New York City time)
one (1) Business Day prior to the requested Funding Date, in the case of Base
Rate Loans and (iii) 1:00 p.m. (New York City time) on the Funding Date, in the
case of U.S. Swingline Loans, specifying:

(A) whether such Borrowing is to be a LIBOR Borrowing or a Base Rate Borrowing
(and if not specified, it shall be deemed a request for a Base Rate Borrowing);

(B) the amount of the Borrowing, which (x) in the case of a LIBOR Loan, must
equal or exceed $5,000,000 (and increments of $1,000,000 in excess of such
amount) and (y) in the case of a Base Rate Loan, must equal or exceed $1,000,000
(and increments of $1,000,000 in excess of such amount);

(C) the requested Funding Date, which must be a Business Day;

(D) in the case of a request for LIBOR Loans, the duration of the initial
Interest Period to be applicable thereto (and if not specified, it shall be
deemed a request for an Interest Period of one month); and

 

62



--------------------------------------------------------------------------------

(E) the identity of the U.S. Borrower.

(ii) In lieu of delivering a U.S. Notice of Borrowing, the Borrowers’ Agent may
give the Agent telephonic notice of such request for advances on or before the
deadline set forth above. The Agent at all times shall be entitled to rely on
such telephonic notice in making such Loans, regardless of whether any written
confirmation is received.

(iii) At the election of the Agent or the Required Lenders, the U.S. Borrowers
shall have no right to request a LIBOR Loan while a Default or Event of Default
has occurred and is continuing.

(b) Reliance upon Authority. Prior to the Closing Date, the U.S. Borrowers shall
deliver to the Agent a notice setting forth the account of the U.S. Borrowers
(the “U.S. Designated Account”) to which the Agent is authorized to transfer the
proceeds of the Loans requested hereunder unless otherwise directed in writing
by the Borrowers’ Agent. The Borrowers’ Agent may designate a replacement
account from time to time by written notice to the Agent. The Agent is entitled
to rely conclusively on any Person’s request for U.S. Revolving Loans on behalf
of any U.S. Borrower, so long as the proceeds thereof are to be transferred to
the U.S. Designated Account or to another account designated by the Borrowers’
Agent in writing. The Agent has no duty to verify the identity of any individual
representing himself or herself as a person authorized by any U.S. Borrower to
make such requests on its behalf.

(c) No Liability. The Agent shall not incur any liability to any U.S. Borrower
as a result of acting upon any notice referred to in Section 2.5(a) or (b),
which the Agent believes in good faith to have been given by an officer or other
person duly authorized by any U.S. Borrower to request Loans on its behalf. The
crediting of Loans to the U.S. Designated Account conclusively establishes the
obligation of the U.S. Borrowers to repay such Loans as provided herein.

(d) Notice Irrevocable. Any U.S. Notice of Borrowing (or telephonic notice in
lieu thereof) made pursuant to Section 2.5(a) shall be irrevocable. The U.S.
Borrowers shall be bound to borrow the funds requested therein in accordance
therewith.

(e) Agent’s Election. Promptly after receipt of a U.S. Notice of Borrowing (or
telephonic notice in lieu thereof) for a Base Rate Revolving Loan, the Agent
shall elect to have the terms of Section 2.5(f) or the terms of Section 2.5(g)
apply to such requested Borrowing. If the U.S. Bank declines in its sole
discretion to make a U.S. Swingline Loan pursuant to Section 2.5(g) or if the
condition in Section 2.5(g)(i)(C) is not satisfied, the terms of Section 2.5(f)
shall apply to the requested Borrowing.

(f) Making of U.S. Revolving Loans. If the Agent elects to have the terms of
this Section 2.5(f) apply to a requested U.S. Revolving Credit Borrowing of a
Base Rate Loan or if the Agent receives a U.S. Notice of Borrowing (or
telephonic notice in lieu thereof) for a LIBOR Loan, then, promptly after
receipt of the U.S. Notice of Borrowing or telephonic notice in lieu thereof
with respect to such U.S. Revolving Credit Base Rate Loan or U.S. Revolving
Credit LIBOR Loan, the Agent shall notify the U.S. Lenders by telecopy,
telephone or e-mail of the requested Borrowing. Each U.S. Lender shall transfer
its Pro Rata Share of the requested

 

63



--------------------------------------------------------------------------------

Borrowing to the Agent in immediately available funds, to the account from time
to time designated by Agent, not later than 1:00 p.m. (New York City time) on
the applicable Funding Date. After the Agent’s receipt of all such amounts from
the U.S. Lenders, the Agent shall make the aggregate of such amounts available
to the applicable U.S. Borrower on the applicable Funding Date by transferring
same day funds to the account(s) designated by the Borrowers’ Agent; provided,
however, that the amount of U.S. Revolving Loans so made on any date shall not
exceed the U.S. Availability on such date.

(g) Making of U.S. Swingline Loans. (i) If the Agent elects, with the consent of
the U.S. Bank, to have the terms of this Section 2.5(g) apply to a requested
U.S. Revolving Credit Borrowing of a Base Rate Loan, the U.S. Bank shall make a
U.S. Revolving Loan in the amount of that Borrowing available to the U.S.
Borrowers on the applicable Funding Date by transferring same day funds to the
Designated Account or such other account(s) as may be designated by the
Borrowers’ Agent in writing. Each U.S. Revolving Loan made solely by the U.S.
Bank pursuant to this Section is herein referred to as a “U.S. Swingline Loan”,
and such Revolving Loans are collectively referred to as the “U.S. Swingline
Loans.” Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other U.S. Revolving Loans except that all payments
thereon (including interest) shall be payable to the U.S. Bank solely for its
own account. The Agent shall not request the U.S. Bank to make any U.S.
Swingline Loan if (A) the Agent has received written notice from any U.S. Lender
that one or more of the applicable conditions precedent set forth in Article IX
will not be satisfied on the requested Funding Date for the applicable
Borrowing, (B) the requested Borrowing would exceed U.S. Availability on that
Funding Date (as determined by the Agent), or (C) such U.S. Swingline Loan would
cause the aggregate outstanding principal balance of all U.S. Swingline Loans to
exceed $75,000,000 (the “U.S. Swingline Sublimit”).

(ii) The U.S. Swingline Loans shall be secured by the U.S. Agent’s Liens in and
to the Collateral and shall constitute Loans and U.S. Obligations hereunder.

(h) U.S. Agent Advances. (i) Subject to the limitations set forth below, the
Agent is authorized by the U.S. Borrowers and the Lenders, from time to time in
the Agent’s sole discretion, upon notice to the U.S. Lenders, (A) after the
occurrence of a Default or an Event of Default, or (B) at any time that any of
the other conditions precedent set forth in Article IX have not been satisfied,
to make Base Rate Loans to the U.S. Borrowers on behalf of the U.S. Lenders in
an aggregate principal amount outstanding at any time not to exceed $75,000,000
minus the aggregate principal amount of Canadian Agent Advances outstanding at
such time (provided that the making of any such Loan does not cause the
Aggregate U.S. Revolver Outstandings to exceed the Maximum U.S. Revolver Amount)
which the Agent, in its good faith judgment, deems necessary or desirable (1) to
preserve or protect the Collateral, or any portion thereof, (2) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other U.S.
Obligations (including through Base Rate Loans for the purpose of enabling the
U.S. Borrowers to meet their payroll and associated Tax obligations), and/or
(3) to pay any other amount chargeable to the U.S. Borrowers pursuant to the
terms of this Agreement, including costs, fees and expenses as described in
Section 14.7 (any of such advances are herein referred to as “U.S. Agent
Advances”); provided, that with respect to U.S. Agent Advances that exceed U.S.
Availability, (x) such U.S. Agent Advances shall not be outstanding for more
than 30 consecutive days and (y) the aggregate outstanding principal amount
thereof shall not at any time

 

64



--------------------------------------------------------------------------------

exceed $50,000,000 minus the aggregate principal amount of Canadian Agent
Advances outstanding at such time; provided, further, that the Required Lenders
may at any time revoke the Agent’s authorization to make U.S. Agent Advances.
Any such revocation must be in writing and shall become effective prospectively
upon the Agent’s receipt thereof.

(ii) The U.S. Agent Advances shall be secured by the U.S. Agent’s Liens in and
to the Collateral and shall constitute Base Rate Loans and U.S. Obligations
hereunder.

2.6 Canadian Revolving Loan Administration.

(a) Procedure for Borrowing. (i) Each Borrowing by any Canadian Borrower shall
be made upon the Borrowers’ Agent’s irrevocable written notice delivered to the
Agent in the form of a notice of borrowing substantially in the form of Exhibit
B-2 (“Canadian Notice of Borrowing”), which must be received by the Agent prior
to (i) 12:00 noon (New York City time) three (3) Business Days prior to the
requested Funding Date, in the case of BA Equivalent Loans (other than any BA
Equivalent Loans requested to be made on the Agreement Date), and (ii) 12:00
noon (New York City time) one (1) Business Day prior to the requested Funding
Date, in the case of Canadian Prime Rate Loans and (iii) 12:00 noon (New York
City time) on the Funding Date, in the case of Canadian Swingline Loans,
specifying:

(A) whether the Loans requested are to be Canadian Prime Rate Loans or BA
Equivalent Loans (and if not specified, it shall be deemed a request for a
Canadian Prime Rate Loan) and to which Canadian Borrower such Loans shall be
made;

(B) the amount of the Borrowing, which (x) in the case of a BA Equivalent Loan,
must equal or exceed Cdn$5,000,000 (and increments of Cdn$1,000,000 in excess of
such amount) and (y) in the case of a Canadian Prime Rate Loan, must equal or
exceed Cdn$1,000,000 (and increments of Cdn$1,000,000 in excess of such amount);

(C) the requested Funding Date, which must be a Business Day; and

(D) in the case of a request for BA Equivalent Loans, the duration of the
initial BA Equivalent Interest Period to be applicable thereto (and if not
specified, it shall be deemed a request for a BA Equivalent Interest Period of
one month).

(ii) In lieu of delivering a Canadian Notice of Borrowing, the Borrowers’ Agent
may give the Agent telephonic notice of such request for advances on or before
the deadline set forth above. The Agent at all times shall be entitled to rely
on such telephonic notice in making such Loans, regardless of whether any
written confirmation is received.

(iii) At the election of the Agent or the Required Lenders, neither the Canadian
Borrowers nor the Borrowers’ Agent shall have any right to request a BA
Equivalent Loan while a Default or Event of Default has occurred and is
continuing.

 

65



--------------------------------------------------------------------------------

(b) BA Equivalent Interest Period. At the time the Borrowers’ Agent on behalf of
any Canadian Borrower gives a Canadian Notice of Borrowing or Notice of
Continuation/Conversion in respect of the making of, or conversion into or
continuation as, BA Equivalent Loans in accordance with Section 3.2, such
Borrower shall have the right to elect by causing the Borrowers’ Agent to give
the Agent written notice (or telephonic notice promptly confirmed in writing)
the BA Equivalent Interest Period applicable to such Borrowing, which BA
Equivalent Interest Period shall, at the option of such Borrower, be a one, two,
three, six or (if available from all the Lenders making such Loans as determined
by such Lenders in good faith) a nine or twelve month period.

Notwithstanding anything to the contrary contained above:

(i) the initial BA Equivalent Interest Period for any Borrowing of BA Equivalent
Loans shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of Canadian Prime Rate Loans, as applicable) and
each BA Equivalent Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding BA Equivalent
Interest Period expires;

(ii) if any BA Equivalent Interest Period relating to a Borrowing of BA
Equivalent Loan begins on the last Business Day of a calendar month or begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such BA Equivalent Interest Period, such Equivalent Interest
Period shall end on the last Business Day of the calendar month at the end of
such BA Equivalent Interest Period;

(iii) if any BA Equivalent Interest Period would otherwise expire on a day that
is not a Business Day, such BA Equivalent Interest Period shall expire on the
next succeeding Business Day, provided that if any BA Equivalent Interest Period
in respect of a BA Equivalent Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such BA Equivalent Interest Period shall expire on the
next preceding Business Day; and

(iv) neither the Canadian Borrowers nor the Borrowers’ Agent shall be entitled
to elect any BA Equivalent Interest Period in respect of any BA Equivalent Loan
if such BA Equivalent Interest Period would extend beyond the Stated Termination
Date.

(c) Reliance upon Authority. Prior to the Closing Date, each Canadian Borrower
shall cause the Borrowers’ Agent to deliver to the Agent a notice setting forth
the respective account or accounts of such Canadian Borrower (each, a “Canadian
Designated Account”) to which the Agent is authorized to transfer the proceeds
of the Loans requested hereunder unless otherwise directed in writing by the
Borrowers’ Agent. The Borrowers’ Agent may designate a replacement account from
time to time by written notice to the Agent. The Agent is entitled to rely
conclusively on any Person’s request for Canadian Revolving Loans on behalf of
any Canadian Borrower so long as the proceeds thereof are to be transferred to
any Canadian Designated Account or to another account designated by the
Borrowers’ Agent in writing. The Agent has no duty to verify the identity of any
individual representing himself or herself as a person authorized by the
Canadian Borrowers to make such requests on its behalf.

 

66



--------------------------------------------------------------------------------

(d) No Liability. The Agent shall not incur any liability to any Borrower as a
result of acting upon any notice referred to in Section 2.6(a) or (b), which the
Agent believes in good faith to have been given by an officer or other person
duly authorized by the Borrowers’ Agent to request Loans on the behalf of such
Canadian Borrower. The crediting of Loans to a Canadian Designated Account
conclusively establishes the obligation of the applicable Canadian Borrower to
repay such Loans as provided herein.

(e) Notice Irrevocable. Any Canadian Notice of Borrowing (or telephonic notice
in lieu thereof) made pursuant to Section 2.6(a) shall be irrevocable. The
Canadian Borrowers shall be bound to borrow the funds requested therein in
accordance therewith.

(f) Agent’s Election. Promptly after receipt of a Canadian Notice of Borrowing
(or telephonic notice in lieu thereof) for a Canadian Revolving Loan that is a
Canadian Prime Rate Loan, the Agent shall elect to have the terms of
Section 2.6(g) or the terms of Section 2.6(h) apply to such requested Borrowing.
If the Canadian Bank declines in its sole discretion to make a Canadian
Swingline Loan pursuant to Section 2.6(h) or if the condition in
Section 2.6(h)(i)(C) is not satisfied, the terms of Section 2.6(g) shall apply
to the requested Borrowing.

(g) Making of Canadian Revolving Loans. If the Agent elects to have the terms of
this Section 2.6(g) apply to a requested Canadian Revolving Credit Borrowing of
a Canadian Prime Rate Loan, or if the Agent receives a Canadian Notice of
Borrowing (or telephonic notice in lieu thereof, which shall be immediately
confirmed in writing upon request of the Agent or the Canadian Bank) for a
Canadian Revolving Loan that is a BA Equivalent Loan, then, promptly after
receipt of the Canadian Notice of Borrowing or telephonic notice in lieu thereof
with respect to such Canadian Revolving Loan that is a Canadian Prime Rate Loan
or BA Equivalent Loan, the Agent shall notify the Canadian Lenders by telecopy,
telephone or e-mail of the requested Borrowing. Each Canadian Lender shall
transfer its Pro Rata Share of the requested Borrowing to the Agent in
immediately available funds, to the account from time to time designated by
Agent, not later than 1:00 p.m. (Toronto time) on the applicable Funding Date.
After the Agent’s receipt of all such amounts from the Canadian Lenders, the
Agent shall make the aggregate of such amounts available to the applicable
Canadian Borrower on the applicable Funding Date by transferring same day funds
to the account(s) designated by the Borrowers’ Agent; provided, however, that
the amount of Canadian Revolving Loans so made on any date shall not exceed the
Canadian Availability on such date.

(h) Making of Canadian Swingline Loans. (i) If the Agent elects, with the
consent of the Canadian Bank, to have the terms of this Section 2.6(h) apply to
a requested Canadian Revolving Credit Borrowing of a Canadian Prime Rate Loan,
the Canadian Bank shall make a Canadian Revolving Loan in the amount of that
Borrowing available to the applicable Canadian Borrower on the applicable
Funding Date by transferring same day funds to the applicable Canadian
Designated Account or such other account(s) as may be designated by the
Borrowers’ Agent in writing. Each Canadian Revolving Loan made solely by the
Canadian Bank pursuant to this Section is herein referred to as a “Canadian
Swingline Loan”, and such Canadian Revolving Loans are collectively referred to
as the “Canadian Swingline Loans.” Each Canadian Swingline Loan shall be subject
to all the terms and conditions applicable to other Canadian Revolving Loans
except that all payments thereon (including interest) shall be payable

 

67



--------------------------------------------------------------------------------

to the Canadian Bank solely for its own account. The Agent shall not request the
Canadian Bank to make any Canadian Swingline Loan if (A) the Agent has received
written notice from any Lender that one or more of the applicable conditions
precedent set forth in Article IX will not be satisfied on the requested Funding
Date for the applicable Borrowing, (B) the requested Borrowing would exceed
Canadian Availability on that Funding Date (as determined by the Agent), or
(C) such Canadian Swingline Loan would cause the aggregate outstanding principal
balance of all Canadian Swingline Loans to exceed $20,000,000 (the “Canadian
Swingline Sublimit”).

(ii) The Canadian Swingline Loans shall be secured by the Agent’s Liens in and
to the Collateral and shall constitute Loans and Canadian Obligations hereunder.

(i) Canadian Agent Advances. (i) Subject to the limitations set forth below, the
Agent is authorized by the Canadian Borrowers and the Lenders, from time to time
in the Agent’s sole discretion, upon notice to the Canadian Lenders, (A) after
the occurrence of a Default or an Event of Default, or (B) at any time that any
of the other conditions precedent set forth in Article IX have not been
satisfied, to make Canadian Prime Rate Loans to the Canadian Borrowers on behalf
of the Lenders in an aggregate principal amount outstanding at any time not to
exceed the lesser of (x) 10% of the Maximum Canadian Revolver Amount and
(y) $75,000,000 minus the aggregate principal amount of U.S. Agent Advances
outstanding at such time (provided that the making of any such Loan does not
cause the Aggregate Canadian Revolver Outstandings to exceed the Maximum
Canadian Revolver Amount) which the Agent, in its good faith judgment, deems
necessary or desirable (1) to preserve or protect the Canadian Collateral, or
any portion thereof, (2) to enhance the likelihood of, or maximize the amount
of, repayment of the Loans and other Obligations (including through Base Rate
Loans for the purpose of enabling any Canadian Borrower to meet its payroll and
associated Tax obligations), and/or (3) to pay any other amount chargeable to
any Canadian Borrower pursuant to the terms of this Agreement, including costs,
fees and expenses as described in Section 14.7 (any of such advances are herein
referred to as “Canadian Agent Advances”); provided, that with respect to
Canadian Agent Advances that exceed Availability, (x) such Canadian Agent
Advances shall not be outstanding for more than 30 consecutive days and (y) the
aggregate outstanding principal amount thereof shall not at any time exceed
$50,000,000 minus the aggregate principal amount of U.S. Agent Advances
outstanding at such time; provided, further, that the Required Lenders may at
any time revoke the Agent’s authorization to make Canadian Agent Advances. Any
such revocation must be in writing and shall become effective prospectively upon
the Agent’s receipt thereof.

(ii) The Agent Advances shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Canadian Prime Rate Loans and Canadian
Obligations hereunder.

2.7 Reserves; Bank Products.

(a) The Agent may establish Reserves or change any of the Reserves, in the
exercise of its Reasonable Credit Judgment, provided that such Reserves shall
not be established or changed except upon not less than five (5) Business Days’
notice to the Borrowers (unless an Event of Default exists in which event no
notice shall be required). The Agent will be available during such period to
discuss any such proposed Reserve or change with the Borrowers and

 

68



--------------------------------------------------------------------------------

without limiting the right of the Agent to establish or change such Reserves in
the Agent’s Reasonable Credit Judgment, the Borrowers may take such action as
may be required so that the event, condition or matter that is the basis for
such Reserve no longer exists, in a manner and to the extent reasonably
satisfactory to the Agent. The amount of any Reserve established by the Agent
shall have a reasonable relationship as determined by the Agent in its
Reasonable Credit Judgment to the event, condition or other matter that is the
basis for the Reserve. Notwithstanding anything herein to the contrary, a
Reserve shall not be established to the extent that such Reserve would be
duplicative of any specific item excluded as ineligible in the definitions of
Eligible Merchandise and Consumables Inventory or Eligible Rental Equipment, but
the Agent shall retain the right, subject to the requirements of this paragraph,
to establish Reserves with respect to prospective changes in eligible Collateral
that are likely to occur.

(b) The Borrowers may request and the Agent and/or one or more Lenders may, in
their sole and absolute discretion, arrange for the Borrowers to obtain, Bank
Products, although the Borrowers are not required to do so. If Bank Products are
provided by an Affiliate of the Agent or a Lender, the Borrowers agree to
indemnify and hold the Agent or such Lender, as the case may be, harmless from
any and all costs and obligations now or hereafter incurred by the Agent or such
Lender which arise from any indemnity given by the Agent or such Lender to its
respective Affiliates related to such Bank Products; provided, however, nothing
contained herein is intended to limit the Borrowers’ rights, if any, with
respect to the Agent, any Lender or their respective Affiliates, which arise as
a result of the execution of documents by and between the Borrowers and the
Agent, such Lender or their respective Affiliates which relate to Bank Products.
The agreement contained in this Section 2.7 shall survive payment of the
Obligations and termination of this Agreement. The Borrowers acknowledge and
agree that the obtaining of Bank Products from the Agent, any Lender or any of
their respective Affiliates (a) is in the sole and absolute discretion of the
Agent, such Lender or such Affiliates, and (b) is subject to all rules and
regulations of the Agent, such Lender or such Affiliates.

2.8 Increase of Commitments; Additional Lenders.

(a) Increase of Commitments. (i) The Borrowers’ Agent, on behalf of the U.S.
Borrowers, may request the right on one or more occasions to effectuate an
increase of the U.S. Revolving Credit Commitments (any such increase, a
“Commitment Increase”), in an aggregate amount of up to $250,000,000 for all
such Commitment Increases (the “Commitment Increase Cap”) during the term of
this Agreement by delivering a notice of the requested Commitment Increase to
the Agent in a form reasonably acceptable to the Agent (a “Notice of Requested
Commitment Increase”), provided that, in each case: (a) no Commitment Increase
may be in an amount less than $20,000,000, (b) the proposed Commitment Increase
shall have been consented to in writing by (i) each U.S. Lender (if any) who is
increasing its U.S. Revolving Credit Commitment and/or (ii) any other bank or
financial institution acceptable to the Borrowers’ Agent, the Agent, the Letter
of Credit Issuer and the U.S. Swingline Lender that has agreed to become a
Lender in respect of all or a portion of the Commitment Increase (a “New
Lender”), (c) the proposed Commitment Increase, together with any prior
Commitment Increase, shall not exceed the Commitment Increase Cap, (d) no
Default or Event of Default shall exist both before and after giving effect to
the Commitment Increase, (e) all fees and expenses owing to the Agent or the
Lenders in respect of the Commitment Increase shall have been paid and (f) on or
prior to the date of the Commitment Increase, each New Lender shall

 

69



--------------------------------------------------------------------------------

make a representation and warranty to the Agent whether it has an Eligible
Canadian Affiliate, and (i) if it has an Eligible Canadian Affiliate, on the
date of the Commitment Increase, the Eligible Canadian Affiliate of such New
Lender shall be assigned (and if required under Section 2.8(b)(ii), the Eligible
Canadian Affiliate of such New Lender shall agree to be a Canadian Funding
Bank), and all other applicable Canadian Lenders shall assign to the Eligible
Canadian Affiliate of such New Lender, a Canadian Revolving Credit Commitment
such that after giving effect to each such assignment on the date of the
Commitment Increase, the Canadian Revolving Credit Commitments shall be
allocated among the Canadian Lenders ratably based on the respective U.S.
Revolving Credit Commitments of the U.S. Lenders to which the Canadian Lenders
are related; provided that the aggregate amount of the Canadian Revolving Credit
Commitments shall not be changed solely as a result of a Commitment Increase, or
(ii) if it does not have an Eligible Canadian Affiliate, on the date of the
Commitment Increase, such New Lender shall purchase and be deemed to purchase
from the Canadian Funding Banks a Canadian Loan Participation in the Canadian
Revolving Loans outstanding on such date, and the amount of Canadian Loan
Participations held or deemed held by other applicable Lenders shall be reduced
such that after giving effect to each such purchase on such date, the Canadian
Loan Participations shall be held by the U.S. Lenders that do not have a related
Canadian Lender ratably based on their respective U.S. Revolving Credit
Commitments. The Notice of Requested Commitment Increase shall specify: (i) the
amount of the requested increase in U.S. Revolving Credit Commitments and
(ii) the requested date of the increase in the U.S. Revolving Credit Commitments
(which shall be at least 15 days from the date of delivery of the Notice of
Requested Commitment Increase). Each Notice of Requested Commitment Increase
shall be binding on all U.S. Borrowers. Upon the effective date of any such
Commitment Increase, Borrowers’ Agent shall deliver to the Agent a certificate
of the chief financial officer of Borrowers’ Agent certifying that no Event of
Default then exists or would be caused thereby. Upon the effective date of any
Commitment Increase, the Agent shall have received amendments to this Agreement
and the other Loan Documents, Incremental Assumption Agreements for each Lender
or New Lender committing to such Commitment Increase, and, if requested, opinion
letters and such other agreements, documents and instruments reasonably
requested by and reasonably satisfactory to the Agent in its reasonable
discretion evidencing and setting forth the conditions of the Commitment
Increase. Upon the effective date of any Commitment Increase, the Maximum
Revolver Amount and the Maximum U.S. Revolver Amount shall be automatically
increased by the Commitment Increase.

(ii) The Agent shall deliver a copy of each Notice of Requested Commitment
Increase to each U.S. Lender. No Lender (or any successor thereto) shall have
any obligation to increase any of its Commitments or its other obligations under
this Agreement or the other Loan Documents, and any decision by a Lender to
increase any of its Commitments shall be made in its sole discretion
independently from any other Lender; provided that Commitment Increases may only
be provided by New Lenders to the extent such applicable Commitment Increases
are not provided by the applicable Lenders. If the Agent receives commitments
from Lenders or New Lenders equal to or in excess of the amount of the
Commitment Increase requested (the amount of such requested commitments, the
“Requested Commitment Increase”), the Agent shall have the right, in its sole
discretion but with the consent of the Borrowers’ Agent, to reduce and
reallocate (within the minimum and maximum amounts specified by each such Lender
or New Lender in its notice to the Agent) the shares of the Commitment Increases
of the Lenders or New Lenders willing to fund such Commitment Increase so that
the total committed Commitment

 

70



--------------------------------------------------------------------------------

Increases equals the Requested Commitment Increase. The Agent shall notify each
Lender or New Lender whether its Commitment Increase commitment has been
accepted and, if so, the amount of its Commitment Increase, and such Lender
shall thereafter execute and deliver an Incremental Assumption Agreement with
respect to its respective Commitment Increase.

(iii) Notwithstanding anything to the contrary contained herein, each Commitment
Increase meeting the conditions set forth in Section 2.8(a) above shall not
require the consent of any Lender other than those Lenders, if any, which have
agreed to increase their Commitments in connection with such proposed Commitment
Increase and shall not constitute an amendment, modification or waiver subject
to Section 12.1 and shall be effective as of the later of (A) the date specified
in the Borrowers’ Agent’s Notice of Requested Commitment Increase and (B) the
date upon which the foregoing conditions shall have been satisfied or waived by
the Agent and the Lenders which have agreed to increase their Commitments, or by
the requisite Lenders in accordance with Section 12.1 in the case of a waiver of
an Event of Default, as applicable.

(b) Effect of Commitment Increase. (i) After giving effect to any Commitment
Increase, the outstanding U.S. Revolving Loans may not be held pro rata in
accordance with the new U.S. Revolving Credit Commitments. In order to remedy
the foregoing, on the effective date of the applicable Commitment Increase, the
U.S. Lenders (including, without limitation, any New Lenders) shall make
advances among themselves so that after giving effect thereto the U.S. Revolving
Loans will be held by the U.S. Lenders (including, without limitation, any New
Lenders) on a pro rata basis in accordance with such U.S. Lenders’ Pro Rata
Share (after giving effect to the applicable Commitment Increase) and, in such
event, the U.S. Borrowers shall pay to the applicable U.S. Lenders any amounts
payable in respect thereof in accordance with Section 5.4 (with any reduction in
U.S. Revolving Loans of any U.S. Lender pursuant to this Section 2.8(c) being
deemed a prepayment for purposes of Section 5.4). Each U.S. Lender agrees to
wire immediately available funds to the Agent in accordance with this Agreement
as may be required by the Agent in connection with the foregoing.
Notwithstanding the provisions of Section 12.2, the advances so made by each
U.S. Lender whose Pro Rata Share has increased shall be deemed to be a purchase
of a corresponding amount of the U.S. Revolving Loans of the U.S. Lender or U.S.
Lenders whose Pro Rata Share have decreased and shall not be considered an
assignment for purposes of Section 12.1.

(ii) After giving effect to any Commitment Increase, the outstanding Canadian
Revolving Credit Commitments may not be held pro rata in accordance with the new
U.S. Revolving Credit Commitments of the U.S. Lenders to which the Canadian
Lenders are related. In order to remedy the foregoing, on the effective date of
the applicable Commitment Increase, subject to Section 2.8(a)(i)(f), the
Canadian Revolving Credit Commitments shall be reallocated among the Canadian
Lenders based on the respective new U.S. Revolving Credit Commitments of the
U.S. Lenders to which the Canadian Lenders are related. The Canadian Lenders
related to the U.S. Lenders (including, without limitation, the Canadian Lenders
that are related to any New Lenders) shall make advances among themselves so
that after giving effect thereto the Canadian Revolving Loans will be held by
the Canadian Lenders (including, without limitation, the Canadian Lenders that
are related any New Lenders) on a pro rata basis in accordance with Pro Rata
Share of the U.S. Lenders that are related to such Canadian Lenders (after
giving effect to the applicable Commitment Increase) and, in such event, the
Canadian Borrowers shall pay to

 

71



--------------------------------------------------------------------------------

the applicable Canadian Lenders any amounts payable in respect thereof in
accordance with Section 5.4. Each Canadian Lender agrees to wire immediately
available funds to the Agent in accordance with this Agreement as may be
required by the Agent in connection with the foregoing. In the event any portion
of any Canadian Revolving Loans assigned pursuant to this clause (ii) is subject
to Canadian Loan Participations, or any portion of any Canadian Revolving Credit
Commitment assigned pursuant to this clause (ii) that if funded, would be
subject to Canadian Loan Participations, the assignee shall agree to act as a
Canadian Funding Bank in respect of the Canadian Revolving Loans and Canadian
Revolving Credit Commitment being assigned to it and to assume from the assignor
a corresponding Canadian Funding Percentage such that the aggregate Canadian
Funding Percentages of all Canadian Funding Banks shall remain 100% at all
times.

2.9 Canadian Revolver Adjustments.

(a) The Borrowers may, by written notice to the Agent, request that the Agent
and the Lenders increase or decrease the Maximum Canadian Revolver Amount (a
“Canadian Revolver Adjustment”), which request shall be granted if each of the
following conditions are satisfied: (i) only one Canadian Revolver Adjustment
(excluding any Canadian Revolver Adjustment made pursuant to Section 4.15(a))
may be made in any calendar month, (ii) the written request for a Canadian
Revolver Adjustment must be received by the Agent at least three (3) Business
Days prior to the requested date (which shall be a Business Day) of the
effectiveness of such Canadian Revolver Adjustment (such date of effectiveness,
the “Canadian Revolver Adjustment Date”), (iii) any increase in the Maximum
Canadian Revolver Amount shall result in a Dollar-for-Dollar decrease in the
Maximum U.S. Revolver Amount, and vice-versa for any decrease in the Maximum
Canadian Revolver Amount, (iv) the Maximum Canadian Revolver Amount shall at no
time exceed $250,000,000 or such lesser amount as shall be requested by the
Borrowers’ Agent pursuant to clause (E) in the proviso to Section 12.1(a) (or
the Equivalent Amount thereof in Cdn. Dollars), (v) no decrease of the Maximum
Canadian Revolver Amount shall be permitted if, after giving effect thereto and
to any prepayments of the Canadian Revolving Loans on the effective date
thereof, the Aggregate Canadian Revolver Outstandings would exceed the lesser of
(A) the sum of the Canadian Borrowing Base and the U.S. Availability then in
effect and (B) the Maximum Canadian Revolver Amount as so reduced and (vi) no
increase in the Maximum Canadian Revolver Amount shall be permitted if, after
giving effect thereto and to any prepayments of the U.S. Revolving Loans on the
effective date thereof, the Aggregate U.S. Revolver Outstandings would exceed
the lesser of (A) the U.S. Borrowing Base then in effect and (B) the Maximum
U.S. Revolver Amount (after giving effect thereto). Any such Canadian Revolver
Adjustment shall be in an amount equal to $5,000,000 (or the Equivalent Amount
thereof in Cdn. Dollars) or a multiple of $1,000,000 (or the Equivalent Amount
thereof in Cdn. Dollars) in excess thereof and shall concurrently increase or
reduce, as applicable, (1) the aggregate U.S. Revolving Credit Commitments then
in effect pro rata among the Lenders and (2) the aggregate Canadian Revolving
Credit Commitments then in effect pro rata among the Lenders. After giving
effect to any Canadian Revolver Adjustment, the Canadian Revolving Credit
Commitment of each Canadian Lender (and the percentage of each Canadian
Revolving Loan that each Participating Lender must purchase a Canadian Loan
Participation in) shall be equal to such Canadian Lender’s (or Participating
Lender’s) Pro Rata Share of the amount of the Maximum Canadian Revolver Amount,
except that each Canadian Funding Bank will have a Canadian Revolving Credit
Commitment equal to its Pro Rata Share of the amount of

 

72



--------------------------------------------------------------------------------

the Maximum Canadian Revolver Amount (after giving effect to such Canadian
Revolver Adjustment), including its Canadian Funding Percentage of the aggregate
Pro Rata Shares of the Participating Lenders in the amount of the Maximum
Canadian Revolver Amount (after giving effect to such Canadian Revolver
Adjustment).

(b) The Agent shall promptly inform the Lenders of any request for a Canadian
Revolver Adjustment made by the Borrowers. If the conditions set forth in clause
(a) above are not satisfied on the applicable Canadian Revolver Adjustment Date
(or, to the extent such conditions relate to an earlier date, such earlier
date), the Agent shall notify the Borrower’s Agent on behalf of the Borrowers in
writing that the requested Canadian Revolver Adjustment will not be effectuated.
On each Canadian Revolver Adjustment Date, the Agent shall notify the Lenders
and the Borrower’s Agent on behalf of the Borrowers, on or before 3:00 p.m. (New
York time), by telecopier, e-mail or telex, of the occurrence of the Canadian
Revolver Adjustment to be effected on such Canadian Revolver Adjustment Date,
the amount of U.S. Revolving Loans held by each U.S. Lender as a result thereof,
the amount of the U.S. Revolving Credit Commitment of each U.S. Lender, the
amount of Canadian Revolving Loans held by each Canadian Lender as a result
thereof, the amount of the Canadian Revolving Credit Commitment of each Canadian
Lender (and the percentage of each Canadian Revolving Loan that each
Participating Lender must purchase a Canadian Loan Participation in) as a result
thereof.

2.10 Specified Loan Administration.

(a) Procedure for Borrowing. (i) Each Borrowing by the Specified Loan Borrower
shall be made upon the Borrowers’ Agent’s irrevocable written notice delivered
to the Agent in the form of a notice of borrowing substantially in the form of
Exhibit B-3 (“Specified Loan Notice of Borrowing”), which must be received by
the Agent prior to 12:00 noon (New York City time) three (3) Business Days prior
to the requested Funding Date, specifying:

(A) the amount of the Borrowing, which must equal or exceed Cdn$1,000,000 (or
the Equivalent Amount hereof) (and increments of Cdn$1,000,000 (or the
Equivalent Amount hereof) in excess of such amount;

(B) the requested Funding Date, which must be a Business Day; and

(C) the duration of the initial BA Equivalent Interest Period to be applicable
thereto (and if not specified, it shall be deemed a request for a BA Equivalent
Interest Period of one month).

(ii) In lieu of delivering a Specified Loan Notice of Borrowing, the Borrowers’
Agent may give the Agent telephonic notice of such request for advances on or
before the deadline set forth above. The Agent at all times shall be entitled to
rely on such telephonic notice in making such Loans, regardless of whether any
written confirmation is received.

(iii) Notwithstanding anything to the contrary contained herein, each Specified
Loan shall only be a BA Equivalent Loan.

 

73



--------------------------------------------------------------------------------

(b) Reliance upon Authority. Prior to the Closing Date, the Specified Loan
Borrower shall deliver to the Agent a notice setting forth the account of the
Specified Loan Borrower (the “Specified Loan Designated Account”) to which the
Agent is authorized to transfer the proceeds of the Loans requested hereunder
unless otherwise directed in writing by the Borrowers’ Agent. The Borrowers’
Agent may designate a replacement account from time to time by written notice to
the Agent. The Agent is entitled to rely conclusively on any Person’s request
for Specified Loans on behalf of the Specified Loan Borrower, so long as the
proceeds thereof are to be transferred to the Specified Loan Designated Account
or to another account designated by the Borrowers’ Agent in writing. The Agent
has no duty to verify the identity of any individual representing himself or
herself as a person authorized by the Specified Loan Borrower to make such
requests on its behalf.

(c) No Liability. The Agent shall not incur any liability to the Specified Loan
Borrower as a result of acting upon any notice referred to in Section 2.10(a) or
(b), which the Agent believes in good faith to have been given by an officer or
other person duly authorized by the Specified Loan Borrower to request Loans on
its behalf. The crediting of Loans to the Specified Loan Designated Account
conclusively establishes the obligation of the Specified Loan Borrower to repay
such Loans as provided herein.

(d) Notice Irrevocable. Any Specified Loan Notice of Borrowing (or telephonic
notice in lieu thereof) made pursuant to Section 2.10(a) shall be irrevocable.
The Specified Loan Borrower shall be bound to borrow the funds requested therein
in accordance therewith.

(e) Making of Specified Loans. Promptly after receipt of the Specified Loan
Notice of Borrowing or telephonic notice in lieu thereof with respect to such
Specified Loan, the Agent shall notify the U.S. Lenders by telecopy, telephone
or e-mail of the requested Borrowing. Each U.S. Lender shall transfer its Pro
Rata Share of the requested Borrowing to the Agent in immediately available
funds, to the account from time to time designated by Agent, not later than 1:00
p.m. (New York City time) on the applicable Funding Date. After the Agent’s
receipt of all such amounts from the U.S. Lenders, the Agent shall make the
aggregate of such amounts available to the Specified Loan Borrower on the
applicable Funding Date by transferring same day funds to the account(s)
designated by the Borrowers’ Agent; provided, however, that the amount of
Specified Loans so made on any date shall not exceed the U.S. Availability on
such date.

ARTICLE III

INTEREST AND FEES

3.1 Interest.

(a) Interest Rates. All outstanding Loans to the U.S. Borrowers shall bear
interest on the unpaid principal amount thereof (including, to the extent
permitted by law, on interest thereon not paid when due) from the date made
until paid in full in cash at a rate determined by reference to the Base Rate or
the LIBOR Rate plus the Applicable Margin, but not to exceed the Maximum Rate.
All outstanding Canadian Revolving Loans and Specified Loans

 

74



--------------------------------------------------------------------------------

shall bear interest on the unpaid principal amount thereof (including, to the
extent permitted by law, on interest thereon not paid when due) from the date
made until paid in full in cash at a rate determined by reference to the
Canadian Prime Rate or the BA Rate plus, in each case, the Applicable Margin,
but not to exceed the Maximum Rate. If at any time Loans are outstanding with
respect to which the applicable Borrower has not delivered to the Agent a notice
specifying the basis for determining the interest rate applicable thereto in
accordance herewith, those Loans shall be treated as Base Rate Loans in the case
of U.S. Revolving Loans, and as Canadian Prime Rate Loans in the case of
Canadian Revolving Loans, until notice to the contrary has been given to the
Agent in accordance with this Agreement and such notice has become effective.
Except as otherwise provided herein, the outstanding Obligations shall bear
interest as follows:

(i) For all Base Rate Loans, at a fluctuating per annum rate equal to the Base
Rate plus the Applicable Margin;

(ii) For all Canadian Prime Rate Loans, at a fluctuating per annum rate equal to
the Canadian Prime Rate, plus the Applicable Margin;

(iii) For all LIBOR Loans, at a per annum rate equal to the LIBOR Rate plus the
Applicable Margin;

(iv) For all BA Equivalent Loans, at a per annum rate equal to the BA Rate plus
the Applicable Margin; and

(v) For all Obligations other than Loans, at the rate set forth therefor (if
any) in the applicable agreements (if any) pursuant to which such Obligations
were incurred.

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change, and each change in
the Canadian Prime Rate shall be reflected in the interest rate applicable to
Canadian Prime Rate Loans as of the effective date of such change. All
computations of interest for Base Rate Loans when the Base Rate is determined by
Bank of America’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). For the purposes of the Interest
Act (Canada), the yearly rate of interest to which any rate calculated on the
basis of a period of time different from the actual number of days in the year
(360 days, for example) is equivalent is the stated rate multiplied by the
actual number of days in the year (365 or 366, as applicable) and divided by the
number of days in the shorter period (360 days, in the example). On the first
Business Day of each calendar quarter hereafter and on the Termination Date, the
applicable Borrower shall pay to the Agent, for the ratable benefit of the
applicable Lenders (provided that all interest on applicable Swingline Loans
shall be for the benefit of the applicable Bank and all interest on Agent
Advances shall be for the benefit of the Agent), interest accrued to the first
day of such calendar quarter (or accrued to the Termination Date in the case of
a payment on the Termination Date) on all Base Rate Loans and Canadian Prime
Rate Loans, in arrears. The applicable Borrowers shall pay to the Agent, for the
ratable benefit of the applicable Lenders, interest on all (i) LIBOR Loans in
arrears on each LIBOR Interest Payment Date and (ii) BA Equivalent Loans in
arrears on each BA Equivalent Interest Payment Date.

 

75



--------------------------------------------------------------------------------

(b) Default Rate. (i) If any Borrower shall default in the payment of the
principal of or interest on any Loan or any other amount becoming due hereunder,
by acceleration or otherwise, or under any other Loan Document, such Borrower
shall on demand from time to time pay interest, to the extent permitted by law,
on such defaulted amount to but excluding the date of actual payment (after as
well as before judgment) (A) in the case of overdue principal, the Default Rate
and (B) in all other cases, at a rate per annum equal to the rate that would be
applicable to a Base Rate Revolving Loan or Canadian Prime Rate Loan, as
applicable, plus 2.00%.

(ii) Upon the request of the Required Lenders, while any Event of Default (other
than any event described in clause (i) above) exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the rate that would be
applicable to a Base Rate Loan or Canadian Prime Rate Loan, as applicable, plus
2.00%.

(c) Recalculation of Applicable Margin. In the event that any financial
statement or certificate delivered pursuant to Section 6.2(c) is shown to be
inaccurate and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for a Fiscal Quarter (an “Applicable Period”) than
the Applicable Margin applied for such Applicable Period, then (i) the Borrowers
shall immediately deliver to the Agent a correct certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined based on the corrected
financial statements for such Applicable Period, and (iii) the Borrowers shall
immediately pay to the Agent the accrued additional interest or fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with Section 4.7.
This provision shall not limit the rights of the Agent and Lenders with respect
to any other remedy hereunder. This provision shall survive payment of all other
Obligations and termination of this Agreement.

3.2 Continuation and Conversion Elections.

(a) The Borrowers’ Agent may, on behalf of each applicable Borrower (provided
that, as applicable, the Borrowing of LIBOR Loans is then permitted under
Section 2.5(a)(iii) and the Borrowing of BA Equivalent Loans is then permitted
under Section 2.6(a)(iii)):

(i) elect, as of any Business Day, to convert any Base Rate Loans other than
Agent Advances and Swingline Loans (or any part thereof in an amount not less
than $5,000,000 or an integral multiple of $1,000,000 in excess thereof) into
LIBOR Loans;

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

(iii) elect, as of any Business Day, to convert any Canadian Prime Rate Loans
other than Canadian Swingline Loans and Canadian Agent Advances (or any part
thereof in an amount not less than Cdn $5,000,000 or an integral multiple of Cdn
$1,000,000 in excess thereof) into BA Equivalent Loans; or

 

76



--------------------------------------------------------------------------------

(iv) elect, as of the last day of the applicable BA Equivalent Interest Period,
to continue any BA Equivalent Loans having BA Equivalent Interest Periods
expiring on such day (or any part thereof in an amount not less than Cdn
$5,000,000);

provided, that if at any time the aggregate amount of LIBOR Loans or BA
Equivalent Loans in respect of any Borrowing is reduced, by payment, prepayment,
or conversion of part thereof to be less than $1,000,000, such LIBOR Loans or BA
Equivalent Loans shall automatically convert into Base Rate Loans or Canadian
Prime Rate Loans, as applicable; provided further that if the Notice of
Continuation/Conversion shall fail to specify the duration of the Interest
Period or BA Equivalent Interest Period, such Interest Period or BA Equivalent
Interest Period shall be one month.

(b) The Borrowers’ Agent shall deliver a notice of continuation/conversion
substantially in the form of Exhibit C-1, Exhibit C-2 or Exhibit C-3 (each, a
“Notice of Continuation/Conversion”), as applicable, to the Agent not later
than, (x) in the case of U.S. Revolving Loans, 1:00 p.m. (New York City time) at
least two (2) Business Days in advance of the Continuation/Conversion Date and
(y) in other cases, 12:00 noon (New York City time) at least three (3) Business
Days in advance of the Continuation/Conversion Date, if the Loans are to be
converted into or continued as LIBOR Loans or BA Equivalent Loans and
specifying:

(i) the proposed Continuation/Conversion Date;

(ii) the aggregate principal amount of Loans to be converted or continued;

(iii) the Type of Loans resulting from the proposed conversion or continuation;
and

(iv) the duration of the requested Interest Period, provided, however, the
Borrowers may not select an Interest Period that ends after the Stated
Termination Date.

In lieu of delivering a Notice of Continuation/Conversion, the Borrowers’ Agent
may give the Agent telephonic notice of such request on or before the deadline
set forth above. The Agent at all times shall be entitled to rely on such
telephonic notice with respect to such continuation or conversion, regardless of
whether any written confirmation is received.

(c) If upon the expiration of any Interest Period applicable to any LIBOR Loans
or any BA Equivalent Interest Period applicable to any BA Equivalent Loans, the
applicable Borrowers have failed to select timely a new Interest Period to be
applicable to such LIBOR Loans or a new BA Equivalent Interest Period to be
applicable to such BA Equivalent Loans, the Borrowers shall be deemed to have
elected to convert such LIBOR Loans into Base Rate Loans or such BA Equivalent
Loans into Canadian Prime Rate Loans, as the case may be, in each case effective
as of the expiration date of such Interest Period or BA Equivalent Interest
Period. If any Default or Event of Default exists, at the election of the Agent
or the Required Lenders, all LIBOR Loans shall be converted into Base Rate Loans
as of the expiration date of each applicable Interest Period and all BA
Equivalent Loans shall be converted into Canadian Prime Rate Loans as of the
expiration date of each applicable BA Equivalent Interest Period.

 

77



--------------------------------------------------------------------------------

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

(e) There may not be more than 12 (twelve) different LIBOR Loans or BA
Equivalent Loans in effect hereunder at any time.

3.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable under applicable law with
respect to loans of the Type provided for hereunder (the “Maximum Rate”). If, in
any month, any interest rate, absent such limitation, would have exceeded the
Maximum Rate, then the interest rate for that month shall be the Maximum Rate,
and, if in future months, that interest rate would otherwise be less than the
Maximum Rate, then that interest rate shall remain at the Maximum Rate until
such time as the amount of interest paid hereunder equals the amount of interest
which would have been paid if the same had not been limited by the Maximum Rate.
In the event that, upon payment in full of the Obligations, the total amount of
interest paid or accrued under the terms of this Agreement is less than the
total amount of interest which would, but for this Section 3.3, have been paid
or accrued if the interest rate otherwise set forth in this Agreement had at all
times been in effect, then the applicable Borrowers shall, to the extent
permitted by applicable law, pay the Agent, for the account of the applicable
Lenders, an amount equal to the excess of (a) the lesser of (i) the amount of
interest which would have been charged if the Maximum Rate had, at all times,
been in effect or (ii) the amount of interest which would have accrued had the
interest rate otherwise set forth in this Agreement, at all times, been in
effect over (b) the amount of interest actually paid or accrued under this
Agreement. If a court of competent jurisdiction determines that the Agent and/or
any Lender has received interest and other charges hereunder in excess of the
Maximum Rate, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations other than interest, and if
there are no Obligations outstanding, the Agent and/or such Lender shall refund
to the Borrowers such excess.

3.4 Closing Fees. The U.S. Borrowers agree to pay the Agent and the Arrangers on
the Closing Date all fees due and payable on such date as set forth in the Fee
Letter.

3.5 Unused Line Fee. On the first Business Day of each calendar quarter and on
the Termination Date, the U.S. Borrowers agree to pay to the Agent, for the
account of the Lenders, an unused line fee (the “Unused Line Fee”) equal to the
Applicable Unused Line Fee Margin per annum times the amount by which the
Maximum Revolver Amount exceeded the sum of the average daily outstanding amount
of Loans (other than Swingline Loans) and the average daily undrawn face amount
of outstanding Letters of Credit, during the immediately preceding calendar
quarter or shorter period if calculated for the first calendar quarter hereafter
or on the Termination Date. All principal payments received by the Agent shall
be deemed to be credited immediately upon receipt for purposes of calculating
the Unused Line Fee pursuant to this Section 3.5. Upon receipt thereof, the
Agent shall distribute the Unused Line Fee to the Lenders

 

78



--------------------------------------------------------------------------------

as follows: (a) as between the U.S. Lenders and the Canadian Lenders, ratably
based on the Maximum U.S. Revolver Amount and the Maximum Canadian Revolver
Amount, (b) as among the U.S. Lenders, ratably based on their Pro Rata Shares of
the U.S. Revolving Credit Commitments and (c) as among the Canadian Lenders,
ratably based on their Pro Rata Shares of the Canadian Revolving Credit
Commitments.

3.6 Letter of Credit Fees. The U.S. Borrowers agree to pay (i) to the Agent, for
the account of the U.S. Lenders, in accordance with their respective Pro Rata
Shares, for each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to,
on a per annum basis, the Applicable Margin for U.S. Revolving LIBOR Loans (plus
an additional two percentage points (2.00%) in the case of overdue Letter of
Credit Fees), (ii) to the Agent, for the benefit of the Letter of Credit Issuer,
a fronting fee of one-eighth of one percent (0.125%) per annum of the undrawn
face amount of each Letter of Credit, and (iii) to the Letter of Credit Issuer,
all out-of-pocket costs, fees and expenses incurred by the Letter of Credit
Issuer in connection with the application for, processing of, issuance of, or
amendment to any Letter of Credit. The Letter of Credit Fee and fronting fee
shall be payable quarterly in arrears on the first Business Day of each calendar
quarter following any calendar quarter in which a Letter of Credit is
outstanding and on the Termination Date.

ARTICLE IV

PAYMENTS AND PREPAYMENTS

4.1 Payments and Prepayments.

(a) The U.S. Borrowers shall repay the outstanding principal balance of the U.S.
Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. Each Canadian Borrower shall repay the outstanding principal
balance of the Canadian Revolving Loans made to it, plus all accrued but unpaid
interest thereon, on the Termination Date. For the avoidance of doubt, all
repayment obligations of the Canadian Borrowers hereunder are several and not
joint. The Specified Loan Borrower shall repay the outstanding principal balance
of the Specified Loans, plus all accrued but unpaid interest thereon, on the
Termination Date.

(b) The Borrowers may, upon notice to the Agent, at any time or from time to
time voluntarily prepay the Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m. (New York time) (A) three Business Days prior to any date of
prepayment of LIBOR Loans and BA Equivalent Loans and (B) on the date of
prepayment of Base Rate Loans and Canadian Prime Rate Loans; and (ii) each
prepayment shall be in a principal amount of $5,000,000 (or the Equivalent
Amount thereof, as applicable) or a whole multiple of $1,000,000 (or the
Equivalent Amount thereof, as applicable) in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBOR Loans or BA Equivalent Loans are to be prepaid, the Interest
Period(s) or BA Equivalent Interest Period(s) of such Loans. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share). If such notice is given by any Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

79



--------------------------------------------------------------------------------

4.2 Out-of-Formula Condition. The U.S. Borrowers and the Canadian Borrowers
shall immediately pay to the Agent, for the account of the Lenders and/or to
cash collateralize Letters of Credit pursuant to Section 2.4(g), upon demand,
(a) in the case of the U.S. Borrowers, the amount, if any, by which the amount
of the Aggregate U.S. Revolver Outstandings exceeds at any time the lesser of
(i) the Maximum U.S. Revolver Amount and (ii) the U.S. Borrowing Base, and
(b) in the case of the Canadian Borrowers, the amount, if any, by which the
amount of the Aggregate Canadian Revolver Outstandings exceeds at any time the
lesser of (i) the Maximum Canadian Revolver Amount and (ii) the sum of the
Canadian Borrowing Base and the U.S. Availability (any such condition under
clause (a) or (b) being an “Out-of-Formula Condition”), except that no such
payment shall be required if the Out-of-Formula Condition is created solely as a
result of an Agent Advance.

4.3 Mandatory Prepayments.

(a) The U.S. Borrowers shall be jointly and severally required to prepay Loans
made to them, each Canadian Borrower shall be required to prepay Loans made to
it, and the Specified Loan Borrower shall be required to prepay Loans made to
it, in an amount equal to 100% of the Net Proceeds from Asset Dispositions by
(x) the applicable Borrower or any of its Subsidiaries or (y) in the case of the
U.S. Borrowers, Holdings or any of its Subsidiaries, not later than the third
Business Day following the receipt thereof; provided, however, that:

(i) in the case of an Asset Disposition of any Collateral that is not Eligible
Merchandise and Consumables Inventory or Eligible Rental Equipment, so long as
no Default or Event of Default shall occur and be continuing, if the Borrowers’
Agent shall deliver a certificate of a Responsible Officer of the Borrowers’
Agent to the Agent at the time of receipt thereof setting forth such Borrower’s
or Subsidiary’s intent to reinvest such proceeds in productive assets of a kind
then used or usable in the business of such Person within 270 days of receipt of
such proceeds, such proceeds shall not constitute Net Proceeds except to the
extent they are not so used within such 270-day period; provided that in the
case of an Asset Disposition of any Non-Core Businesses, no more than
$10,000,000 of the Net Proceeds thereof in the aggregate may be so reinvested;

(ii) with respect to any such Asset Disposition, if after giving pro forma
effect thereto, the Combined Availability shall be equal to or exceed 25% of the
Maximum Revolver Amount, the requirement to prepay Loans under this Section 4.3
shall not apply; and

(iii) all amounts required to be paid pursuant to this Section 4.3(a) shall be
applied by the Agent as follows: (A) in the case of Net Proceeds from Asset
Dispositions of U.S. Collateral: (1) first, to the Loans to the extent necessary
to cure an Out-of-Formula Condition, (2) second, to the Loans, with a view to
minimize breakage costs, (3) third, to cash collateralize Letters of Credit, and
(4) fourth, to all other amounts payable under the Obligations in such order as
may be determined by the Agent with a view to minimize breakage costs; and
(B) in the case of Net Proceeds from Asset Dispositions of

 

80



--------------------------------------------------------------------------------

Canadian Collateral: (1) first, to the Canadian Revolving Loans to the extent
necessary to cure an Out-of-Formula Condition, (2) second, to the Canadian
Revolving Loans, with a view to minimize breakage costs and (3) third, to all
other amounts payable under the Canadian Obligations in such order as may be
determined by the Agent with a view to minimize breakage costs; provided that no
Net Proceeds from Asset Dispositions of the Canadian Collateral shall be applied
to the outstanding principal amount of U.S. Revolving Loans or to cash
collateralize outstanding Letters of Credit.

(b) (i) So long as any U.S. Revolving Loans are outstanding, the Net Proceeds
from any Like-Kind Exchange of any Relinquished Property shall be promptly
applied to the mandatory prepayment of the outstanding U.S. Revolving Loans;
provided that, at any time the aggregate amount of such proceeds on deposit in
all Like-Kind Exchange Accounts is below $1,000,000, the remittance of such
mandatory prepayment shall be deferred until such time as the aggregate amount
of such proceeds on deposit in all Like-Kind Exchange Accounts equals or exceeds
$1,000,000.

(ii) All amounts required to be paid pursuant to this Section 4.3(b) shall be
applied by the Agent as follows: (A) first, to the prepayment in full of the
U.S. Agent Advances, (B) second, to the prepayment in full of the U.S. Swingline
Loans, (C) third, to the prepayment in full of the Base Rate U.S. Revolving
Loans and (D) fourth, to the prepayment in full of the LIBOR U.S. Revolving
Loans.

(c) No payment or prepayment made pursuant to this Section 4.3 shall, or shall
be deemed to, effect or reduce any Commitment of any Lender or the aggregate
Commitments of the Lenders.

4.4 Termination or Reductions of Facilities.

(a) The Borrowers may terminate this Agreement, upon at least three (3) Business
Days’ notice to the Agent (who will distribute such notice to the Lenders), upon
Full Payment of the Obligations and payment of amounts (if any) due under
Section 5.4. Such notice may provide that such termination is contingent upon
consummation of a contemplated refinancing.

(b) The applicable Borrowers may from time to time permanently reduce the U.S.
Revolving Credit Commitments (and the Maximum U.S. Revolver Amount) or the
Canadian Revolving Credit Commitments (and the Maximum Canadian Revolver
Amount), as the case may be, on a pro rata basis based on the Lenders’ (or
Participating Lenders’) respective Pro Rata Shares, upon at least three
(3) Business Days’ prior written notice to the Agent, which notice shall specify
the amount of the reduction and shall be irrevocable once given. Each reduction
shall be in a minimum amount of $10,000,000 or an increment of $5,000,000 in
excess thereof. If after giving effect to any reduction of the Commitments, the
Letter of Credit Subfacility, the U.S. Swingline Sublimit or the Specified Loan
Sublimit shall exceed the U.S. Revolving Credit Commitments at such time, or the
Canadian Swingline Sublimit shall exceed the Canadian Revolving Credit
Commitments at such time, each such subfacility or sublimit, as the case may be,
shall be automatically reduced by the amount of such excess. Each reduction in
the Commitments shall be accompanied by such payment (if any) as may be required
to avoid an Out-of Formula Condition.

 

81



--------------------------------------------------------------------------------

4.5 LIBOR Loan and BA Equivalent Loans Prepayments. In connection with any
prepayment, if any LIBOR Loans or BA Equivalent Loans are prepaid prior to the
expiration date of the Interest Period or BA Equivalent Interest Period
applicable thereto, the Borrowers shall comply with Section 5.4.

4.6 Payments by the Borrowers.

(a) All payments to be made by the Borrowers shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the applicable Borrowers shall be made to the Agent for the account
of the Lenders, at the account designated by the Agent and shall be made in
Dollars or Canadian Dollars, as applicable, and in immediately available funds,
no later than 12:00 noon (New York City time) on the date specified herein. Any
payment received by the Agent after such time shall be deemed (for purposes of
calculating interest only) to have been received on the following Business Day
and any applicable interest shall continue to accrue.

(b) Subject to the provisions set forth in Section 2.7(b) and in the definition
of “Interest Period”, whenever any payment is due on a day other than a Business
Day, such payment shall be due on the following Business Day, and such extension
of time shall in such case be included in the computation of interest or fees,
as the case may be.

4.7 Apportionment, Application and Reversal of Payments. Principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Loans to which such payments relate held by each such
Lender) and payments of the fees shall, as applicable, be apportioned ratably
among the Lenders, except for fees payable solely to the Agent or the applicable
Letter of Credit Issuer. All payments shall be remitted to the Agent and all
such payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Collateral received
by the Agent in accordance with the terms of the Loan Documents, shall be
applied, ratably, subject to the provisions of this Agreement, first, to pay any
fees, indemnities or expense reimbursements then due to the Agent or the
Arrangers from the applicable Borrower or Borrowers; second, to pay any fees or
expense reimbursements then due to the Lenders from the applicable Borrower or
Borrowers; third, to pay interest due in respect of all Loans of the applicable
Borrower or Borrowers, including Swingline Loans and Agent Advances; fourth, to
pay or prepay principal of the Swingline Loans and Agent Advances of the
applicable Borrower or Borrowers; fifth, to pay or prepay principal of the Loans
(excluding the applicable Swingline Loans and applicable Agent Advances) and
unpaid reimbursement obligations in respect of Letters of Credit of the
applicable Borrower or Borrowers; sixth, to pay an amount to the Agent equal to
all outstanding U.S. or Canadian Obligations (contingent or otherwise) with
respect to outstanding Letters of Credit issued for the account of the
applicable Borrower or Borrowers, to be held as cash collateral for such
applicable U.S. or Canadian Obligations; seventh, to the payment of any other
applicable U.S. or Canadian Obligations, including any amounts relating to Bank
Products, due to the Agent, any Lender, any Affiliate of the Agent or any Lender
or any other Secured Party, by the Borrowers; and eighth, to pay any remaining
amounts to the applicable Borrower or Borrowers

 

82



--------------------------------------------------------------------------------

for its or their own account; provided that no proceeds from the Canadian
Collateral shall be applied to the outstanding principal amount of U.S.
Revolving Loans or Specified Loans or to cash collateralize outstanding Letters
of Credit. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrowers, or unless an Event of Default has occurred
and is continuing, neither the Agent nor any Lender shall apply any payments
which it receives to any LIBOR Loan or BA Equivalent Loan, except (a) on the
expiration date of the Interest Period or BA Equivalent Interest Period
applicable to any such LIBOR Loan or BA Equivalent Loan, or (b) in the event,
and only to the extent, that there are no outstanding Base Rate Loans and, in
such event, the Borrowers shall pay LIBOR or BA Equivalent Loan breakage losses
in accordance with Section 5.4. The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the applicable U.S. or Canadian
Obligations.

4.8 Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent, any
Lender, the Banks or any Affiliate of the Banks or any other Secured Party is
for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Agent, such Lender, such Bank or such
Affiliate of such Bank or such other Secured Party, and the Borrowers shall be
liable to pay to the Agent, the Lenders, such Bank, such Affiliate of such Bank
or such other Secured Party and hereby do indemnify the Agent, the Lenders, such
Bank, such Affiliate of such Bank or such other Secured Party and hold the
Agent, the Lenders, such Bank, such Affiliate of such Bank or such other Secured
Party harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 4.8 shall be and remain effective notwithstanding any
release of Collateral or guarantors, cancellation or return of Loan Documents,
or other contrary action which may have been taken by the Agent, any Lender, the
Banks, such Affiliate of such Bank or such other Secured Party in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Agent’s, the Lenders’, such Bank’s, such
Affiliate of the Bank or such other Secured Party’s rights under this Agreement
and the other Loan Documents and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 4.8 shall survive the repayment of the Obligations
and termination of this Agreement.

4.9 Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent shall
record the principal amount of the Loans owing to each Lender, the undrawn face
amount of all applicable outstanding Letters of Credit and the aggregate amount
of unpaid reimbursement obligations outstanding with respect to the Letters of
Credit from time to time on its books. In addition, each Lender may note the
date and amount of each payment or prepayment of principal of such Lender’s
Loans in its books and records. Failure by the Agent or any Lender to make such
notation shall not affect the obligations of the Borrowers with respect to the
Loans or the Letters of Credit. The Borrowers agree that the Agent’s and each
Lender’s books and records showing the Obligations and the transactions pursuant
to this Agreement and the other Loan Documents shall be admissible in any action
or proceeding arising therefrom, and shall constitute

 

83



--------------------------------------------------------------------------------

rebuttably presumptive proof thereof (absent manifest error), irrespective of
whether any Obligation is also evidenced by a promissory note or other
instrument. The Agent will provide to the Borrowers a monthly statement of
Loans, payments, and other transactions pursuant to this Agreement. Such
statement shall be deemed correct, accurate, and binding on the Obligors and an
account stated (absent manifest error and except for reversals and
reapplications of payments made as provided in Section 4.7 and corrections of
errors discovered by the Agent), unless the Borrowers notify the Agent in
writing to the contrary within thirty days after such statement is rendered. In
the event a timely written notice of objections is given by the Borrowers, only
the items to which exception is expressly made will be considered to be disputed
by the Borrowers.

4.10 Borrowers’ Agent. Each of the Borrowers, other than the Company, hereby
irrevocably appoints the Company, and the Company shall act under this
Agreement, as the agent, attorney-in-fact and legal representative of such other
Borrowers for all purposes, including requesting Loans and receiving account
statements and other notices and communications to the Borrowers (or any of
them) from the Agent or any Lender. The Agent, the Letter of Credit Issuers and
the Lenders may rely, and shall be fully protected in relying, on any Notice of
Borrowing, Notice of Continuation/Conversion, request for a Letter of Credit,
disbursement instruction, report, information or any other notice or
communication made or given by the Company, whether in its own name, as
Borrowers’ Agent, on behalf of any other Borrower or on behalf of the
“Borrowers”, and neither the Agent nor the Letter of Credit Issuers or any
Lender shall have any obligation to make any inquiry or request any confirmation
from or on behalf of any other Borrower as to the binding effect on it of any
such notice, request, instruction, report, information, other notice or
communications, nor shall the joint and several character of the U.S. Borrowers’
obligations hereunder be affected; provided, that the provisions of this
Section 4.10 shall not be construed so as to preclude any Borrower from taking
actions permitted to be taken by a “Borrower” hereunder.

4.11 Joint and Several Liability.

(a) Joint and Several Liability. (i) All Loans made to the U.S. Borrowers and
all of the other Obligations of the U.S. Borrowers, including all interest, fees
and expenses with respect thereto and all indemnity and reimbursement
obligations hereunder, shall constitute one joint and several direct and general
obligation of all of the U.S. Borrowers. Notwithstanding anything to the
contrary contained herein, each of the U.S. Borrowers shall be jointly and
severally, with each other U.S. Borrower, directly and unconditionally, liable
for all Obligations, it being understood that the advances to each U.S. Borrower
inure to the benefit of all U.S. Borrowers, and that the Agent, the Letter of
Credit Issuer and the U.S. Lenders are relying on the joint and several
liability of the U.S. Borrowers as co-makers in extending the Loans hereunder
and issuing Letters of Credit. Each U.S. Borrower hereby unconditionally and
irrevocably agrees that upon default in the payment when due (whether at stated
maturity, by acceleration or otherwise) of any principal of, or interest on, any
Obligation, it will forthwith pay the same, without notice or demand, unless
such payment is then prohibited by applicable law.

(ii) All Loans made to the Canadian Borrowers and all of the other Obligations
of the Canadian Borrowers as Canadian Borrowers, including all interest, fees
and expenses with respect thereto and all indemnity and reimbursement
obligations hereunder, shall constitute two distinct several direct and general
obligations of each Canadian Borrower.

 

84



--------------------------------------------------------------------------------

(b) No Reduction in Obligations. No payment or payments made by any of the
Borrowers or any other Person or received or collected by the Agent, the Letter
of Credit Issuers or any Lender from any of the Borrowers or any Person by
virtue of any action or proceeding or any setoff or appropriation or application
at any time or from time to time in reduction of or in payment of the
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of each Borrower under this Agreement for the remaining Obligations,
which shall remain liable for all remaining and thereafter arising Obligations
until the Obligations are paid in full and the Commitments are terminated.

4.12 Obligations Absolute. Each Borrower agrees that the Obligations will be
paid strictly in accordance with the terms of the Loan Documents, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent, the Letter of Credit
Issuers or any Lender with respect thereto, unless such payment is then
prohibited by applicable law (provided such Obligation shall not be extinguished
by any such prohibition). All Obligations shall be conclusively presumed to have
been created in reliance hereon. The liabilities of the Borrowers under this
Agreement shall be absolute and unconditional irrespective of: (a) any lack of
validity or enforceability of any Loan Document or any other agreement or
instrument relating thereto; (b) any change in the time, manner or place of
payments of, or in any other term of, all or any part of the Obligations, or any
other amendment or waiver thereof or any consent to departure therefrom,
including any increase in the Obligations resulting from the extension of
additional credit to any Borrower or otherwise; (c) any taking, exchange,
release or non-perfection of any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty for all or any of the
Obligations; (d) any change, restructuring or termination of the corporate
structure or existence of any Obligor; or (e) any other circumstance which would
otherwise constitute a defense available to, or a discharge of, any Obligor,
other than payment in full of the Obligations.

4.13 Waiver of Suretyship Defenses. Each U.S. Borrower agrees that the joint and
several liability of the U.S. Borrowers provided for in Section 4.11 shall not
be impaired or affected by any modification, supplement, extension or amendment
of any contract or agreement to which the other Borrowers may hereafter agree
(other than an agreement signed by the Agent and the Lenders specifically
releasing such liability), nor by any delay, extension of time, renewal,
compromise or other indulgence granted by the Agent or any Lender with respect
to any of the Obligations, nor by any other agreements or arrangements whatever
with the other Borrowers or with anyone else, each Borrower hereby waiving all
notice of such delay, extension, release, substitution, renewal, compromise or
other indulgence, and hereby consenting to be bound thereby as fully and
effectually as if it had expressly agreed thereto in advance. The liability of
each Borrower is direct and unconditional as to all of the Obligations, and may
be enforced without requiring the Agent or any Lender first to resort to any
other right, remedy or security. Each Borrower hereby expressly waives
promptness, diligence, notice of acceptance and any other notice (except to the
extent expressly provided for herein or in another Loan Document) with respect
to any of the Obligations, this Agreement or any other Loan Documents and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Borrower or any other Person or any Collateral.

 

85



--------------------------------------------------------------------------------

4.14 Contribution and Indemnification among the Borrowers. Each U.S. Borrower is
obligated to repay the U.S. Obligations as joint and several obligors under this
Agreement. To the extent that any U.S. Borrower shall, under this Agreement as a
joint and several obligor, repay any of the U.S. Obligations constituting Loans
made to another U.S. Borrower hereunder or other U.S. Obligations incurred
directly and primarily by any other U.S. Borrower (an “Accommodation Payment”),
then the U.S. Borrower making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
U.S. Borrowers in an amount, for each of such other U.S. Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other U.S. Borrower’s “Allocable Amount” (as defined below) and the denominator
of which the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each U.S. Borrower shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Borrower hereunder without (a) rendering such U.S.
Borrower “insolvent” within the meaning of Section 101(31) of Title 11 of the
United States Code entitled “Bankruptcy” (the “Bankruptcy Code”), Section 2 of
the Uniform Fraudulent Transfer Act (the “UFTA”), or Section 2 of the Uniform
Fraudulent Conveyance Act (“UFCA”), (b) leaving such U.S. Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 4 of the UFCA, or (c) leaving
such U.S. Borrower unable to pay its debts as they become due within the meaning
of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of
the UFCA. All rights and claims of contribution, indemnification and
reimbursement under this Section 4.14 shall be subordinate in right of payment
to the prior payment in full of the Obligations.

4.15 Excess Resulting from Exchange Rate Change. If at any time following one or
more fluctuations in the exchange rate of the Canadian Dollar against the
Dollar, the Aggregate Canadian Revolver Outstandings exceeds (a) the sum of the
Canadian Borrowing Base and the U.S. Availability or (b) the Maximum Canadian
Revolver Amount, the Canadian Borrowers shall, if such excess is in an aggregate
amount that is greater than or equal to 3% of the Maximum Canadian Revolver
Amount, within three (3) Business Days of the earlier of (i) notice of such
excess from the Agent and (ii) the delivery of the monthly calculation delivered
pursuant to Section 6.4(b)(iii) reflecting any such excess, (A) effect a
Canadian Revolver Adjustment to increase the Maximum Canadian Revolver Amount,
or make the necessary payments or repayments to reduce the Canadian Revolver
Outstandings, in each case to an amount necessary to eliminate such excess or
(B) maintain or cause to be maintained with the Agent deposits as continuing
collateral security for the Canadian Revolver Outstandings in an amount equal to
or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the Agent.

ARTICLE V

TAXES, YIELD PROTECTION AND ILLEGALITY

5.1 Taxes.

(a) Unless otherwise required by applicable law, any and all payments by an
Obligor to a Lender or the Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for any Indemnified Taxes. In addition, the Obligors shall pay all Other Taxes
when due.

 

86



--------------------------------------------------------------------------------

(b) The Obligors agree jointly and severally to indemnify and hold harmless each
Lender and the Agent for the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section) paid by any Lender or the Agent and any
liability arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted. Payment
under this indemnification shall be made within 30 days after the date such
Lender or the Agent makes written demand therefor in accordance with
Section 5.6.

(c) If an Obligor shall be required by law to deduct or withhold any Indemnified
Taxes or Other Taxes from or in respect of any sum payable hereunder or under
any other Loan Document to any Lender or the Agent, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(ii) the Obligor shall make such deductions and withholdings; and

(iii) the Obligor shall pay the full amount deducted or withheld to the relevant
taxing authority or other Governmental Authority in accordance with applicable
law.

(d) At the Agent’s request, within 30 days after the date of any payment by an
Obligor of Indemnified Taxes or Other Taxes, the relevant Obligor shall furnish
the Agent the original or a certified copy of a receipt evidencing payment
thereof, or other evidence of payment reasonably satisfactory to the Agent.

(e) If the Agent or any Lender, in its reasonable discretion, determines that it
has actually received a refund of Indemnified Taxes or Other Taxes paid by an
Obligor under this Section (and is both identifiable and quantifiable by it
without requiring such Lender or its professional advisers to expend a material
amount of time or incur a material cost in so identifying or quantifying), the
Agent or such Lender shall, to the extent that it can do so without prejudice to
the retention of the relevant refund and subject to such Obligor’s obligation to
repay promptly on demand by the Lender the amount to such Lender if the relevant
refund is subsequently disallowed or cancelled, reimburse such Obligor promptly
after receipt of such refund by the Agent or such Lender with such amount as the
Agent or such Lender shall in its sole discretion have concluded to be the
amount of the relevant refund. Nothing contained in this Agreement shall
interfere with the right of any Lender or the Agent to arrange its Tax and other
affairs in whatever manner it thinks fit and no Lender or Agent shall be
required to disclose any confidential information relating to the organization
of its affairs.

 

87



--------------------------------------------------------------------------------

5.2 Illegality.

(a) If any Lender determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, in each case after the later of the Agreement Date or
the date such Lender became a party to this Agreement, has made it unlawful, or
that any central bank or other Governmental Authority has asserted after such
date that it is unlawful, for such Lender or its applicable lending office to
make LIBOR Loans or BA Equivalent Loans, then, on notice thereof by that Lender
to the Borrowers’ Agent through the Agent, any obligation of that Lender to make
LIBOR Loans or BA Equivalent Loans shall be suspended until that Lender notifies
the Agent and the Borrowers’ Agent that the circumstances giving rise to such
determination no longer exist.

(b) If a Lender determines that it is unlawful to maintain any LIBOR Loan or BA
Equivalent Loan as a result of the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, in each case after the later of the Agreement Date or
the date such Lender became a party to this Agreement, the Borrowers shall, upon
their receipt of notice of such fact and demand from such Lender (with a copy to
the Agent), prepay in full such LIBOR Loans or BA Equivalent Loans of that
Lender then outstanding, together with interest accrued thereon and amounts
required under Section 5.4, either on the last day of the Interest Period or BA
Equivalent Interest Period thereof, if that Lender may lawfully continue to
maintain such LIBOR Loans or BA Equivalent Loans to such day, or immediately, if
that Lender may not lawfully continue to maintain such LIBOR Loans or BA
Equivalent Loans. If the Borrowers are required to so prepay any LIBOR Loans or
BA Equivalent Loans, then concurrently with such prepayment, the Borrowers shall
borrow from the affected Lender, in the amount of such repayment, a Base Rate
Loan or a Canadian Prime Rate Loan (or in the case of Specified Loans, such rate
as the Specified Loan Borrower and the U.S. Lenders shall agree), as the case
may be.

5.3 Increased Costs and Reduction of Return.

(a) If any Lender determines that due to either (i) the introduction of or any
change in the interpretation of any law or regulation (other than any law or
regulation relating to Taxes which shall be governed by Section 5.1) or (ii) the
compliance by that Lender with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), in each
case, after the later of the Agreement Date or the date such Lender became a
party to this Agreement, there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining any LIBOR Loans or BA
Equivalent Loans, then the Borrowers shall be liable for, and shall from time to
time, upon demand (with a copy of such demand to be sent to the Agent), pay to
the Agent for the account of such Lender, additional amounts as are sufficient
to compensate such Lender for such increased costs.

(b) If any Lender shall have determined that (i) the introduction of or
compliance with any Capital Adequacy Regulation, (ii) any change in any Capital
Adequacy Regulation, or (iii) any change in the interpretation or administration
of any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof, in each
case, after the later of the Agreement Date or the date such

 

88



--------------------------------------------------------------------------------

Lender became a party to this Agreement, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
or other entity controlling such Lender and (taking into consideration such
Lender’s or such corporation’s or other entity’s policies with respect to
capital adequacy and such Lender’s desired return on capital) determines that
the amount of such capital is increased as a consequence of its Commitments,
loans, credits or obligations under this Agreement, then, upon demand of such
Lender to the Borrowers’ Agent through the Agent, the Borrowers shall pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.

5.4 Funding Losses. The Borrowers shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of the Borrowers to borrow a LIBOR Loan or BA Equivalent Loan
after any Borrower has given (or is deemed to have given) a Notice of Borrowing;

(b) the failure of the Borrowers to continue a LIBOR Loan or BA Equivalent Loan
or convert a Loan into a LIBOR Loan or BA Equivalent Loan after any Borrower has
given (or is deemed to have given) a Notice of Continuation/Conversion; or

(c) the prepayment or other payment (including after acceleration thereof) of
any LIBOR Loans or BA Equivalent Loans on a day that is not the last day of the
relevant Interest Period (including, without limitation, any payment in respect
thereof pursuant to Section 2.8(b) or 5.8);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain its LIBOR Loans or BA Equivalent Loans or from
fees payable to terminate the deposits from which such funds were obtained. The
Borrowers shall also pay any customary administrative fees charged by any Lender
in connection with the foregoing.

5.5 Inability to Determine Rates. If the Agent determines that for any reason
adequate and reasonable means do not exist for determining the LIBOR Rate or BA
Rate for any requested Interest Period with respect to a proposed LIBOR Loan or
a proposed BA Equivalent Loan, or that the LIBOR Rate or BA Rate for any
requested Interest Period with respect to a proposed LIBOR Loan or a proposed BA
Equivalent Loan does not adequately and fairly reflect the cost to the Lenders
of funding such LIBOR Loan or BA Equivalent Loan, the Agent will promptly so
notify the Borrowers’ Agent and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Loans or BA Equivalent Loans hereunder shall
be suspended until the Agent revokes such notice in writing. Upon receipt of
such notice, the Borrowers may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by any of them. If the Borrowers do not
revoke such Notice, the Lenders shall make, convert or continue the Loans, as
proposed by the Borrowers, in the amount specified in the applicable notice
submitted by the Borrowers, but such Loans shall be made, converted or continued
as Base Rate Loans or Canadian Prime Rate Loans (or in the case of Specified
Loans, such rate as the Specified Loan Borrower and the U.S. Lenders shall
agree), as the case may be, instead of LIBOR Loans or BA Equivalent Loans, as
the case may be.

 

89



--------------------------------------------------------------------------------

5.6 Certificates of Agent. If the Agent or any Lender claims reimbursement or
compensation under this Article V, the Agent or the affected Lender shall
determine the amount thereof and shall deliver to the Borrowers’ Agent (with a
copy to the Agent) a certificate setting forth in reasonable detail the amount
payable to the Agent or the affected Lender, and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error;
provided that, except for compensation under Section 5.1, the Borrowers shall
not be obligated to pay the Agent or such Lender any compensation attributable
to any period prior to the date that is ninety (90) days prior to the date on
which the Agent or such Lender first gave notice to the Borrowers’ Agent of the
circumstances entitling such Lender to compensation.

5.7 Survival. The agreements and obligations of the Borrowers in this Article V
shall survive the payment of all other Obligations and termination of this
Agreement.

5.8 Assignment of Commitments Under Certain Circumstances. In the event (a) any
Lender requests compensation pursuant to Section 5.3, (b) any Lender delivers a
notice described in Section 5.2, (c) any Obligor is required to pay additional
amounts to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 5.1, or (d) any Lender is, or becomes an Affiliate of a
Person that is, engaged in the business in which the Borrowers are engaged, the
Borrowers may, at their sole expense and effort (including with respect to the
processing fee referred to in Section 12.2(a)), upon notice to such Lender and
the Agent, require such Lender to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 12.2), all
of its interests, rights and obligations under the Loan Documents to an Eligible
Assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that (i) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (ii) except in the
case of clause (d) above, no Event of Default shall have occurred and be
continuing, (iii) the Borrowers or such assignee shall have paid to such Lender
in immediately available funds an amount equal to the sum of 100% of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Sections 5.1, 5.2, 5.3 and
5.4), (iv) such assignment is consummated within 180 days after the date on
which the Borrowers’ right under this Section arises, and (v) if the consent of
the Agent, any Issuing Bank or any Canadian Funding Bank is required pursuant to
Section 12.2, such consents are obtained; provided further that if prior to any
such assignment the circumstances or event that resulted in such Lender’s
request or notice under Section 5.2 or 5.3 or demand for additional amounts
under Section 5.1, as the case may be, shall cease to exist or become
inapplicable for any reason, or if such Lender shall waive its rights in respect
of such circumstances or event under Section 5.1, 5.2 or 5.3, as the case may
be, then such Lender shall not thereafter be required to make such assignment
hereunder. In the event that a replaced Lender does not execute an Assignment
and Acceptance pursuant to Section 12.2 within two Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 5.8
and presentation to such replaced Lender of an Assignment and Acceptance
evidencing an assignment pursuant to this Section 5.8, the Borrowers shall be
entitled (but not obligated), upon receipt by the replaced Lender of all amounts
required to be paid under this Section 5.8, to execute such an Assignment and
Acceptance on behalf of such replaced Lender, and any such Assignment and
Acceptance so executed by the Borrowers, the replacement Lender and, to the
extent required pursuant to Section 12.2, the Agent, shall be effective for
purposes of this Section 5.8 and Section 12.2.

 

90



--------------------------------------------------------------------------------

ARTICLE VI

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES; CURRENCY

6.1 Books and Records. Holdings shall maintain, and shall cause each of its
Subsidiaries to maintain, at all times, proper books and records and accounts,
in which entries full, true and correct in all material respects and in
conformity with GAAP consistently applied shall be made of dealings and
transactions in relation to its business and activities. Holdings shall
maintain, and shall cause each of its Subsidiaries to maintain, at all times
books and records pertaining to the Collateral in such detail, form and scope as
is consistent with good business practice.

6.2 Financial Information. Holdings shall promptly furnish to the Agent (for
distribution to each Lender):

(a) As soon as available (commencing with the Fiscal Year ending December 31,
2008), but in any event not later than 90 days after the close of each Fiscal
Year, consolidated audited balance sheets, income statements and cash flow
statements of the Consolidated Parties for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous Fiscal Year (to the extent available), all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of operations of the Consolidated Parties as at the
date thereof and for the Fiscal Year then ended, and prepared in accordance with
GAAP in all material respects. Such consolidated statements shall be certified
by a firm of independent registered public accountants of recognized national
standing selected by the Borrowers’ Agent and reasonably satisfactory to the
Agent (each of Grant Thornton LLP, Ernst & Young LLP, KPMG LLP,
PricewaterhouseCoopers LLP, and Deloitte & Touche LLP shall initially be
satisfactory to the Agent), whose opinion shall not be qualified as to the scope
of audit or as to the status of any of the Borrowers as a going concern. Such
certified statements shall be delivered together with a certificate of such
accounting firm stating that in the course of its regular audit of the business
of the Consolidated Parties, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Event of Default under Section 10.1 (solely arising from a
breach of the financial covenants under Section 8.22 or 8.23) that has occurred
and is continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines).

(b) As soon as available (commencing with the Fiscal Quarter ending June 30,
2008), but in any event not later than 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, consolidated unaudited balance
sheets of the Consolidated Parties as at the end of such Fiscal Quarter, and
consolidated unaudited income statements and cash flow statements for the
Consolidated Parties for such Fiscal Quarter

 

91



--------------------------------------------------------------------------------

and (to the extent available) for the period from the beginning of the Fiscal
Year to the end of such Fiscal Quarter, in each case in reasonable detail,
fairly presenting the financial position and results of operations of the
Consolidated Parties as at the date thereof and for such periods, and, in each
case, in comparable form, figures for the corresponding period in the prior
Fiscal Year (to the extent available) and in the Consolidated Parties’ budget
(to the extent available), and prepared in accordance with GAAP in all material
respects, subject to normal year-end adjustments and the absence of footnotes.
Holdings shall certify by a certificate signed by a Responsible Officer that all
such statements have been prepared in accordance with GAAP in all material
respects and present fairly in all material respects the Consolidated Parties’
financial position as at the dates thereof and their results of operations for
the periods then ended, subject to normal year-end adjustments and the absence
of footnotes.

(c) Concurrently with the delivery of the annual audited Financial Statements
pursuant to Section 6.2(a) and the quarterly Financial Statements pursuant to
Section 6.2(b) (commencing with the Fiscal Quarter ending June 30, 2008), a duly
completed Compliance Certificate signed by a Responsible Officer of Holdings.

(d) As soon as available, but in any event not later than sixty (60) days after
the beginning of each Fiscal Year, annual forecasts (to include forecasted
consolidated balance sheets, income statements and cash flow statements, and
U.S. Borrowing Base, Canadian Borrowing Base, U.S. Availability and Canadian
Availability projections) for the Consolidated Parties as at the end of and for
each fiscal quarter of such Fiscal Year.

(e) Promptly upon the filing thereof, copies of all reports, if any, to or other
documents filed by any Obligor or any of their Subsidiaries with the SEC under
the Exchange Act, the Ontario Securities Commission under the Securities Act
(Ontario) or any other similar regulatory or Governmental Authority of any
jurisdiction, and all reports, notices, or statements sent or received by any
Obligor or any of their Subsidiaries to or from the holders of any Debt of any
Obligor or any of their Subsidiaries registered under the Securities Act of
1933, the Securities Act (Ontario) or any other similar laws in any
jurisdiction, or to or from the trustee under any indenture under which the same
is issued.

(f) As soon as available, but in any event not later than 15 days after any
Obligor’s receipt thereof, a copy of any and all management letters prepared in
connection with the annual financial statement audit for an Obligor by any
independent certified public accountants or chartered accountants of an Obligor.

(g) Such additional information as the Agent may from time to time reasonably
request regarding the financial and business affairs of any Obligor or any of
their Subsidiaries.

Documents required to be delivered pursuant to Section 6.2(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on Holdings’
behalf on an Internet or intranet website, if any, to

 

92



--------------------------------------------------------------------------------

which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that Holdings shall notify
the Agent and each Lender (by telecopier or electronic mail) of the posting of
any such documents and shall deliver paper copies of such documents to the Agent
or any Lender that requests such paper copies.

6.3 Notices to the Agent. Holdings, the Borrowers or the Guarantors shall notify
the Agent (for distribution to the Lenders) in writing of the following matters
at the following times:

(a) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any Default or Event of Default.

(b) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of the assertion by the holder of any Debt of
any Obligor or any of their Subsidiaries in a face amount in excess of
$75,000,000, that a default exists with respect thereto or that any Obligor or
any of their Subsidiaries is not in compliance with the terms thereof, or the
threat in writing or the commencement by such holder of any enforcement action
because of such asserted default or non-compliance.

(c) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any event or circumstance which would
reasonably be expected to have a Material Adverse Effect.

(d) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any pending or threatened action, suit, or
proceeding, by any Person, or any pending or threatened investigation by a
Governmental Authority, in each case which would reasonably be expected either
to result in liability of any Obligor or any Subsidiary of any Obligor in an
amount in excess of $75,000,000 or to have a Material Adverse Effect.

(e) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any violation of any law (including any
Environmental Law), statute, regulation, or ordinance of a Governmental
Authority affecting any Obligor or any of their Subsidiaries, which, in any
case, would reasonably be expected to result in liability of any Obligor or any
of their Subsidiaries in an amount in excess of $75,000,000 or to have a
Material Adverse Effect.

(f) Any change in any Obligor’s state or province of incorporation or
organization, name as it appears in the state or province, as applicable, of its
incorporation or other organization, type of entity, organizational
identification number, or form of organization, each as applicable, in each case
at least ten days (or such shorter period to which the Agent may agree in its
discretion) prior thereto.

(g) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer of any Obligor or any ERISA Affiliate knows that an ERISA
Event, a Pension Event or a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred or may have occurred, that, alone or
together, could reasonably be expected to have a Material Adverse Effect, and
any action taken or threatened by the IRS, the CRA, the DOL the PBGC or the FSCO
with respect thereto.

 

93



--------------------------------------------------------------------------------

(h) Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within five (5) Business
Days, after the filing thereof with the PBGC, the FSCO, the DOL, the IRS or the
CRA as applicable, copies of the following: (i) each annual report (form 5500
series), including Schedule B thereto, filed with the PBGC, the DOL or the IRS
with respect to each Plan; (ii) a copy of each funding waiver request filed with
the PBGC, the DOL or the IRS with respect to any Plan and all communications
received by any Obligor or any ERISA Affiliate from the PBGC, the DOL or the IRS
with respect to such request; and (iii) a copy of each other filing or notice
filed with the PBGC, the DOL, the FSCO, the CRA or the IRS, with respect to each
Pension Plan by any Obligor or any ERISA Affiliate.

(i) Upon request, copies of each actuarial report for any Pension Plan to the
extent applicable and required by applicable law; and within five (5) Business
Days, after receipt thereof by any Obligor or any ERISA Affiliate, copies of the
following: (i) any notice of the PBGC’s or the FSCO’s intention to terminate a
Pension Plan or to have an administrator, trustee or like body appointed to
administer such Pension Plan; (ii) any unfavorable determination letter from the
IRS or the CRA or the FSCO regarding the qualification of a Pension Plan under
Section 401(a) of the Code or the PBA; or (iii) any notice from a Multi-employer
Plan regarding the imposition of withdrawal liability.

(j) Within five (5) Business Days after the occurrence of: (i) any change in the
benefits of any existing Plan, the establishment of any new Plan, or the
commencement of contributions to any Plan to which any Obligor or any ERISA
Affiliate was not previously contributing, which in any event increases any
Obligor’s annual costs with respect thereto by an amount in excess of
$75,000,000, or (ii) any failure by any Obligor or any ERISA Affiliate to make a
required installment or any other required payment under Section 412 of the Code
or the PBA on the due date for such installment or payment.

(k) Within five (5) Business Days after a Responsible Officer of any Obligor or
any ERISA Affiliate knows or has reason to know of any of the following: (i) a
Multi-employer Plan has been or will be terminated; (ii) the administrator or
plan sponsor of a Multi-employer Plan intends to terminate a Multi-employer
Plan; or (iii) the PBGC has instituted or will institute proceedings under
Section 4042 of ERISA to terminate a Multi-employer Plan.

(l) Promptly, and in any event within five (5) Business Days, after any material
change, or a Responsible Officer becoming aware of any pending material change,
in accounting policies or financial reporting practices (including as a result
of a change in GAAP or the application thereof) by Holdings or any Subsidiary
thereof.

Each notice given under this Section 6.3 shall be accompanied by a statement of
a Responsible Officer describing the subject matter thereof in reasonable detail
and setting forth the action that the applicable Obligor, Subsidiary, or ERISA
Affiliate has taken or proposes to take with respect thereto.

 

94



--------------------------------------------------------------------------------

6.4 Collateral Reporting.

(a) The Obligors will furnish to the Agent (for distribution to each Lender),
(i) a Borrowing Base Certificate prepared as of the last Business Day of each
calendar month (commencing with the calendar month ending May, 2008) and
delivered to the Agent (for distribution to the Lenders) by the close of
business on the 20th day of the following calendar month, and (ii) a Borrowing
Base Certificate prepared as of the effective date of each Appraisal and
delivered to the Agent on or prior to the date such Appraisal is delivered to
the Agent. The Borrowers and the Guarantors acknowledge and agree that while
(A) a Cash Dominion Period is in effect or (B) Combined Borrowing Base
Availability is less than $150,000,000, the Agent may require the delivery of
Borrowing Base Certificates on a more frequent basis (with any such more
frequent Borrowing Base Certificate to be computed according to a method
reasonably specified by the Agent after consultation with the Borrowers’ Agent).
The Agent and the Lenders acknowledge and agree that the Obligors may deliver
updated Borrowing Base Certificates on a more frequent basis at the Borrowers’
option.

(b) The Obligors will furnish to the Agent (and the Agent shall distribute to
each Lender that has made a request for such information through the Agent), in
such detail as the Agent shall reasonably request, the following:

(i) On a monthly basis (commencing with the calendar month ending June, 2008),
by the 20th day of each calendar month, or more frequently if requested by the
Agent while (x) a Cash Dominion Period is in effect or (y) Combined Availability
is less than $150,000,000, a report showing, in each case on an aggregate basis,
(A) the Net Book Value of Eligible Rental Equipment as of the last Business Day
of the calendar month immediately prior to the preceding calendar month, plus
(B) the Net Book Value of all purchased Eligible Rental Equipment during the
preceding calendar month, minus (C) the Net Book Value of all Eligible Rental
Equipment sold during the preceding calendar month, minus (D) depreciation of
Eligible Rental Equipment during the preceding calendar month, together with a
reconciliation to the corresponding Borrowing Base Certificate and to the
Borrowers’ and Guarantors’ general ledger.

(ii) On a monthly basis (commencing with the calendar month ending June, 2008),
by the 20th day of each calendar month, or more frequently if requested by the
Agent while (A) a Cash Dominion Period is in effect or (B) Combined Availability
is less than $150,000,000, a detailed calculation of Eligible Merchandise and
Consumables Inventory and Eligible Rental Equipment as of the last Business Day
of the preceding month, which calculation shall be accompanied by a list of each
item of Rental Equipment constituting Eligible Rental Equipment that is subject
to a Lease under which any of the Borrowers’ or Guarantor’s warranty or other
obligations are covered by a bond (and which list shall specifically identify
the amount of each such bond and any such bonded obligations that are not
warranty obligations).

 

95



--------------------------------------------------------------------------------

(iii) On a monthly basis, by the 20th day of each calendar month (commencing
with the month end of June 2008), a detailed calculation of the Equivalent
Amount in Dollars as of the last Business Day of the preceding month, of the
Aggregate Canadian Revolver Outstandings, the Canadian Borrowing Base, the U.S.
Availability and the Maximum Canadian Revolver Amount, and any excess amount
described in Section 4.15.

(iv) As soon as reasonably practical following the Agent’s request from time to
time, a report of Eligible Rental Equipment by category and branch location as
of the last Business Day of the preceding calendar month, setting forth (A) the
gross book value, Net Book Value and depreciation of each item of Rental
Equipment, and (B) the type and serial number of each item of Rental Equipment,
together with a reconciliation to the corresponding Borrowing Base Certificate
and to the Borrowers’ and the Guarantors’ general ledger.

(v) As soon as reasonably practical following the Agent’s request from time to
time, such other reports as to the Collateral of the Obligors as the Agent shall
reasonably request from time to time.

(vi) With the delivery of each of the foregoing, if requested by the Agent, a
certificate of a Responsible Officer certifying as to the accuracy and
completeness in all material respects of the foregoing.

(c) If any of any Borrower’s or Guarantor’s records or reports of the Collateral
are prepared by an accounting service or other agent, such Obligor hereby
authorizes such service or agent to deliver such records, reports, and related
documents to the Agent.

ARTICLE VII

GENERAL WARRANTIES AND REPRESENTATIONS

Holdings, the Borrowers and the Guarantors warrant and represent to the Agent
and the Lenders that:

7.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents. Each Obligor party thereto has the power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Obligations, and to grant the Agent’s Liens. Each Obligor
party thereto has taken all necessary corporate, limited liability company or
partnership, as applicable, action (including obtaining approval of its
stockholders if necessary) to authorize its execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party. This
Agreement and the other Loan Documents to which it is a party have been duly
executed and delivered by each Obligor party thereto, and constitute the legal,
valid and binding obligations of each such Obligor, enforceable against it in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, winding up, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law). Each Obligor’s execution, delivery, and performance of this Agreement and
the other Loan Documents to which it is a

 

96



--------------------------------------------------------------------------------

party, and the consummation of the Transactions, do not and will not conflict
with, or constitute a violation or breach of, or result in the imposition of any
Lien (other than the Liens created by the Loan Documents) upon the property of
such Obligor or any of its Subsidiaries, by reason of the terms of (a) any
material contract, mortgage, lease, agreement, indenture, or instrument to which
such Obligor is a party or which is binding upon it, (b) any Requirement of Law
applicable to such Obligor or any of its Subsidiaries, or (c) any Charter
Documents of such Obligor or any of its Subsidiaries.

7.2 Validity and Priority of Security Interest. The provisions of the Loan
Documents create legal and valid Liens on all the applicable Collateral in favor
of the Agent for the benefit of the Agent, the Letter of Credit Issuers, the
Lenders and the other Secured Parties, and, subject to the exceptions provided
for in the Loan Documents, such Liens (a) constitute perfected and continuing
Liens on all of the Collateral, (b) have priority over all other Liens on the
Collateral, except for Permitted Priority Liens, and (c) are enforceable against
each Obligor granting such Liens.

7.3 Organization and Qualification. Each Obligor (a) is duly organized and
validly existing in good standing under the local or federal laws of the state,
province or country of its organization (except as a result of a transaction
permitted under Section 8.10(b)), (b) is qualified to do business and is in good
standing in all other jurisdictions in which the failure to maintain its
qualification or good standing would reasonably be expected to have a Material
Adverse Effect, and (c) has all requisite power and authority to conduct its
business and to own its property.

7.4 Corporate Name; Prior Transactions. As of the Agreement Date, except as set
forth on Schedule 7.4, no Obligor has, during the five (5) years prior to the
Agreement Date, been known by or used any other corporate or fictitious name, or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any material portion of its
property outside the ordinary course of its business.

7.5 Subsidiaries. Schedule 7.5 is a correct and complete list of the name and
relationship to Holdings of each and all of Holdings’s Subsidiaries as of the
Agreement Date. Each Subsidiary (a) is duly organized and validly existing in
good standing under the laws of the jurisdiction of its organization (except as
a result of a transaction permitted under Section 8.10(b)), (b) is qualified to
do business and in good standing in each jurisdiction in which the failure to so
qualify or be in good standing would reasonably be expected to have a Material
Adverse Effect, and (c) has all requisite power and authority to conduct its
business and own its property.

7.6 Financial Statements; Borrowing Base Certificate and Projections.

(a) Holdings has delivered to the Agent and the Lenders the audited balance
sheet and related statements of income, retained earnings, cash flows, and
changes in stockholders equity for Holdings as of December 31, 2007, and for the
Fiscal Year then ended, accompanied by the report thereon of Holdings’s
independent certified public accountants, Ernst & Young LLP. Holdings has also
delivered to the Agent and the Lenders (i) the unaudited balance sheet and
related statements of income and cash flows for Holdings as of March 31, 2008
and for the Fiscal Quarter then ended and (ii) the unaudited balance sheet and
related

 

97



--------------------------------------------------------------------------------

statements of income and cash flows for Holdings as of April 30, 2008 and for
the calendar month then ended. All such audited and unaudited financial
statements have been prepared in accordance with GAAP and present accurately and
fairly in all material respects the financial position of Holdings and the
Consolidated Parties as at the dates thereof and their results of operations for
the periods then ended, subject, in the case of such unaudited financial
statements, to normal year-end adjustments and the absence of footnotes.

(b) The Latest Projections when submitted to the Agent (for distribution to the
Lenders) as required herein represent Holdings’s good faith estimate of the
future financial performance of the Consolidated Parties for the periods set
forth therein (it being understood that such projections are subject to
significant contingencies and uncertainties, many of which are beyond the
control of any Consolidated Party, and no assurances can be given that such
projections will be realized). The Latest Projections have been prepared on the
basis of the assumptions set forth therein, which Holdings believes are fair and
reasonable in light of current and reasonably foreseeable business conditions at
the time submitted to the Lenders.

(c) The pro forma balance sheet of the Consolidated Parties as at March 31,
2008, presents fairly and accurately the Consolidated Parties’ assets and
liabilities (to the extent customarily set forth on a balance sheet) as at such
date after giving effect to the Transactions, as if such transactions had
occurred on such date and the Closing Date had been such date, and has been
prepared in accordance with GAAP, subject to the absence of footnotes.

(d) The latest Borrowing Base Certificate furnished to the Agent presents
accurately and fairly in all material respects each Borrowing Base and the
calculation thereof as at the date thereof.

7.7 Capitalization. Schedule 7.7 sets forth, in each case as of the Agreement
Date (after giving effect to the Transactions), the number of authorized shares
of capital stock or similar equity interests of each of Holdings’s Subsidiaries,
the number of such shares or other interests that are outstanding, and the names
of the record and beneficial owners of all such shares of Holdings’s
Subsidiaries. All such issued and outstanding shares or other interests are
validly issued, fully paid and non-assessable.

7.8 Solvency. Holdings and its Subsidiaries (on a consolidated basis) are
Solvent prior to and after giving effect to any Borrowings and the issuance of
the Letters of Credit.

7.9 Debt and Lien. As of the Agreement Date, after giving effect to the making
of the Loans to be made on the Closing Date, (a) Holdings and its Subsidiaries
have no Debt, except Permitted Debt and (b) no Lien except Permitted Liens
exists on any property of Holdings or any of its Subsidiaries.

7.10 Real Estate; Leases. As of the Agreement Date, Schedule 7.10 sets forth, in
each case as of the Agreement Date, a correct and complete list of (i) all Real
Estate owned by Holdings or any of its Subsidiaries, and (ii) all leases and
subleases of real property held by Holdings or any of its Subsidiaries as lessee
or sublessee. As of the Agreement Date, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect, all such leases are in
full force and effect, neither Holdings nor any of its Subsidiaries is in
default under any

 

98



--------------------------------------------------------------------------------

such lease or sublease, and, to the knowledge of Holdings, no default by any
other party to any such lease or sublease exists. As of the Agreement Date,
Holdings or the applicable Subsidiary has good and marketable title in fee
simple to (or, in the case of Quebec, ownership of) the Real Estate identified
on Schedule 7.10 as owned by Holdings or such Subsidiary, or valid leasehold
interests in all Real Estate designated therein as “leased” by Holdings or such
Subsidiary, and Holdings and each of its Subsidiaries has good title to all of
its other material property, free of all Liens except Permitted Liens.

7.11 Proprietary Rights.

(a) To Holdings’s, the Borrowers’ and the Guarantors’ knowledge, none of the
Proprietary Rights infringes on or conflicts with any other Person’s property,
and no other Person’s property infringes on or conflicts with the Proprietary
Rights, in each case except as would not reasonably be expected to have a
Material Adverse Effect. As of the Agreement Date, the Proprietary Rights
constitute all of the property of such type necessary to the current and
anticipated future conduct of the Borrowers’ and their Subsidiaries’ business.

(b) Holdings and each of its Subsidiaries owns or is licensed or otherwise has
the right to use all of the patents, trademarks, service marks, trade names,
copyrights, contractual franchises, licenses, rights of way, authorizations and
other rights that are reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person, in each case, except as
would not reasonably be expected to have a Material Adverse Effect. No slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by Holdings or any
Subsidiary infringes in any material respect upon any rights held by any other
Person, except as would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or
threatened, which, in any case, would reasonably be expected to have a Material
Adverse Effect.

7.12 Litigation. Except as set forth on Schedule 7.12, there is no pending, or
to Holdings’s, the Borrowers’ or the Guarantors’ knowledge threatened, action,
suit, proceeding, or counterclaim by any Person, or to Holdings’s, the
Borrowers’ or the Guarantors’ knowledge, investigation by any Governmental
Authority, which, in any case, would reasonably be expected to have a Material
Adverse Effect.

7.13 Labor Disputes. Except as set forth on Schedule 7.13, as of the Agreement
Date, (a) there is no collective bargaining agreement or other labor contract
covering employees of Holdings or any of its Subsidiaries, (b) to the knowledge
of Holdings, no other labor organization has filed a petition with the National
Labor Relations Board seeking to be certified as a collective bargaining
representative of employees of Holdings or any of its Subsidiaries, and
(c) there is no pending or, to Holdings’, the Borrowers’ or the Guarantors’
knowledge, threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting Holdings or its
Subsidiaries or their employees.

7.14 Environmental Laws. Except as set forth on Schedule 7.14 and except for any
matters that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect:

(a) Holdings and its Subsidiaries are in compliance with all Environmental Laws,
and neither Holdings nor any Subsidiary nor any of the presently owned or leased
real property or presently conducted operations, nor, to any of Holdings’ or the
Borrowers’ knowledge, its previously owned or leased real property or prior
operations, is subject to any claim or liability arising out of or in connection
with any (i) any Environmental Law or (ii) Release or threatened Release of a
Contaminant.

 

99



--------------------------------------------------------------------------------

(b) Each of Holdings and its Subsidiaries have obtained all permits necessary
for their current operations under Environmental Laws, all such permits are in
good standing, each of Holdings and its Subsidiaries are in compliance with all
terms and conditions of such permits and none of such permits are not, since the
Closing Date, subject to any modification or revocation.

(c) Neither Holdings nor any of its Subsidiaries, nor to Holdings’s or any
Borrower’s knowledge any of its predecessors in interest with respect to the
Real Estate, has stored, treated or Released any hazardous waste or Contaminant,
which storage, treatment or Release would reasonably be expected to result in a
claim or liability under any Environmental Law.

(d) None of the present or, to any of Holdings’s or any Borrower’s knowledge,
former operations or real estate interests of Holdings or its Subsidiaries is
the subject of any investigation by any Governmental Authority against or
involving Holdings or any of its Subsidiaries evaluating whether any remedial
action is needed to respond to a Release or threatened Release of a Contaminant.

7.15 No Violation of Law. Neither Holdings nor any of its Subsidiaries is in
violation of any Law, judgment, order or decree applicable to it, where such
violation would reasonably be expected to have a Material Adverse Effect.

7.16 No Default. Neither Holdings nor any of its Subsidiaries is in default with
respect to any note, indenture, loan agreement, mortgage, lease, deed, or other
agreement to which Holdings or such Subsidiary is a party or by which it is
bound except as would not reasonably be expected to have a Material Adverse
Effect.

7.17 ERISA Compliance. Except as specifically disclosed in Schedule 7.17:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, the PBA, the Income Tax Act (Canada) and other
federal or state law or other applicable law. Each Plan which is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS and to the best knowledge of the Obligors, nothing has
occurred which would cause the loss of such qualification. Each Borrower, each
Guarantor and each ERISA Affiliate, as applicable, has made all required
contributions to any Plan subject to Section 412 of the Code, the PBA or other
applicable laws when due, and no application for a funding waiver or an
extension of any amortization period (pursuant to Section 412 of the Code, or
otherwise) has been made with respect to any Plan.

 

100



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of Holdings, the Obligors,
threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of fiduciary responsibility by an Obligor, or to the
knowledge of any Obligor, any administrator, trustee or their respective agents,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.

(c) Neither any Obligor nor any of its Subsidiaries has any material withdrawal
liability in connection with a Pension Plan. No Pension Event exists with
respect to any Obligor or any of its Subsidiaries. No Lien exists, choate or
inchoate, in respect of any Obligor or its Subsidiaries or their property in
connection with any Plan (save for contribution amounts not yet due).

(d) (i) No ERISA Event or Pension Event has occurred or is reasonably expected
to occur; (ii) no Pension Plan has any Unfunded Pension Liability that could
reasonably be expected to have a Material Adverse Effect; (iii) neither any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); and
(iv) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multi-employer
Plan.

7.18 Taxes. Except as set forth on Schedule 7.18, Holdings and each of its
Subsidiaries has filed (or has been included in) all federal, state, provincial,
foreign and other material Tax returns and reports required to be filed, and
have paid all federal, state, provincial, foreign and other material Taxes and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, unless such unpaid Taxes would
constitute a Permitted Lien or are being Properly Contested or are permitted
under Section 8.1 to remain unpaid and past due. There is no proposed tax
assessment against Holdings or any Subsidiary that would, if made, have a
Material Adverse Effect.

7.19 Regulated Entities. None of Holdings, or any Subsidiary of Holdings, is an
“Investment Company” within the meaning of the Investment Company Act of 1940,
as amended. None of Holdings, or any Subsidiary of Holdings, is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code or law, or any other federal or state statute or
regulation limiting its ability to incur indebtedness or issue Guarantees.

7.20 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely by the U.S. Borrowers, the Canadian Borrowers and the Specified Loan
Borrower to repay existing Debt, to pay related fees and expenses of the
Transactions and to finance their respective ongoing working capital needs and
general corporate purposes (including, in the case of the U.S. Borrower,
Permitted Acquisitions). Neither Holdings nor any of its Subsidiaries is engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.

 

101



--------------------------------------------------------------------------------

7.21 No Material Adverse Change. No Material Adverse Effect has occurred since
the date of the audited Financial Statements delivered to the Lenders pursuant
to Section 7.6(a).

7.22 Full Disclosure. None of the representations or warranties made by Holdings
or any Subsidiary in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of Holdings
or any Subsidiary in connection with the Loan Documents (including the offering
and disclosure materials delivered by or on behalf of the Borrowers to the
Lenders prior to the Agreement Date but excluding projections) as of the date
furnished, taken as a whole, contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not materially misleading as of the time when made or delivered.

7.23 Government Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, Holdings or any of its Subsidiaries
of this Agreement or any other Loan Document, other than (i) those that have
been obtained or made and are in full force and effect and (ii) where failure to
obtain, effect or make any such approval, consent, exemption, authorization, or
other action, notice or filing would not reasonably be expected to have a
Material Adverse Effect.

7.24 Rental Equipment. Each Obligor that owns Rental Equipment holds such Rental
Equipment for sale, rent or use, and (except in the case of Titled Goods of a
kind that are not held for sale or rent) is in the business of selling or
renting goods of that kind.

7.25 Leases. Each Lease is a valid and legally binding agreement between a
Borrower or a Guarantor and the lessee party thereto, has been duly executed and
delivered by such Borrower or such Guarantor and, to such Borrower’s or
Guarantor’s knowledge, such lessee, and is enforceable against such Borrower or
such Guarantor, as applicable, in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
winding up, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).

7.26 Anti-Terrorism Laws. To the best of its knowledge, none of Holdings nor any
of its Subsidiaries or other Affiliates is in violation of any applicable
Anti-Terrorism Law, or engages in any transaction that attempts to violate, or
otherwise evades or avoids (or has the purpose of evading or avoiding) any
prohibitions set forth in any applicable Anti-Terrorism Law. None of Holdings
nor any of its Subsidiaries or other Affiliates (a) is a Blocked Person; (b) to
the best of its knowledge, conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (c) to the best of its knowledge, has any of its assets in a
Blocked Person; (d) deals in, or otherwise engages in any transaction relating
to, any assets or property blocked pursuant to Executive Order No. 13224; or (e)
derives any of its operating income from investments in or (to the best of its
knowledge) transactions with a Blocked Person.

 

102



--------------------------------------------------------------------------------

7.27 Confidential Information Memorandum. The Company has reviewed the
information contained in the Confidential Information Memorandum. The
information contained in the Confidential Information Memorandum with respect to
the Company (excluding the projections and forward-looking statements) does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which the statements were made, not materially misleading.
With respect to any projections or forward-looking statements included in the
Confidential Information Memorandum, they are based on assumptions and estimates
developed in good faith by management of the Company, and the Company believes
such assumptions and estimates to be reasonable as of the date of the
Confidential Information Memorandum (it being understood and agreed that
(i) whether or not such projections or forward looking statements are in fact
achieved will depend upon future events some of which are not within the control
of the Company, and accordingly, actual results may vary from the projections
and such variations may be material and (ii) the projections included in the
Confidential Information Memorandum should not be regarded as a representation
by the Company that the projected results will be achieved).

7.28 Insurance. The properties of Holdings and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Holdings,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings or the applicable Subsidiary
operates.

7.29 Casualty, Etc. Neither the businesses nor the properties of any Obligor or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

7.30 Designation of Senior Debt. The Obligations are “Designated Senior
Indebtedness” (or any similar term) under the terms of each Subordinated Debt.

ARTICLE VIII

AFFIRMATIVE AND NEGATIVE COVENANTS

Holdings and the other Obligors covenant to the Agent and each Lender that so
long as any of the Commitments are outstanding and until Full Payment of the
Obligations:

8.1 Taxes and Other Obligations. Holdings shall, and shall cause each of its
Subsidiaries to, (a) file when due all federal, state, provincial, foreign and
other material Tax returns and other reports which it is required to file;
(b) pay, or provide for the payment of, when due, all federal, state,
provincial, foreign and other material Taxes (including all Indemnified Taxes
and Other Taxes required to be paid by it under Section 5.1) and all other
material Taxes

 

103



--------------------------------------------------------------------------------

imposed upon it or upon its property, income and franchises, make all
withholding and other Tax deposits required by applicable law, and establish
adequate reserves for the payment of all such material items, and provide to the
Agent, upon request, reasonably satisfactory evidence of its timely compliance
with the foregoing; and (c) pay when due all lawful claims which, if unpaid,
would by law become a Lien upon the properties of Holdings or any of its
Subsidiaries; provided, however, neither Holdings nor any of its Subsidiaries
need pay any Tax or claim of a Person described in this Section 8.1 as long as
such Tax or claim is being Properly Contested.

8.2 Legal Existence and Good Standing. Holdings shall, and shall cause each of
its Subsidiaries to, maintain (a) its legal existence and good standing in its
jurisdiction of organization (except as a result of a transaction permitted
under Section 8.10(b)), and (b) its qualification and good standing in all other
jurisdictions in which the failure to maintain its qualification or good
standing would reasonably be expected to have a Material Adverse Effect.

8.3 Compliance with Law and Agreements; Maintenance of Licenses. Holdings shall
comply, and shall cause each of its Subsidiaries to comply, with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act, all Anti-Terrorism
Laws and all Environmental Laws), except where noncompliance would not
reasonably be expected to have a Material Adverse Effect. Holdings shall, and
shall cause each of its Subsidiaries to, obtain and maintain all licenses,
permits, franchises, and governmental authorizations necessary to own its
property and to conduct its business as conducted on the Agreement Date, except
where the failure to so obtain and maintain such licenses, permits, franchises,
and governmental authorizations would not reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries shall
modify, amend or alter any of its Charter Documents, other than in a manner
which does not in any respect adversely affect the rights of the Lenders or the
Agent.

8.4 Maintenance of Property, Inspection.

(a) Holdings shall, and shall cause each of its Subsidiaries to, maintain all of
its material property necessary and useful in the conduct of its business, in
good operating condition and repair (or, in the case of Rental Equipment and
Inventory, in saleable, useable or rentable condition), ordinary wear and tear
and casualty events accepted.

(b) Holdings shall, and shall cause each of its Subsidiaries to, permit
representatives and independent contractors of the Agent (at the expense of the
Borrowers) to visit and inspect any of such Borrower’s, such Guarantor’s or any
of their Subsidiaries’ properties, to examine such Borrower’s, such Guarantor’s
and such Subsidiaries’ corporate, financial and operating records, and make
copies thereof or abstracts therefrom, to examine and audit the Collateral, and
to discuss such Borrower’s, such Guarantor’s and such Subsidiaries’ affairs,
finances and accounts with their respective directors, officers and independent
public accountants, at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrowers’ Agent; provided, however, (i) if no
Event of Default exists, the Obligors shall not be responsible for the expense
of such inspections and audits more than two (2) times (or, if any such
inspection and audit is conducted when Combined Availability is less than or

 

104



--------------------------------------------------------------------------------

equal to 15% of the Maximum Revolver Amount, three (3) times) during any period
of twelve consecutive calendar months commencing on or after the Agreement Date,
and (ii) when an Event of Default exists, the Agent or any Lender may do any of
the foregoing at the expense of the Obligors at any time during normal business
hours and with reasonable advance notice. Each Obligor shall, and shall cause
each of its Subsidiaries to, deliver to the Agent any instrument necessary for
the Agent to obtain records from any service bureau maintaining records for such
Borrower, Guarantor or Subsidiary.

(c) The Obligors shall cooperate with the Agent and its representatives and
independent contractors (such cooperation to include the Borrowers making the
books and records, Collateral and personnel of the Obligors and their
Subsidiaries available to the Agent and its representatives and independent
contractors) in order to enable the Agent to obtain an Appraisal of the Rental
Equipment at such times as the Agent may require in its discretion. The Agent
shall select any and all appraisers in its sole discretion (but unless an Event
of Default exists, the Agent shall use reasonable efforts to consult with (but
without the necessity of the consent of) the Borrowers’ Agent). Absent the
occurrence of an Event of Default, during each period of twelve consecutive
calendar months commencing on or after the Agreement Date, the Agent shall, at
the Borrowers’ expense, conduct Appraisals of the Rental Equipment not more than
two (2) times during any such period. Additionally, (x) at any time when
Combined Availability is less than or equal to 15% of the Maximum Revolver
Amount, the Agent may, at the Borrowers’ expense, conduct an additional
Appraisal of the Rental Equipment at such time, and (y) at any time an Event of
Default has occurred and is continuing, the Agent shall have the right to
conduct further Appraisals of the Collateral in its reasonable discretion at the
Borrowers’ expense. Furthermore, at the Borrowers’ Agent’s request, the Agent
may conduct further Appraisals of the Collateral in its reasonable discretion at
the Borrowers’ expense.

8.5 Insurance.

(a) The Borrowers and their Subsidiaries shall maintain, with financially sound
and reputable insurers having a rating of at least A or better by Best Rating
Guide, insurance on Rental Equipment rented under Leases for one hundred percent
(100%) of the full insurable replacement value thereof from time to time,
against theft, loss or damage by fire, lightning, windstorm, hail, explosion,
flood, smoke damage, sprinkler leakage, vandalism, malicious mischief, all other
perils and casualties insured against under “extended coverage” or “all risk”
policies, under policies reasonably acceptable to the Agent.

(b) Without limiting the foregoing requirements, the Obligors and their
Subsidiaries shall maintain, and shall cause each of their Subsidiaries to
maintain, with financially sound and reputable insurers having a rating of at
least A or better by Best Rating Guide, insurance with respect to all other
Collateral against loss or damage by fire with extended coverage, theft,
burglary, pilferage and loss in transit, as well as insurance against public
liability and third party property damage, larceny, embezzlement, business
interruption, and such other hazards or of such other types as is customary for
Persons engaged in the same or similar business, as the Agent, in its reasonable
discretion, shall specify, in amounts, and under policies

 

105



--------------------------------------------------------------------------------

reasonably acceptable to the Agent. Without limiting the foregoing, the Obligors
and their Subsidiaries shall also maintain flood insurance for all of the Rental
Equipment and Equipment of the Obligors and their Subsidiaries which is, at any
time, located within an area that has been identified by a Governmental
Authority (including, by the Director of the Federal Emergency Management
Agency) as a Special Flood Hazard Area.

(c) The Borrowers shall, and shall cause their Subsidiaries to, cause the Agent,
for the ratable benefit of the Agent and the other Secured Parties, to be named
as secured parties or first mortgagees and sole co-loss payees or additional
insured, in a manner reasonably acceptable to the Agent, under all insurance
policies required to be maintained by the Borrowers and their Subsidiaries under
clauses (a) and (b) above. Each such policy of insurance shall contain a clause
or endorsement requiring the insurer to give not less than thirty days prior
written notice to the Agent in the event of cancellation of the policy for any
reason whatsoever and a clause or endorsement stating that the interest of the
Agent shall not be impaired or invalidated by any act or neglect of any Borrower
or any of their Subsidiaries or the owner of any Real Estate for purposes more
hazardous than are permitted by such policy. All premiums for such insurance
shall be paid by the Borrowers when due, and certificates of insurance and, if
requested by the Agent, photocopies of the policies, shall be delivered to the
Agent. If the Borrowers or their Subsidiaries fail to procure such insurance or
to pay the premiums therefor when due, the Agent may, and at the direction of
the Required Lenders shall, do so from the proceeds of Revolving Loans, on a pro
rata basis.

8.6 Insurance and Condemnation Proceeds. The Obligors shall promptly notify the
Agent (for distribution to the Lenders) of any loss, damage, or destruction,
from a single casualty event, of Collateral with a net book value in excess of
$5,000,000, whether or not covered by insurance. While an Event of Default has
occurred and is continuing, the Agent is hereby authorized to collect all
insurance and condemnation proceeds in respect of Collateral directly and, after
deducting from such proceeds the reasonable expenses, if any, incurred by the
Agent in the collection or handling thereof, to apply such proceeds, ratably, to
the reduction of the applicable Obligations in the order provided for in
Section 4.7. So long as no Event of Default has occurred and is continuing, the
Agent shall permit the Obligors to use such proceeds, or any part thereof, for
any purpose permitted under this Agreement. If an Event of Default has occurred
and is continuing, the Obligors shall remit an amount equal to such proceeds (if
the Agent has not received such proceeds) to the Agent for application to the
applicable Obligations in accordance with Section 4.7.

8.7 Environmental Laws. Holdings shall, and shall cause each of its Subsidiaries
to, conduct its business in compliance with all applicable Environmental Laws,
except where noncompliance would not reasonably be expected to have a Material
Adverse Effect. Holdings shall, and shall cause each of its Subsidiaries to,
take reasonably prompt and reasonably appropriate action to respond to any
non-compliance with, or liability under, Environmental Laws that would
reasonably be expected to have a Material Adverse Effect.

8.8 Compliance with ERISA. Holdings shall, and shall cause each of its ERISA
Affiliates and Subsidiaries to: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code, the PBA,
the Income Tax Act (Canada) and other applicable federal, state or provincial
law; (b) cause each applicable Pension Plan intended to be

 

106



--------------------------------------------------------------------------------

qualified under Section 401 of the Code to be so qualified; (c) make all
required contributions to any Plan when due; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that would reasonably be expected to have a Material Adverse Effect;
(e) not engage in a transaction that could be subject to Section 4069 or 4212(c)
of ERISA, and (f) ensure that no Plan has an Unfunded Pension Liability.

8.9 Accounting Changes. Neither Holdings nor any of its Subsidiaries shall make
any change in accounting policies or reporting practices, except as required or
permitted by GAAP.

8.10 Mergers, Consolidations or Sales. Neither Holdings nor any of its
Subsidiaries shall merge, amalgamate, reorganize, or consolidate, or consummate
any Asset Disposition, or wind up, liquidate or dissolve, except:

(a) transfers of condemned or expropriated property to the applicable
Governmental Authority or agency that has condemned or expropriated the same
(whether by deed in lieu of condemnation or otherwise), and transfers of
properties that have been subject to a casualty to the applicable insurer of
such property or its designee as part of an insurance settlement;

(b) (i) any Obligor or any Subsidiary of an Obligor, in each case excluding
Holdings and the Company, may be merged or amalgamated with or into any Obligor
that is domiciled and is resident in the same country as such Obligor or
Subsidiary, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
such Obligor; provided, in the case of such a merger or amalgamation, the
continuing or surviving Person shall be an Obligor (or, if Holdings or the
Company is involved, Holdings or the Company, as the case may be);

(ii) any Subsidiary that is not an Obligor may be merged or amalgamated with or
into any other Subsidiary that is not an Obligor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Subsidiary that is not an Obligor; and

(iii) any Immaterial Subsidiary may be liquidated, wound up or dissolved;

(c) Asset Dispositions pursuant to transactions permitted under Section 8.20;

(d) Asset Dispositions of any Non-Core Business; and

(e) Asset Dispositions not otherwise permitted by this Section 8.10 so long as
(i) after giving effect thereto Combined Availability is at least 15% of the
Combined Borrowing Base, (ii) such Asset Disposition is for consideration at
least 75% of which is cash and (iii) before and after giving effect thereto, no
Event of Default has occurred and is continuing; provided that in each case the
Borrowers shall comply with Section 4.3(a) with respect to each such Asset
Disposition.

 

107



--------------------------------------------------------------------------------

8.11 Distributions; Restricted Investments. Neither any Borrower nor any of its
Subsidiaries shall (a) directly or indirectly declare or make, or incur any
liability to make, any Distribution, except Permitted Distributions, or (b) make
any Investment, except Permitted Investments.

8.12 Guarantees. Neither any Borrower nor any of its Subsidiaries shall make,
issue, or become liable on any Guaranty, except Permitted Guarantees.

8.13 Debt. Neither Holdings nor any of its Subsidiaries shall incur or maintain
any Debt, other than the following Debt incurred by any Borrower or any of its
Subsidiaries (collectively, “Permitted Debt”):

(a) the Obligations;

(b) Debt described on Schedule 8.13, and any Refinancing Debt thereof;

(c) (i) Capital Leases and purchase money secured Debt incurred to purchase any
equipment that is not Rental Equipment held for sale or lease, provided that
(A) all Liens securing the same attach only to the equipment acquired by the
incurrence of such Debt and (B) the aggregate principal amount of such Debt
(including Capital Leases) outstanding does not exceed $150,000,000 at any time;
and (ii) purchase money secured Debt incurred to purchase in the ordinary course
of its business any Rental Equipment that is held for sale or lease, provided
that (A) all Liens securing the same attach only to the Rental Equipment
acquired by the incurrence of such Debt and (B) the aggregate principal amount
of such Debt (including Capital Leases) outstanding does not exceed $20,000,000
at any time;

(d) Debt of any Subsidiary that is not an Obligor to any Obligor, the net amount
of which Debt incurred during any Fiscal Year, taken together with the amount of
any Investments during any Fiscal Year (as reduced by any return of capital in
respect of any such Investment during such Fiscal Year) made under clause (i) of
the definition of “Permitted Investments” during such Fiscal Year and the amount
of Debt incurred under clause (p)(ii) of this Section 8.13 during such Fiscal
Year, does not exceed $10,000,000 (provided that the unused portion of such
amount for any Fiscal year may be carried forward to successive Fiscal Years);
provided that Debt incurred under this clause (d), when taken together with
Investments made under clause (i) of the definition of “Permitted Investments”
and Debt incurred under clause (p)(ii) of this Section 8.13, shall not exceed
$25,000,000 in the aggregate outstanding at any time;

(e) Debt incurred under Hedge Agreements entered into by a Borrower or
Subsidiary;

(f) Guarantees permitted under Section 8.12;

 

108



--------------------------------------------------------------------------------

(g) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds, provided
that such Debt is extinguished within five Business Days of its incurrence;

(h) Debt of any Obligor to another Obligor;

(i) Debt of any Subsidiary that is not an Obligor to any other Subsidiary that
is not an Obligor;

(j) Debt of any Obligor or Subsidiary in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

(k) Debt of any Obligor or Subsidiary that is subordinated to the payment in
full of the Obligations on terms and conditions satisfactory to the Agent;
provided that (i) such Debt matures on or after, and requires no scheduled
payments of principal prior to, the date that is six months after the Stated
Termination Date and (ii) both before and immediately after the incurrence of
such Debt, the Obligors are in compliance with the financial covenants set forth
in Sections 8.22 and 8.23 (regardless of whether a Covenant Trigger is in effect
or such covenants are otherwise effective);

(l) other Debt in an aggregate outstanding principal amount for all Obligors and
Subsidiaries not to exceed $50,000,000 at any time;

(m) Debt representing deferred compensation, severance and health and welfare
retirement benefits to current and former employees of Holdings and its
Subsidiaries incurred in the ordinary course of business;

(n) Debt consisting of obligations of Holdings or its Subsidiaries under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions or any other Investment permitted
hereunder;

(o) Debt consisting of the financing of insurance premiums;

(p) Debt incurred in connection with customary cash management practices of any
Obligor or any Subsidiary of an Obligor owing (i) to any Obligor or (ii) to any
Subsidiary, the amount of which incurred during any Fiscal Year, taken together
with the amount of any Investments during any Fiscal Year (as reduced by any
return of capital in respect of any such Investment during such Fiscal Year)
made under clause (i) of the definition of “Permitted Investments” during such
Fiscal Year and the amount of Debt incurred under clause (d) of this
Section 8.13 during such Fiscal Year, does not exceed $10,000,000 (provided that
the unused portion of such amount for any Fiscal year may be carried forward to
successive Fiscal Years); provided that Debt incurred under this clause (p)(ii),
when taken together with Investments made under clause (i) of the definition of
“Permitted Investments” and Debt incurred under clause (d) of this Section 8.13,
shall not exceed $25,000,000 in the aggregate outstanding at any time;

 

109



--------------------------------------------------------------------------------

(q) (i) Non-Recourse Debt of any Receivables Entity in respect of any Qualified
Receivables Transactions and (ii) any Debt under Standard Securitization
Undertakings;

(r) Debt secured by Real Estate of the Obligors and their Subsidiaries pursuant
to transactions permitted under Section 8.20;

(s) Debt of any Subsidiary that is not an Obligor; provided that (i) such Debt
is not guaranteed by any Obligor, (ii) the holder of such Debt does not have,
directly or indirectly, any recourse to any Obligor, whether by reason or
representations or warranties, agreement of the parties, operation of law or
otherwise, and (iii) such Debt is not secured by any assets other than assets of
such Subsidiary;

(t) unsecured Debt of Holdings, provided that (i) such Debt matures on or after,
and requires no scheduled payments of principal or any sinking fund or similar
payments prior to, the date that is six months after the Stated Termination
Date, and (ii) both before and immediately after the incurrence of such Debt,
the Obligors are in compliance with the financial covenants set forth in
Sections 8.22 and 8.23 (regardless of whether a Covenant Trigger is in effect or
such covenants are otherwise effective); and

(u) other unsecured Debt in an aggregate outstanding principal amount for all
Borrowers and Subsidiaries not to exceed $200,000,000 at any time; provided that
(i) such Debt matures on or after, and requires no scheduled payments of
principal or any sinking fund or similar payments prior to, the date that is six
months after the Stated Termination Date and (ii) both before and immediately
after the incurrence of such Debt, the Obligors are in compliance with the
financial covenants set forth in Sections 8.22 and 8.23 (regardless of whether a
Covenant Trigger is in effect or such covenants are otherwise effective).

For purposes of determining compliance with this Section 8.13, in the event that
an item of Debt meets the criteria of more than one of the types of Debt
described in the above clauses, Holdings, in its sole discretion, may classify
and reclassify such item of Debt and only be required to include the amount and
type of such Debt in one of such clauses.

8.14 Prepayments of Debt. Neither Holdings nor any of its Subsidiaries shall
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Debt, except (i) the prepayment of the Loans in
accordance with the terms of this Agreement, (ii) the prepayment of any Debt
payable to any Borrower, (iii) regularly scheduled repayments or redemptions of
Permitted Debt, (iv) the payment of any obligations in respect of any Qualifying
Receivables Transactions, (v) any prepayments or redemptions of any Permitted
Debt in connection with any refinancing or replacement thereof with any
Refinancing Debt thereof, (vi) any prepayment of any Permitted Debt required as
a result of any sale, lease, transfer or other disposition of any property
securing such Permitted Debt to the extent that such security is permitted under
this Agreement and (vii) any such prepayment, redemption, purchase, defeasance,
satisfaction or payment at any time so long as at such time, after giving pro
forma effect thereto, (A) Holdings and its Subsidiaries would be in compliance
with Sections 8.22 and 8.23, regardless of whether a

 

110



--------------------------------------------------------------------------------

Covenant Trigger shall have occurred or whether the covenants contained therein
are otherwise effective (measured as of the last day of the most recently ended
Fiscal Quarter for which financial statements were delivered in accordance with
Section 6.2) and (B) either (1) the Combined Availability shall exceed 20% of
the Maximum Revolver Amount or (2) (x) the Combined Availability shall exceed
the greater of $200,000,000 and 15% of the Maximum Revolver Amount and (y) the
aggregate amount of such prepayments, redemptions, purchases, defeasance,
satisfaction or payments pursuant to this Section 8.14(vii) does not exceed
$75,000,000 in any Fiscal Year.

8.15 Transactions with Affiliates. Except as set forth below, neither Holdings
nor any of its Subsidiaries shall sell, transfer, distribute, or pay any money
or property, including, but not limited to, any fees or expenses of any nature
(including, but not limited to, any fees or expenses for management services),
to any Affiliate, or lend or advance money or property to any Affiliate, or
invest in (by capital contribution or otherwise) or purchase or repurchase any
stock or indebtedness, or any property, of any Affiliate, or become liable on
any Guaranty of the indebtedness, dividends, or other obligations of any
Affiliate. Notwithstanding the foregoing, the following shall be permitted:
(a) transactions with Affiliates expressly permitted hereunder with respect to
Affiliates and transactions among Obligors, (b) compensation and indemnity
arrangements with officers, directors and employees in the ordinary course of
business, (c) Holdings and its Subsidiaries may engage in transactions with
Affiliates and Subsidiaries that are not Obligors on terms no less favorable to
Holdings and its Subsidiaries than would be obtained in a comparable
arm’s-length transaction with a third party who is not an Affiliate,
(d) reasonable and customary fees and expense reimbursements paid to the members
of the Boards of Directors of the Obligors (and their direct or indirect parent
entities), and (e) transactions set forth on Schedule 8.15 attached hereto.

8.16 Investment Banking and Finder’s Fees. Neither Holdings nor any of its
Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement,
except fees payable to the Agent and the Arrangers as described in the Fee
Letter.

8.17 Business Conducted. Holdings and its Subsidiaries shall not engage at any
time in any line of business other than the lines of business currently
conducted by it and businesses reasonably related or ancillary thereto.

8.18 Liens. Neither Holdings nor any of its Subsidiaries shall create, incur,
assume, or permit to exist any Lien on any property now owned or hereafter
acquired by any of them, except Permitted Liens.

8.19 Restrictive Agreements. Neither Holdings nor any of its Subsidiaries shall
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Subsidiary
of the Company to pay dividends or other Distributions with respect to any of
its equity interests or to make or repay loans or advances to the Company or any
other Subsidiary or to guarantee Debt of the Company or any other Subsidiary;
provided that (a) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (b) the foregoing shall not apply to
customary

 

111



--------------------------------------------------------------------------------

restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, so long as such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
and (c) the foregoing shall not apply to restrictions and conditions imposed on
any Foreign Subsidiary that is not an Obligor by the terms of any Debt of such
Foreign Subsidiary permitted to be incurred hereunder.

8.20 Sale and Leaseback Transactions. Neither Holdings nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for Holdings or such Subsidiary to lease or rent property that
Holdings or such Subsidiary has sold or will sell or otherwise transfer to such
Person, other than transfers of Real Estate; provided that before and after
giving effect to any such transfer, no Event of Default has occurred and is
continuing.

8.21 Fiscal Year. Holdings and its Subsidiaries shall not change their Fiscal
Year.

8.22 Fixed Charge Coverage Ratio.

(a) During the period from the Closing Date to the first anniversary thereof,
the Borrowers will not permit the Fixed Charge Coverage Ratio, measured as of
the last day of the most recently ended Fiscal Quarter for which financial
statements were required to have been delivered in accordance with Section 6.2,
and for the period of four Fiscal Quarters then ending, to be less than 1.10 to
1.0;

(b) (i) If, on the first anniversary of the Closing Date, the Combined
Availability shall be at least equal to 20% of the Maximum Revolver Amount, then
clause (c) below shall apply at all times on and after such anniversary; and

(ii) If, on the first anniversary of the Closing Date, the Combined Availability
shall be less than 20% of the Maximum Revolver Amount, then

(A) the Borrowers’ covenant to maintain a minimum Fixed Charge Coverage Ratio of
no less than 1.10 to 1.0 as described in clause (a) above shall continue to
apply on and after such anniversary until the first date (the “First Date”) on
which the Combined Availability shall be at least equal to 20% of the Maximum
Revolver Amount; provided that the minimum Fixed Charge Coverage Ratio for
purposes of such covenant shall be increased to 1.15 to 1.0 after December 31,
2011, and

(B) on and after the First Date, clause (c) below shall apply at all times; and

(c) At any time on and after the applicable date described in clause (b)(i) or
(b)(ii)(B) above, in the event that Combined Availability at any time is less
than 10% of the Maximum Revolver Amount (any such event being a “Covenant
Trigger”), then, as of the date of such Covenant Trigger (each such date, a
“Covenant Trigger Date”) and thereafter until the date on which the Combined
Availability shall have been at least equal to 10% of the Maximum Revolver
Amount for 30 consecutive days (each such period commencing on a Covenant
Trigger Date and ending on such date, a “Covenant Trigger Period”), and during
any Covenant Trigger Period thereafter, the Borrowers will not permit the Fixed
Charge Coverage Ratio, measured as

 

112



--------------------------------------------------------------------------------

of the last day of the most recently ended Fiscal Quarter for which financial
statements were required to have been delivered in accordance with Section 6.2,
for the period of four Fiscal Quarters then ending, (i) in the case of a
Covenant Trigger Date during any period ending on or prior to December 31, 2011,
to be less than 1.10 to 1.0 and (ii) in the case of a Covenant Trigger Date
during any period ending after December 31, 2011, to be less than 1.15 to 1.0.

8.23 Senior Secured Leverage Ratio.

(a) During the period from the Closing Date to the first anniversary thereof,
the Borrowers will not permit the Senior Secured Leverage Ratio, measured as of
the last day of the most recently ended Fiscal Quarter for which financial
statements were required to have been delivered in accordance with Section 6.2,
and for the period of four Fiscal Quarters then ending, to be greater than 1.75
to 1.0;

(b) (i) If, on the first anniversary of the Closing Date, the Combined
Availability shall be at least equal to 20% of the Maximum Revolver Amount, then
clause (c) below shall apply at all times on and after such anniversary; and

(ii) If, on the first anniversary of the Closing Date, the Combined Availability
shall be less than 20% of the Maximum Revolver Amount, then

(A) the Borrowers’ covenant to maintain a maximum Senior Secured Leverage
Coverage Ratio of no more than 1.75 to 1.0 as described in clause (a) above
shall continue to apply on and after such anniversary until the First Date, and

(B) on and after the First Date, clause (c) below shall apply at all times; and

(c) At any time on and after the applicable date described in clause (b)(i) or
(b)(ii)(B) above, in the event that a Covenant Trigger occurs, then, as of the
Covenant Trigger Date and thereafter until the end of the applicable Covenant
Trigger Period, and during any Covenant Trigger Period thereafter, the Borrowers
will not permit the Senior Secured Leverage Ratio, measured as of the last day
of the most recently ended Fiscal Quarter for which financial statements were
required to have been delivered in accordance with Section 6.2, and for the
period of four Fiscal Quarters then ending, to be greater than 1.50 to 1.0.

8.24 Anti-Terrorism Laws. To the best of its knowledge, neither Holdings nor any
of its Subsidiaries shall (a) conduct any business or engage in any transaction
or dealing with any Blocked Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (b) deal in, or otherwise engage in any transaction relating to, any
assets or property blocked pursuant to Executive Order No. 13224, or (c) engage
in any transaction that attempts to violate, or evades or avoids (or has the
purpose of evading or avoiding) any prohibitions set forth in any applicable
Anti-Terrorism Law.

 

113



--------------------------------------------------------------------------------

8.25 Additional Obligors.

(a) In the event that any U.S. Obligor organizes, creates or acquires any
Subsidiary after the Agreement Date, the U.S. Obligors shall, within thirty
(30) days (or such longer period to which the Agent may reasonably agree) after
the organization, creation or acquisition of such Subsidiary, (i) if such
Subsidiary is not a Receivables Entity, Immaterial Subsidiary or Foreign
Subsidiary that is a “controlled foreign corporation” under Section 957 of the
Code, cause such Subsidiary to become a party to this Agreement as a U.S.
Guarantor by (A) causing such Subsidiary to execute a Security Agreement
Supplement (as defined in the Security Agreements), a Guaranty Supplement (as
defined in the Guarantee Agreements) and an applicable Intellectual Property
Security Agreement and (B) delivering such other documentation as the Agent may
reasonably request in connection with the foregoing, including appropriate UCC-1
or PPSA financing statements (and lien searches), security agreements, trademark
assignments, landlord waivers, an amendment to the applicable Security Agreement
so as to grant the Agent a first priority security interest in the equity
interests of such Subsidiary owned by such U.S. Obligor, certified resolutions
and other organizational and authorizing documents of such U.S. Obligor and such
Subsidiary, and, if requested by the Agent, favorable opinions of counsel to
such U.S. Obligor and such Subsidiary (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Agent, and (ii) if such Subsidiary is a Foreign Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code, deliver an
amendment to the applicable Security Agreement (and, if reasonably requested by
the Agent, a local law pledge agreement) so as to grant the Agent a first
priority security interest in all of the equity interests of such Subsidiary
owned by such U.S. Obligor (provided that no more than 65% of the voting equity
interests of such U.S. Obligor shall be pledged to secure any U.S. Obligations),
certified resolutions and other organizational and authorizing documents of such
U.S. Obligor and such Subsidiary, and, if requested by the Agent, favorable
opinions of counsel to such U.S. Obligor, all in form, content and scope
reasonably satisfactory to the Agent. The provisions of this Section shall not
in any manner limit the restrictions on Investments set forth in Section 8.11.
Notwithstanding anything herein to the contrary, at no time shall an asset of a
“controlled foreign corporation” under Section 957 of the Code serve as U.S.
Collateral for the U.S. Obligations hereunder.

(b) In the event that any Canadian Obligor organizes, creates or acquires any
Subsidiary after the Agreement Date, the Canadian Obligors shall, within thirty
(30) days (or such longer period to which the Agent may reasonably agree) after
the organization, creation or acquisition of such Subsidiary, if such Subsidiary
is not a Receivables Entity or Immaterial Subsidiary, cause such Subsidiary to
become a party to this Agreement as a Canadian Guarantor by (i) causing such
Subsidiary to execute and become party to the Canadian Guarantee Agreement and
(ii) delivering such other documentation as the Agent may reasonably request in
connection with the foregoing, including appropriate UCC-1 or PPSA financing
statements (and lien searches), security agreements, trademark assignments,
landlord waivers, an amendment to the applicable Security Agreement so as to
grant the Agent a first priority security interest in the equity interests of
such Subsidiary owned by such Canadian Obligor, certified resolutions and other
organizational and authorizing documents of such Canadian Obligor and such
Subsidiary, and, if requested by the Agent, favorable opinions of counsel to
such Canadian Obligor and such Subsidiary (which shall cover, among other
things, the legality, validity, binding effect and

 

114



--------------------------------------------------------------------------------

enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to the Agent. The provisions of this Section shall
not in any manner limit the restrictions on Investments set forth in
Section 8.11.

(c) Notwithstanding the foregoing, after the Agreement Date the Borrowers shall
not, directly or indirectly, create, acquire or permit to exist any Subsidiary
that is a parent company of an Obligor that does not itself become an Obligor
under this Section 8.25, as applicable.

8.26 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which
Holdings or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Agent of any default
by any party with respect to such leases and cooperate with the Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

8.27 Bank and Securities Accounts; Cash Dominion.

(a) Within 90 days after the Closing Date, the Obligors shall cause to be
delivered to the Agent a deposit account control agreement or securities account
control agreement, as applicable, in each case in form and substance reasonably
satisfactory to the Agent (each, a “Blocked Account Agreement”), with respect to
each Material Account of each Obligor, duly executed by such Obligor and the
applicable depositary bank or securities intermediary. Thereafter, the Obligors
shall cause (i) each Material Account to be subject to a Blocked Account
Agreement at all times and (ii) all cash proceeds of Collateral (other than
those (x) required under a Like-Kind Exchange to be deposited in a Like-Kind
Exchange Account or (y) required under the Existing Securitization Facility as
in effective as of the Agreement Date to be deposited into a “Controlled
Account” under and as defined in the documents evidencing the Existing
Securitization Facility as in effect as of the Agreement Date) to be deposited
into a Material Account subject to a Blocked Account Agreement within one
(1) Business Day after receipt thereof by or for the account of any of the
Obligors or any of their respective Subsidiaries.

(b) Until the commencement of a Cash Dominion Period, the Obligors may make
withdrawals with respect to the Material Accounts. During a Cash Dominion
Period, (i) all amounts which are deposited into any Material Account shall
immediately become the property of and be under the exclusive control of the
Agent, on behalf of the Secured Parties, (ii) the Agent shall be entitled to
take such actions, including sending blocked account notices with respect to
each Material Account as the Agent deems necessary to establish its exclusive
control, (iii) no Obligor shall have any right to withdraw such amounts from any
Material Account and (iv) the Agent may, without further consent of any Obligor,
withdraw or cause to be withdrawn all immediately available funds in such
Material Accounts, deposit or cause to be deposited the same in the Payment
Account, and apply the same against the Obligations in the manner provided for
in Section 4.7 or, if applicable, Section 4.3. In addition, during a Cash
Dominion Period, all collected amounts held in any Material Account shall be
sent by ACH or wire transfer no less frequently than once per Business Day to
the Payment Account to be applied against the Obligations in the manner provided
for in Section 4.7 or, if applicable, Section 4.3.

 

115



--------------------------------------------------------------------------------

8.28 Use of Proceeds. Holdings shall not, and shall not suffer or permit any
Subsidiary to, use any portion of the proceeds of any Loan, directly or
indirectly, (a) to purchase or carry Margin Stock, (b) to repay or otherwise
refinance indebtedness of any Borrower or others incurred to purchase or carry
Margin Stock, (c) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (d) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Exchange Act, in each case, in violation of
Regulation T, U or X of the Federal Reserve Board, or in violation of any
Requirement of Law.

8.29 Further Assurances. The Obligors shall promptly execute and deliver, or
cause to be promptly executed and delivered, to the Agent and/or the Lenders,
such documents and agreements, and shall promptly take or cause to be taken such
actions, as the Agent may, from time to time, reasonably request to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien. Without limiting the
generality of the foregoing, upon request from the Agent, the Obligors shall
cause to be promptly delivered to the Agent (a) assignment agreements, in form
and substance reasonably satisfactory to the Agent, duly executed by each
Obligor party to any Like-Kind Exchange and (unless waived by the Agent)
consented to by each other applicable counterparty thereto, and other documents
reasonably requested by the Agent, to evidence the pledge and assignment to the
Secured Parties of the contractual rights and interests of the Obligors in any
such Like-Kind Exchange and (b) any information with respect to Like-Kind
Exchanges.

8.30 6 1/2% Senior Notes. Holdings shall prepay, repurchase, refinance or
otherwise defease in full all Debt in respect of its 6 1/2% Senior Notes no
later than 45 days prior to the maturity thereof.

8.31 Qualified Receivables Transactions.

(a) During any Cash Dominion Period, upon the Agent’s request, Holdings and the
other Obligors shall cause new accounts receivable arising from sales of
Inventory or Equipment to be excluded from any Qualified Receivables
Transaction.

(b) The Borrowers shall promptly notify the Agent if the Securitization
Percentage in connection with any Qualified Receivables Transaction shall exceed
35%. Upon request by the Agent from time to time, the Borrowers shall cause to
be delivered to the Agent such reports and information about any Qualified
Receivables Transaction, including, without limitation, the Securitization
Percentage and relevant supporting data, as may be requested by the Agent.

(c) If at any time (i) the Securitization Percentage with respect to any
Qualified Receivables Transaction exceeds 35% and (ii) Holdings and the other
Obligors shall not be in compliance with the covenant set forth in Section 8.22
(regardless of whether a Covenant Trigger is in effect or such covenants are
otherwise effective, and measured as of the last day of the most recently ended
Fiscal Quarter for which financial statements were delivered

 

116



--------------------------------------------------------------------------------

in accordance with Section 6.2), Holdings and the Borrowers shall, within five
Business Days following a request by the Agent to do so, (A) cause further sales
of accounts receivable pursuant to such Qualified Receivables Transaction to
cease and (B) cause such Qualified Receivables Transaction to be terminated.

8.32 Designation of Other Senior Debt. Holdings shall not, and shall not suffer
or permit any of their Subsidiaries to, designate any of its Debt (other than
Debt under the Loan Documents) as “Designated Senior Indebtedness” (or any
similar term) under the terms of any Subordinated Debt.

8.33 Certain Documents; Borrowers.

(a) Holdings shall not, and shall not suffer or permit any of their Subsidiaries
to, amend any of its Organization Documents without prior consent of the Agent,
except where such amendment would not be reasonably likely to have a Material
Adverse Effect.

(b) Except as otherwise provided in Section 8.33(c), Holdings shall not enter
into the Repurchase Agreement or any Holdco Notes Documents on terms which are
different from those of the final drafts thereof delivered to the Agent under
Section 9.1(o) unless such difference is not adverse to the Lenders.

(c) Holdings shall not, and shall not suffer or permit any of its Subsidiaries
to, amend, modify or change in any manner any term or condition of any Existing
Public Debt, except for any such amendment, modification or change that, if
reflected in any refinancing, refunding or replacement thereof, would qualify as
Refinancing Debt in accordance with the definition thereof.

(d) No Obligor shall enter into any Guaranty of any Holdco Notes at any time.

(e) Holdings shall not permit any Borrower to cease to be a wholly owned
Subsidiary of Holdings except, in the case of any Borrower (other than the
Company), pursuant to a merger, amalgamation, liquidation, winding-up,
dissolution or a sale or other disposition of all or substantially all of the
assets of such Borrower under Section 8.10.

8.34 Post-Closing Covenant.

(a) Within 120 days after the Closing Date, the Obligors shall complete all
actions necessary to perfect the Secured Parties’ first-priority security
interest in all of the Obligors’ Titled Goods in accordance with applicable
certificate-of-title statutes and regulations and all other applicable laws
(including the PPSA) and shall cause to be delivered (whether through any
subagent appointed pursuant to Section 13.2 or otherwise) to the Agent or its
designee copies of duly recorded certificates of title, PPSA (or other statute)
VIN filings or other documents reasonably satisfactory to the Agent evidencing
the perfection and priority of such security interest.

(b) Within 60 days after the Closing Date, (i) the Agent on behalf of the
Canadian Secured Parties shall have been granted a first priority (subject to
Permitted Priority Liens) and perfected security interest in the Canadian
Collateral pursuant to the applicable Loan Documents; and (ii) the Agent shall
have received the following:

(A) certificates representing the equity interests (to the extent certificated)
listed on Schedule 7 to the Perfection Certificate held by any Canadian Obligor
accompanied by undated stock powers executed in blank and instruments listed on
Schedule 8 to the Perfection Certificate held by any Canadian Obligor, indorsed
in blank,

 

117



--------------------------------------------------------------------------------

(B) proper financing statements and hypothecs in form appropriate for filing
under the PPSA and RDPRM of all jurisdictions that the Agent may deem necessary
or desirable in order to perfect and protect the first priority liens and
security interests created under the Canadian Security Agreement, covering the
Collateral described in the Canadian Security Agreement,

(C) completed requests for information, dated on or before the Closing Date,
listing all effective financing statements and recordations filed in the
jurisdictions referred to in clause (B) above that name any Obligor as debtor,
together with copies of such other financing statements,

(D) evidence of the completion of all other recordings and filings of or with
respect to the Canadian Security Agreement and Canadian Pledge Agreements that
the Agent may deem necessary or desirable in order to perfect and protect the
security interest created thereunder, and

(E) evidence that all other action that the Agent may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the Canadian Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters,
estoppel letters, PPSA and RDPRM termination statements and landlords’ and
bailees’ waiver and consent agreements).

ARTICLE IX

CONDITIONS OF LENDING

9.1 Conditions Precedent to Making of Loans on the Closing Date. The obligation
of the Lenders to make the initial Loans on the Closing Date, and the obligation
of the Agent to cause the applicable Letter of Credit Issuer to issue any Letter
of Credit on the Closing Date, are subject to the satisfaction (or waiver in
writing by the Agent and the Arrangers) of the following conditions precedent:

(a) This Agreement, the Security Agreements, the Guarantee Agreements, the
Intellectual Property Security Agreements and the Perfection Certificate, shall
have been executed by each party thereto, and the Obligors shall have performed
and complied with all covenants, agreements and conditions contained herein and
the other Loan Documents which are required to be performed or complied with by
the Obligors before or on the Closing Date.

 

118



--------------------------------------------------------------------------------

(b) Since December 31, 2007, there shall not have occurred a Material Adverse
Effect.

(c) The Agent and the Lenders shall have received (i) opinions of counsel for
the Obligors (including Canadian counsel to the Canadian Obligors) reasonably
satisfactory to the Agent; (ii) a copy of the certificate or articles of
incorporation/amalgamation/amendment or memoranda of association (or similar
Organization Documents), including all amendments thereto, of each Obligor,
certified as of a recent date by the Secretary of State of the state of its
organization or other Governmental Authority, and a certificate as to the good
standing or status of each Obligor as of a recent date, from such Secretary of
State or other Governmental Authority; (iii) a certificate of the Secretary or
Assistant Secretary or Officer of each Obligor dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
(or similar Organization Documents) of such Obligor as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or the equivalent
governing body) of such Obligor authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation/amalgamation/amendment or
memoranda of association (or similar Organization Documents) of such Obligor
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (ii) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Obligor; and (iv) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (iii) above.

(d) (i) The Agent on behalf of the U.S. Secured Parties shall have been granted
a first priority (subject to Permitted Priority Liens) and perfected security
interest in the U.S. Collateral pursuant to the applicable Loan Documents; and
(ii) the Agent shall have received the following:

(A) certificates representing the equity interests (to the extent certificated
and required to be pledged under the Loan Documents) listed on Schedule 7 to the
Perfection Certificate held by any U.S. Obligor accompanied by undated stock
powers executed in blank and instruments listed on Schedule 8 to the Perfection
Certificate held by any U.S. Obligor, indorsed in blank,

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Agent may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the U.S. Security Agreement, covering the Collateral
described in the U.S. Security Agreement,

 

119



--------------------------------------------------------------------------------

(C) completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Obligor as debtor, together with copies of
such other financing statements,

(D) evidence of the completion of all other recordings and filings of or with
respect to the U.S. Security Agreement that the Agent may deem necessary or
desirable in order to perfect and protect the security interest created
thereunder, and

(E) evidence that all other action that the Agent may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the U.S. Security Agreement has been taken (including,
without limitation, receipt of duly executed payoff letters, UCC-3 termination
statements and landlords’ and bailees’ waiver and consent agreements).

(e) The Borrowers shall have paid all fees required to be paid and payable by
the Obligors on the Closing Date under the Fee Letter and reasonable and
documented, out-of-pocket expenses of the Agent and the Attorney Costs incurred
in connection with any of the Loan Documents and the transactions contemplated
thereby to the extent invoiced and payable by the Obligors.

(f) The Agent shall have received evidence of all coverage and endorsements with
respect to insurance required by this Agreement relating to the Collateral,
including, without limitation, the requirements set forth in Section 8.5.

(g) The Agent and the Lenders shall have received a Borrowing Base Certificate
dated as of the Closing Date.

(h) The Agent shall have received Appraisals and field examinations of the
Collateral.

(i) The Agent shall have received a certificate, dated the Closing Date and
signed by a Responsible Officer of the Company, confirming compliance with the
conditions precedent set forth in this Section 9.1.

(j) The Agent shall have received the financial statements referred to in
Section 7.6.

(k) The Agent shall have received a certificate, in substantially the form of
Exhibit G, attesting to the Solvency of Holdings and its Subsidiaries, taken as
a whole, after giving effect to the Transaction, from Holdings’ Chief Financial
Officer.

(l) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Obligor or any of its Subsidiaries pending or, to the knowledge of
the Borrowers, threatened in any court or before any arbitrator or Governmental
Authority that would reasonably be expected to have a Material Adverse Effect.

 

120



--------------------------------------------------------------------------------

(m) All Governmental Authorizations and third party consents and approvals
necessary in connection with the Transaction shall have been obtained (without
the imposition of any conditions that are not acceptable to the Lender Parties)
and shall remain in effect.

(n) The Combined Availability as of the Closing Date shall not be less than
$250,000,000.

(o) The Agent shall have received the purportedly final drafts of the Holdco
Notes Documents and the Repurchase Agreement and shall be reasonably satisfied
with the terms thereof.

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 9.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 9.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

9.2 Conditions Precedent to Each Loan. The obligation of applicable Lenders to
make each Loan, including the initial Loans on the Closing Date, and the
obligation of the Agent to cause the applicable Letter of Credit Issuer to issue
any Letter of Credit shall be subject to the further conditions precedent that
on and as of the date of any such extension of credit:

(a) The following statements shall be true, and the acceptance by the applicable
Borrowers of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i) and (ii) with the same effect as the delivery to
the Agent and the Lenders of a certificate signed by a Responsible Officer,
dated the date of such extension of credit, stating that:

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are correct in all material respects (and any representation and
warranty that is qualified as to materiality or Material Adverse Effect is
correct in all respects) on and as of the date of such extension of credit as
though made on and as of such date, other than any such representation or
warranty which relates to a specified prior date and except to the extent the
Agent and the Lenders have been notified in writing by the Borrowers that any
representation or warranty is not correct in all material respects (or that any
representation and warranty that is qualified as to materiality or Material
Adverse Effect is not correct in all respects) and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty;

(ii) No Default or Event of Default has occurred and is continuing, or would
result from such extension of credit; and

 

121



--------------------------------------------------------------------------------

(iii) The Borrowing or issuance of the Letter of Credit is in compliance with
the provisions of Article II.

(b) No such Borrowing shall exceed U.S. Availability or Canadian Availability,
as applicable.

Notwithstanding anything to the contrary, the foregoing conditions precedent in
this Section 9.2 are not conditions to (1) any Lender participating in or
reimbursing the applicable Bank or the Agent for such Lender’s Pro Rata Share of
any applicable Swingline Loan or Agent Advance made in accordance with the
provisions of Sections 2.5(g) and (h), or Sections 2.6(h) and (i), as applicable
or (2) any Participating Lender participating in a Canadian Revolving Loan
funded by the Canadian Funding Banks in accordance with the provisions of
Section 13.17.

ARTICLE X

DEFAULT; REMEDIES

10.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

(a) any failure by the Borrowers to pay: (i) the principal of any of the Loans
when due, whether upon demand or otherwise or the reimbursement of any Letter of
Credit issued pursuant to this Agreement when the same is due and payable; or
(ii) any interest, fee or other amount owing hereunder or under any of the other
Loan Documents within five (5) Business Days after the due date therefor,
whether upon demand or otherwise;

(b) any representation or warranty made or deemed made by Holdings, any Borrower
or any Guarantor in this Agreement or by any other Obligor or any of their
Subsidiaries in any of the other Loan Documents, any Financial Statement, or any
certificate furnished by any Obligor or any of its Subsidiaries at any time to
the Agent or any Lender shall prove to be untrue in any material respect as of
the date on which made, deemed made, or furnished;

(c) (i) any default shall occur in the observance or performance of any of the
covenants and agreements contained in Sections 8.2, 8.4, 8.5, 8.9 through 8.25,
8.27 or 8.28 through 8.34 of this Agreement; (ii) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
Sections 6.2, 6.3 or 6.4 of this Agreement, and such default shall continue for
five (5) Business Days or more; (iii) any event of default shall occur under any
Loan Document other than this Agreement; or (iv) any other default shall occur
in the observance or performance of any of the other covenants or agreements
contained in any other Section of this Agreement, any other Loan Document or any
other agreement entered into at any time to which any Obligor or any Subsidiary
and the Agent or any Lender are party, and such default shall continue for
thirty (30) days or more after notice thereof to the Borrowers by the Agent or
the Required Lenders;

 

122



--------------------------------------------------------------------------------

(d) any default shall occur with respect to any Debt (other than the
Obligations) of any Obligor or any of their Subsidiaries (other than any
Immaterial Subsidiary) in an outstanding principal amount which exceeds
$75,000,000, or under any agreement or instrument under or pursuant to which any
such Debt may have been issued, created, assumed, or guaranteed by any Obligor
or any of their Subsidiaries, and such default shall continue for more than the
period of grace, if any, therein specified, if the effect thereof (with or
without the giving of notice) is to accelerate, or to permit the holders of any
such Debt to accelerate, the maturity of any such Debt; or any such Debt shall
be declared due and payable or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;

(e) any Obligor or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall (i) file a voluntary petition in bankruptcy or file a
voluntary petition, proposal, notice of intent to file a proposal or an answer
or otherwise commence any action or proceeding seeking reorganization,
arrangement or readjustment of its debts or for any other relief under the
federal Bankruptcy Code, as amended, the BIA, the CCAA or under any other
bankruptcy or insolvency act or law, state, provincial or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

(f) an involuntary petition shall be filed or an action or proceeding otherwise
commenced seeking reorganization, arrangement, consolidation or readjustment of
the debts of any Obligor or any of its Subsidiaries (other than any Immaterial
Subsidiary) or for any other relief under the federal Bankruptcy Code, as
amended, the BIA, the CCAA or under any other bankruptcy or insolvency act or
law, state, provincial or federal, now or hereafter existing and such petition
or proceeding shall not be dismissed within sixty (60) days after the filing or
commencement thereof or an order of relief shall be entered with respect
thereto;

(g) a receiver, interim receiver, assignee, liquidator, sequestrator, custodian,
monitor, trustee or similar officer for any Obligor or any of its Subsidiaries
(other than any Immaterial Subsidiary) or for all or any material part of any
Obligor’s or Subsidiary’s property shall be appointed or a warrant of
attachment, execution or similar process shall be issued against any material
part of the property of any Obligor or any of their Subsidiaries;

(h) other than as permitted under Section 8.10, any Obligor or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall file a certificate of
dissolution under applicable state or provincial law or shall be liquidated,
dissolved or wound-up or shall commence or have commenced against it any action
or proceeding for dissolution, winding-up or liquidation, or shall take any
action in furtherance thereof;

 

123



--------------------------------------------------------------------------------

(i) this Agreement or any Security Document shall be terminated (other than in
accordance with its terms or the terms hereof), revoked or declared void or
invalid or unenforceable or challenged by any Obligor;

(j) one or more judgments, orders, decrees or arbitration awards is entered
against any Obligor or any of their Subsidiaries involving in the aggregate
liability as to any single or related or unrelated series of transactions,
incidents or conditions, in excess of $75,000,000 (except to the extent covered
by insurance through an insurer who does not deny or dispute coverage), and the
same shall remain unsatisfied, unbonded, unvacated and unstayed pending appeal
for a period of sixty (60) days after the entry thereof;

(k) for any reason, other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens pursuant to the
Security Documents, this Agreement or any Security Document ceases to be in full
force and effect (other than in accordance with its terms) or any Lien with
respect to any material portion of the Collateral intended to be secured thereby
ceases to be, or is not, valid, perfected and prior to all other Liens (other
than Permitted Liens) or is terminated (other than in accordance with its
terms), revoked or declared void;

(l) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of an Obligor under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of $75,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $75,000,000; or (iii) an Obligor or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multi-employer Plan in an aggregate amount in
excess of $75,000,000;

(m) A Pension Event shall occur which, in the Agent’s reasonable determination,
constitutes grounds for the termination under any applicable law, of any
Canadian Pension Plan or for the appointment by the appropriate Governmental
Authority (including the FSCO) of an administrator or like body for any Canadian
Pension Plan, or if any Canadian Pension Plan shall be terminated or any such
administrator or like body shall be requested or appointed, or if a Canadian
Obligor or any of its Subsidiaries is in default with respect to payments to a
Canadian Pension Plan resulting from their complete or partial withdrawal from
such Canadian Pension Plan and any such event would reasonably be expected to
have a Material Adverse Effect or any Lien arises in respect of an amount in
excess of $75,000,000 (save for contribution amounts not yet due) in connection
with any Canadian Pension Plan; or

(n) there occurs a Change of Control.

 

124



--------------------------------------------------------------------------------

10.2 Remedies.

(a) If a Default or an Event of Default has occurred and is continuing, the
Agent may, in its discretion, and shall, at the direction of the Required
Lenders, do one or more of the following at any time or times and in any order,
without notice to or demand on any Borrower:

(i) reduce the Maximum U.S. Revolver Amount, the Maximum Canadian Revolver
Amount, the Maximum Revolver Amount and/or the Maximum Specified Loan Sublimit
or the advance rates against Eligible Rental Equipment and/or Eligible
Merchandise and Consumables Inventory used in computing each Borrowing Base, or
reduce one or more of the other elements used in computing each Borrowing Base,
in each case to the extent determined by the Agent or the Required Lenders, as
the case may be;

(ii) restrict the amount of or refuse to make Loans;

(iii) instruct the Letter of Credit Issuers to restrict or refuse to provide
Letters of Credit;

(iv) terminate the Commitments;

(v) declare any or all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of any Event of Default described in Sections
10.1(e), 10.1(f), 10.1(g), or 10.1(h), the Commitments shall automatically and
immediately expire and terminate and all Obligations shall automatically become
immediately due and payable without notice or demand of any kind;

(vi) require the Obligors to cash collateralize all Obligations (contingent or
otherwise) with respect to outstanding Letters of Credit; and

(vii) pursue its other rights and remedies under the Loan Documents and
applicable law.

(b) If an Event of Default has occurred and is continuing: (i) the Agent shall
have, for the benefit of the respective Secured Parties, in addition to all
other rights of the Agent and the Lenders, the rights and remedies of a secured
party under the Loan Documents, the UCC and the PPSA; (ii) the Agent may, at any
time, take possession of the respective Collateral and keep it on the Obligors’
premises, at no cost to the Agent or any Lender, or remove any part of it to
such other place or places as the Agent may desire, or the Borrowers shall, and
shall cause their Subsidiaries to, upon the Agent’s demand, at the Borrowers’
cost, assemble the Collateral and make it available to the Agent at a place
reasonably convenient to the Agent; and (iii) the Agent may sell and deliver any
Collateral at public or private sales, for cash, upon credit or otherwise, at
such prices and upon such terms as the Agent deems advisable, in its sole
discretion, and may, if the Agent deems it reasonable, postpone or adjourn any
sale of the Collateral by an announcement at the time and place of sale or of
such postponed or adjourned sale without giving a new notice of sale. Without in
any way requiring notice to be given in the following manner, each Obligor
agrees that any notice by the Agent of sale, disposition or other intended
action hereunder or in connection herewith, whether required by the UCC, the
PPSA or otherwise, shall constitute reasonable notice to such Borrower if such
notice is mailed by

 

125



--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, postage prepaid, or is
delivered personally against receipt, at least ten (10) days prior to such
action to the Borrowers’ Agent at the address specified in or pursuant to
Section 14.8. If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be given against the Obligations until the
Agent or the Lenders receive payment, and if the buyer defaults in payment, the
Agent may resell the Collateral without further notice to any Borrower or any
other Obligor. In the event the Agent seeks to take possession of all or any
portion of the Collateral by judicial process, each Borrower and each other
Obligor irrevocably waives: (A) the posting of any bond, surety or security with
respect thereto which might otherwise be required; (B) any demand for possession
prior to the commencement of any suit or action to recover the Collateral; and
(C) any requirement that the Agent retain possession and not dispose of any
Collateral until after trial or final judgment. The Borrowers and the other
Obligors agree that the Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person. The Agent is
hereby granted a license or other right to use, without charge, each Borrower’s
and other Obligor’s labels, patents, copyrights, name, trade secrets, trade
names, trademarks, and advertising matter, or any similar property, in
completing production of, advertising or selling any Collateral, and the
Borrowers’ and the other Obligors’ rights under all licenses and all franchise
agreements shall inure to the Agent’s benefit for such purpose. The proceeds of
sale shall be applied first to all expenses of sale, including reasonable
attorneys’ fees, and then to the Obligations. The Agent will return any excess
to the Borrowers and the Borrowers shall remain liable for any deficiency.
Without affecting the generality of the foregoing, if an Event of Default shall
have occurred and be continuing as a result of a breach of any prepayment
obligation under Section 4.3(b) and such Event of Default shall continue for ten
(10) days, the Agent or the Required Lenders may request the Obligors to, and
upon any such request the Obligors shall, terminate or cause to be terminated
any Like-Kind Exchange and Like-Kind Exchange Account.

ARTICLE XI

TERM AND TERMINATION

11.1 Term and Termination. The term of this Agreement shall end on the Stated
Termination Date unless sooner terminated in accordance with the terms hereof.
The Agent upon direction from the Required Lenders may terminate this Agreement
without notice upon the occurrence and during the continuance of an Event of
Default. Upon the effective date of termination of this Agreement for any reason
whatsoever, all Obligations (including all unpaid principal, accrued and unpaid
interest and any amounts due under Section 5.4) shall become immediately due and
payable and the Borrowers shall immediately arrange, with respect to all Letters
of Credit then outstanding, for (a) the cancellation and return thereof, or
(b) the cash collateralization thereof or issuance of Supporting Letters of
Credit with respect thereto in accordance with Section 2.4(g). Notwithstanding
the termination of this Agreement, until Full Payment of all Obligations, the
Borrowers shall remain bound by the terms of this Agreement and shall not be
relieved of any of their Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

 

126



--------------------------------------------------------------------------------

ARTICLE XII

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

12.1 Amendments and Waivers.

(a) (i) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent with the consent of the Required Lenders)
and the Borrowers (except that no consent of the Borrowers shall be required in
the case of amendments of Article XIII, other than amendments of Section 13.9
which affect the Borrowers’ rights thereunder) and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given;

(ii) Notwithstanding the foregoing, no such waiver, amendment, or consent shall
be effective to modify eligibility criteria, reserves or sublimits contained in
the definition of “U.S. Borrowing Base”, “Canadian Borrowing Base”, “Merchandise
and Consumables Inventory Formula Amount”, “Eligible Rental Equipment” or
“Reserves” or any successor or related definition, in each case that would have
the effect of increasing Combined Availability or any Borrowing Base unless it
is consented to in writing by the Supermajority Lenders and the Borrowers;
provided that to the extent (A) that any change shall have been made to any
eligibility criteria or reserves after the Agreement Date based solely on the
Agent’s Reasonable Credit Judgment pursuant to the terms of the Agreement (and
not by an amendment or modification of this Agreement or any consent of the
Lenders), and (B) such change has the effect of decreasing Combined Availability
or any Borrowing Base, the Agent may thereafter reverse such change, in whole or
in part, if it determines to do so in the exercise of its Reasonable Credit
Judgment;

(iii) Notwithstanding the foregoing, no such waiver, amendment, or consent shall
be effective with respect to the following, unless consented to in writing by
all Lenders (or the Agent with the consent of all Lenders) and the Borrowers:

(A) increase any of the advance rates set forth in the definition of “U.S.
Borrowing Base” or “Canadian Borrowing Base”;

(B) decrease the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(C) amend this Section or any provision of this Agreement providing for consent
or other action by all Lenders;

(D) release any Guarantor with respect to any Obligations owing under the U.S.
Guarantee Agreement or the Canadian Guarantee Agreement other than as permitted
by Section 13.11;

 

127



--------------------------------------------------------------------------------

(E) release all or substantially all of the value of the U.S. Collateral or the
Canadian Collateral other than as permitted by Section 13.11;

(F) change the definition of “Required Lenders” or “Supermajority Lenders”; or

(G) increase the Maximum U.S. Revolver Amount, Maximum Canadian Revolver Amount
or Maximum Revolver Amount (other than as contemplated in Section 2.8 or
Section 2.9, as applicable) or Letter of Credit Subfacility;

(iv) Notwithstanding the foregoing, no such waiver, amendment, or consent shall
be effective with respect to the following, unless consented to in writing by
all affected Lenders (or the Agent with the consent of all affected Lenders) and
the Borrowers:

(A) increase or extend any Commitment of any Lender (other than as contemplated
in Section 2.8 or 2.9);

(B) postpone or delay any date fixed by this Agreement or any other Loan
Document for any (i) scheduled payment of principal, interest or fees or
(ii) other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document; or

(C) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

(v) Notwithstanding the foregoing, no such waiver, amendment, or consent shall
be effective to change (i) Section 4.7 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 4.3, in any manner that materially and
adversely affects the Lenders of a Facility without the written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of such Facility;

(vi) Notwithstanding the foregoing, no such waiver, amendment, or consent shall
be effective to increase the obligations or adversely affect the rights of the
Agent, any Letter of Credit Issuer or any Canadian Funding Bank without the
consent of the party affected thereby;

provided, however, that (A) the Agent may, in its sole discretion and
notwithstanding the limitations contained in clauses (ii), (iii)(A) and (iii)(G)
above and any other terms of this Agreement, make applicable Agent Advances in
accordance with Section 2.5(h) or Section 2.6(i), as applicable; (B) Schedule
1.1 hereto (Commitments) may be amended from time to time by the Agent alone to
reflect assignments of Commitments in accordance herewith and changes in
Commitments in accordance with Section 2.8 or 2.9; (C) no amendment or waiver

 

128



--------------------------------------------------------------------------------

shall be made to Section 13.21 or to any other provision of any Loan Document as
such provisions relate to the rights and obligations of any Arranger without the
written consent of such Arranger; (D) the Fee Letter may be amended or waived in
a writing signed by Holdings, the Arrangers and the Agent; (E) the Maximum
Canadian Revolver Amount may be permanently reduced at any time from time to
time by a written request from the Borrowers’ Agent without the consent or
approval of any Lender; and (F) any Loan Document relating to Hedge Agreements
and other Bank Products may be amended by the Borrowers and the Agent, the
Lender or Affiliate of the Agent or such Lender providing such Hedge Agreement
or other Bank Product without the consent or approval of the Agent (unless the
Agent is providing such Bank Product) or any other Lender. Further,
notwithstanding anything to the contrary contained in Section 12.1, if the Agent
and the Borrowers’ Agent shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Agent and the Borrowers’ Agent shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

(b) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders or all affected Lenders,
the consent of Required Lenders is obtained, but the consent of other Lenders is
not obtained (any such Lender whose consent is not obtained being referred to as
a “Non-Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, at the Borrowers’ request (and if applicable, payment by the Borrower of
the processing fee referred to in Section 12.2(a)), the Agent or an Eligible
Assignee shall have the right (but not the obligation) with the Agent’s
approval, to purchase from the Non-Consenting Lenders, and the Non-Consenting
Lenders agree that they shall sell, all the Non-Consenting Lenders’ interests,
rights and obligations under the Loan Documents, in accordance with the
procedures set forth in clauses (i) through (v) in the proviso to Section 5.8
and the last sentence in Section 5.8, as if each such Non-Consenting Lender is
an assignor U.S. Lender thereunder.

12.2 Assignments; Participations.

(a) Any Lender may, with the written consent of (i) the Agent, (ii) in the case
of an assignment of any Canadian Revolving Credit Commitment, Canadian Revolving
Loan or Canadian Loan Participation to an assignee that does not have an
Eligible Canadian Affiliate, the Canadian Funding Banks, (iii) the U.S.
Swingline Lender, the Letter of Credit Issuer and the Canadian Swingline Lender,
and (iv) so long as no Event of Default has occurred and is continuing, the
Borrowers’ Agent (which consents shall not be unreasonably withheld or delayed),
assign and delegate to one or more Eligible Assignees (provided that no consent
of the Borrowers’ Agent shall be required in connection with any assignment to
an Approved Fund or to a Lender to an Affiliate of a Lender) (each an
“Assignee”) all, or any ratable part of all, of the Loans, the Commitments and
the other rights and obligations of such Lender hereunder, in a minimum amount
of $5,000,000; provided, however, that (A) written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Assignee, shall be given to the Borrowers’ Agent and the Agent by
such Lender and the Assignee; (B) such Lender and its Assignee shall deliver to
the Borrowers’ Agent and the Agent an Assignment and Acceptance; and (C) the
assignor Lender or Assignee shall pay to the Agent a

 

129



--------------------------------------------------------------------------------

processing fee in the amount of $3,500; provided, further, that the Agent may
elect to waive such processing fee in its sole discretion. For the avoidance of
doubt, all assignments hereunder shall be made in accordance with
Section 12.2(h). Except as expressly provided herein, no Canadian Lender may
assign or delegate any or all of its Canadian Revolving Credit Commitments or
Canadian Revolving Loans or any rights and obligations in respect thereof
hereunder except in connection with an assignment or delegation of the U.S.
Revolving Loans and U.S. Revolving Credit Commitments of such Canadian Lender’s
related U.S. Lender in accordance with the terms of this Section 12.2.
Notwithstanding anything to the contrary, in the case of a Canadian Funding
Bank, (1) the portion of its Canadian Revolving Loans subject to Canadian Loan
Participation, and the portion of its Canadian Revolving Credit Commitment that
if funded, would be subject to Canadian Loan Participation, may only be assigned
to another Canadian Funding Bank (and the Assignee shall agree in the Assignment
and Acceptance to act as a Canadian Funding Bank in respect of the Canadian
Revolving Loans and Canadian Revolving Credit Commitment being assigned to it
and to assume from the assignor Lender a corresponding Canadian Funding
Percentage such that the aggregate Canadian Funding Percentages of all Canadian
Funding Banks shall remain 100% at all times), and (2) the other portion of its
Canadian Revolving Loans and Canadian Revolving Credit Commitment may only be
assigned to another Canadian Lender.

(b) From and after the date that the Agent has received an executed Assignment
and Acceptance, the Agent has received payment of the above-referenced
processing fee and the Agent has recorded such assignment in the Register as
provided in Section 13.22 herein, (i) the Assignee thereunder (and its Eligible
Canadian Affiliate, if applicable) shall be a party hereto and, to the extent
that rights and obligations, including, but not limited to, the obligation to
participate in Letters of Credit, have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
(and its Eligible Canadian Affiliate, if applicable, shall have the rights and
obligations of a Canadian Lender (such Lender’s “Related Canadian Lender”))
under the Loan Documents, and (ii) the assignor Lender (and its Related Canadian
Lender, if applicable) shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assignor Lender’s (and
its Related Canadian Lender’s, if applicable) rights and obligations under this
Agreement, such assignor Lender (and its Related Canadian Lender, if applicable)
shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, the assignor
Lender thereunder (and its Related Canadian Lender, if applicable) and the
Assignee thereunder (and its Eligible Canadian Affiliate, if applicable) confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assignor Lender (and
its Related Canadian Lender, if applicable) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto or the attachment, perfection, or priority of any Lien granted
by any Obligor to the Agent or any Lender in the applicable Collateral;
(ii) such assignor Lender (and its Related Canadian Lender, if applicable) makes
no

 

130



--------------------------------------------------------------------------------

representation or warranty and assumes no responsibility with respect to the
financial condition of any Obligor or the performance or observance by any
Obligor of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee (and its Eligible
Canadian Affiliate, if applicable) confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such Assignee (and its Eligible Canadian
Affiliate, if applicable) will, independently and without reliance upon the
Agent, such assignor Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
Assignee (and its Eligible Canadian Affiliate, if applicable) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental powers, as are reasonably incidental thereto; and (vi) such Assignee
(and its Eligible Canadian Affiliate, if applicable) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender (or as a Canadian
Lender, in the case of its Eligible Canadian Affiliate, if applicable).

(d) Immediately upon satisfaction of the requirements of Section 12.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee (and its Eligible Canadian
Affiliate, if applicable) and the resulting adjustment of the Commitments
arising therefrom. Each Commitment allocated to each Assignee shall reduce the
applicable Commitment of the assignor Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of the Borrowers (a “Participant”)
participating interests in any Loans, any Commitment of that Lender and the
other interests of that Lender (the “Originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the applicable Borrowers and the Agent shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document except the matters
set forth in Sections 12.1(a)(iii)(D) and (E) and Section 12.1(a)(iv) and the
release of all of substantially all of the value of the Guarantees of any
Obligations pursuant to the U.S. Guarantee Agreement or the Canadian Guarantee
Agreement, and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation; except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement. Subject to
paragraph (g) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 5.1, 5.2 and 5.3 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section.

 

131



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

(g) A Participant shall not be entitled to receive any greater payment under
Section 5.1 or 5.3 than the Originating Lender would have been entitled to
receive with respect to the participating interest sold to such Participant,
unless the sale of the participating interest to such Participant is made with
the applicable Borrowers’ prior written consent. A Participant that would be
subject to the requirements of Section 13.10 if it were a Lender shall not be
entitled to the benefits of Section 5.1 unless the applicable Borrowers are
notified of the participating interest sold to such Participant and such
Participant agrees, for the benefit of the applicable Borrowers, to comply with
Section 13.10 as though it were a Lender.

(h) Assignments of Commitments and Loans shall be effectuated as follows:

(i) If an assignor U.S. Lender has a Related Canadian Lender and the assignee
U.S. Lender has an Eligible Canadian Affiliate (determined based upon the
representation made by such assignee U.S. Lender in its Assignment and
Acceptance), then (A) the assignee U.S. Lender shall purchase from the assignor
U.S. Lender a pro rata portion of its U.S. Revolving Loans and U.S. Revolving
Credit Commitment and (B) the Eligible Canadian Affiliate of the assignee U.S.
Lender shall purchase from the assignor U.S. Lender’s Related Canadian Lender
the same pro rata portion of its Canadian Revolving Loans and its Canadian
Revolving Credit Commitments.

(ii) If an assignor U.S. Lender has a Related Canadian Lender and the assignee
U.S. Lender does not have an Eligible Canadian Affiliate (determined based upon
the representation made by such assignee U.S. Lender in its Assignment and
Acceptance), then (A) the assignee U.S. Lender shall purchase from the assignor
U.S. Lender a pro rata portion of its U.S. Revolving Loans and U.S. Revolving
Credit Commitment, (B) the assignee U.S. Lender shall become a Participating
Lender hereunder and shall purchase a Canadian Loan Participation from the
Canadian Funding Banks in each Canadian Revolving Loan (other than a Canadian
Swingline Loan) funded by the Canadian Funding Banks in an amount equal to the
assignee Participating Lender’s Pro Rata Share of the Borrowing which includes
such Canadian Revolving Loan and (C) the Canadian Funding Banks shall purchase
from the Canadian Lender related to the assignor U.S. Lender (x) the portion of
the Canadian Revolving Credit Commitment of such Canadian Lender in an amount
equal to the assignee Participating Lender’s Pro Rata Share of the amount of the
Maximum Canadian Revolver Amount and (y) such portion of the Canadian Revolving
Loans of such Canadian Lender in an amount equal to the assignee Participating
Lender’s Pro Rata Share of the Borrowings which include the Canadian Revolving
Loans (other than Canadian Swingline Loans) of such Canadian Lender.

(iii) If an assignor U.S. Lender does not have a Related Canadian Lender and the
assignee U.S. Lender does not have an Eligible Canadian Affiliate (determined
based

 

132



--------------------------------------------------------------------------------

upon the representation made by such assignee U.S. Lender in its Assignment and
Acceptance), then (A) the assignee U.S. Lender shall purchase from the assignor
U.S. Lender a pro rata portion of its U.S. Revolving Loans and U.S. Revolving
Credit Commitment and (B) the assignee U.S. Lender shall assume the same pro
rata portion of all obligations of the assignor U.S. Lender under or with
respect to the Canadian Revolving Loans and Canadian Revolving Credit
Commitments under this Agreement and as a result the assignee U.S. Lender shall
become a Participating Lender hereunder with an obligation to purchase a
Canadian Loan Participation from the Canadian Funding Banks in each Canadian
Revolving Loan (other than Canadian Swingline Loans) funded by the Canadian
Funding Banks in an amount equal to the assignee U.S. Lender’s Pro Rata Share of
the Borrowing which includes such Canadian Revolving Loan.

(iv) If an assignor U.S. Lender does not have a Related Canadian Lender and the
assignee U.S. Lender has an Eligible Canadian Affiliate (determined based upon
the representation made by such assignee U.S. Lender in its Assignment and
Acceptance), then (A) the assignee U.S. Lender shall purchase from the assignor
U.S. Lender a pro rata portion of its U.S. Revolving Loans and U.S. Revolving
Credit Commitment, (B) the Eligible Canadian Affiliate of the assignee U.S.
Lender shall become a Canadian Lender hereunder with a Canadian Revolving Credit
Commitment equal to its Pro Rata Share of the amount of the Maximum Canadian
Revolver Amount (such Canadian Revolving Credit Commitment to be assumed from
the Canadian Funding Banks) and (C) the Eligible Canadian Affiliate of the
assignee U.S. Lender shall purchase from the Canadian Funding Banks such portion
of the Canadian Revolving Loans (other than Canadian Swingline Loans) funded by
the Canadian Funding Banks equal to the Pro Rata Share of such Eligible Canadian
Affiliate in the outstanding principal balance of all Canadian Revolving Loans
(other than Canadian Swingline Loans and Canadian Agent Advances) outstanding at
such time.

ARTICLE XIII

THE AGENT

13.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank as its Agent under this Agreement and the other Loan Documents and each
Lender hereby irrevocably authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article XIII. The provisions of this
Article XIII (other than Sections 13.9, 13.11(a) and 13.11(b)) are solely for
the benefit of the Agent and the Lenders, and the Borrowers shall have no rights
as third party beneficiaries of any of the provisions contained herein.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent. Without limiting the generality of the

 

133



--------------------------------------------------------------------------------

foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable, (b) the making of Agent Advances pursuant to Section 2.5(h) or
Section 2.6(i), as applicable, and (c) the exercise of remedies pursuant to
Section 10.2, and any action so taken or not taken shall be deemed consented to
by the Lenders.

For the purposes of creating a solidarité active in accordance with Article 1541
of the Civil Code of Québec between each Secured Party, taken individually, on
the one hand, and the Agent, on the other hand, each Obligor and each such
Secured Party acknowledge and agree with the Agent that such Secured Party and
the Agent are hereby conferred the legal status of solidary creditors of each
such Obligor in respect of all Obligations owed by each such Obligor to the
Agent and such Secured Party hereunder and under the other Loan Documents
(collectively, the “Solidary Claim”) and that, accordingly, but subject (for the
avoidance of doubt) to Article 1542 of the Civil Code of Québec, each such
Obligor is irrevocably bound towards the Agent and each Secured Party in respect
of the entire Solidary Claim of the Agent and such Secured Party. As a result of
the foregoing, the parties hereto acknowledge that the Agent and each Secured
Party shall at all times have a valid and effective right of action for the
entire Solidary Claim of the Agent and such Secured Party and the right to give
full aquittance for it. Accordingly, and without limiting the generality of the
foregoing, the Agent, as solidary creditor with each Secured Party, shall at all
times have a valid and effective right of action in respect of the Solidary
Claim and the right to give a full aquittance for same. By its execution of the
Loan Documents to which it is a party, each such Obligor not a party hereto
shall also be deemed to have accepted the stipulations hereinabove provided. The
parties further agree and acknowledge that such Liens (hypothecs) under the
Security Documents and the other Loan Documents shall be granted to the Agent,
for its own benefit and for the benefit of the Secured Parties, as solidary
creditor as hereinabove set forth.

13.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent hereby appoints the
Borrowers’ Agent to be a subagent solely of the Agent solely for the purpose of
(a) causing (i) the Agent to be named as lienholder, secured party, legal owner
or such other capacity, as appropriate, on the certificate of title for any
Titled Goods or (ii) on any filing or registration statement in favor of the
Agent, effected under the Loan Documents in the PPSA or otherwise, the addition
of any Titled Goods by its VIN or serial number, in either case in order to
create and/or perfect the security interest of the Secured Parties therein and
(b) releasing any such security interest upon a

 

134



--------------------------------------------------------------------------------

sale of the Title Goods covered thereby in compliance with the terms of the
Agreement; provided that (A) the Borrowers’ Agent in such capacity may appoint
other third-party subagents reasonably acceptable to the Agent, (B) neither the
Borrowers’ Agent nor any such subagent shall be authorized to take any other
action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Agent, and (C) such appointment, and any
further subagency, may be terminated by the Agent at any time by notice to the
Borrowers’ Agent.

13.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Obligor or any Subsidiary or
Affiliate of any Obligor, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Obligor or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Obligor or any of their
Subsidiaries or Affiliates.

13.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any
Obligor), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 12.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

13.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrowers referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of their
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Article X; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as they shall deem advisable.

 

135



--------------------------------------------------------------------------------

13.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrowers
and their Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Obligors and their Affiliates, and all applicable bank regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Obligors and their Affiliates.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Agent, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Obligors or any of their Affiliates which
may come into the possession of any of the Agent-Related Persons.

13.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably in accordance with
their respective Commitments, from and against any and all Indemnified
Liabilities as such term is defined in Section 14.11; provided, however, that no
Lender shall be liable for the payment to such Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent resulting from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall ratably reimburse the Agent upon demand for its
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Agent.

13.8 Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Obligors and their
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank and its Affiliates may

 

136



--------------------------------------------------------------------------------

receive information regarding the Obligors, their Affiliates and Account Debtors
(including information that may be subject to confidentiality obligations in
favor of the Obligors or such Affiliates) and the Lenders hereby acknowledge
that the Agent and the Bank shall be under no obligation to provide such
information to them. With respect to its Loans, the Bank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.

13.9 Successor Agent. The Agent may resign as Agent upon at least 30 days’ prior
notice to the Lenders and the Borrowers’ Agent, such resignation to be effective
upon the acceptance of a successor agent to its appointment as Agent. In the
event the Bank sells all of its Loans and/or Commitments as part of a sale,
transfer or other disposition by the Bank of substantially all of its loan
portfolio, the Bank shall resign as Agent and such purchaser or transferee shall
become the successor Agent hereunder. Subject to the foregoing, if the Agent
resigns under this Agreement, the Required Lenders (with the prior consent of
the Borrowers’ Agent, such consent not to be unreasonably withheld and such
consent not to be required if an Event of Default has occurred and is
continuing) shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be a Lender or a commercial bank,
commercial finance company or other asset based lender having total assets in
excess of $5,000,000,000. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Borrowers’ Agent (but without the need for
the consent of the Borrowers’ Agent), a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, such
successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article XIII and Section 14.11 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

13.10 Withholding Tax.

(a) If any Lender lending to the U.S. Borrowers or the Specified Loan Borrower
is not a United States person within the meaning of the Code and such Lender
claims exemption from, or a reduction of, U.S. withholding Tax under Sections
1441 or 1442 of the Code, such Lender agrees with and in favor of the Agent, to
deliver to the Agent and the Borrowers’ Agent:

(i) if such Lender claims an exemption from, or a reduction of, withholding Tax
under an applicable tax treaty, two properly completed and executed IRS Form
W-8BEN (or any successor form thereto) before the payment of any interest under
this Agreement to such Lender;

(ii) if such Lender claims that interest paid under this Agreement is exempt
from United States of America withholding Tax because it is effectively
connected with a United States of America trade or business of such Lender (and,
if an applicable tax treaty requires, for the permanent establishment of such
Lender in the United States of America), two properly completed and executed IRS
Form W-8ECI (or any successor

 

137



--------------------------------------------------------------------------------

form thereto) before the payment of any interest under this Agreement to such
Lender and before the end of each third succeeding calendar year from the date
such Lender initially provided the IRS Form W-8ECIs if such Lender continues to
be a Lender under this Agreement; and

(iii) such other form or forms as may be required under the Code or other laws
of the United States of America as a condition to exemption from, or reduction
of, United States of America withholding Tax.

Such Lender agrees to promptly notify the Agent and the Borrowers’ Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction and shall provide any updated forms, if applicable.

(b) If any Lender is a United States person within the meaning of the Code, such
Lender agrees with an in favor of the Agent, to deliver to the Agent and the
Borrowers’ Agent two properly completed and executed IRS Form W-9 (or any
successor form thereto) certifying that such person is entitled to a complete
exemption from United States backup withholding tax on payments pursuant to this
Agreement. Any Lender supplying forms pursuant to this Section 13.10(b) shall
deliver to the Agent and the Borrowers’ Agent additional copies of the relevant
forms on or before the date that such form expires, and shall promptly notify
the Agent and the Borrowers’ Agent of any change in circumstances that would
modify or render invalid any claimed exemption or any forms previously provided.

(c) If any Lender claims exemption from, or reduction of, withholding Tax by
providing any IRS Form to Agent or Borrowers’ Agent and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations owing to such Lender, such Lender agrees to notify the Agent and the
Borrowers’ Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrowers to such Lender. To the extent
of such percentage amount, the Agent will treat such Lender’s IRS Form as no
longer valid.

(d) If any Lender is entitled to a reduction in the applicable withholding Tax,
the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding Tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) or
(b) of this Section are not delivered to the Agent and the Borrowers’ Agent,
then the Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding Tax.

(e) If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding Tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as Tax or otherwise, including, for the
avoidance of doubt, penalties and interest, and including any Taxes imposed by
any jurisdiction on the

 

138



--------------------------------------------------------------------------------

amounts payable to the Agent under this Section, together with all costs and
expenses (including Attorney Costs). The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of the Agent.

(f) Each Canadian Lender and Participating Lender hereby represents and warrants
to the other parties hereto that it is and at all relevant times will be dealing
at arm’s length for the purposes of the Income Tax Act (Canada) with each of the
Canadian Borrowers, the Agent and the Canadian Funding Banks.

13.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Agent (and if applicable, any
subagent appointed by the Agent under Section 13.2 or otherwise), and the Agent
(and if applicable, any subagent appointed by the Agent under Section 13.2 or
otherwise) shall hereby have the obligation to release, subject to the
satisfaction of any conditions to release (if any) set forth herein, including
the continuance of the applicable Agent’s Lien in any proceeds of released
Collateral, any such Agent’s Liens upon any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by the Borrowers of all
Loans and reimbursement obligations in respect of Letters of Credit, and the
termination or cash collateralization of all outstanding Letters of Credit or
the posting of Supporting Letters of Credit with respect thereto (whether or not
any of such obligations are due) and all other Obligations (other than any
contingent indemnity obligations with respect to which no claim, demand or suit
has been made, brought or threatened against an Indemnified Person);
(ii) constituting property being sold or disposed of, if (except sales of items
of Rental Equipment in the ordinary course of business so long as such Agent’s
Lien continues in the proceeds of such Collateral) the Borrowers certify to the
Agent that the sale or disposition is made in compliance with Section 8.10 (and
the Agent may rely conclusively on any such certificate, without further
inquiry); (iii) constituting property in which the Obligors owned no interest at
the time the Lien was granted or at any time thereafter; (iv) constituting
property leased to an Obligor under a lease which has expired or been terminated
in a transaction permitted under this Agreement; (v) constituting Relinquished
Property, if such Relinquished Property shall have been delivered to the
applicable Qualified Intermediary in accordance with the applicable exchange
agreement and a first priority perfected security interest shall have been
granted by the applicable exchanger to the Agent for the benefit of the Secured
Parties of a first priority perfected security interest in the rights of such
exchanger in, to and under the related exchange agreement; (vi) constituting any
Like-Kind Exchange Account; or (vii) constituting property being transferred
pursuant to any Qualifying Receivables Transaction. Except as provided above,
the Agent will not release any of such Agent’s Liens without the prior written
authorization of the Lenders; provided that, in addition to the foregoing,
(A) the Agent may, in its discretion, release such Agent’s Liens on Collateral
valued in the aggregate not in excess of $25,000,000 during each Fiscal Year
without the prior written authorization of any Lender; and (B) the Agent may
release the Agent’s Liens on Collateral valued in the aggregate not in excess of
$50,000,000 during each Fiscal Year with the prior written authorization of
Required Lenders, so long as all proceeds received in connection with such
release are applied to the Obligations in accordance with Section 4.7 and, after
giving effect to the application of such proceeds and the updating of the U.S.
Borrowing Base or the Canadian Borrowing Base, as the case may be, to reflect
the deletion of any assets subject to such release, U.S. Availability or
Canadian Availability, as the case may be, shall be

 

139



--------------------------------------------------------------------------------

no less than the U.S. Availability or the Canadian Availability, as the case may
be, immediately prior to such release. Upon request by the Agent or the
Borrowers at any time, the Lenders will confirm in writing the Agent’s authority
to release any applicable Agent’s Liens upon particular types or items of
Collateral pursuant to this Section 13.11. In addition, the Lenders hereby
irrevocably authorize the Agent to (x) subordinate any Lien on any property
granted to or held by the Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 8.13(c) and (y) release any
Guarantor from its obligations under the U.S. Guarantee Agreement or the
Canadian Guarantee Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Agent at any
time, the Required Lenders will confirm in writing the Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations pursuant to this Section 13.11(a).

(b) Upon receipt by the Agent of any authorization required pursuant to
Section 13.11(a) from the Lenders of the Agent’s authority to release or
subordinate the applicable Agent’s Liens upon particular types or items of
Collateral, or to release any Guarantor from its obligations under the U.S.
Guarantee Agreement or the Canadian Guarantee Agreement, and upon at least five
(5) Business Days’ prior written request by the Borrowers, the Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of such Agent’s Liens upon such
Collateral or to subordinate its interest therein, or to release such Guarantor
from its obligations under the U.S. Guarantee Agreement or the Canadian
Guarantee Agreement; provided, however, that (i) the Agent shall not be required
to execute any such document on terms which, in the Agent’s opinion, would
expose the Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Obligors in respect of) all interests retained by the Obligors, including
the proceeds of any sale, all of which shall continue to constitute part of such
Collateral.

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Obligors or is cared for,
protected or insured or has been encumbered, or that the applicable Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.

13.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
the Required Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Required Lenders, set-off against the
Obligations, any amounts owing by such

 

140



--------------------------------------------------------------------------------

Lender to any Obligor or any accounts of any Obligor now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so by the Agent, take or cause to be taken any
action to enforce its rights under this Agreement or against any Obligor,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
applicable Collateral.

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Obligor to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (A) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (B) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Commitments; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment. If following the occurrence
of an Event of Default and realization upon the Collateral and the Guarantee
Agreements, the U.S. Lenders on the one hand and the Canadian Lenders on the
other hand has suffered or incurred a loss not recovered from available
Collateral, each Lender shall make such payments to the others of them so that
the loss is shared by all Lenders in accordance with each such Lender’s Pro Rata
Share.

13.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with the UCC or the PPSA or under other applicable law, as
applicable may be perfected by possession. Should any Lender (other than the
Agent) obtain possession of any such Collateral, such Lender shall notify the
Agent thereof, and, promptly upon the Agent’s request therefor, shall deliver
such Collateral to the Agent or in accordance with the Agent’s instructions.

13.14 Payments by Agent to Lenders. All payments to be made by the Agent to the
applicable Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each such Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Agreement Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent. Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, interest or fees on the Loans or otherwise. Unless the
Agent receives notice from the applicable Borrowers prior to the date on which
any payment is due to the Lenders that such Borrowers will not make such payment
in full as and when required, the Agent may assume that such Borrowers

 

141



--------------------------------------------------------------------------------

have made such payment in full to the Agent on such date in immediately
available funds and the Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each such Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrowers
have not made such payment in full to the Agent, each applicable Lender shall
repay to the Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

13.15 Settlement.

(a) Each Lender’s funded portion of the applicable Loans is intended by the
applicable Lenders to be equal at all times to such Lender’s Pro Rata Share of
the outstanding applicable Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other applicable Lenders agree (which agreement shall not be for
the benefit of or enforceable by the applicable Borrowers) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the applicable Loans (including the applicable
Swingline Loans and the applicable Agent Advances) shall take place on a
periodic basis in accordance with the following provisions:

(i) The Agent shall request settlement (“Settlement”) with the applicable
Lenders at least once every two weeks, or on a more frequent basis at the
Agent’s election, (A) on behalf of the Bank, with respect to each applicable
outstanding Swingline Loan, (B) for itself, with respect to each applicable
Agent Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy or other
electronic transmission, no later than 12:00 noon (New York City time, as
applicable) on the date of such requested Settlement (the “Settlement Date”).
Each Lender (other than the Bank, in the case of applicable Swingline Loans and
the Agent in the case of applicable Agent Advances) shall transfer the amount of
such Lender’s Pro Rata Share of the outstanding principal amount of the
applicable Swingline Loans and the applicable Agent Advances with respect to
each Settlement to the Agent, to the Agent’s account, not later than 2:00 p.m.
(New York City time), on the Settlement Date applicable thereto. Settlements
shall occur during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article IX have
then been satisfied. Such amounts made available to the Agent shall be applied
against the amounts of the applicable Swingline Loan or Agent Advance and,
together with the portion of such Swingline Loan or Agent Advance representing
the Bank’s Pro Rata Share thereof, shall cease to constitute Swingline Loans or
Agent Advances, but shall constitute Revolving Loans of such Lenders. If any
such amount is not transferred to the Agent by any Lender on the Settlement Date
applicable thereto, the Agent shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the Federal Funds Rate for
the first three (3) days from and after the Settlement Date and thereafter at
the Interest Rate then applicable to Base Rate Loans (A) on behalf of the Bank,
with respect to each outstanding Swingline Loan, and (B) for itself, with
respect to each applicable Agent Advance.

 

142



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to an applicable Swingline Loan or applicable Agent
Advance), each other Lender (A) shall irrevocably and unconditionally purchase
and receive from the Bank or the Agent, as applicable, without recourse or
warranty, an undivided interest and participation in such Swingline Loan or
Agent Advance equal to such Lender’s Pro Rata Share of such Swingline Loan or
Agent Advance and (B) if Settlement has not previously occurred with respect to
such Swingline Loans or Agent Advances, upon demand by the Bank or the Agent, as
applicable, shall pay to the Bank or the Agent, as applicable, as the purchase
price of such participation an amount equal to one-hundred percent (100%) of
such Lender’s Pro Rata Share of such Swingline Loans or Agent Advances. If such
amount is not in fact made available to the Agent by any Lender, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to Base
Rate Loans.

(iii) Notwithstanding any provisions of Section 2.5(g) or Section 2.6(h), as
applicable, to the contrary, from and after the date, if any, on which any
Lender purchases an undivided interest and participation in any applicable
Swingline Loan or applicable Agent Advance pursuant to clause (ii) above, the
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by the Agent in respect of such Swingline Loan or Agent Advance.

(iv) Between Settlement Dates, the Agent, to the extent no applicable Agent
Advances are outstanding, may pay over to the Bank any payments received by the
Agent, which in accordance with the terms of this Agreement would be applied to
the reduction of the applicable Loans, for application to the Bank’s Loans
including applicable Swingline Loans. If, as of any Settlement Date, collections
received since the then immediately preceding Settlement Date have been applied
to the Bank’s Loans (other than to applicable Swingline Loans or applicable
Agent Advances in which such Lender has not yet funded its purchase of a
participation pursuant to clause (ii) above), as provided for in the previous
sentence, the Bank shall pay to the Agent for the accounts of the Lenders, to be
applied to the applicable outstanding Loans of such Lenders, an amount such that
each Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the applicable Loans. During the period between
Settlement Dates, the Bank with respect to applicable Swingline Loans, the Agent
with respect to applicable Agent Advances, and each Lender with respect to the
applicable Loans other than applicable Swingline Loans and applicable Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the actual average daily amount of funds employed by the
Bank, the Agent and the other Lenders.

(v) Unless the Agent has received written notice from a Lender to the contrary,
the Agent may assume that the applicable conditions precedent set forth in
Article IX have been satisfied.

 

143



--------------------------------------------------------------------------------

(b) Lenders’ Failure to Perform. All Loans (other than Swingline Loans and Agent
Advances) shall be made by the Lenders simultaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
applicable Loans hereunder, nor shall any applicable Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Loans hereunder, (ii) no failure by any Lender to
perform its obligation to make any Loans hereunder shall excuse any other Lender
from its obligation to make any Loans hereunder, and (iii) the obligations of
each Lender hereunder shall be several, not joint and several.

(c) Defaulting Lenders.

(i) Unless the Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least one
Business Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to the Agent that Lender’s Pro Rata
Share of a Borrowing, the Agent may assume that each such Lender has made such
amount available to the Agent in immediately available funds on the Funding
Date. Furthermore, the Agent may, in reliance upon such assumption, make
available to the applicable Borrowers on such date a corresponding amount. If
any Lender has not transferred its full Pro Rata Share to the Agent in
immediately available funds, and the Agent has transferred the corresponding
amount to the applicable Borrowers, on the Business Day following such Funding
Date that such Lender shall make such amount available to the Agent, together
with interest at the Federal Funds Rate for that day. A notice by the Agent
submitted to any Lender with respect to amounts owing shall be conclusive,
absent manifest error. If each Lender’s full Pro Rata Share is transferred to
the Agent as required, the amount transferred to the Agent shall constitute that
Lender’s applicable Loan for all purposes of this Agreement. If that amount is
not transferred to the Agent on the Business Day following the Funding Date, the
Agent will notify the Borrowers’ Agent of such failure to fund and, upon demand
by the Agent, the Borrowers shall pay such amount to the Agent for the Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the Interest Rate applicable at the
time to the applicable Loans comprising that particular Borrowing. The failure
of any Lender to make any applicable Loan on any Funding Date (any such Lender,
prior to the cure of such failure, being hereinafter referred to as a
“Defaulting Revolving Lender”) shall not relieve any other Lender of its
obligation hereunder to make an applicable Loan on that Funding Date. No Lender
shall be responsible for any other Lender’s failure to advance such other
Lender’s Pro Rata Share of any Borrowing.

(ii) The failure of any Participating Lender to make any payment required under
Section 13.17(b) (any such Participating Lender, prior to the cure of such
failure, being hereinafter referred to as a “Defaulting Participating Lender”)
shall not relieve any other Participating Lender of its obligation hereunder to
make any payment required under Section 13.17(b).

(d) Retention of Defaulting Lender’s Payments. The Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by the Borrowers or any
other Obligor to the Agent for the Defaulting Lender’s benefit; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder. Amounts
payable to a Defaulting Lender

 

144



--------------------------------------------------------------------------------

shall instead be paid to or retained by the Agent. In its discretion, the Agent
may loan the Borrowers the amount of all such payments received or retained by
it for the account of such Defaulting Lender. Any amounts so loaned to the
Borrowers shall bear interest at the rate applicable to Base Rate Loans and for
all other purposes of this Agreement shall be treated as if they were applicable
Loans, provided, however, that for purposes of voting or consenting to matters
with respect to the Loan Documents and determining Pro Rata Shares, such
Defaulting Lender shall be deemed not to be a “Lender”. Until a Defaulting
Revolving Lender cures its failure to fund its Pro Rata Share of any Borrowing
(A) such Defaulting Revolving Lender shall not be entitled to any portion of the
Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the Lenders
which have funded their respective Pro Rata Shares of such requested Borrowing
and shall be allocated among such performing Lenders ratably based upon their
relative Commitments. Until a Defaulting Participating Lender cures its failure
to make payments required under Section 13.17(b) (A) such Defaulting
Participating Lender shall not be entitled to any portion of the Canadian
Revolving Loan Commitment Fee and (B) the Canadian Revolving Loan Commitment Fee
shall accrue in favor of the Participating Lenders which have made payments
required under Section 13.17(b) and shall be allocated among such performing
Participating Lenders ratably based upon their respective related Lenders’ U.S.
Revolving Credit Commitments. This Section shall remain effective with respect
to such Lender until such time as the Defaulting Lender shall no longer be in
default of any of its obligations under this Agreement. The terms of this
Section shall not be construed to increase or otherwise affect any Commitment of
any Lender, or relieve or excuse the performance by the applicable Borrowers of
their duties and obligations hereunder.

(e) Removal of Defaulting Lender. At the applicable Borrowers’ request, the
Agent or an Eligible Assignee reasonably acceptable to the Agent and the
applicable Borrowers shall have the right (but not the obligation) to purchase
from any Defaulting Lender, and each Defaulting Lender shall, upon such request,
sell and assign to the Agent or such Eligible Assignee, all of the Defaulting
Lender’s interests, rights and obligations under this Agreement and the Loan
Documents. Such sale shall be consummated promptly after the Agent has arranged
for a purchase by the Agent or an Eligible Assignee pursuant to an Assignment
and Acceptance, and at a price equal to the outstanding principal balance of the
Defaulting Lender’s Loans, plus accrued interest and fees, and, if applicable,
any Funded Canadian Loan Participation of such Defaulting Lender, without
premium or discount.

13.16 Letters of Credit; Intra-Lender Issues.

(a) Notice of Letter of Credit Balance. On each Settlement Date the Agent shall
notify each U.S. Lender of the issuance of all Letters of Credit since the prior
Settlement Date.

(b) Participations in Letters of Credit.

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.4(d), each U.S. Lender shall be deemed to
have irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such U.S. Lender’s
Pro Rata Share of the face amount of such Letter of Credit in connection with
the issuance of such Letter of Credit (including all obligations of the
applicable Borrowers with respect thereto, and any security therefor or guaranty
pertaining thereto).

 

145



--------------------------------------------------------------------------------

(ii) Sharing of Reimbursement Obligation Payments. Whenever the Agent receives a
payment from the Borrowers on account of reimbursement obligations in respect of
a Letter of Credit as to which the Agent has previously received for the account
of the applicable Letter of Credit Issuer thereof payment from a U.S. Lender,
the Agent shall promptly pay to such U.S. Lender such U.S. Lender’s Pro Rata
Share of such payment from the applicable Borrowers. Each such payment shall be
made by the Agent on the next Settlement Date.

(iii) Documentation. Upon the request of any U.S. Lender, the Agent shall
furnish to such U.S. Lender copies of any Letter of Credit, reimbursement
agreements executed in connection therewith, applications for any Letter of
Credit, and such other documentation relating to such Letter of Credit as may
reasonably be requested by such U.S. Lender.

(iv) Obligations Irrevocable. The obligations of each U.S. Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to the U.S. Revolving Loans made as
a result of a drawing under a Letter of Credit and the obligations of the
applicable Borrowers for whose account the Letter of Credit was issued to make
payments to the Agent, for the account of the U.S. Lenders, shall be irrevocable
and shall not be subject to any qualification or exception whatsoever, including
any of the following circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, setoff, defense or other right which the
applicable Borrowers may have at any time against a beneficiary named in a
Letter of Credit or any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), any U.S. Lender, the Agent, the
applicable Letter of Credit Issuer, or any other Person, whether in connection
with this Agreement, any applicable Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the applicable Borrowers or any other Person and the
beneficiary named in any Letter of Credit);

(C) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) the occurrence of any Default or Event of Default; or

(F) the failure of the Borrowers to satisfy the applicable conditions precedent
set forth in Article IX.

 

146



--------------------------------------------------------------------------------

(c) Recovery or Avoidance of Payments; Refund of Payments In Error. In the event
any payment by or on behalf of the applicable Borrowers received by the Agent
with respect to any Letter of Credit provided for any Letter of Credit and
distributed by the Agent to the U.S. Lenders on account of their respective
participations therein is thereafter set aside, avoided or recovered from the
Agent or the applicable Letter of Credit Issuer in connection with any
receivership, liquidation or bankruptcy proceeding, the U.S. Lenders shall, upon
demand by the Agent, pay to the Agent their respective Pro Rata Shares of such
amount set aside, avoided or recovered, together with interest at the rate
required to be paid by the Agent or the applicable Letter of Credit Issuer upon
the amount required to be repaid by it. Unless the Agent receives notice from
the applicable Borrowers prior to the date on which any payment is due to the
U.S. Lenders that the applicable Borrowers will not make such payment in full as
and when required, the Agent may assume that the Borrowers have made such
payment in full to the Agent on such date in immediately available funds and the
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each U.S. Lender on such due date an amount equal to the amount
then due such U.S. Lender. If and to the extent the Borrowers have not made such
payment in full to the Agent, each U.S. Lender shall repay to the Agent on
demand such amount distributed to such U.S. Lender, together with interest
thereon at the Federal Funds Rate for each day from the date such amount is
distributed to such U.S. Lender until the date repaid.

(d) Indemnification by U.S. Lenders. To the extent not reimbursed by the
applicable Borrowers and without limiting the obligations of the applicable
Borrowers hereunder, the U.S. Lenders agree to indemnify the applicable Letter
of Credit Issuer ratably in accordance with their respective Pro Rata Shares,
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against such Letter of Credit Issuer in any way relating to or arising
out of any Letter of Credit or the transactions contemplated thereby or any
action taken or omitted by such Letter of Credit Issuer under any Letter of
Credit or any Loan Document in connection therewith; provided that no Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Person to be indemnified. Without
limitation of the foregoing, each U.S. Lender agrees to reimburse the applicable
Letter of Credit Issuer promptly upon demand for its Pro Rata Share of any costs
or expenses payable by the applicable Borrowers to such Letter of Credit Issuer,
to the extent that such Letter of Credit Issuer is not promptly reimbursed for
such costs and expenses by the applicable Borrowers. The agreement contained in
this Section shall survive payment in full of all other Obligations.

13.17 Canadian Revolving Loans; Intra-Lender Issues.

(a) Canadian Loan Participations. Notwithstanding anything to the contrary
contained herein, all Canadian Revolving Loans shall be made solely by the
Canadian Lenders. However, each Lender that does not have a Canadian Revolving
Credit Commitment or an Affiliate with a Canadian Revolving Credit Commitment (a
“Participating Lender”) shall irrevocably and unconditionally purchase and
acquire and shall be deemed to irrevocably and unconditionally purchase and
acquire from the Canadian Funding Banks, and the Canadian Funding Banks shall
sell and be deemed to sell to each such Participating Lender, without recourse
or any representation or warranty whatsoever, an undivided interest and
participation (a “Canadian Loan Participation”) in each Canadian Revolving Loan
funded by the Canadian

 

147



--------------------------------------------------------------------------------

Funding Banks (other than a Canadian Swingline Loan) in an amount equal to such
Participating Lender’s Pro Rata Share of the Borrowing which includes such
Canadian Revolving Loan. Such purchase and sale of a Canadian Loan Participation
shall be deemed to occur automatically upon the making of a Canadian Revolving
Loan by the Canadian Funding Banks (other than a Canadian Swingline Loan),
without any further notice to any Participating Lender. The purchase price
payable by each Participating Lender to the Canadian Funding Banks for each
Canadian Loan Participation purchased by it from the Canadian Funding Banks
shall be equal to 100% of the principal amount of such Canadian Loan
Participation (i.e., the product of (i) the amount of the Borrowing which
includes the relevant Canadian Revolving Loan and (ii) such Participating
Lender’s Pro Rata Share), and such purchase price shall be payable by each
Participating Lender to the Canadian Funding Banks in accordance with the
settlement procedure set forth in Section 13.17(b) below. All rights and
obligations of the Canadian Funding Banks hereunder shall be allocated among the
Canadian Funding Banks based on their respective Canadian Funding Percentages.
The Canadian Funding Banks and the Agent shall record on their books the amount
of the Canadian Revolving Loans made by the Canadian Funding Banks and each
Participating Lender’s Canadian Loan Participation and Funded Canadian Loan
Participation therein, all payments in respect thereof and interest accrued
thereon and all payments made by and to each Participating Lender pursuant to
this Section 13.17. Notwithstanding anything to the contrary contained in any
Loan Document, the Agent is hereby authorized to designate any Canadian Lender
to be a Canadian Funding Bank if such Canadian Lender shall have so agreed, and
if any time a Participating Lender shall acquire or have an Eligible Canadian
Affiliate, at the request of the Agent, if such Participating Lender and
Eligible Canadian Affiliate shall so agree, the applicable Canadian Funding
Banks shall assign to such Eligible Canadian Affiliate, and such Eligible
Canadian Affiliate shall assume and purchase from the applicable Canadian
Funding Banks, (x) Canadian Revolving Loans in an aggregate principal amount
equal to such Participating Lender’s Canadian Loan Participations and (y) a
Canadian Revolving Credit Commitment in an amount equal to such Participating
Lender’s ratable share (based on the respective U.S. Revolving Credit
Commitments of such Participating Lender and each other U.S. Lender that has a
related Canadian Lender) of the aggregate Canadian Revolving Credit Commitments.

(b) Settlement Procedures for Canadian Loan Participations. Each Participating
Lender’s Canadian Loan Participation in the Canadian Revolving Loans (other than
Canadian Swingline Loans and Canadian Agent Advances) shall be in an amount
equal to its Pro Rata Share of all such Canadian Revolving Loans. However, in
order to facilitate the administration of the Canadian Revolving Loans made by
the Canadian Funding Banks and the Canadian Loan Participations, settlement
among the Canadian Funding Banks and the Participating Lenders with regard to
the Participating Lenders’ Canadian Loan Participations shall take place in
accordance with the following provisions:

(i) The Canadian Funding Banks and the Participating Lenders shall settle (a
“Canadian Participation Settlement”) by payments in respect of the Canadian Loan
Participations as follows: So long as any Canadian Revolving Loans are
outstanding, Canadian Participation Settlements shall be effected through the
Agent acting through its Canada branch on such Business Days as the Agent (or
the Canadian Bank on its behalf) shall specify by a notice by telecopy,
telephone or similar form of notice to each Participating Lender requesting such
Canadian Participation Settlement (each such date

 

148



--------------------------------------------------------------------------------

on which a Canadian Participation Settlement occurs herein called a “Canadian
Participation Settlement Date”), such notice to be delivered no later than 12:00
noon (New York time) on the requested Canadian Participation Settlement Date;
provided, that neither the Canadian Funding Banks nor the Agent shall specify a
Canadian Participation Settlement Date prior to the occurrence of a Default
under Section 10.1(e), 10.1(f), 10.1(g) or 10.1(h) or an Event of Default;
provided, further, that if (x) such Default or Event of Default is cured or
waived in writing in accordance with the terms hereof, (y) no Obligations have
yet been declared due and payable under Section 10.2 and (z) the Agent and the
Canadian Funding Banks have actual knowledge of such cure or waiver, all prior
to the Canadian Funding Banks or the Agent giving notice to the Participating
Lenders of the first Canadian Participation Settlement Date under this
Agreement, then neither the Canadian Funding Banks nor the Agent shall give
notice to the Participating Lenders of a Canadian Participation Settlement Date
based upon such cured or waived Default or Event of Default; and provided,
further, that the Canadian Funding Banks or the Agent, as the case may be, shall
give the Canadian Borrowers not less than one (1) Business Days’ prior notice of
the first Canadian Participation Settlement Date under this Agreement. If on any
Canadian Participation Settlement Date the total principal amount of the
Canadian Revolving Loans (other than Canadian Swingline Loans) made or deemed
made by the Canadian Funding Banks during the period ending on (but excluding)
such Canadian Participation Settlement Date and commencing on (and including)
the immediately preceding Canadian Participation Settlement Date (or the Closing
Date in the case of the period ending on the first Canadian Participation
Settlement Date) (each such period herein called a “Canadian Participation
Settlement Period”) is greater than the principal amount of Canadian Revolving
Loans (other than Canadian Swingline Loans) repaid during such Canadian
Participation Settlement Period to the Canadian Funding Banks, each
Participating Lender shall pay to the Canadian Funding Banks (through the Agent
acting through its Canada branch), no later than 2:00 p.m. (New York time) on
such Canadian Participation Settlement Date, an amount equal to such
Participating Lender’s ratable share of the amount of such excess. If in any
Canadian Participation Settlement Period the outstanding principal amount of the
Canadian Revolving Loans (other than Canadian Swingline Loans) repaid to the
Canadian Funding Banks in such period exceeds the total principal amount of the
Canadian Revolving Loans (other than Canadian Swingline Loans) made or deemed
made by the Canadian Funding Banks during such period, the Canadian Funding
Banks shall pay to each Participating Lender (through the Agent acting through
its Canada branch (or the Canadian Bank on its behalf)) on such Canadian
Participation Settlement Date an amount equal to such Participating Lender’s
ratable share of such excess. In addition, on each Canadian Participation
Settlement Date the Canadian Funding Banks (through the Agent acting through its
Canada branch) shall pay to each Participating Lender, to the extent received
from the Canadian Obligors, such Participating Lender’s ratable share of the
interest paid on the Canadian Revolving Loans (other than Canadian Swingline
Loans) made by the Canadian Funding Banks during the Canadian Participation
Settlement Period ending on such Canadian Participation Settlement Date, such
ratable share to be equal to the percentage which the average daily outstanding
amount of such Participating Lender’s Funded Canadian Loan Participation with
the Canadian Funding Banks for the period for which such interest is paid bears
to the

 

149



--------------------------------------------------------------------------------

average daily amount of the total outstanding principal amount of the Canadian
Revolving Loans (other than Canadian Swingline Loans) made by the Canadian
Funding Banks during such period. Canadian Participation Settlements in respect
of Canadian Revolving Loans shall be made in Cdn. Dollars (or, at the request of
any Participating Lender, the Equivalent Amount in Dollars of any applicable
amount on the day such amount is paid) on the Canadian Participation Settlement
Date for such Canadian Revolving Loans.

(ii) If any Participating Lender fails to pay to the Canadian Funding Banks on
any Canadian Participation Settlement Date the full amount required to be paid
by such Participating Lender to the Canadian Funding Banks on such Canadian
Participation Settlement Date in respect of such Participating Lender’s Canadian
Loan Participation (such Participating Lender’s “Canadian Participation
Settlement Amount”) with the Canadian Funding Banks, the Canadian Funding Banks
shall be entitled to recover such unpaid amount from such Participating Lender,
together with interest thereon (in the same respective currency or currencies as
the relevant Canadian Revolving Loans) at the Canadian Prime Rate for the first
three (3) days from and after the Canadian Participation Settlement Date and
thereafter at the interest rate then applicable to the relevant Canadian
Revolving Loans. Without limiting the Canadian Funding Banks’ rights to recover
from any Participating Lender any unpaid Canadian Participation Settlement
Amount payable by such Participating Lender to the Canadian Funding Banks, the
Canadian Funding Banks and the Agent acting through its Canada branch or
otherwise shall also be entitled to withhold from amounts otherwise payable to
such Participating Lender, and the Agent shall also be entitled to withhold from
amounts otherwise payable to the Lender related to such Participating Lender, an
amount equal to such Participating Lender’s unpaid Canadian Participation
Settlement Amount owing to the Canadian Funding Banks and apply such withheld
amount to the payment of any unpaid Canadian Participation Settlement Amount
owing by such Participating Lender to the Canadian Funding Banks.

(iii) If there occurs any Default under Section 10.1(e), 10.1(f), 10.1(g) or
10.1(h) or any Event of Default, and so long as such Default or Event of Default
continues, each Participating Lender shall also pay to the Canadian Funding
Banks upon demand by the Canadian Funding Banks an amount equal to the
difference between (A) such Participating Lender’s ratable share of interest
accrued and unpaid on the Canadian Revolving Loans (other than Canadian
Swingline Loans) made by the Canadian Funding Banks and (B) interest accrued and
unpaid on such Participating Lender’s Funded Canadian Loan Participation with
the Canadian Funding Banks. Upon such payment, such Participating Lender shall
be entitled to receive from the Canadian Funding Banks, as and when paid by the
Canadian Obligors or recovered from their assets, such Participating Lender’s
ratable share of all payments of interest accrued on the Canadian Revolving
Loans (other than Canadian Swingline Loans) made by the Canadian Funding Banks.
Amounts payable under this paragraph (iii) shall be paid in Cdn. Dollars (or, at
the request of any Participating Lender, the Equivalent Amount in Dollars of
such amounts on the day such amounts are paid hereunder) on the date payment is
required to be made hereunder.

 

150



--------------------------------------------------------------------------------

(iv) If the Canadian Funding Banks are required to make any payment to the Agent
(or the Canadian Bank, in the case of Canadian Swingline Loans) with respect to
any Canadian Swingline Loan (or its participation therein) or any Canadian Agent
Advance (or its participation therein), in each case other than as a Canadian
Revolving Loan being made to any Canadian Borrower, each Participating Lender
shall, upon request of the Canadian Funding Banks, pay to the Canadian Funding
Banks an amount equal to such Participating Lender’s ratable share of such
payment.

(v) Following the first Canadian Participation Settlement Date, the Agent acting
through its Canada branch shall effect a Canadian Participation Settlement on
each subsequent Settlement Date or within one (1) Business Day thereafter.

(c) Obligations Irrevocable. The obligations of each Participating Lender to
purchase from the Canadian Funding Banks a participation in each Canadian
Revolving Loan (other than Canadian Swingline Loans) made by the Canadian
Funding Banks and to make payments to the Canadian Funding Banks with respect to
such participation and to make payments to the Canadian Funding Banks with
respect to Canadian Swingline Loans and Canadian Agent Advances participated in
by the Canadian Funding Banks, in each case as provided herein, shall be
irrevocable and not subject to any qualification or exception whatsoever,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or of any Canadian Revolving Loans, against any Borrower or any
Canadian Guarantor;

(ii) the existence of any claim, setoff, defense or other right which any
Canadian Borrower or any other Borrower or any Guarantor may have at any time in
respect of any Canadian Revolving Loans;

(iii) any application or misapplication of any proceeds of any Canadian
Revolving Loans;

(iv) the surrender or impairment of any security for any Canadian Revolving
Loans;

(v) the occurrence of any Default or Event of Default;

(vi) the commencement or pendency of any events specified Section 10.1(e),
10.1(f), 10.1(g) or 10.1(h) in respect of any Obligor or any other Person; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Section 9 or the occurrence of any of the circumstances set forth in
Section 13.16(b)(iv).

(d) Recovery or Avoidance of Payments. In the event any payment by or on behalf
of any Canadian Borrower or any other Obligor received by the Canadian Funding
Banks or the Agent acting through its Canada branch with respect to any Canadian
Revolving Loan made by the Canadian Funding Banks is thereafter set aside,
avoided or recovered from the Canadian Funding Banks or the Agent in connection
with any receivership, liquidation or

 

151



--------------------------------------------------------------------------------

bankruptcy proceeding, each Participating Lender shall, upon demand by the
Canadian Funding Banks or the Agent, pay to the Canadian Funding Banks (through
the Agent acting through its Canada branch) such Participating Lender’s ratable
share of such amount set aside, avoided or recovered, together with interest at
the rate and in the currency required to be paid by the Canadian Funding Banks
or the Agent upon the amount required to be repaid by it.

(e) Indemnification by Lenders. Each Participating Lender agrees to indemnify
the Canadian Funding Banks (to the extent not reimbursed by the Canadian
Borrowers and without limiting the obligations of the Canadian Borrowers
hereunder or under any other Loan Document) ratably for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including Attorney Costs) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the Canadian
Funding Banks in any way relating to or arising out of any Canadian Revolving
Loans or any participations by the Canadian Funding Banks in any Canadian
Swingline Loans or Canadian Agent Advances or any action taken or omitted by the
Canadian Funding Banks in connection therewith. Without limiting the foregoing,
each Participating Lender agrees to reimburse the Canadian Funding Banks
promptly upon demand for such Participating Lender’s ratable share of any costs
or expenses payable by the Canadian Borrowers to the Canadian Funding Banks in
respect of the Canadian Revolving Loans to the extent that the Canadian Funding
Banks is not promptly reimbursed for such costs and expenses by the Canadian
Borrowers. The agreement contained in this Section 13.17(e) shall survive
payment in full of all Canadian Revolving Loans.

(f) Canadian Loan Participation Fee. In consideration for each Participating
Lender’s participation in the Canadian Revolving Loans (other than Canadian
Swingline Loans) made by the Canadian Funding Banks, the Canadian Funding Banks
agree to pay to the Agent acting through its Canada branch, ratably in
accordance with their respective Canadian Funding Percentages, for the account
of each Participating Lender, as and when the Canadian Funding Banks receive
payment of interest on their Canadian Revolving Loans (other than Canadian
Swingline Loans), a fee (the “Canadian Loan Participation Fee”) at a rate per
annum equal to the Applicable Margin on such Canadian Revolving Loans minus
0.25%, ratably in accordance with the Unfunded Canadian Loan Participation of
such Participating Lender in such Canadian Revolving Loans of the Canadian
Funding Banks. The Canadian Loan Participation Fee in respect of any Unfunded
Canadian Loan Participation in a Canadian Revolving Loan shall be payable to the
Agent acting through its Canada branch in Cdn. Dollars when interest on such
Canadian Revolving Loan is received by the Canadian Funding Banks. If the
Canadian Funding Banks do not receive payment in full of such interest, the
Canadian Loan Participation Fee in respect of the Unfunded Canadian Loan
Participation in such Canadian Revolving Loan shall be reduced proportionately.
Any amounts payable under this Section 13.17(f) by the Agent acting through its
Canada branch to the Participating Lenders shall be paid in Cdn. Dollars or, at
the request of any Participating Lender, the Equivalent Amount in Dollars of
such amounts on the day of payment to such Participating Lender.

(g) Canadian Revolving Loan Commitment Fees. In consideration for each
Participating Lender’s participation in the Canadian Revolving Loans (other than
Canadian Swingline Loans) made by the Canadian Funding Banks, each Canadian
Funding Bank agrees to pay to the Agent acting through its Canada branch for the
account of each Participating Lender,

 

152



--------------------------------------------------------------------------------

as and when the Canadian Funding Banks receive payment of their Pro Rata Share
of the Unused Line Fee in respect of their Canadian Revolving Credit Commitments
pursuant to Section 3.5(c) (each, a “Canadian Revolving Loan Commitment Fee”), a
portion of each such Canadian Revolving Loan Commitment Fee equal to such
Participating Lender’s Pro Rata Share of the amount of such Canadian Revolving
Loan Commitment Fee paid to the Agent for the benefit of the Lenders. Each
payment by the Canadian Funding Banks of a Participating Lender’s share of a
Canadian Revolving Loan Commitment Fee shall be payable to the Agent acting
through its Canada branch (in Dollars) when such Canadian Revolving Loan
Commitment Fee is received by the Canadian Funding Banks. If the Canadian
Funding Banks do not receive payment in full of a Canadian Revolving Loan
Commitment Fee due and owing to the Canadian Funding Banks, the portion of such
Canadian Revolving Loan Commitment Fee payable to such Participating Lender
shall be reduced proportionately. Any amounts payable under this
Section 13.17(g) by the Agent acting through its Canada branch to the
Participating Lenders shall be paid in Dollars.

(h) Canadian Affiliates. Anything contained herein to the contrary
notwithstanding, any Lender may assign to any of its Eligible Canadian
Affiliates that would otherwise qualify as an Eligible Assignee the rights and
obligations of such Lender in respect of Canadian Revolving Loans, and such
Affiliate shall thereupon be deemed to be the “Lender” hereunder in respect of
such Loans, provided that (i) such Lender shall have given notice of such
assignment to the Agent and the Borrowers, and (ii) for purposes of any consents
or other voting rights hereunder, the assignor Lender shall continue to be the
“Lender” with respect thereto.

(i) No Liability of the Obligors. Anything contained herein to the contrary
notwithstanding, in the event a breach by any Lender (including any Canadian
Funding Bank) of its obligations owing to another Lender (including any Canadian
Funding Bank) under this Section 13.17 shall cause any losses of such other
Lender, the Obligors shall not be liable for any of such losses and shall not be
obligated to indemnify such other Lender for any of such losses. This clause
(i) shall not affect any Borrower’s obligations to repay any Loans, any interest
thereon or any other fees under this Agreement, or any other Obligations of any
Obligor not affected by any such breach.

13.18 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into the other Loan Documents, for the
ratable benefit and obligation of the Agent and the Lenders. Each Lender agrees
that any action taken by the Agent or the Required Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Agent or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Loans, applicable Agent Advances,
applicable Swingline Loans, Bank Products (including all Hedge Agreements) and
all interest, fees and expenses hereunder constitute one Debt, secured pari
passu by all of the applicable Collateral, subject to the order of distribution
set forth in Section 4.7.

13.19 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of the
Agent;

 

153



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Obligors and will rely significantly upon the Obligors’ books and records, as
well as on representations of Obligors’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Person preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

13.20 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

13.21 Arrangers; Agent.

(a) Each of the parties to this Agreement acknowledges that, other than any
rights and duties explicitly assigned to the Arrangers under this Agreement, the
Arrangers do not have any obligations hereunder and shall not be responsible or
accountable to any other party hereto for any action or failure to act
hereunder. Without limiting the foregoing, no Arranger shall have or be deemed
to have any fiduciary relationship with any Lender. Each Lender acknowledges
that it has not relied, and will not rely, on the Arrangers in deciding to enter
into this Agreement or in taking or not taking action hereunder.

(b) No Lender identified on the facing page of this Agreement as a “Syndication
Agent” or a “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, no Lender
identified as a “Syndication Agent” or a

 

154



--------------------------------------------------------------------------------

“Co-Documentation Agent” shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

13.22 The Register.

(a) The Agent shall maintain a register (each, a “Register”), which shall
include a master account and a subsidiary account for each applicable Lender and
in which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of each Loan comprising such Borrowing
and any Interest Period applicable thereto, (ii) the effective date and amount
of each Assignment and Acceptance delivered to and accepted by it and the
parties thereto, (iii) the amount of any principal or interest due and payable
or to become due and payable from the applicable Borrowers to each Lender
hereunder or under the notes payable by the applicable Borrowers to such Lender,
and (iv) the amount of any sum received by the Agent from the applicable
Borrowers or any other Obligor and each Lender’s ratable share thereof. Each
Register shall be available for inspection by the applicable Borrowers or any
applicable Lender at the respective offices of the Agent at any reasonable time
and from time to time upon reasonable prior notice. Any failure of the Agent to
record in the applicable Register, or any error in doing so, shall not limit or
otherwise affect the obligation of the applicable Borrowers hereunder (or under
any Loan Document) to pay any amount owing with respect to the Loans or provide
the basis for any claim against the Agent. The Obligations and Letters of Credit
are registered obligations and the right, title and interest of any Lender and
their assignees in and to such Obligations and Letters of Credit as the case may
be, shall be transferable only upon notation of such transfer in the applicable
Register. Solely for purposes of this Section 13.22 and for Tax purposes only,
the Agent shall be the applicable Borrowers’ agent for purposes of maintaining
the applicable Register (but the Agent shall have no liability whatsoever to any
applicable Borrower or any other Person on account of any inaccuracies contained
in the applicable Register). This Section 13.22 shall be construed so that the
Obligations and Letters of Credit are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (and any other relevant or
successor provisions of the Internal Revenue Code or such regulations).

(b) In the event that any Lender sells participations in any Loan, Commitment or
other interest of such Lender hereunder or under any other Loan Document, such
Lender shall maintain a register on which it enters the name of all participants
in the Obligations held by it and the principal amount (and stated interest
thereon) of the portion of the Obligations which is the subject of the
participation (the “Participant Register”). An Obligation may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each note shall expressly so provide). Any participation of such
Obligations may be effected only by the registration of such participation on
the Participant Register. The Participant Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

 

155



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

14.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement hereto, or in any other agreement between or among the
Obligors and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Obligors of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

14.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any Loan Document or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

14.3 Governing Law; Choice of Forum; Service of Process.

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW; PROVIDED, FURTHER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENCE, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING:
(i) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY

 

156



--------------------------------------------------------------------------------

BORROWER, ANY GUARANTOR OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION
THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (ii) EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

(c) SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(d) EACH BORROWER AND EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWERS’ AGENT AT
ITS ADDRESS SET FORTH IN SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE
AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY
LAW.

14.4 WAIVER OF JURY TRIAL. THE OBLIGORS, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
OBLIGORS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

14.5 Survival of Representations and Warranties. All of the Borrowers’ and other
Obligors’ representations and warranties contained in this Agreement and the
other Loan Documents shall survive the execution, delivery, and acceptance
thereof by the parties, notwithstanding any investigation by the Agent or the
Lenders or their respective agents.

 

157



--------------------------------------------------------------------------------

14.6 Other Security and Guarantees. The Agent may, without notice or demand and
without affecting the Borrowers’ or any Obligor’s obligations hereunder, from
time to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Obligations and exchange,
enforce or release such collateral or any part thereof; and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.

14.7 Fees and Expenses. Except for Taxes which shall be solely covered by
Section 5.1 hereunder, the applicable Borrowers agree to pay to the Agent, for
its benefit, on demand, all reasonable and documented, out-of-pocket costs and
expenses that the Agent pays or incurs in connection with the negotiation,
preparation, syndication, consummation, administration, enforcement, and
termination of this Agreement or any of the other Loan Documents, including:
(a) Attorney Costs; (b) reasonable and documented, out-of-pocket costs and
expenses (including reasonable attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (c) documented, out-of-pocket costs and expenses of lien and title
searches and title insurance; (d) documented, out-of-pocket Taxes, fees and
other charges for filing financing statements and continuations and other
actions to perfect, protect, and continue the Agent’s Liens (including
reasonable costs and expenses paid or incurred by the Agent in connection with
the consummation of this Agreement); (e) reasonable sums paid or incurred to pay
any amount or take any action required of the Obligors under the Loan Documents
that the Obligors fail to pay or take; (f) reasonable and documented,
out-of-pocket costs of appraisals (including all Appraisals), inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Obligors’ operations by the Agent plus the
Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $850 per day (or
portion thereof) for each Person employed by the Agent with respect to each
field examination or audit); and (g) reasonable and documented, out-of-pocket
costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining Payment Accounts and lock
boxes, and costs and expenses of preserving and protecting the applicable
Collateral. In addition, the Borrowers agree to pay, during or after the
existence of an Event of Default, (i) on demand to the Agent, for its benefit,
all costs and expenses incurred by the Agent (including Attorney Costs), and
(ii) to the Lenders (other than the applicable Bank), on demand, all reasonable
and actual fees, expenses and disbursements incurred by the applicable Lenders
for one law firm retained by such Lenders (and, in the event of any conflict of
interest among Lenders, one additional law firm for Lenders subject to such
conflict), in each case, paid or incurred to obtain payment of the Obligations,
enforce the Agent’s Liens, sell or otherwise realize upon the applicable
Collateral, and otherwise enforce the provisions of the Loan Documents, or to
defend any claims made or threatened against the Agent or any Lender arising out
of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters). The foregoing shall not be construed
to limit any other provisions of the Loan Documents regarding costs and expenses
to be paid by the Borrowers and other Obligors.

 

158



--------------------------------------------------------------------------------

14.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States and/or Canada
Post mail, first class, certified or registered, with postage prepaid, or (c) in
the case of notice by such a telecommunications device, when properly
transmitted, in each case addressed to the party to be notified as follows:

 

If to the Agent or the U.S. Bank:   Bank of America, N.A.   200 Glastonbury
Boulevard   Glastonbury, CT 06033   MAIL CODE: CT2-545-01-05   Attention:
Cynthia Stannard   Telecopy No.: (860)657-7759

If to the

 

Canadian Bank:

  Bank of America N.A. (acting through its   Canada branch)   200 Front Street
West   Toronto, Ontario M5V 3L2   Attention: Teresa Tsui   Telecopy No.: (416)
349-4282 If to the Borrowers:   United Rentals, Inc.   Five Greenwich Office
Park   Greenwich, Connecticut 06831   Attention: Chief Financial Officer  
Telecopy No.: 203-622-6080   With a copy to   United Rentals, Inc.   Five
Greenwich Office Park   Greenwich, Connecticut 06831   Attention: General
Counsel   Telecopy No.: 203-622-6080   with a copy to   Weil, Gotshal & Manges
LLP   767 5th Avenue   New York City, NY 10153   Weil, Gotshal & Manges LLP  
Fax +1 (212) 310 8007   Attention: Warren Buhle

 

159



--------------------------------------------------------------------------------

If to a Lender:

  To the address of such Lender set forth on   the signature page hereto or on
the   Assignment and Acceptance for such   Lender, as applicable

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

14.9 Waiver of Notices. Unless otherwise expressly provided herein, each Obligor
waives presentment, and notice of demand or dishonor and protest as to any
instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on any Obligor which the
Agent or any applicable Lender may elect to give shall entitle any Obligor to
any or further notice or demand in the same, similar or other circumstances.

14.10 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and assigns
of the parties hereto; provided, however, that no interest herein may be
assigned (except pursuant to a transaction expressly permitted hereunder) by any
Borrower or any Guarantor without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

14.11 Indemnity of the Agent and the Lenders.

(a) The Obligors agree to defend, indemnify and hold all Agent-Related Persons,
each Arranger and each Lender and each of their respective Affiliates, officers,
directors, employees, counsel, representatives, agents and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits
(whether brought by a Borrower or any other Person), costs, charges, expenses
and disbursements (including Attorney Costs and reasonable legal costs and
expenses of the Lenders) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans and the termination,
resignation or replacement of the Agent or replacement of any Lender) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein, or the transactions contemplated hereby, or any action taken or omitted
by any such Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including any
bankruptcy, insolvency or similar proceedings, and any appellate proceeding)
related to or arising out of this Agreement, any other Loan Document, or the
Loans or the use of the proceeds thereof, whether or not any Indemnified Person
is a party thereto (all the foregoing, collectively, the “Indemnified

 

160



--------------------------------------------------------------------------------

Liabilities”); provided, that the Obligors shall have no obligation hereunder to
any Indemnified Person with respect to Indemnified Liabilities to the extent
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnified Person. The agreements in this Section shall survive payment of all
other Obligations.

(b) The Obligors agree to indemnify, defend and hold harmless the Agent and the
Lenders from any loss or liability directly or indirectly arising out of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a Contaminant relating to any Borrower’s, any
Guarantor’s or any of their Subsidiaries’ operations, business or property. This
indemnity will apply whether the Contaminant is on, under or, if attributable to
any Borrower, Guarantor or their Subsidiaries, about a Borrower’s or a
Guarantor’s or their Subsidiary’s property or operations or property leased to a
Borrower or Subsidiary. The indemnity includes but is not limited to Attorneys
Costs and reasonable legal costs and expenses of the Lenders. The indemnity
extends to the Agent and the Lenders, their parents, Affiliates, Subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys
and assigns. This indemnity will survive repayment of all other Obligations.

14.12 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY BORROWER, ANY
GUARANTOR, ANY LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENT OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH BORROWER, EACH GUARANTOR AND EACH
LENDER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

14.13 Final Agreement. This Agreement and the other Loan Documents are intended
by the Obligors, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them. This Agreement supersedes
any and all prior oral or written agreements relating to the subject matter
hereof except for the Fee Letter.

14.14 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, and by the Agent, each Lender and the Obligors in
separate counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement and the other Loan Documents may be executed by
facsimile or other electronic communication and the effectiveness of this
Agreement and the other Loan Documents and signatures thereon shall have the
same force and effect as manually signed originals and shall be binding on all
parties thereto. The Agent may require that any such documents and signatures be
confirmed by a manually-signed original thereof, provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature.

 

161



--------------------------------------------------------------------------------

14.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

14.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Borrower or any Guarantor, any such notice being
waived by each Obligor to the fullest extent permitted by law, to set -off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender or any Affiliate of such Lender to or for the credit or the account of
any Borrower or any Guarantor against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrowers’ Agent and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER OR ANY GUARANTOR HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS.

14.17 Confidentiality.

(a) The Borrowers hereby acknowledge that the Agent and each Lender may, in each
case with the prior written consent of the Borrowers’ Agent (such consent not to
be unreasonably withheld), issue and disseminate to the public general
information describing the credit accommodation entered into pursuant to this
Agreement, including the name and address of the Borrowers and a general
description of the Borrowers’ and the Guarantors’ business and may use the
Borrowers’ and the Guarantors’ name in advertising and other promotional
material.

(b) Each Lender and the Agent severally agrees to keep confidential all
information relating to any Borrower or any of their Subsidiaries and provided
to the Agent or such Lender by or on behalf of the Borrowers or the Guarantors,
under this Agreement or any other Loan Document, except to the extent that such
information (i) was or becomes generally available to the public other than as a
result of disclosure by the Agent or such Lender or any Affiliates thereof, or
(ii) was or becomes available on a nonconfidential basis from a source other
than the Borrowers or the Guarantors other than by breach of this Section 14.17,
provided that such source is not bound by a confidentiality agreement with the
Borrowers or the Guarantors known to the Agent or such Lender; provided,
however, that the Agent and any Lender may disclose such information (in the
case of items (A) through (B) below, except for any routine examination by any
Governmental Authority or regulatory authority, after notice to the Borrowers’
Agent, unless such notice is prohibited by applicable law) (A) at the request or
pursuant to any requirement of any Governmental Authority or regulatory
authority (including any self-regulatory authority) to which the Agent or such
Lender is subject or in connection with an examination of the Agent or such
Lender by any such Governmental Authority or regulatory authority; (B) pursuant
to subpoena or other court process; (C) when required to do so in

 

162



--------------------------------------------------------------------------------

accordance with the provisions of any applicable Requirement of Law; (D) to the
extent reasonably required in connection with any litigation or proceeding
(including, but not limited to, any bankruptcy proceeding) to which the Agent,
any Lender or their respective Affiliates may be party; (E) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (F) to the Agent’s or such Lender’s independent
auditors, accountants, attorneys and other professional advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and shall agree to keep such
information confidential to the same extent required of the Agent and the
Lenders hereunder); (G) to any prospective Participant or Assignee under any
Assignment and Acceptance, actual or potential, provided that such prospective
Participant or Assignee agrees to keep such information confidential to the same
extent required of the Agent and the Lenders hereunder; (H) as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which a Borrower or a Guarantor is party or is deemed party
with the Agent or such Lender; and (I) to its Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and shall agree to keep such information
confidential).

14.18 Conflicts with Other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this Agreement shall govern and control.

14.19 Collateral Matters. Each of the Agent and the Lenders acknowledges and
agrees that, fixture filings have not and will not be made under the provisions
of the UCC, the PPSA or other applicable Requirements of Law in any jurisdiction
both because of the administrative difficulty of determining whether any item of
Rental Equipment is or becomes a fixture and the inability of the Obligors to
provide the relevant information that would be required in order to make such
filings.

14.20 No Fiduciary Relationship. Each Obligor acknowledges and agrees that, in
connection with all aspects of each transaction contemplated by this Agreement,
the Obligors, on the one hand, and Bank, UBS Securities LLC, Wachovia Bank,
National Association, the Arrangers and each of their Affiliates through which
they may be acting (collectively, the “Applicable Entities”), on the other hand,
have an arms-length business relationship that creates no fiduciary duty on the
part of any Applicable Entity, and each Obligor expressly disclaims any
fiduciary relationship.

14.21 Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency (the “Second Currency”),
the rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Agent could purchase in the New York foreign exchange
market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Obligor agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Agent receives payment of any sum so adjudged to be due

 

163



--------------------------------------------------------------------------------

hereunder in the Second Currency, the Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Obligor
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Agent against such loss. The term “rate of exchange” in this
Section 14.21 means the spot rate at which the Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.

14.22 Canadian Lenders. Each Canadian Lender (a) severally represents and
warrants that, as of the date such Lender becomes a party to this Agreement,
unless the Agent shall have otherwise approved, such Lender is (i) a Canadian
Resident or (ii) if it is not a Canadian Resident, it is also not a foreign bank
for purposes of the Bank Act (Canada), and (b) covenants and agrees that at all
material times, unless the Agent shall have otherwise approved, such Lender will
(i) continue to be a Canadian Resident or (ii) if it is not a Canadian Resident,
not be a foreign bank for purposes of the Bank Act (Canada). Each Canadian
Lender shall promptly notify the Borrowers’ Agent in writing upon becoming aware
that it is not in compliance with this Section 14.22.

14.23 U.S. Lenders. Each U.S. Lender (a) severally represents and warrants that,
as of the date such U.S. Lender becomes a party to this Agreement, such Lender
(i) is a United States person for purposes of the Code or (ii) has complied with
the provisions of Section 13.10(a), and (b) covenants and agrees that at all
material times such Lender will (i) continue to be a United States person for
purposes of the Code or (ii) continue to comply will the ongoing requirements of
Section 13.10(a). Each U.S. Lender shall promptly notify the Borrowers’ Agent in
writing upon becoming aware that it is not in compliance with this
Section 14.23.

14.24 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Obligor, which information includes the name and address of each Obligor and
other information that will allow such Lender or the Agent, as applicable, to
identify each Obligor in accordance with the Act. The Borrowers shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” an anti-money
laundering rules and regulations, including the Act.

[Remainder of Page Left Blank]

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

HOLDINGS UNITED RENTALS, INC., as a Guarantor By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BORROWERS UNITED RENTALS (NORTH AMERICA), INC., and as a Guarantor By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer UNITED RENTALS OF
CANADA, INC., and as a Guarantor By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer UNITED RENTALS
ALBERTA HOLDING, LP, and as a Guarantor

By its General Partner, UNITED RENTALS

    (DELAWARE), INC.

By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UNITED RENTALS FINANCING LIMITED PARTNERSHIP, and as a Guarantor By   its
Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC   By:  

/s/ Irene Moshouris

    Name: Irene Moshouris     Title: Vice President-Treasurer UNITED EQUIPMENT
RENTALS GULF, L.P., and as a Guarantor By   its General Partner, UNITED RENTALS
(NORTH AMERICA), INC.   By:  

/s/ Irene Moshouris

    Name: Irene Moshouris     Title: Vice President-Treasurer UNITED RENTALS
GULF, INC., and as a Guarantor   By:  

/s/ Irene Moshouris

    Name: Irene Moshouris     Title: Vice President-Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UNITED RENTALS NORTHWEST, INC., and as a Guarantor By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

 

UNITED RENTALS SOUTHEAST, L.P., and as a Guarantor

By its General Partner, UNITED RENTALS (NORTH AMERICA), INC.

By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

 

UNITED RENTALS SOUTHEAST, INC., and as a Guarantor By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

GUARANTORS UNITED RENTALS (DELAWARE), INC. By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer UNITED RENTALS OF
NOVA SCOTIA (NO. 1), ULC By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer UNITED RENTALS OF
NOVA SCOTIA (NO. 2), ULC By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

UR CANADIAN FINANCING PARTNERSHIP

By its Managing Partner, UNITED RENTALS
FINANCING LIMITED PARTNERSHIP

By its Managing Partner, UNITED RENTALS OF
NOVA SCOTIA (NO. 1), ULC

By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer UNITED RENTALS
SOUTHEAST HOLDING LLC

By its Managing Member, UNITED RENTALS
(NORTH AMERICA), INC.

By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer WYNNE SYSTEMS,
INC. By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

INFOMANAGER, INC. By:  

/s/ Irene Moshouris

  Name:   Irene Moshouris   Title:   Vice President-Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDERS BANK OF AMERICA, N.A., as a Lender, Agent, U.S. Swingline Lender and
Letter of Credit Issuer By:  

/s/ CYNTHIA G. STANNARD

  Name:   CYNTHIA G. STANNARD   Title:   SR. VICE PRESIDENT

 

Address:   c/o Bank of America Business   Capital   200 Glastonbury Boulevard  
Glastonbury, CT 06033   Mail Code CT2-545-01-05 Attn:   Cynthia Stannard
Telecopy No.:   (860) 657-7759

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Lender, Canadian
Swingline Lender and Canadian Funding Bank By:  

 

  Name:   Title:

 

Address:   200 Front Street West   Suite 2700   Toronto, ON M5V 3L2   Canada
Attn:   Teresa Tsui Telecopy No.:   (416) 349-4282

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

LENDERS BANK OF AMERICA, N.A., as a Lender, Agent, U.S. Swingline Lender and
Letter of Credit Issuer By:  

 

  Name:   Title:

 

Address:   c/o Bank of America Business   Capital   200 Glastonbury Boulevard  
Glastonbury, CT 06033   Mail Code CT2-545-01-05 Attn:   Cynthia Stannard
Telecopy No.:   (860) 657-7759

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Lender, Canadian
Swingline Lender and Canadian Funding Bank By:  

/s/ Medina Sales de Andrade

  Name:   Medina Sales de Andrade   Title:   Vice President

 

Address:   200 Front Street West   Suite 2700   Toronto, ON M5V 3L2   Canada
Attn:   Teresa Tsui Telecopy No.:   (416) 349-4282

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ David B. Julie

  Name:   David B. Julie   Title:   Associate Director By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director

 

Address:   677 Washington Boulevard   Stamford, CT 06901 Attn:   Heidi
Benalcazar Telecopy No.:   (203) 719-3888

 

UBS AG CANADA BRANCH, as a Lender and Canadian Funding Bank By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Address:   161 Bay Street, Brookfield Place   Suite 4100   Toronto, Ontario M5J
2S1 Attn:   Amy Fung Telecopy No.:   (416) 350-4860

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

Address:   677 Washington Boulevard   Stamford, CT 06901 Attn:   Heidi
Benalcazar Telecopy No.:   (203) 719-3888

 

UBS AG CANADA BRANCH, as a Lender and Canadian Funding Bank

By:  

/s/ Amy Fung

  Name:   Amy Fung   Title:   Director By:  

/s/ Stephen Gerry

  Name:   Stephen Gerry   Title:   Director

 

Address:   161 Bay Street, Brookfield Place   Suite 4100   Toronto, Ontario M5J
2S1 Attn:   Amy Fung Telecopy No.:   (416) 350-4860

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Robert H. Milhorat

  Name:   Robert H. Milhorat   Title:   Director

 

Address:   c/o Wachovia Capital Finance   1133 Avenue of the Americas, 30th  
Floor   New York, NY 10036 Attn:   Robert H. Milhorat Telecopy No.:   (212)
545-4555

 

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as a Lender and Canadian Funding
Bank

By:  

/s/ Raymond Eghobamien

  Name:   Raymond Eghobamien   Title:   Vice President     Wachovia Capital
Finance Corporation (Canada)

 

Address:   141 Adelaide Street West   Suite 1500   Toronto, Ontario M5H 3L5
Attn:   Niall Hamilton Telecopy No.:   (416) 364-8165

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Foothill, LLC as Lender By:  

/s/ Dennis King

Name:   Dennis King Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Foothill Canada ULC, as Canadian Lender By:  

/s/ Dennis King

Name:   Dennis King Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ann E. Sutton

Name:   Ann E. Sutton Title:   Associate Director

 

Address:   200 Park Avenue   New York, NY 10166 Attention:   Ann E. Sutton
Telecopy:   (212) 412-7600

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ Brian Allen

Name:   Brian Allen Title:   Industry Head

 

Address:   The Bank of Nova Scotia   One Liberty Plaza   New York, NY 10006
Attention:   Nironjan Roy   New York Corporate Loans Telecopy:   (212) 225-5709

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ Stephen H. Corey

  Stephen H. Corey   Associate Director

 

Address:   The Bank of Nova Scotia   GWS – Loan Operations   720 King Street
West, 2nd Floor   Toronto, Ontario M5V 2T3 Attention:   Savina Rampat   Manager,
London and TCL Telecopy:   (416) 866-5991

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Lloyds TSB Commercial Finance Limited as a Lender By:  

/s/ IRENE DORAN

Name:   IRENE DORAN Title:   Associate Director

 

Address:

 

Lloyds TSB Commercial Finance LTD

1251 Avenue of the Americas

39th Floor

New York, NY 10020

 

Attention:

 

Telecopy:

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ William C. Beddingfield

  Name: William C. Beddingfield   Title: Managing Director

 

Address:   200 Galleria Parkway, Suite 950   Atlanta, GA 30339   Attn: Janice
Whalen   Telecopy No.: 770-951-1005

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA) INC., as a Lender   By:  

/s/ Edward Chonko

    Name:   Edward Chonko      Title:   Vice President

 

      Address:   452 Fifth Avenue, 4th Floor     New York, NY 10018  
    Attention:   Michael Mondazzi       Fax: (212) 525 2520

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[Calyon New York Branch], as a Lender By:  

/s/ Brian Myers

Name:   Brian Myers Title:   Managing Director By:  

/s/ David Cagle

Name:   David Cagle Title:   Managing Director

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Matthew Leighton

Name:   Matthew Leighton Title:   Vice President

 

Address:   7 New England Executive Park   10Th Floor   Burlington, MA 01803
Attention:   Matthew Leighton Telecopy:   781 229-5663

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

RBS Business Capital, a division of RBS Asset Finance, Inc., as a Lender By:  

/s/ J. Brad Mascott

Name:   J. Brad Mascott Title:   Senior Vice President

 

    Address:   RBS Business Capital   Exchange Place, 53 State Street   Mail
Stop: MBS940   Boston, MA 02109

 

      Attention:   J. Brad Mascott       Telecopy:   617-227-7995

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

The Bank of New York, as a Lender By:  

/s/ Kenneth P. Sneider, Jr.

Name:   Kenneth P. Sneider, Jr. Title:   Vice President Address: One Wall
Street, 19th Floor New York, New York 10286 Attention: Kenneth P. Sneider, Jr.
Telecopy: (212) 635-1483

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Christine Ferrise

Name:   Christine Ferrise Title:   Senior Vice President

 

Address:   599 Lexington Avenue, 45th Flr   New York, NY 10022 Attention:  
Louis McKinley Telecopy:   212-935-7458

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Suntrust Bank, as a Lender By:  

/s/ Kevin Harrison

Name:   Kevin Harrison Title:  

Group Portfolio Manager

Asset Based Lending

 

Address:   303 Peachtree Street   2nd Floor   Atlanta, GA 30308 Attention:  
Asset Based Lending Telecopy:   404-588-7061

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

CIT Bank, as a Lender By:  

/s/ George Janes

Name:   George Janes Title:   Chief Credit Officer

 

        Address:   11 West 42nd Street   13th Floor   NY, NY 10036
        Attention:   Michael Aliberto         Telecopy:   (212) 461-7757

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

CIT FINANCIAL LTD., as a Canadian Lender By:  

/s/ Richard Kinlough

Name:   Richard Kinlough Title:   Managing Director

 

        Address:   11 West 42nd Street   13th Floor   NY, NY 10036
        Attention:   Michael Aliberto         Telecopy:   (212) 461-7757

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

Siemens Financial Services, Inc., as a Lender By:  

/s/ Jim Fuller

Name:   Jim Fuller Title:   Vice President – Co-Head By:  

/s/ Matthias Grossmann

Name:   Matthias Grossmann Title:   Senior Vice President

 

Address:   170 Wood Avenue South   Iselin, New Jersey 08830 Attention:   Jim
Tregillies - VP Telecopy:   732-590-6648

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Allied Irish Banks, p.l.c. as a Lender By:  

/s/ Eanna Mulkere

Name:   Eanna Mulkere Title:   Assistant Vice President

By:  

/s/ Mia Bolin

Name:   Mia Bolin Title:   Assistant Vice President

Address:   601 South Figueroa Street,   Suite 4650   Los Angeles, CA 90017

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

PNC Bank, National Association, as a Lender By:  

/s/ Steven Janson

Name:   Steven Janson Title:   Vice President

4720 Piedmont Row Drive Suite 300 Charlotte, NC 28210 Attention:   Alex Council,
VP Relationship Manager Telecopy:   Tel 704 551 8503   Fax: 704 643 7918

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

DZ BANK AG, as a Lender Deutsche Zentral-Genossenschaftsbank Frankfurt am Main
New York Branch By:  

/s/ Paul Fitzpatrick

Name:   Paul Fitzpatrick Title:   Vice President

By:  

/s/ Norah McCann

Name:   Norah McCann Title:   Senior Vice President

Address: 609 Fifth Avenue

New York, NY 10019

Attention: Oliver Hildenbrand

Telecopy: 212 745 1422

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP. as a Lender By:  

/s/ Paul Dellova

Name:   Paul Dellova Title:   Senior Vice President

 

Address: 404 5th Avenue, 3rd Floor, NY, NY 10018 Attention Paul Dellova
Telecopy: 917-351-0341

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Bank of the West, as a Lender By:  

/s/ Sylvia Ponce

Name:   Sylvia Ponce Title:   AVP

 

Address:   300 South Grand Avenue   Los Angeles, CA 90071 Phone:   (213)
972-0615 Fax:   (213) 972-0618 Attention:   Sidney Jordan. VP & Manager Address:
  300 South Grand Avenue   Los Angeles, CA 90071 Phone:   (213) 972-0625 Fax:  
(213) 972-0618

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By:  

/s/ Julita Tyszewicz

Name:   Julita Tyszewicz Title:   Attorney-in-fact By:  

 

Name:   Dustin Craven Title:   Attorney-in-fact

Address: 30th Floor, South Tower

Royal Bank Plaza

200 Bay Street

Toronto, Ontario M5J 2J5

and

One Liberty Plaza, 3rd Floor

165 Broadway

New York, New York 10006

Attention: Portfolio Manager

Telecopy: 416-974-0716

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By:  

 

Name:   Title:   By:  

/s/ Dustin Craven

Name:   Dustin Craven Title:   Attorney-in-fact

Address: 30th Floor, South Tower

Royal Bank Plaza

200 Bay Street

Toronto, Ontario M5J 2J5

and

One Liberty Plaza, 3rd Floor

165 Broadway

New York, New York 10006

Attention: Portfolio Manager

Telecopy: 416-974-0716

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

State Bank of India, as a Lender By:  

/s/ Prabodh Parikh

Name:   Prabodh Parikh Title:   Vice President & Head (Credit)

Address: 460, Park Avenue

2nd Floor

New York

N.Y 10022

Attention: Manoharan Kannan

 

Telecopy: Lakshmi R Srinivas

 

FAX: 212-521-3362

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENTS

 

Lender   U.S. Revolving Credit Commitment     Canadian Revolving Credit
Commitment

Bank of America, N.A.

Bank of America (acting through its Canada Branch)*

  $ 160,000,000     $ 0

UBS Loan Finance LLC

UBS AG Canada Branch*

  $ 135,000,000     $ 0

Wachovia Bank, National Association

Wachovia Capital Finance Corporation (Canada)*

  $ 125,000,000     $ 0                        

Wells Fargo Foothill, LLC

Wells Fargo Foothill Canada ULC*

  $ 100,000,000     $ 0

Barclays Bank PLC*

  $ 75,000,000     $ 0

Bank of Nova Scotia*

  $ 60,000,000     $ 0

Lloyds TSB Commercial Finance Limited

  $ 50,000,000     $ 0

ING Capital, LLC*

  $ 50,000,000     $ 0

HSBC Business Credit (USA) Inc.

  $ 50,000,000     $ 0

Calyon New York Branch*

  $ 50,000,000     $ 0

TD Bank, N.A.*

  $ 40,000,000     $ 0

RBS Asset Finance, Inc.

  $ 40,000,000     $ 0

Bank of New York

  $ 35,000,000     $ 0

Regions Bank*

  $ 35,000,000     $ 0

SunTrust Bank*

  $ 35,000,000     $ 0

CIT Bank

CIT Financial Limited*

  $ 35,000,000     $ 0

Siemens Financial Services, Inc.*

  $ 30,000,000     $ 0

Allied Irish Banks, p.l.c.

  $ 25,000,000     $ 0

PNC Bank, National Association*

  $ 25,000,000     $ 0

DZ Bank AG

Deutsche Zentral-Genossenschaftsbank

Frankfurt am main*

  $ 25,000,000     $ 0

Capital One Leverage Finance Corp.

  $ 25,000,000     $ 0

Bank of the West*

  $ 15,000,000     $ 0

Royal Bank of Canada*

  $ 15,000,000     $ 0

State Bank of India*

  $ 15,000,000     $ 0                        

Total

  $ 1,250,000,000     $ 0

 

* Unless otherwise agreed between any such Lender and the Agent, Lenders marked
with an asterisk * above shall be Canadian Lenders with Canadian Revolving
Credit Commitments in ratable amounts in accordance with their U.S. Revolving
Credit Commitments (and in the case of any Canadian Funding Bank, taking into
account any additional amount subject to Canadian Loan Participations)

 



--------------------------------------------------------------------------------

SCHEDULE 1.2

U.S SUBSIDIARY BORROWERS

United Equipment Rentals Gulf, L.P.

United Rentals Financing Limited Partnership

United Rentals Gulf, Inc.

United Rentals (North America), Inc.

United Rentals Northwest, Inc.

United Rentals Southeast, Inc.

United Rentals Southeast, L.P.

 



--------------------------------------------------------------------------------

SCHEDULE 1.3

IMMATERIAL SUBSIDIARIES

Provisto, S.de R.L. de C.V.

United Rentals Highway Technologies Gulf, Inc.

United Rentals Trust I

 



--------------------------------------------------------------------------------

SCHEDULE 1.4

RECEIVABLES ENTITIES

United Rentals Receivables LLC II

 



--------------------------------------------------------------------------------

SCHEDULE 7.4

PRIOR NAMES AND TRANSACTIONS

Corporate/Fictitious Names

 

Grantor    Names Used in Connection with its business1 United Rentals, Inc.   
United Rental      United Rental, Inc      United Rentals      United Rentals,
Inc      United Rentals North America, Inc      United Rentals North      United
Rentals of North America      United Rentals NA      United Rentals No Amrc     
United Rentals No Amer      United Rentals N America, Inc      United Rentals
North Ameri Inc      United Rentals Northwest Inc      United Rentals Inc
(Northwest)      United Rentals NW Inc      Un’td Rent’l NW/ United Rentals     
United Rentals NW      United Rentals Northwest      United Rental Northwest  
   United Rentals NW Inc/ United Rntl      United Rentals Service Inc     
United Rentals Trench Safety      United Rentals Shared Services      United
Rentals Aerial Equipment      United Rentals Trench Safety      United Rentals
Pump & Power      Rental Equipment      Highway Safety      United Rental-Retail
Sales     

Trench Safety Equipment

 

United Rentals (North America), Inc.    United Rental      United Rental, Inc  
   United Rentals      United Rentals, Inc      United Rentals North America,
Inc      United Rentals North      United Rentals of North America      United
Rentals NA

 

1

These names have appeared on business licenses and other applications filed by
the various entities.



--------------------------------------------------------------------------------

Grantor   Names Used in Connection with its business1     United Rentals No Amrc
    United Rentals No Amer     United Rentals N America, Inc     United Rentals
North Ameri Inc     United Rentals Northwest Inc     United Rentals Inc
(Northwest)     United Rentals NW Inc     Un’td Rent’l NW/ United Rentals    
United Rentals NW     United Rentals Northwest     United Rental Northwest    
United Rentals NW Inc/ United Rntl     United Rentals Service Inc     United
Rentals Trench Safety     United Rentals Shared Services     United Rentals
Aerial Equipment     United Rentals Trench Safety     United Rentals Pump &
Power     Rental Equipment     Highway Safety     United Rental-Retail Sales    
Trench Safety Equipment    

United Rentals Southeast LP

 

United Rentals Northwest, Inc.   United Rental     United Rental, Inc     United
Rentals     United Rentals, Inc     United Rentals North America, Inc     United
Rentals North     United Rentals of North America     United Rentals NA    
United Rentals No Amrc     United Rentals No Amer     United Rentals N America,
Inc     United Rentals North Ameri Inc     United Rentals Northwest Inc    
United Rentals Inc (Northwest)     United Rentals NW Inc     Un’td Rent’l NW/
United Rentals     United Rentals NW     United Rentals Northwest     United
Rental Northwest     United Rentals NW Inc/ United Rntl     United Rentals
Service Inc     United Rentals Trench Safety     United Rentals Shared Services
    United Rentals Aerial Equipment     United Rentals Trench Safety



--------------------------------------------------------------------------------

Grantor   Names Used in Connection with its business1     United Rentals Pump &
Power     Rental Equipment     Highway Safety     United Rental-Retail Sales    
Trench Safety Equipment



--------------------------------------------------------------------------------

Mergers/Consolidations/Acquisitions

 

Obligor   

Person from which assets/stock

were acquired

   Acquisition
Date    Acquired United Rentals (North America), Inc.    High Reach Equipment
Services, LLC    02/07/07    Asset United Rentals (North America), Inc.   
Carter Rental    06/28/06    Asset United Rentals (North America), Inc.   
Johnson’s Handy Rent All, Inc., Mid-Hudson Contractors Supply Corp. & Avila LLC
   03/24/06    Asset United Rentals (North America), Inc.    Sandvick Equipment
& Supply Company    12/15/05    Asset United Rentals (North America), Inc.   
InfoManager, Inc./InfoManager Oy    11/16/04    Stock United Rentals (North
America), Inc.    Cowin Equipment Company, Inc.    03/21/03    Asset United
Rentals (North America), Inc.    National Equipment Services, Inc. & NES
Companies, L.P.    06/30/02    Asset United Rentals Northwest, Inc.    HSS
RentX, Inc.    06/14/05    Asset United Rentals of Canada, Inc.    Atlantic
Rentals Ltd. (& sub Wheeltrac Equipment Ltd.)         Stock              [Merged
into United Rentals of Canada, Inc.]    10/01/04      United Rentals of Canada,
Inc.    Skyreach Equipment Ltd. (843504 Alberta Ltd.) & sub. K & W Equipment
Inc. (purchase from creditors/bankruptcy)    02/20/04    Stock             
[Merged into United Rentals of Canada, Inc.]          



--------------------------------------------------------------------------------

SCHEDULE 7.5

SUBSIDIARIES

 

NAME OF COMPANY   RELATIONSHIP TO HOLDINGS United Rentals (North America), Inc.
  Wholly-owned Subsidiary United Rentals Trust I   Wholly-owned Subsidiary
United Rentals Gulf, Inc.   Wholly-owned Subsidiary United Rentals Northwest,
Inc.   Wholly-owned Subsidiary Wynne Systems, Inc.   Wholly-owned Subsidiary
United Rentals Receivables LLC II   Wholly-owned Subsidiary United Rentals
(Delaware), Inc.   Wholly-owned Subsidiary Provisto, S. de R.L. de C.V.  
Wholly-owned Subsidiary United Rentals, S. de R.L. de C.V.   Wholly-owned
Subsidiary United Rentals of Nova Scotia (No.1), ULC   Wholly-owned Subsidiary
United Rentals of Nova Scotia (No.2), ULC   Wholly-owned Subsidiary United
Rentals Financing Limited Partnership   Wholly-owned Subsidiary UR Canadian
Financing Limited Partnership   Wholly-owned Subsidiary United Equipment Rentals
Gulf, L.P.   Wholly-owned Subsidiary United Rentals of Canada, Inc.  
Wholly-owned Subsidiary United Rentals Alberta Holding, L.P.   Wholly-owned
Subsidiary United Rentals Luxembourg S.a.r.l.   Wholly-owned Subsidiary United
Rentals Highway Technologies Gulf, Inc.   Wholly-owned Subsidiary United Rentals
Southeast, Inc.   Wholly-owned Subsidiary United Rentals Southeast Holding LLC  
Wholly-owned Subsidiary United Rentals Southeast, L.P.   Wholly-owned Subsidiary
InfoManager, Inc.   Wholly-owned Subsidiary



--------------------------------------------------------------------------------

SCHEDULE 7.7

CAPITALIZATION

Issued and Outstanding Stock

 

Issuer    Certificate No.    No. of Shares    Owner    Issued    Outstanding
InfoManager, Inc.    2    625,000    United Rentals (North America), Inc.   
625,000    625,000 United Rentals of Canada, Inc.    C-1    69,550,148    United
Equipment Rentals Gulf L.P.    122,000,228    122,000,228    C-2    37,450,080
            C-3    9,750,000             C-4    5,250,000          United
Rentals (Delaware), Inc.    1    100 (common stock)    United Rentals Gulf, Inc.
   100    100 United Rentals (Delaware), Inc.    None    30,000 (preferred
stock)    United Rentals (North America), Inc.    30,000    30,000 United
Rentals Gulf, Inc.    1    1,000    United Rentals (North America), Inc.   
1,000    1,000 United Rentals Highway Technologies, Gulf, Inc.    1    1,000   
United Rentals (North America), Inc.    1,000    1,000 United Rentals Luxembourg
S.a.r.l.    Certificate 2    200    United Rentals (Delaware), Inc. is the
holder of legal title to the 200 shares in the capital of United Rentals
Luxembourg S.a.r.l., however it is holding these shares as beneficial owner in
   200    200



--------------------------------------------------------------------------------

               its capacity as general partner of United Rentals Alberta
Holding, L.P.           United Rentals (North America), Inc.    2    1,000   
United Rentals, Inc.    1,000    1,000 United Rentals Northwest, Inc.    1   
484    United Rentals (North America), Inc.    484    484 United Rentals of Nova
Scotia (No. 1), ULC    Certificate 5    87,043    United Rentals    6,978,796   
6,978,796    Certificate 6    5,386,243    (Delaware), Inc.               
Certificate 7    1,505,510               

United Rentals of Nova

Scotia (No. 2), ULC

   Certificate 4    1,000    United Rentals    1,000    1,000             
(Delaware), Inc.           United Rentals Southeast, Inc.    1    1,000   
United Rentals (North America), Inc.    1,000    1,000 Wynne Systems, Inc.    6
   1,000    United Rentals (North America), Inc.    1,000    1,000

 



--------------------------------------------------------------------------------

Partnership/Membership Interests

 

Name of Company   Interest

United Equipment Rentals Gulf, L.P.

 

United Rentals Gulf, Inc. is 99%

Limited Partner

United Rentals (North America), Inc. is 1%

General Partner

United Rentals Financing Limited Partnership

 

Was not unitized or certificated. The percentage breakdown of

ownership is as follows:

United Rentals Nova Scotia (No. 1), ULC - 96.807% interest in URFLP

United Rentals Nova Scotia (No. 2), ULC - 3.193% interest in URFLP

United Rentals Southeast Holdings, LLC

 

(United Rentals Southeast, Inc. is 99% Non-Managing Member,

United Rentals (North America), Inc. is 1% Managing Member)

United Rentals Southeast, L.P.

 

United Rentals Southeast Holding LLC is 99%

Limited Partner

United Rentals (North America), Inc. is 1%

General Partner

United Rentals Alberta Holdings, L.P.

 

United Equipment Rentals Gulf, L.P. is 99.99 %

Limited Partner (Share Nos. 4 & 5 ; 76,422,065 units)

United Rentals (Delaware), Inc. is 0.01%

General Partner (Share Nos. 2 & 3; 7,644 units)

UR Canadian Financing Partnership

 

United Rentals Financing Limited Partnership 99% (certificate nos.

17, 18 and 19; total units: 15,828,268), and United Rentals Nova

Scotia (No.2), ULC 1% (certificate no.20 total units: 16,223)

[Note: Cert No. 17 - 10,163,992 units; Cert No. 18- 5,518,267

units; Cert No. 19 - 146,009 units]

United Rentals Receivables LLC II

 

(United Rentals (North America), Inc. is the sole member and United

Rentals, Inc. is the manager)

Other Equity Interests

United Rentals Trust I has issued 185,567 Common securities to United Rentals,
Inc. and 6,000,000 Preferred Securities to other purchasers

Equity Interests in Provisto S. de R.L. de C.V., United Rentals S. de R.L. de
C.V., Hickman Rent-Alls (1999) Ltd.



--------------------------------------------------------------------------------

SCHEDULE 7.10

REAL ESTATE; LEASES

Leased Real Property

 

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

1633 - Scottsdale, AZ 9977 N. 90th Street

  AZ       USA       Office        United Rentals, Inc.

1279 - Irvine, CA 2301 Dupont Drive

  CA       USA       Office        United Rentals, Inc.

1315 - Irvine, CA, 19800 MacArthur Boulevard

  CA       USA       Office        United Rentals, Inc.

1344 - Sacramento, CA, 3841 North Freeway Blvd.

  CA       USA       Office        United Rentals Northwest, Inc.

1379 - Modesto, CA, 450 Glass Lane

  CA       USA       Office        United Rentals, Inc.

1448 - Pleasant Hill, CA 3478 Buskirk Avenue

  CA       USA       Office        United Rentals, Inc.

208 - Dublin, CA 11875 Dublin Blvd

  CA       USA       Office        United Rentals Northwest, Inc.

1413 - Englewood, CO, 9785 S. Maroon Cir.

  CO       USA       Office        United Rentals, Inc.

931 - Colorado Springs, CO Two N. Cascade

  CO       USA       Office        United Rentals, Inc.

1303 - Greenwich, CT Bldg 5, 2nd, 3rd & 4th Floors

  CT       USA       Office        United Rentals, Inc.

656 - Shelton, CT One Research Dr.

  CT       USA       Office        United Rentals, Inc.

1591 - Temple Terrace, FL 100 Tampa Oaks Blvd., Ste. 350

  FL       USA       Office        United Rentals, Inc.

982 - Boise, ID 2995 North Cole Road

  ID       USA       Office        Sundance Investments Limited Partnership

1518 - Indianapolis, IN 8777 Purdue Road, Ste. 200

  IN       USA       Office        United Rentals, Inc.

1114 - Glen Burnie, MD 802 Cromwell Park Drive

  MD       USA       Office        United Rentals (North America), Inc.

294 - Crofton, MD- 2138 Espey Court

  MD       USA       Office        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1500 - Carson City, NV 896 W. Nye Lane #202   NV       USA
      Office        United Rentals Northwest, Inc. 1340 - Hampton, NH 6 Merrill
Industrial Dr., Unit 12   NH       USA       Office        United Rentals (North
America), Inc. 1444 - Charlotte, NC 6125 Lakeview Road, Ste. 300   NC       USA
      Office        United Rentals, Inc. 1479 - Charlotte, NC 6125 Lakeview Rd
#200   NC       USA       Office        United Rentals, Inc. 1232 - Kitchener,
ON 36 Centennial Road   ON       CAN       Office        United Rentals of
Canada, Inc. 1506 - Medford, OR 1150 Knutston Ave, Suite 8   OR       USA      
Office        United Rentals Northwest, Inc. 1142 - Dorval, QC 2900 Rue Andre  
QC       CAN       Office        United Rentals of Canada, Inc. 540 - Sugar
Land, TX - 525 Julie Rivers Dr.   TX       USA       Office        United
Rentals, Inc. 1642 - Vancouver, WA 1498 S.E. Tech Center Pl   WA       USA      
Office        United Rentals, Inc. 1658 - Fort McMurray, AB T9H 310-8129 Fraser
Ave   AB       CAN       Other        United Rentals Northwest, Inc. 722 -
Langley, BC 20132 Logan Ave.   BC       CAN       Other        United Rentals of
Canada, Inc. 937 - Fairfield, CT 138 Thorpe St.   CT       USA       Other    
   United Rentals (North America), Inc. 1649 - Temple Terrace, FL 100 Tampa Oaks
(Generator)   FL       USA       Other        United Rentals, Inc. 558 - Boston,
MA 903-909 Massachusetts Ave.   MA       USA       Other        United Rentals
(North America), Inc. 1205 - Ottawa, ON 2644 Sheffield Road   ON       CAN      
Other        United Rentals of Canada, Inc. 910 - Laredo, TX 4300 San Dario   TX
      USA       Other        United Equipment Rentals Gulf, L.P. 1319 - Darien,
CT 366 Boston Post Rd. - Pkg. Spaces   CT       USA       Parking        United
Rentals (North America), Inc. 1513 - Acworth, GA James Road (Parking Lot)   GA  
    USA       Parking        United Rentals Southeast, L.P. 1412 - West
Yarmouth, MA 554 Higgins Crowell Road   MA       USA       Parking        United
Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 613 - Bessemer, AL 6298 Park South Dr.   AL       USA      
Storage Lot        United Rentals (North America), Inc. 822 - Dothan, AL Storage
Lot   AL       USA       Storage Lot        United Rentals (North America), Inc.
1511 - Prescott, AZ 3251 Tower Road (Yard)   AZ       USA       Storage Lot    
   United Rentals Northwest, Inc. 1229 - Surrey, BC 68 Avenue   BC       CAN    
  Storage Lot        United Rentals of Canada, Inc. 850 - Victoria, BC 3720
Tennyson Avenue   BC       CAN       Storage Lot        United Rentals of
Canada, Inc. 1299 - Sacramento, CA 6201 Elvas Avenue   CA       USA      
Storage Lot        United Rentals, Inc. 130 - Burbank, CA - 231 W. Orange Grove
  CA       USA       Storage Lot        United Rentals Northwest, Inc. 1318 -
Modesto, CA, 1400 Coldwell Avenue   CA       USA       Storage Lot        United
Rentals Northwest, Inc. 1369 - Bakersfield, CA Rosedale Hwy [Storage Lot]   CA  
    USA       Storage Lot        United Rentals Northwest, Inc. 144 - Fontana,
CA 39 & 40 Valley Blvd.   CA       USA       Storage Lot        United Rentals
Northwest, Inc. 156 - Gilroy, CA - 6380 Chestnut St.   CA       USA      
Storage Lot        United Rentals Northwest, Inc. 204 - San Jose, CA - 226
McEvoy Street   CA       USA       Storage Lot        United Rentals Northwest,
Inc. 249 - Antioch, CA 1205 Sunset Dr   CA       USA       Storage Lot       
United Rentals Northwest, Inc. 281 - Fresno, CA 4121 E Belmont - additional
space   CA       USA       Storage Lot        United Rentals Northwest, Inc. 331
- Fresno, CA 4433 E. Effie   CA       USA       Storage Lot        United
Rentals Northwest, Inc. 504 - Modesto, CA 1331 Coldwell [Storage Lot]   CA      
USA       Storage Lot        United Rentals Northwest, Inc. 522 - Sacramento,
CA, 5959 Elvas Avenue   CA       USA       Storage Lot        United Rentals
Northwest, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 523 - Ventura, CA, 1577 Arundell   CA       USA      
Storage Lot        URNW - United Rentals Northwest, Inc. 661 - Sacramento, CA
6001 Elvas Ave.   CA       USA       Storage Lot        United Rentals
Northwest, Inc. 766 - Modesto, CA 5537 McHenry Rd.   CA       USA       Storage
Lot        United Rentals Northwest, Inc. 767 - Modesto, CA 5700 Meyer Dr.   CA
      USA       Storage Lot        United Rentals Northwest, Inc. 808 -
Fullerton, CA 2304 E. Orangethorpe Ave.   CA       USA       Storage Lot       
United Rentals Northwest, Inc. 905 - Merced, CA 1266 W. 16th Street   CA      
USA       Storage Lot        United Rentals Northwest, Inc. 99 - Carmichael, CA,
7436 Fair Oaks Blvd.   CA       USA       Storage Lot        United Rentals
Northwest, Inc. 1023 - Manchester, CT 170 Colonial Rd. (Storage Lot)   CT      
USA       Storage Lot        United Rentals (North America), Inc. 27 - Groton,
CT State Route 184   CT       USA       Storage Lot        United Rentals (North
America), Inc. 738 - Manchester, CT Adjacent Lot   CT       USA       Storage
Lot        United Rentals (North America), Inc. 1313 - Lauderhill, FL NW 15th
St. (Storage Lot)   FL       USA       Storage Lot        United Rentals (North
America), Inc. 1324 - Ft. Myers, FL 12740 Metro Pkwy (Storage Lot)   FL      
USA       Storage Lot        United Rentals (North America), Inc. 550 - Tampa,
FL 5717 Adamo Drive   FL       USA       Storage Lot        United Rentals
(North America), Inc. 1547 - Cartersville, GA Covered Bridge Rd. [Laydown Yard]
  GA       USA       Storage Lot        United Rentals Southeast, L.P. 521 -
Columbus, GA, 4600 Miller Rd.   GA       USA       Storage Lot        United
Rentals Southeast, L.P. 887 - Macon, GA 5040 Mercer Drive   GA       USA      
Storage Lot        United Rentals Southeast, L.P. 1364 - Cedar Rapids, IA 16th
Ave. S.W. Storage Lot   IA       USA       Storage Lot        United Rentals
(North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 746 - Shreveport, LA 2640 Linwood(Brandon)   LA       USA  
    Storage Lot        United Rentals (North America), Inc. 1380 - Edmonston, MD
49th St. & Windom Rd. (Storage Lot)   MD       USA       Storage Lot       
United Rentals (North America), Inc. 1514 - Joppa, MD Pulaski Hwy. (Storage Lot)
  MD       USA       Storage Lot        United Rentals (North America), Inc. 804
- Bladensburg, MD 4900 Upshur St. (Storage Lot)   MD       USA       Storage Lot
       United Rentals (North America), Inc. 1553 - Agawam, MA 53 Ramah Circle
North   MA       USA       Storage Lot        United Rentals (North America),
Inc. 337 - Sparks, NV 600 Dermody   NV       USA       Storage Lot        United
Rentals Northwest, Inc. 1360 - 23 Clawson Ave (Storage Lot)   NJ       USA      
Storage Lot        United Rentals (North America), Inc. 980 - Elmwood Park, NJ
101 Van Riper Ave.   NJ       USA       Storage Lot        United Rentals (North
America), Inc. 1372 - Flushing, NY 23-05 30th Avenue   NY       USA      
Storage Lot        United Rentals (North America), Inc. 1355 - Fayetteville, NC
Rankin St. - Storage Lot   NC       USA       Storage Lot        United Rentals
(North America), Inc. 1571 - Grants Pass, OR 1521 Redwood Avenue   OR       USA
      Storage Lot        United Rentals Northwest, Inc. 209 - Medford, OR- 2240
West Main Street   OR       USA       Storage Lot        United Rentals
Northwest, Inc. 951 - Roseburg, OR 310 Boston Street   OR       USA      
Storage Lot        United Rentals Northwest, Inc. 1122 - Sioux Falls, SD, 1201
W. 51st St. [Storage Lot]   SD       USA       Storage Lot        United Rentals
Northwest, Inc. 133 - Knoxville, TN 10226 Kingston Pike   TN       USA      
Storage Lot        United Rentals (North America), Inc. 1441 - Ft. Worth, TX
5930 E. Loop 820 S. (Adjacent Lot)   TX       USA       Storage Lot       
United Equipment Rentals Gulf, L.P. 778 - Laredo, TX 4402 San Fransisco Ave.  
TX       USA       Storage Lot        United Equipment Rentals Gulf, L.P.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1119 - Fairfax (Merrifield), VA 8301 Lee Highway   VA      
USA       Storage Lot        United Rentals (North America), Inc. 1434 -
Seattle, WA 7101 8th Avenue South   WA       USA       Storage Lot        United
Rentals Northwest, Inc. 410 - Puyallup, WA, 16623 Meridian East   WA       USA  
    Storage Lot        United Rentals Northwest, Inc. 773 - Bothell, WA 1732 &
1808 194th St.   WA       USA       Storage Lot        United Rentals Northwest,
Inc. 1581 - Foley, AL 2801 South McKenzie   AL       USA       Store       
United Rentals (North America), Inc. 435 - Mobile, AL, 1413 Montlimar Drive   AL
      USA       Store        United Rentals (North America), Inc. 443 - Oxford,
AL, 1821 U.S. Highway 78 East   AL       USA       Store        United Rentals
(North America), Inc. 603 - Bessemer, AL 6298 Park South Dr.   AL       USA    
  Store        United Rentals (North America), Inc. 74 - Madison, AL - 109 W.
Dublin Drive   AL       USA       Store        United Rentals (North America),
Inc. 94 - Florence, AL- 711 Thompson Street   AL       USA       Store       
United Rentals (North America), Inc. 453 - Wasilla, AK - 450 Railroad Ave.   AK
      USA       Store        United Rentals Northwest, Inc. 618 - Palmer, AK
1111 Glenn Hwy   AK       USA       Store        United Rentals Northwest, Inc.
671 - Soldatna, AK 524 Kalifoniski Rd.   AK       USA       Store        United
Rentals Northwest, Inc. 674 - Anchorage, AK, 9760 Old Seward Highway   AK      
USA       Store        United Rentals Northwest, Inc. 1201 - Edmonton, AB
6111-91 Street NW   AB       CAN       Store        United Rentals of Canada,
Inc. 1253 - Red Deer, AB 6780 65th Avenue   AB       CAN       Store       
United Rentals of Canada, Inc. 1332 - Fort McMurray, AB 320 Mackenzie Blvd.   AB
      CAN       Store        United Rentals of Canada 1335 - Lethbridge, AB 3605
- 5 Avenue North   AB       CAN       Store        United Rentals of Canada,
Inc. 1338 - St. Albert, AB 23 Renault Crescent   AB       CAN       Store       
United Rentals of Canada, Inc. 1543 - Calgary, AB 4195 - 112th Avenue SE   AB  
    CAN       Store        United Rentals of Canada, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1592 - Redcliff, AB 2350 South Highway Drive SE   AB      
CAN       Store        United Rentals of Canada, Inc. 1008 - Tucson, AZ 1011 S.
Prudence Rd.   AZ       USA       Store        United Rentals Northwest, Inc.
1414 - Tempe, AZ, 9002 South Hardy Drive   AZ       USA       Store       
United Rentals Northwest, Inc. 1520 - Phoenix, AZ 7020 & 7024 W. Van Buren St.  
AZ       USA       Store        United Rentals Northwest, Inc. 1534 - Tucson, AZ
4203 E. Tennessee Street   AZ       USA       Store        URNW - United Rentals
Northwest, Inc. 1542 - Phoenix, AZ 1945 W. Broadway Rd.   AZ       USA      
Store        United Rentals Northwest, Inc. 1629 - Phoenix AZ 330 E Maricopa Fwy
  AZ       USA       Store        United Rentals Northwest, Inc. 183 - Phoenix,
AZ, 5501 East Van Buren   AZ       USA       Store        United Rentals
Northwest, Inc. 349 - Lake Havasu City, AZ 2225 N. Kiowa Blvd.   AZ       USA  
    Store        United Rentals Northwest, Inc. 625 - Prescott, AZ 3251 Tower
Road (Store)   AZ       USA       Store        United Rentals Northwest, Inc.
680 - Show Low, AZ 2050 E. Adams   AZ       USA       Store        United
Rentals Northwest, Inc. 681 - Phoenix, AZ 2210 W Williams   AZ       USA      
Store        United Rentals Northwest, Inc. 683 - Kingman, AZ 3525 Banks St.  
AZ       USA       Store        United Rentals Northwest, Inc. 684 - Flagstaff,
AZ 2248 S. Walgreen   AZ       USA       Store        United Rentals Northwest,
Inc. 691 - Phoenix, AZ 3266 E. Washington   AZ       USA       Store       
United Rentals Northwest, Inc. 70 - Phoenix, AZ 1301 W Watkins   AZ       USA  
    Store        United Rentals Northwest, Inc. 1384 - Bentonville, AR Lot 6,
Moberly Manor Subdivision   AR       USA       Store        United Rentals
(North America), Inc. 813 - Rogers, AR 2314 S. 8th St   AR       USA       Store
       United Rentals (North America), Inc. 1166 - Kamloops, BC 977 Laval
Crescent   BC       CAN       Store        United Rentals of Canada, Inc. 1175 -
Whistler, BC 1216 Alpha Lake Road   BC       CAN       Store        United
Rentals of Canada, Inc. 1235 - Abbotsford, BC 2459 Center Street   BC       CAN
      Store        United Rentals of Canada, Inc. 1336 - Genelle, BC 301
Courtesy Road   BC       CAN       Store        United Rentals of Canada, Inc.
1415 - Abbotsford, BC 30586 South Fraser Way   BC       CAN       Store       
United Rentals of Canada, Inc.

 



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1446 - Fort St. John, BC 11503 Tahltan Road   BC       CAN
      Store        United Rentals of Canada, Inc. 1586 - Squamish, BC 38921
Queen Way   BC       CAN       Store        United Rentals of Canada, Inc. 649 -
Burnaby, BC 5175 Regent St.   BC       CAN       Store        United Rentals of
Canada, Inc. 650 - Prince George, BC 1073 1st Avenue   BC       CAN       Store
       United Rentals of Canada, Inc. 663 - Langley, BC 20112 Logan Ave.   BC  
    CAN       Store        United Rentals of Canada, Inc. 664 - Richmond, BC
11300 Bridgeport Rd.   BC       CAN       Store        United Rentals of Canada,
Inc. 665 - Maple Ridge, BC 21280 Lougheed Highway   BC       CAN       Store    
   United Rentals of Canada, Inc. 666 - Vancouver, BC 1215/1221 Clark Dr.   BC  
    CAN       Store        United Rentals of Canada, Inc. 667 - Abbotsford, BC
31790 South Fraser Way   BC       CAN       Store        United Rentals of
Canada, Inc. 668 - Surrey, BC 6786 King George Highway   BC       CAN      
Store        United Rentals of Canada, Inc. 677 - Burnaby, BC 1502 Boundary Rd.
  BC       CAN       Store        United Rentals of Canada, Inc. 849 - Nanaimo,
BC 2530 Kenworth Rd / 3439 Shenton Rd.   BC       CAN       Store        United
Rentals of Canada, Inc. 851 - Campbell River, BC 1855 Perkins Rd.   BC       CAN
      Store        United Rentals of Canada, Inc. 852 - Chilliwack, BC 45660
Yale Rd.   BC       CAN       Store        United Rentals of Canada, Inc. 929 -
North Vancouver, BC 108 Bowser   BC       CAN       Store        United Rentals
of Canada, Inc. 983 - Saanich (Victoria), BC 573 Kelvin St.   BC       CAN      
Store        United Rentals of Canada, Inc. 1003 - Montclair, CA 10632 Monte
Vista   CA       USA       Store        United Rentals Northwest, Inc. 1004 -
Downey, CA 9606 E. Firestone Blvd.   CA       USA       Store        United
Rentals Northwest, Inc. 1006 - Canoga Park, CA 7755 Canoga Ave.   CA       USA  
    Store        United Rentals Northwest, Inc. 1007 - Ridgecrest, CA 1241 W.
Inyokern Rd.   CA       USA       Store        United Rentals Northwest, Inc.
1009 - Fontana, CA 16190 Valley Blvd.   CA       USA       Store        United
Rentals Northwest, Inc. 100 - Modesto, CA, 2443 Yosemite Blvd.   CA       USA  
    Store        United Rentals Northwest, Inc. 1010 - Lakeside, CA 12206
Industry Rd.   CA       USA       Store        United Rentals Northwest, Inc.
1013 - Long Beach, CA 5860 N. Paramount Blvd.   CA       USA       Store       
United Rentals Northwest, Inc. 105 - Eureka, CA 3132 & 3134 Jacobs Avenue   CA  
    USA       Store        United Rentals Northwest, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

1172 - Burlingame, CA1660 Gilbreth Road

  CA       USA       Store        United Rentals Northwest, Inc.

1258 - Huntington Beach, CA 16300 Gothard St.

  CA       USA       Store        United Rentals Northwest, Inc.

1268 - Elk Grove, CA, 9062 Union Park Way

  CA       USA       Store        United Rentals Northwest, Inc.

1326 - Sacramento, CA, 8563 Elder Creek Road

  CA       USA       Store        United Rentals Northwest, Inc.

1353 - Carmichael, CA, 7424 Fair Oaks Blvd.

  CA       USA       Store        United Rentals Northwest, Inc.

145 - Modesto, CA 1331 Coldwell Avenue [Store]

  CA       USA       Store        United Rentals Northwest, Inc.

1519 - Coachella, CA 85220 Avenue 50

  CA       USA       Store        United Rentals Northwest, Inc.

1523 - Chula Vista, CA 575 C Street

  CA       USA       Store        United Rentals Northwest, Inc.

1524 - Santa Clarita, CA 28311 Kelly Johnson Pkwy

  CA       USA       Store        United Rentals, Inc.

1526 - Napa, CA - Soscol & Jackson

  CA       USA       Store        United Rentals Northwest, Inc.

153 - Gilroy, CA - 6390 Chestnut St.

  CA       USA       Store        United Rentals Northwest, Inc.

154 - Stockton, CA 2081 Charter Way

  CA       USA       Store        United Rentals Northwest, Inc.

1659 - San Luis Obispo, CA 4027 Sante Fe Road

  CA       USA       Store        United Rentals Northwest, Inc.

166 - Baldwin Park, CA, 15402 E. Arrow Highway

  CA       USA       Store        United Rentals Northwest, Inc.

198 - San Diego, CA 5580 Kearney Villa Rd.

  CA       USA       Store        United Rentals Northwest, Inc.

203 - Bakersfield, CA- 6045 Rosedale Hwy

  CA       USA       Store        United Rentals Northwest, Inc.

205 - Los Alamitos, CA 3686 Cerritos Ave

  CA       USA       Store        United Rentals Northwest, Inc.

206 - San Jose, CA - 214 Dupont St

  CA       USA       Store        United Rentals Northwest, Inc.

220 - Santa Ana, CA - 2720 S. Orange Avenue

  CA       USA       Store        United Rentals Northwest, Inc.

221 - San Jose, CA- 2101 Alum Rock

  CA       USA       Store        United Rentals Northwest, Inc.

223 - Hayward, CA 3871 & 4125 Breakwater Avenue

  CA       USA       Store        United Rentals Northwest, Inc.

233 - Chula Vista, CA 501 C Street

  CA       USA       Store        United Rentals Northwest, Inc.

235 - Sunnyvale, CA 940 West Evelyn Ave.

  CA       USA       Store        United Rentals Northwest, Inc.

 



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 248 - Antioch, CA 1204 Sunset Dr   CA       USA       Store
       United Rentals Northwest, Inc. 24 - Stockton, CA, 2911 & 2811 E. Fremont
Street   CA       USA       Store        United Rentals Northwest, Inc. 262 -
San Luis Obispo, CA 635 Tank Farm Road   CA       USA       Store        United
Rentals Northwest, Inc. 263 - Lancaster, CA 43631 Sierra Highway   CA       USA
      Store        United Rentals Northwest, Inc. 264 - Indio, CA, 83525 Date
Street   CA       USA       Store        United Rentals Northwest, Inc. 274 -
Oakland, CA 700 98th Ave.   CA       USA       Store        United Rentals
Northwest, Inc. 279 - Fresno, CA 4121 E Belmont   CA       USA       Store    
   United Rentals Northwest, Inc. 280 - Fresno, CA 4141 E. Belmont   CA      
USA       Store        United Rentals Northwest, Inc. 285 - Susanville, CA -
1550 Chestnut St.   CA       USA       Store        United Rentals Northwest,
Inc. 30 - Marysville, CA, 5616 Lindhurst Avenue   CA       USA       Store    
   United Rentals Northwest, Inc. 312 - San Juan Capistrano, CA- 26181 Avenida
Aeropuerto   CA       USA       Store        United Rentals Northwest, Inc. 31 -
Dublin, CA 6457 Dublin Ct.   CA       USA       Store        United Rentals
Northwest, Inc. 329 - Fresno, CA 4470 Blackstone   CA       USA       Store    
   United Rentals Northwest, Inc. 32 - Buena Park, CA, 8242 Orangethorpe Ave.  
CA       USA       Store        United Rentals Northwest, Inc. 334 - Lodi, CA
210 E. Kettleman Lane   CA       USA       Store        United Rentals
Northwest, Inc. 34 - Fremont, CA 41655, 41659 & 41663 Osgood Rd.   CA       USA
      Store        United Rentals Northwest, Inc. 377 - Folsom, CA - 560 Levy
Rd.   CA       USA       Store        United Rentals Northwest, Inc. 438 - Long
Beach, CA, 2020 West Pacific Coast Hwy.   CA       USA       Store        United
Rentals Northwest, Inc. 439 - Gardena, CA, 13316 S. Western Ave.   CA       USA
      Store        United Rentals Northwest, Inc. 446 - Arroyo Grande, CA, 1105
El Camino Real   CA       USA       Store        United Rentals Northwest, Inc.
44 - San Leandro, CA 14273 Washington Ave   CA       USA       Store       
United Rentals Northwest, Inc. 484 - Redding, CA 3040 Crossroads   CA       USA
      Store        United Rentals Northwest, Inc. 530 - Burbank, CA 203 West
Olive Avenue   CA       USA       Store        United Rentals Northwest, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 534 - Mountain View, CA 2246 West El Camino Real   CA      
USA       Store        United Rentals Northwest, Inc. 582 - Hayward, CA 2249B
Davis Court   CA       USA       Store        United Rentals Northwest, Inc. 583
- Napa, CA 122 Camino Oruga   CA       USA       Store        United Rentals
Northwest, Inc. 673 - Cathedral City, CA 36025 Cathedral Canyon   CA       USA  
    Store        United Rentals Northwest, Inc. 703 - Fresno, CA 1742 W. Pine
Ave.   CA       USA       Store        United Rentals Northwest, Inc. 744 -
Sacramento, CA 6201 Elvas Ave   CA       USA       Store        United Rentals
Northwest, Inc. 745 - Napa, CA 1865 Tannen St.   CA       USA       Store       
United Rentals Northwest, Inc. 755 - Van Nuys, CA 14540 Oxnard Street   CA      
USA       Store        United Rentals, Inc. 768 - Modesto, CA 5433, 5637, 5703,
5719, 5737 McHenry D   CA       USA       Store        United Rentals Northwest,
Inc. 789 - Tracy, CA 3818 Rhonda Way   CA       USA       Store        United
Rentals Northwest, Inc. 805 - Ventura, CA 3665 Market St.   CA       USA      
Store        United Rentals Northwest, Inc. 807 - Fullerton, CA 1301 S. State
College   CA       USA       Store        United Rentals Northwest, Inc. 809 -
Turlock, CA 2800 N. Golden State Blvd.   CA       USA       Store        United
Rentals Northwest, Inc. 84 - Pico Rivera, CA 3455 San Gabriel River Pkwy   CA  
    USA       Store        United Rentals Northwest, Inc. 86 - Santa Cruz, CA
1835 Soquel Drive   CA       USA       Store        United Rentals Northwest,
Inc. 878 - Riverside, CA 2450 Mulberry Street   CA       USA       Store       
United Rentals Northwest, Inc. 89 - Carmichael, CA, 7424 Fair Oaks Blvd.   CA  
    USA       Store        United Rentals Northwest, Inc. 91 - Bakersfield, CA-
2122 Union Ave   CA       USA       Store        United Rentals Northwest, Inc.
961 - Escondido, CA 1960 W. Mission Rd.   CA       USA       Store        United
Rentals Northwest, Inc. 1064 - Denver, CO 6400 Washington St.   CO       USA    
  Store        United Rentals Northwest, Inc. 1168 - Littleton, CO 8080 Carder
Court   CO       USA       Store        United Rentals Northwest, Inc. 1476 -
Eagle, CO 751 Chambers Avenue   CO       USA       Store        United Rentals
Northwest, Inc. 1483 - Louisville, CO 2103 N. Courtesy Road   CO       USA      
Store        United Rentals Northwest, Inc. 1486 - Silverthorne, CO 191 Adams
Ave.   CO       USA       Store        United Rentals Northwest, Inc. 1494 -
Aurora, CO 10685 S Parker Rd.   CO       USA       Store        United Rentals
Northwest, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1495 - Aurora, CO 10685 S Parker Rd.   CO       USA      
Store        United Rentals Northwest, Inc. 1496 - Aurora, CO 600 Fraser St.  
CO       USA       Store        United Rentals Northwest, Inc. 1498 - Castle
Rock, CO 1230 N. Park   CO       USA       Store        United Rentals
Northwest, Inc. 319 - Brighton, CO 599 Main St   CO       USA       Store       
United Rentals, Inc. 40 - Commerce City, CO 5665 Eudora Street   CO       USA  
    Store        United Rentals Northwest, Inc. 81 - Colorado Springs, CO 1490
Valley Street   CO       USA       Store        United Rentals Northwest, Inc.
963 - Fort Collins, CO 1926 Frontage Rd.   CO       USA       Store       
United Rentals Northwest, Inc. 1161 - Stamford, CT 224 Selleck Street   CT      
USA       Store        United Rentals (North America), Inc. 192 - Bloomfield,
CT, 11 Southwood Drive   CT       USA       Store        United Rentals (North
America), Inc. 26 - Groton, CT 383 Gold Star Highway   CT       USA       Store
       United Rentals (North America), Inc. 41 - Danbury, CT 32 Federal Road  
CT       USA       Store        United Rentals (North America), Inc. 529 -
Fairfield, CT 185 Thorpe St.   CT       USA       Store        United Rentals
(North America), Inc. 750 - Milford, CT 379 Naugatuck Avenue   CT       USA    
  Store        United Rentals (North America), Inc. 894 - West Haven, CT 40
Industry Dr.   CT       USA       Store        United Rentals (North America),
Inc. 8 - Manchester, CT - 166 Colonial Rd.   CT       USA       Store       
United Rentals (North America), Inc. 9 - Darien, CT - 365 Boston Post Road   CT
      USA       Store        United Rentals (North America), Inc. 164 - Bear, DE
- 613 Pulaski Hwy.   DE       USA       Store        United Rentals (North
America), Inc. 168 - Frederica, DE 8014 Bay Road   DE       USA       Store    
   United Rentals (North America), Inc. 169 - Delmar, DE Route 13 (38352 Sussex
Hwy)   DE       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 309 - Newark, DE - 70 Albe Dr.   DE       USA       Store  
     United Rentals (North America), Inc. 1014 - Orlando, FL 404 Zell Drive   FL
      USA       Store        United Rentals (North America), Inc. 1147 - Pompano
Beach, FL 808 NW 12th Avenue   FL       USA       Store        United Rentals
(North America), Inc. 1198 - Orlando, FL 9331 Bachman Drive   FL       USA      
Store        United Rentals (North America), Inc. 1259 - Bradenton, FL 2964 63rd
Avenue East   FL       USA       Store        United Rentals (North America),
Inc. 1312 - Lauderhill, FL 3400 NW 15th St.   FL       USA       Store       
United Rentals (North America), Inc. 1322 - Jacksonville, FL 5402 Phillips
Highway   FL       USA       Store        United Rentals (North America), Inc.
1347 - Orlando, FL 9375 Boggy Creek Road   FL       USA       Store       
United Rentals (North America), Inc. 1464 - Homestead, FL 24 SW 6th Ave   FL    
  USA       Store        United Rentals (North America), Inc. 1507 - Miami, FL,
4301 Northwest 27th Ave.   FL       USA       Store        United Rentals (North
America), Inc. 1521 - Jacksonville, FL 9428 Florida Mining Blvd. East   FL      
USA       Store        United Rentals (North America), Inc. 1530 - Tampa, FL
7231-7233 Adamo Dr.   FL       USA       Store        United Rentals (North
America), Inc. 1536 - Homestead, FL 77 Southwest 8th Avenue   FL       USA      
Store        United Rentals (North America), Inc. 1610 - Port St. Lucie, FL 3850
Selvitz Road   FL       USA       Store       

United Rentals (North

America), Inc.

321 - Panama City Beach, FL 17446 Panama City Beach Pkwy   FL       USA      
Store        United Rentals (North America), Inc. 394 - Ft. Myers, FL 12720
Metro Pkway   FL       USA       Store        United Rentals (North America),
Inc. 399 - Naples, FL 557 Industrial Blvd.   FL       USA       Store       
United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 400 - Deerfield Beach, FL 1803 S. Powerline Rd.   FL      
USA       Store        United Rentals (North America), Inc. 456 - Miami, FL 7400
N.W. 79th Avenue   FL       USA       Store        United Rentals (North
America), Inc. 500 - Davie, FL 3501 State Rd. 7   FL       USA       Store    
   United Rentals (North America), Inc. 503 - Tampa, FL 5711 Adamo Dr.   FL    
  USA       Store        United Rentals (North America), Inc. 511 - Ft. Walton
Beach, Fl, 217 Jonquil Ave.   FL       USA       Store        United Rentals
(North America), Inc. 542 - West Palm Beach, FL 3250 West 45th St.   FL      
USA       Store        United Rentals (North America), Inc. 567 - Melbourne, FL
1201 Lake Washington Rd.   FL       USA       Store        United Rentals (North
America), Inc. 765 - Orlando, FL 371 Taft-Vineland Road   FL       USA      
Store        United Rentals (North America), Inc. 781 - Longwood, FL 2300 S.
Highway 17-92   FL       USA       Store        United Rentals (North America),
Inc. 923 - Gainesville, FL 3540 NE Waldo Rd.   FL       USA       Store       
URNA - United Rentals (North America), Inc. 958 - Orlando, FL 9301 Bachman Rd.  
FL       USA       Store        United Rentals (North America), Inc. 970 -
Tampa, FL 9507 Palm River Road   FL       USA       Store        United Rentals
(North America), Inc. 975 - Clearwater, FL 4300 118th Avenue North   FL      
USA       Store        United Rentals (North America), Inc. 1195 - Fairburn, GA
100 Laser Industrial Court   GA       USA       Store        United Rentals
Southeast, L.P. 1461 - Atlanta, GA 1115 Howell Mill Rd   GA       USA      
Store        United Rentals Southeast, L.P. 1582 - Conyers, GA 2235 Sigman Road
  GA       USA       Store        United Rentals Southeast, L.P. 1587 -
Valdosta, GA 1824 South Patterson Street   GA       USA       Store       
United Rentals Southeast, L.P. 1588 - Valdosta, GA 3205 Inner Perimeter Road  
GA       USA       Store        United Rentals Southeast, L.P.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1590 - West Point, GA 7646/7613 West Point Road   GA      
USA       Store        United Rentals Southeast, L.P. 449 - Carrollton, GA - 305
Maple St.   GA       USA       Store        United Rentals Southeast, L.P. 450 -
Villa Rica, GA - 100 Sabre Dr.   GA       USA       Store        United Rentals
Southeast, L.P. 517 - Athens, GA, 4645 Atlanta Highway   GA       USA      
Store        URSE, L.P. - United Rentals Southeast, L.P. (Georgia) 518 -
Acworth, GA, 1973 Highway 92   GA       USA       Store        United Rentals
Southeast, L.P. 519 - Garden City, GA 1312 Highway 80 West   GA       USA      
Store        United Rentals Southeast, L.P. 520 - Leesburg, GA, 1190A US Highway
19 South   GA       USA       Store        United Rentals Southeast, L.P. 526 -
Macon, GA, 5100 Mercer University Drive   GA       USA       Store        United
Rentals Southeast, L.P. 546 - McDonough, GA - 192 Industrial Blvd.   GA      
USA       Store        United Rentals Southeast, L.P. 547 - Augusta, GA - 4316
Belair Frontage Rd.   GA       USA       Store        United Rentals Southeast,
L.P. 751 - Norcross, GA 4521 N. Buford   GA       USA       Store        United
Rentals Southeast, L.P. 752 - Columbus, GA 4620 Peek Industrial Dr.   GA      
USA       Store        United Rentals Southeast, L.P. 830 - Sugar HIll, GA 165
Peachtree Industrial Blvd.   GA       USA       Store        United Rentals
Southeast, L.P. 831 - Ringgold, GA 320 Industrial Blvd.   GA       USA      
Store        United Rentals Southeast, L.P. 1015 - Boise, ID 1855 S. Cole Rd.  
ID       USA       Store        United Rentals Northwest, Inc. 286 - Lewiston,
ID, 3004 N & S Highway   ID       USA       Store        United Rentals
Northwest, Inc. 1000 - Addison, IL 215 Fairbanks Street   IL       USA      
Store        United Rentals (North America), Inc. 137 - Chicago, IL 3233 West
36th Street   IL       USA       Store        United Rentals Northwest, Inc. 140
- Mokena, IL 9610 W 194th St   IL       USA       Store        United Rentals
(North America), Inc. 1583 - Mokena, IL 8545 West 191st Street   IL       USA  
    Store        United Rentals Northwest, Inc. 1612 - Chicago, IL 60632, 4330
W. 41st Street   IL       USA       Store        URNA - United Rentals (North
America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1648 - North Aurora, IL 603 Airport Road   IL       USA    
  Store        United Rentals Northwest, Inc. 104 - Terre Haute, IN - 4550 State
Rd. #63 North   IN       USA       Store        United Rentals (North America),
Inc. 1121 - Fort Wayne, IN 5517 Distribution Dr   IN       USA       Store    
   United Rentals (North America), Inc. 1436 - Indianapolis, IN 1725 Wales
Avenue   IN       USA       Store        United Rentals (North America), Inc.
1529 - Taylorsville, IN 3650 Willoby Drive   IN       USA       Store       
United Rentals (North America), Inc. 287 - Lafayette, IN 3600 State Road 26 East
  IN       USA       Store        United Rentals (North America), Inc. 564 -
Indianapolis, IN 2705 E. Washington St.   IN       USA       Store        United
Rentals (North America), Inc. 69 - Evansville, IN 990 E. Mount Pleasant Road  
IN       USA       Store        United Rentals (North America), Inc. 820 -
Richmond, IN 3230 East Main St.   IN       USA       Store        United Rentals
(North America), Inc. 87 - South Bend, IN 56475 Peppermint Road   IN       USA  
    Store        United Rentals (North America), Inc. 890 - Bloomington, IN 2520
N. Industrial Dr.   IN       USA       Store        United Rentals (North
America), Inc. 952 - Indianapolis, IN 2435 Kentucky Ave.   IN       USA      
Store        United Rentals (North America), Inc. 986 - Lafayette, IN 3600 State
Road 26 E.   IN       USA       Store        United Rentals (North America),
Inc. 1012 - Waterloo, IA 3562 University Ave   IA       USA       Store       
United Rentals, Inc. 1182 - Grimes, IA 5222 NW 111th Drive   IA       USA      
Store        United Rentals (North America), Inc. 118 - Sioux City, IA- 6001
Gordon Drive   IA       USA       Store        United Rentals (North America),
Inc. 1527 - Ankeny, IA 375 S.E. Oralabor Road   IA       USA       Store       
United Rentals (North America), Inc. 461 - Grimes, IA, 5099 NW 114th Street   IA
      USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 721 - Cedar Rapids, IA 2355 16th Ave. S.W.   IA       USA  
    Store        United Rentals (North America), Inc.

779 - Des Moines, IA 5330 NE 22nd St.

  IA       USA       Store        United Rentals (North America), Inc.

437 - Wichita, KS, 1300 South West St.

  KS       USA       Store        United Rentals Northwest, Inc.

1269 - Paducah, KY, 3237 Park Ave.

  KY       USA       Store        United Rentals (North America), Inc.

1438 - Louisville, KY 211 North English Station Road

  KY       USA       Store        United Rentals (North America), Inc.

80 - Georgetown, KY 400 Triport Rd.

  KY       USA       Store        United Rentals (North America), Inc.

891 - Lexington, KY 2150 Trade Ctr. Dr.

  KY       USA       Store        United Rentals (North America), Inc.

927 - Louisville, KY 4019 Produce

  KY       USA       Store        United Rentals (North America), Inc.

1178 - Gonzales, LA 37474 Hwy 30

  LA       USA       Store        United Rentals (North America), Inc.

1556 - Lafayette (Scott), LA 112 Credit Drive

  LA       USA       Store        URNA - United Rentals (North America), Inc.

1558 - Geismar, LA 6236 Louisiana Hwy 73

  LA       USA       Store        United Rentals (North America), Inc.

185 - Monroe, LA 900 Highway 165

  LA       USA       Store        United Rentals (North America), Inc.

936 - Gonzales, LA, 13249 Airline Hwy.

  LA       USA       Store        United Rentals (North America), Inc.

1419 - Westbrook, ME Lot 3 Colonel Westbrook Park

  ME       USA       Store        United Rentals (North America), Inc.

441 - Bangor, ME 96 Target Industrial Circle

  ME       USA       Store        United Rentals (North America), Inc.

1115 - Winnipeg, Manitoba 999 King Edward St.

  MB       CAN       Store        URC, Inc. - United Rentals of Canada, Inc.

1237 - Flin Flon, MB P.O. Box 305, Channing Highway

  MB       CAN       Store        United Rentals of Canada, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

1577 - Frederick, MD 6810 English Muffin Way

  MD       USA       Store        United Rentals (North America), Inc.

295 - Baltimore, MD - 1403 Rome Rd.

  MD       USA       Store        United Rentals (North America), Inc.

381 - Beltsville, MD 5600 Sunnyside Avenue

  MD       USA       Store        United Rentals (North America), Inc.

383 - Frederick, MD 1427 West Patrick St.

  MD       USA       Store        United Rentals (North America), Inc.

384 - Silver Spring, MD 2628 Garfield Avenue

  MD       USA       Store        United Rentals (North America), Inc.

577 - Marlboro, MD 5301 Chrysler Way

  MD       USA       Store        United Rentals (North America), Inc.

756 - Delmar, MD 9172 North Ocean Hwy

  MD       USA       Store        United Rentals (North America), Inc.

885 - Annapolis, MD 10 Gibraltar Ave

  MD       USA       Store        United Rentals (North America), Inc.

1330 - Watertown, MA 60 Coolidge Ave. (East)

  MA       USA       Store        United Rentals (North America), Inc.

1596 - Shrewsbury, MA 169A Memorial Drive (Route 140)

  MA       USA       Store        URNW - United Rentals Northwest, Inc.

1606 - Braintree, MA 131 Messina Dr.

  MA       USA       Store        United Rentals (North America), Inc.

372 - Agawam, MA - 28 Ramah Circle North

  MA       USA       Store        United Rentals (North America), Inc.

380 - Everett, MA - 354 Third St.

  MA       USA       Store        United Rentals (North America), Inc.

516 - Worcester, MA, 361-379 Southwest Cutoff

  MA       USA       Store        United Rentals (North America), Inc.

557 - Boston, MA 133 Southampton St

  MA       USA       Store        United Rentals (North America), Inc.

657 - Watertown, MA, 10 Coolidge Ave.

  MA       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

828 - W. Yarmouth, MA 542 & 546 Higgins Crowell Rd.

  MA       USA       Store        United Rentals (North America), Inc.

1595 - Shrewsbury, MA 169B Memorial Drive (Route 140)

  MA       USA       Store        United Rentals (North America), Inc.

1603 - Ludlow, MA 566 Holyoke Street

  MA       USA       Store        United Rentals (North America), Inc.

1241 - Escobedo, Blvd. Lopez Portillo #718

  MX       Mexico       Store        United Rentals of Mexico

1320 - Shelby Township, MI 12000 Twenty- Three Mile Road

  MI       USA       Store        United Rentals (North America), Inc.

1460 - Charter Township of Mundy, MI 1331 Hill Rd, Unit2

  MI       USA       Store        United Rentals (North America), Inc.

1555 - Traverse City, MI 274 U.S. 31 South

  MI       USA       Store        United Rentals (North America), Inc.

397 - Taylor, MI 6677 Telegraph Road

  MI       USA       Store        United Rentals (North America), Inc.

1137 - Savage, MN 7707 Hwy 13 West

  MN       USA       Store        United Rentals Northwest, Inc.

124 - Roseville, MN 1380 West County Rd C

  MN       USA       Store        United Rentals Northwest, Inc.

1277 - South St. Paul, MN, 545 Hardman Avenue

  MN       USA       Store        United Rentals Northwest, Inc.

1451 - Savage, MN 12505 Xenwood Ave South

  MN       USA       Store        United Rentals Northwest, Inc.

340 - St. Michael, MN 13135 43rd Street N.E.

  MN       USA       Store        United Rentals (North America), Inc.

561 - Rochester, MN 500 37th Street NE

  MN       USA       Store        United Rentals Northwest, Inc.

648 - Mankato, MN 110 W. Lind St.

  MN       USA       Store        United Rentals (North America), Inc.

727 - Rogers, MN 14650 Quiram Drive

  MN       USA       Store        United Rentals Northwest, Inc.

731 - Duluth, MN 4189 Haines Rd.

  MN       USA       Store        United Rentals Northwest, Inc.

1634 - Biloxi, MS 9251 West Oaklawn

  MS       USA       Store        United Rentals (North America), Inc.

344 - Olive Branch, MS 8263 Frontage Drive

  MS       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

1184 - Kansas City, MO, 3490 & 3500 Manchester Trafficway

  MO       USA       Store        United Rentals (North America), Inc.

1202 - Saint Louis, MO 10330 Winter Industrial Street

  MO       USA       Store        United Rentals (North America), Inc.

1472 - Earth City, MO, 13727 Shoreline

  MO       USA       Store        United Rentals (North America), Inc.

1509 - Weldon Springs, MO 801 Westwood Industrial Park

  MO       USA       Store        United Rentals (North America), Inc.

1545 - Sunset Hills, MO 10330 Winter Industrial Road

  MO       USA       Store        United Rentals (North America), Inc.

553 - St. Louis, MO 5500 Bircher Blvd.

  MO       USA       Store        United Rentals (North America), Inc.

896 - No. Kansas City, MO 1110 Quebec St.

  MO       USA       Store        United Rentals (North America), Inc.

940 - Springfield, MO, 2700 E. Kearney St.

  MO       USA       Store        URNA -United Rentals (North America), Inc.

943 - Billings, MT 1908 Main St.

  MT       USA       Store        URNW - United Rentals Northwest, Inc.

956 - Billings, MT 524 Jerrie Ln. & 522 Jacque Ln.

  MT       USA       Store        URNW - United Rentals Northwest, Inc.

1063 - Lincoln, NE 3900 South 8th Street

  NE       USA       Store        United Rentals (North America), Inc.

1548 - Omaha, NE 14515 Meadows Blvd.

  NE       USA       Store        United Rentals (North America), Inc.

470 - Lincoln, NE, 3400 Cornhusker Hwy.

  NE       USA       Store        United Rentals (North America), Inc.

819 - Papillion, NE 1210 Royal Drive

  NE       USA       Store        United Rentals (North America), Inc.

1504 - Reno, NV 800 Bennie Lane

  NV       USA       Store        United Rentals Northwest, Inc.

1535 - Las Vegas, NV 908 Sharp Circle

  NV       USA       Store        United Rentals Northwest, Inc.

1576 - Henderson, NV 248 Elliott Road

  NV       USA       Store        United Rentals Northwest, Inc.

1611 - Las Vegas, NV 89115, 5005 East Carey Avenue

  NV       USA       Store        URNW - United Rentals Northwest, Inc.

 



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

273 - Carson City, NV 3223 N. Deer Run Road

  NV       USA       Store        United Rentals Northwest, Inc.

335 - Sparks, NV 790 Glendale Ave

  NV       USA       Store        United Rentals Northwest, Inc.

587 - Reno, NV 1120 Terminal Way

  NV       USA       Store        United Rentals Highway Technologies, Inc.

717 - Gardnerville, NV, 1460 Industrial Way

  NV       USA       Store        United Rentals Northwest, Inc.

882 - Las Vegas, NV 4533 Andrews

  NV       USA       Store        United Rentals Northwest, Inc.

1389 - Fredericton, NB 150 Woodside Lane

  NB       CAN       Store        United Rentals of Canada, Inc.

1390 - Moncton, NB 50 Lewisville Road

  NB       CAN       Store        United Rentals of Canada, Inc.

1391 - Miramichi, NB 130 Bridge Road

  NB       CAN       Store        United Rentals of Canada, Inc.

1394 - Edmundston, NB 15 Murchie Street

  NB       CAN       Store        United Rentals of Canada, Inc.

1399 - Woodstock, NB 299 Lockhart Mill Road

  NB       CAN       Store        United Rentals of Canada, Inc.

1622 - St. John, NB 241 Old Black River Rd.

  NB       CAN       Store        United Rentals of Canada

1638 - Bathurst, NB 2450-2452 St. Peter Ave

  NB       CAN       Store        United Rentals of Canada

1431 - West Lebanon, NH 17 Interchange Drive

  NH       USA       Store        United Rentals (North America), Inc.

370 - Manchester, NH 40 Willow Street

  NH       USA       Store        United Rentals (North America), Inc.

382 - Hudson, NH-4 Rebel Rd.

  NH       USA       Store        United Rentals (North America), Inc.

1537 - Wall, NJ 2035 Route 34

  NJ       USA       Store        United Rentals (North America), Inc.

1559 - Pleasantville, NJ 740 Delilah Road

  NJ       USA       Store        United Rentals (North America), Inc.

1578 - Mickleton, NJ 214 Harmony Road

  NJ       USA       Store        United Rentals (North America), Inc.

323 - Piscataway, NJ 23 Clawson Street

  NJ       USA       Store        United Rentals (North America), Inc.

429 - Burlington, NJ, 4450 Route 130

  NJ       USA       Store        United Rentals (North America), Inc.

65 - Bellmawr, NJ - 82 East Browning Road

  NJ       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

972 - Elmwood Park, NJ 111 Van Riper Ave.

  NJ       USA       Store        United Rentals (North America), Inc.

1549 - Santa Fe, NM 2516 Camino Entrada

  NM       USA       Store        United Rentals Northwest, Inc.

162 - Albuquerque, NM - 2800 University Blvd. N.E.

  NM       USA       Store        United Rentals Northwest, Inc.

172 - Farmington NM 1812 Schofield Lane

  NM       USA       Store        United Rentals Northwest, Inc.

326 - Las Cruces, NM 1401 Avenida De Mesilla

  NM       USA       Store        United Rentals Northwest, Inc.

1020 - Albany, NY 1399 Vischer Ferry Road

  NY       USA       Store        United Rentals (North America), Inc.

1220 - Newburgh, NY 5311 Route 9W N

  NY       USA       Store        United Rentals (North America), Inc.

1363 - Flushing, NY 123-05 30th Ave.

  NY       USA       Store        United Rentals (North America), Inc.

1370 - New York, NY 114 Liberty Street

  NY       USA       Store        United Rentals (North America), Inc.

1532 - New York, NY 533-541 W. 43rd/534- 546 W. 44th Sts.

  NY       USA       Store        United Rentals (North America), Inc.

1552 - Falconer, NY 1965 East Main Street

  NY       USA       Store        United Rentals (North America), Inc.

1561 - Carmel, NY 109 Old Route 6

  NY       USA       Store        United Rentals (North America), Inc.

1562 - Wappingers Falls, NY 1344 Route 9

  NY       USA       Store        United Rentals (North America), Inc.

1564 - White Plains, NY 11 Washington Place

  NY       USA       Store        United Rentals (North America), Inc.

1567 - Middletown, NY 3467 Route 6

  NY       USA       Store        United Rentals (North America), Inc.

1569 - New Windsor, NY 532 Temple Hill Rd.

  NY       USA       Store        United Rentals (North America), Inc.

1570 - Peekskill (Cortlandt), NY 2371 Crompound Rd.

  NY       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

1594 - Watertown, NY 22760 Murrock Circle

  NY       USA       Store        United Rentals (North America), Inc.

1617 - Bohemia, NY 262 McCormick Drive

  NY       USA       Store        United Rentals (North America), Inc.

313 - Batavia, NY 45 Center Street

  NY       USA       Store        United Rentals (North America), Inc.

320 - East Syracuse, NY 7178 Schuyler Road

  NY       USA       Store        United Rentals (North America), Inc.

322 - Williamsville, NY 4811 Transit Road

  NY       USA       Store        United Rentals (North America), Inc.

93 - New Windsor, NY 124 Windsor Highway Route 32

  NY       USA       Store        United Rentals (North America), Inc.

977 - Rochester, NY 788 W. Ridge Rd.

  NY       USA       Store        United Rentals (North America), Inc.

1131 - Goose Bay, NF 23 Loring Drive

  NF       CAN       Store        United Rentals of Canada, Inc.

1163 - Arnold’s Cove, NF 27 First Street

  NF       CAN       Store        United Rentals of Canada, Inc.

711 - Mount Pearl, NF 1269 Topsail Rd.

  NF       CAN       Store        United Rentals of Canada, Inc.

994 - Wabush, NF 13 Second Ave.

  NF       CAN       Store        United Rentals of Canada, Inc.

11 - Indian Trail, NC - 155 Corporate Blvd.

  NC       USA       Store        United Rentals (North America), Inc.

1262 - Charlotte, NC 10524 Old Nations Ford Road

  NC       USA       Store        United Rentals (North America), Inc.

13 - Salisbury, NC - 101 Mooresville Road

  NC       USA       Store        United Rentals (North America), Inc.

1641 - Mooresville, NC, Lots 25 & 26 Lakeside Park

  NC       USA       Store        United Rentals (North America), Inc.

17 - Fayetteville, NC 432 Rankin St.

  NC       USA       Store        United Rentals (North America), Inc.

224 - Raleigh, NC 1409 Hedingham Boulevard

  NC       USA       Store        United Rentals (North America), Inc.

25 - Jacksonville, NC 301 Center St

  NC       USA       Store        United Rentals (North America), Inc.

569 - Arden, NC 338 Airport Rd.

  NC       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

589 - Wilmington, NC 5919 Market St.

  NC       USA       Store        United Rentals (North America), Inc.

950 - Winston-Salem, NC 190 Park Plaza Dr.

  NC       USA       Store        United Rentals (North America), Inc.

976 - Raleigh, NC 1501 Hedingham Blvd.

  NC       USA       Store        United Rentals (North America), Inc.

997 - Durham, NC 110 Litho Way

  NC       USA       Store        United Rentals (North America), Inc.

1132 - Bismarck, ND 3925 East Divide Ave

  ND       USA       Store        United Rentals Northwest, Inc.

1396 - Port Hawkesbury, NS 1A Paint Street

  NS       CAN       Store        United Rentals of Canada, Inc.

1400 - Sydney, NS 729 Grand Lake Road

  NS       CAN       Store        United Rentals of Canada, Inc.

1402 - Bridgewater (Wileville), NS 2796 Route 325

  NS       CAN       Store        United Rentals of Canada, Inc.

1403 - Dartmouth, NS 37 Pavzant Avenue

  NS       CAN       Store        United Rentals of Canada, Inc.

1404 - New Glasgow, NS 96 Park Street

  NS       CAN       Store        United Rentals of Canada, Inc.

1144 - East Liverpool, OH 16695 Lisbon Street

  OH       USA       Store        United Rentals (North America), Inc.

119 - Independence, OH 6600 East Schaaf Rd

  OH       USA       Store        United Rentals (North America), Inc.

1267 - Perrysburg, OH, 620 Eckel Road

  OH       USA       Store        United Rentals (North America), Inc.

127 - Cleveland, OH- 2415 Brookpark Road

  OH       USA       Store        United Rentals (North America), Inc.

1388 - Columbus, OH 580 Phillipi Road

  OH       USA       Store        United Rentals (North America), Inc.

1585 - Milford, OH 755 U.S. 50

  OH       USA       Store        United Rentals (North America), Inc.

20 - North Olmsted, OH 23904 Lorain Rd N.

  OH       USA       Store        United Rentals (North America), Inc.

367 - Toledo, OH 5745 Angola Road

  OH       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

425 - Columbiana, OH 44691 S.R 14

  OH       USA       Store        United Rentals (North America), Inc.

451 - Columbus, OH - 1825 McKinley Ave.

  OH       USA       Store        United Rentals (North America), Inc.

512 - Columbus, Ohio, 2058 Williams Road

  OH       USA       Store        United Rentals (North America), Inc.

615 - Marietta, OH 1205 Pike St.

  OH       USA       Store        United Rentals (North America), Inc.

930 - West Chester, OH, 898 E. Crescentville

  OH       USA       Store        United Rentals (North America), Inc.

1079 - Oklahoma City, OK 5101 W. Reno

  OK       USA       Store        United Rentals (North America), Inc.

1637 - Moore, OK 501 Northeast 27th Street

  OK       USA       Store        United Rentals (North America), Inc.

922 - Tulsa, OK 10910 E. 51st St.

  OK       USA       Store        United Rentals (North America), Inc.

1002 - Mississauga, ON 2790 Argentia Rd.

  ON       CAN       Store        United Rentals of Canada, Inc.

1116 - Kingston, ON 700 Development Drive

  ON       CAN       Store        United Rentals of Canada, Inc.

1117 - Kingston, ON 710 Development Drive

  ON       CAN       Store        United Rentals of Canada, Inc.

1234 - Belleville, ON 127 Enterprise Drive

  ON       CAN       Store        United Rentals of Canada, Inc.

1245 - Dryden, ON 15541 Highway 17 East

  ON       CAN       Store        United Rentals of Canada, Inc.

1329 - Oshawa, ON 356 Dean Street

  ON       CAN       Store        United Rentals of Canada, Inc.

1341 - Cambridge, ON 25 Lingard Road

  ON       CAN       Store        United Rentals of Canada, Inc.

1373 - Barrie, ON 359 Huronia Road

  ON       CAN       Store        United Rentals of Canada, Inc.

1375 - Windsor, ON 5255 County Road 42

  ON       CAN       Store        United Rentals of Canada, Inc.

616 - Oshawa, ON 463 Taunton Rd.

  ON       CAN       Store        United Rentals of Canada, Inc.

634 - Stratford, ON - 388 Romeo St.

  ON       CAN       Store        United Rentals of Canada, Inc.

636 - Waterloo, ON 591 Colby Dr.

  ON       CAN       Store        United Rentals of Canada, Inc.

640 - Brantford, ON - 150 Roy Blvd.

  ON       CAN       Store        United Rentals of Canada, Inc.

646 - St. Catharines, ON - 21 Scott Street West

  ON       CAN       Store        United Rentals of Canada, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

687 - Walkerton, ON 2 Industrial Rd.

  ON       CAN       Store        United Rentals of Canada, Inc.

688 - Barrie, ON 630 Dunlop St. W.

  ON       CAN       Store        United Rentals of Canada, Inc.

697 - Bracebridge, ON 560 Ecclestone Rd.

  ON       CAN       Store        United Rentals of Canada, Inc.

698 - North Bay, Ontario 146 Progress Court

  ON       CAN       Store        United Rentals of Canada, Inc.

708 - London, ON 510 First St.

  ON       CAN       Store        United Rentals of Canada, Inc.

724 - Brampton, ON 89 Heart Lake Road South

  ON       CAN       Store        United Rentals of Canada, Inc.

728 - Stoney Creek, ON 924 South Service Rd.

  ON       CAN       Store        United Rentals of Canada, Inc.

737 - Ottawa, ON 2660 Sheffield Rd.

  ON       CAN       Store        United Rentals of Canada, Inc.

771 - Scarborough, ON 280 Midwest Road

  ON       CAN       Store        United Rentals of Canada, Inc.

853 - Collingwood, ON 9959 Hwy 26E, RR #2

  ON       CAN       Store        United Rentals of Canada, Inc.

858 - Kenora, ON Highway 17 East Site 230

  ON       CAN       Store        United Rentals of Canada, Inc.

981 - Toronto, ON 75 Commissioner St.

  ON       CAN       Store        United Rentals of Canada, Inc.

993 - Guelph, ON 587 Speedvale Ave.W.

  ON       CAN       Store        United Rentals of Canada, Inc.

1016 - Bend, OR 63020 Sherman Rd.

  OR       USA       Store        United Rentals Northwest, Inc.

102 - Medford, OR 2216 West Main Street

  OR       USA       Store        United Rentals Northwest, Inc.

106 - Grants Pass, OR 1581 Redwood Avenue

  OR       USA       Store        United Rentals Northwest, Inc.

107 - Roseburg, OR 1735 N.E. Diamond Lake

  OR       USA       Store        United Rentals Northwest, Inc.

109 - Tigard, OR 14020 S.W. 72nd Avenue

  OR       USA       Store        United Rentals Northwest, Inc.

135 - Hillsboro, OR 4705 S.E. Witch Hazel Road

  OR       USA       Store        United Rentals Northwest, Inc.

136 - Salem, OR 3362 Silverton Road N.E.

  OR       USA       Store        United Rentals Northwest, Inc.

139 - Portland, OR 4621 NW St. Helens Road

  OR       USA       Store        United Rentals Northwest, Inc.

141 - Eugene, OR 3735 West 11th Avenue

  OR       USA       Store        United Rentals Northwest, Inc.

157 - Corvallis, OR, 931 Reiman Street

  OR       USA       Store        United Rentals Northwest, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

163 - Medford, OR 3630 Crater Lake Avenue

  OR       USA       Store        United Rentals Northwest, Inc.

239 - Seaside, OR 2525 Highway 101 North

  OR       USA       Store        United Rentals Northwest, Inc.

563 - Portland, OR, 5413 NE Columbia Boulevard

  OR       USA       Store        URNW - United Rentals Northwest, Inc.

843 - Portland, OR 9050 Halsey St.

  OR       USA       Store        United Rentals Northwest, Inc.

1343 - Mechanicsburg, PA 825 Gettysburg Road

  PA       USA       Store        United Rentals (North America), Inc.

1445 - Oakdale, PA 2901 Montour Church Road

  PA       USA       Store        United Rentals (North America), Inc.

1579 - Allentown, PA 2201 28th Street SW

  PA       USA       Store        United Rentals (North America), Inc.

237 - Wilkes-Barre, PA 140 Hazle St

  PA       USA       Store        United Rentals (North America), Inc.

298 - Quakertown, Pa - 1680 North West End Blvd.

  PA       USA       Store        United Rentals (North America), Inc.

330 - State College, PA 1005 W. College Avenue

  PA       USA       Store        United Rentals (North America), Inc.

61 - Middletown, PA - 2750 Turnpike Industrial Dr.

  PA       USA       Store        United Rentals (North America), Inc.

690 - Imperial, PA 987 Bateman Rd., Bldg. 2000

  PA       USA       Store        United Rentals (North America), Inc.

823 - Palmyra, PA 1091 & 1099 E Main St.

  PA       USA       Store        United Rentals (North America), Inc.

824 - Lebannon, PA 938,940,942 &960 Cornwall

  PA       USA       Store        United Rentals (North America), Inc.

1397 - Charlottetown, PEI 61 St. Peters Road

  PE       CAN       Store        United Rentals of Canada, Inc.

1236 - Mont Tremblent, QC 1263-1265 Rue Ouimet

  QC       CAN       Store        United Rentals of Canada, Inc.

642 - Shawinigan, QC - 9941 Boulevard des Hetres

  QC       CAN       Store        United Rentals of Canada, Inc.

644 - Sept-Iles, QC 158 Pere Divet

  QC       CAN       Store        United Rentals of Canada, Inc.

784 - Ville Vanier, QC 535 Buol Pierre- Bertrand

  QC       CAN       Store        United Rentals of Canada, Inc.

 



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)  

State

Abbreviation

      Country       Use        Company 1233 - Smithfield, RI 265 George
Washington Hwy   RI       USA       Store        United Rentals (North America),
Inc. 58 - Smithfield, RI 275 George Washington Hwy   RI       USA       Store  
     United Rentals (North America), Inc. 14 - Rock Hill, SC - 705 North
Andersen Rd.   SC       USA       Store        United Rentals (North America),
Inc. 173 - Greenville, SC 117 Woodruff Industrial, Bldg. #1   SC       USA      
Store        United Rentals (North America), Inc. 201 - Spartanburg, SC 210
Sun & Sand Road   SC       USA       Store        United Rentals (North
America), Inc. 506 - Columbia, SC, 1500 Bluff Rd.   SC       USA       Store    
   United Rentals (North America), Inc. 559 - Anderson, SC 1724 Pearman Dairy
Rd.   SC       USA       Store        United Rentals (North America), Inc. 928 -
Sioux Falls, SD 1201 W. 51st St.   SD       USA       Store        United
Rentals Northwest, Inc. 933 - Rapid City, SD, 1950 Deadwood Avenue   SD      
USA       Store        United Rentals Northwest, Inc. 1146 - Kingsport, TN 612
Eastern Star Road   TN       USA       Store        United Rentals (North
America), Inc. 1298 - Franklin, TN 424 Old Peytonsville Road   TN       USA    
  Store        United Rentals (North America), Inc. 436 - Memphis, TN, 5467 E.
Shelby Drive   TN       USA       Store        United Rentals (North America),
Inc. 531 - Knoxville, TN - 1473 Amherst Rd.   TN       USA       Store       
United Rentals (North America), Inc. 892 - Nashville, TN 76 Lafayette St.   TN  
    USA       Store        United Rentals (North America), Inc. 1087 - Temple,
TX 5345 S. General Bruce   TX       USA       Store        United Equipment
Rentals Gulf, L.P. 1088 - Carrollton, TX 1706 N. Interstate 35 East   TX      
USA       Store        United Equipment Rentals Gulf, L.P. 1089 - Cedar Park, TX
609 North Bell   TX       USA       Store        United Rentals, Inc. 1092 -
Fort Worth, TX 5930 E. Loop 820 South   TX       USA       Store        United
Rentals, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1095 - Irving, TX 1350 South Loop 12   TX       USA      
Store        United Rentals, Inc. 1097 - La Porte, TX 8221 Highway 225   TX    
  USA       Store        United Equipment Rentals Gulf, L.P. 1101 - Plano, TX
524 Avenue K   TX       USA       Store        United Equipment Rentals Gulf,
L.P. 1179 - Beaumont, TX 4445 Westpark Avenue   TX       USA       Store       
United Equipment Rentals Gulf, L.P. 1181 - Dallas, TX 2655 Lombardy Lane   TX  
    USA       Store        United Equipment Rentals Gulf, L.P. 1183 - Houston,
TX 8601 Gulf Freeway   TX       USA       Store        United Equipment Rentals
Gulf, L.P. 1187 - San Antonio, TX 7614 Grissom Road   TX       USA       Store  
     United Equipment Rentals Gulf, L.P. 128 - Houston, TX - 8401 East Freeway  
TX       USA       Store        United Rentals 1306 - San Antonio, TX 223 Seale
Road   TX       USA       Store        United Equipment Rentals Gulf, L.P. 1425
- Lufkin, TX 2508 Spence Street   TX       USA       Store        United
Equipment Rentals Gulf, L.P. 1505 - Lubbock, TX 4103 Frankford Ave.   TX      
USA       Store        United Equipment Rentals Gulf, L.P. 1512 - Denton, TX
3550 Pockrus Paige Rd.   TX       USA       Store        United Equipment
Rentals Gulf, L.P. 1516 - Corpus Christi, TX 5440 Ayers St.   TX       USA      
Store        United Equipment Rentals Gulf, L.P. 152 - Beaumont, TX - 1790
Cardinal Dr. East   TX       USA       Store        United Rentals 1550 -
Edinburg, TX 1701 U.S. 281   TX       USA       Store        United Equipment
Rentals Gulf, L.P. 1557 - Deer Park, TX 2809 East 13th St.   TX       USA      
Store        United Equipment Rentals Gulf, L.P. 1560 - Corpus Christi, TX 6841
Leopard St   TX       USA       Store        United Equipment Rentals Gulf, L.P.
1593 - San Antonio, TX 727 North W.W. White Rd.   TX       USA       Store    
   URNA - United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1628 - Brownsville, TX 3381 FM 802  

TX

     

USA

     

Store

       United Equipment Rentals Gulf, L.P. 325 - El Paso, TX 8280 Gateway East  
TX       USA       Store        United Equipment Rentals Gulf, L.P. 39 - Conroe,
TX 100 East Loop 336   TX       USA       Store        United Equipment Rentals
Gulf, L.P. 440 - Palestine, TX, 4721 W. Oak St.   TX       USA       Store    
   United Equipment Rentals Gulf, L.P. 532 - Houston, TX 850 Aldine Mail Route
Rd.  

TX

     

USA

     

Store

       United Equipment Rentals Gulf, L.P. 536 - Keller, TX - 1425 South Main  
TX       USA       Store        United Equipment Rentals Gulf, L.P. 56 - Irving,
TX 3120 Spur 482   TX       USA       Store        United Equipment Rentals
Gulf, L.P. 580 - Corsicana, TX 1615 West 7th St.   TX       USA       Store    
   United Equipment Rentals Gulf, L.P. 585 - Austin, TX 9230 E. Highway 290   TX
      USA       Store        United Equipment Rentals Gulf, L.P. 610 - Houston,
TX 5151 Tacoma Drive   TX       USA       Store        United Equipment Rentals
Gulf, L.P. 623 - Greenville, TX - 4201 West I-30   TX       USA       Store    
   United Equipment Rentals Gulf, L.P. 630 - League City, TX 1211 E. Main St.  
TX       USA       Store        United Equipment Rentals Gulf, L.P. 660 -
Houston, TX 13213 South Freeway   TX       USA       Store        United
Equipment Rentals Gulf, L.P. 710 - El Paso, TX 5044 Doniphan   TX       USA    
  Store        5044 Plus, Ltd. 1624 - St. George, UT Lot 61 Fort Pierce
Industrial Park  

UT

     

USA

     

Store

       URNW - United Rentals Northwest, Inc. 1636 - St. George, UT Lot 158 Fort
Pierce Industrial Park  

UT

     

USA

     

Store

       URNW - United Rentals Northwest, Inc. 276 - Salt Lake City, UT - 40 East
3300 South   UT       USA       Store        United Rentals Northwest, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 49 - Sandy, UT 240 West 9400 South   UT       USA      
Store        United Rentals Northwest, Inc. 50 - Orem, UT 126 North 1330 West  
UT       USA       Store        United Rentals Northwest, Inc. 52 - Kaysville,
UT 195 North 600 West   UT       USA       Store        United Rentals
Northwest, Inc. 692 - Salt Lake City, UT 955 W. 2100 S.   UT       USA      
Store        United Rentals Northwest, Inc. 1302 - Chester, VA 11200 Iron Bridge
Road   VA       USA       Store        United Rentals (North America), Inc. 1308
- Hernden, VA 2881 Towerview Rd.   VA       USA       Store        United
Rentals (North America), Inc. 1584 - Winchester, VA 200 & 202 McGhee Road  

VA

     

USA

     

Store

       United Rentals (North America), Inc. 290 - Richmond, VA - 3203 Commerce
Rd.   VA       USA       Store        United Rentals (North America), Inc. 354 -
Charlottesvile, VA 1745 Avon St.   VA       USA       Store        United
Rentals (North America), Inc. 537 - Chesapeake, VA - 201 Bulldog Dr.   VA      
USA       Store        United Rentals (North America), Inc. 555 - Roanoke, VA
1238 Orange Ave   VA       USA       Store        United Rentals (North
America), Inc. 560 - Winchester, VA 240 Tyson Drive   VA       USA       Store  
     United Rentals (North America), Inc. 818 - Chantilly, VA 43925 John Mosby
Hwy   VA       USA       Store        United Rentals (North America), Inc. 112 -
Bothell, WA 19400 Bothell-Everett Highway   WA       USA       Store       
United Rentals Northwest, Inc. 1191 - Seattle, WA 7135 8th Avenue South   WA    
  USA       Store        United Rentals Northwest, Inc. 1239 - Marysville, WA
3919 88th Street NE   WA       USA       Store        United Rentals Northwest,
Inc. 1339 - Tacoma, WA, 2204 112th Street   WA       USA       Store       
United Rentals Northwest, Inc.

1502 - Woodinville, WA 19919 Woodinville Snohomish Rd.

  WA       USA       Store        United Rentals Northwest, Inc. 1517 - Seattle,
WA 720 S. Forest Street   WA       USA       Store        United Rentals
Northwest, Inc. 1645 - Spokane, WA 2617 North Dartmouth   WA       USA      
Store        URNW - United Rentals Northwest, Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 170 - Vancouver, WA 6705 NE 117th Ave   WA       USA      
Store        United Rentals Northwest, Inc. 190 - Spokane, WA, 204 South Fancher
Road   WA       USA       Store        United Rentals Northwest, Inc. 197 -
Airway Heights, WA, 12711 West 14th   WA       USA       Store        United
Rentals Northwest, Inc. 266 - Monroe, WA - 16779 Tye St. Southeast   WA      
USA       Store        United Rentals Northwest, Inc. 351 - Pasco, WA 1901
Frontier Loop   WA       USA       Store        United Rentals Northwest, Inc.
352 - Renton, WA, 3400 Lind Ave., SW   WA       USA       Store        United
Rentals Northwest, Inc.

387 - Tukwila, WA - 17700 West Valley Hwy.

  WA       USA       Store        United Rentals Northwest, Inc. 388 - Renton,
WA - 1100 Bronson Way North   WA       USA       Store        United Rentals
Northwest, Inc.

389 - Buckley (Bonney Lake), WA - 21514 State Rt. 410 E.

  WA       USA       Store        United Rentals Northwest, Inc. 390 - Kirkland,
WA - 12500 132nd Ave. NE   WA       USA       Store        United Rentals
Northwest, Inc.

406 - Federal Way, WA - 35100 Pacific Hwy. South

  WA       USA       Store        United Rentals Northwest, Inc. 408 - Puyallup,
WA - 16675 Meridian East   WA       USA       Store        United Rentals
Northwest, Inc. 47 - Bremerton, WA 5950 State Hwy 303 NE   WA       USA      
Store        United Rentals Northwest, Inc. 48 - Port Angeles, WA 3348 E. Hwy
101   WA       USA       Store        United Rentals Northwest, Inc. 498 -
Tumwater, WA 6070 Linderson Way   WA       USA       Store        United Rentals
Northwest, Inc.

509 - Bellingham, WA, 2045 E. Bakerview Road

  WA       USA       Store        United Rentals Northwest, Inc. 51 - Gig
Harbor, WA 3302 Hunt St.   WA       USA       Store        United Rentals
Northwest, Inc. 62 - Longview, WA 1002 Tennant Way   WA       USA       Store  
     United Rentals Northwest, Inc. 934 - Ellensburg, WA, 1005 Canyon Rd.   WA  
    USA       Store        United Rentals Northwest, Inc. 964 - Union Gap, WA
1408 E. Mead   WA       USA       Store        United Rentals Northwest, Inc.

1417 - Fairmont, WV 2016 Myers Drive

  WV       USA       Store        United Rentals (North America), Inc.

1428 - Huntington, WV 1501 Jackson Avenue

  WV       USA       Store        United Rentals (North America), Inc.

125 - Milwaukee, WI - 5757 North Lovers Lane

 

WI

     

USA

     

Store

       United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company 1539 - Oak Creek, WI 9401 South 13th Street   WI       USA
      Store        United Rentals (North America), Inc. 556 - Marshfield, WI
1201 South Oak Ave.   WI       USA       Store        United Rentals (North
America), Inc.

590 - Madison, WI 1018 Ann St.

 

WI

     

USA

     

Store

       United Rentals (North America), Inc. 718 - DePere, WI 2046 Creamery Rd.  
WI       USA       Store        United Rentals (North America), Inc. 494 -
Casper, WY 5875 Zero Road   WY       USA       Store        United Rentals
Northwest, Inc. 803 - Decatur, AL 1061 McEntire Lane   AL       USA      
Subleased        United Rentals (North America), Inc. 88 - Decatur, AL - 1015
McEntire Lane   AL       USA       Subleased        United Rentals (North
America), Inc. 1250 - Edmonton, AB 9125 63rd Avenue   AB       CAN      
Subleased        United Rentals of Canada, Inc. 333 - Bakersfield, CA - 5260
Rosedale Hwy.   CA       USA       Subleased        United Rentals Northwest,
Inc. 432 - Jesup, GA, 98 Doctortown Rd.   GA       USA       Subleased       
United Rentals Southeast, L.P. 433 - Kingsland, GA, 526 Kenneth Gay Drive   GA  
    USA       Subleased        United Rentals Southeast, L.P. 524 - Channahon,
IL, 24055 Riverside Dr. & Frontage Rd.   IL       USA       Subleased       
United Rentals Northwest, Inc. 260 - Iowa City, IA 1518 Highway 1 West   IA    
  USA       Subleased        United Rentals (North America), Inc. 495 - Des
Moines, IA 1592 NE 58th Ave   IA       USA       Subleased        United Rentals
(North America), Inc. 1164 - Rochester, NY 60 Saginaw Drive   NY       USA      
Subleased        United Rentals Highway Technologies, Inc. 906 - Fargo, ND 633
43rd Street, Northwest, Ste 101   ND       USA       Subleased        United
Rentals Northwest, Inc. 180 - Cleveland, OH, 1400 Brookpark Rd.   OH       USA  
    Subleased        United Rentals (North America), Inc. 641 - Oakville, ON
1313 Speers Rd.   ON       CAN       Subleased        United Rentals of Canada,
Inc. 772 - Windsor, ON 3064 Devon Dr.   ON       CAN       Subleased       
United Rentals of Canada, Inc. 777 - Owen Sound, ON R.R. #5 Sunset Strip   ON  
    CAN       Subleased        United Rentals of Canada, Inc.

 



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

138 - Gresham, OR 1975 S.E. First Street

  OR       USA       Subleased        United Rentals Northwest, Inc.

515 - Reading, PA, 3811 Perkiomen Avenue

  PA       USA       Subleased        United Rentals (North America), Inc.

148 - Dallas, TX - 10205 North Walton Walker

  TX       USA       Subleased        United Rentals (North America), Inc.

76 - Spokane, WA 4000 E Boone

  WA       USA       Subleased        United Rentals Northwest, Inc.

95 - Birmingham, AL-2360 Alton Rd

  AL       USA       Vacant        United Rentals (North America), Inc.

676 - Modesto, CA 4230 Kiernan

  CA       USA       Vacant        United Rentals Northwest, Inc.

716 - Lake Tahoe, CA, 2724 Highway 50

  CA       USA       Vacant        United Rentals Northwest, Inc.

1485 - Fort Collins, CO 1540 Riverside Dr.

  CO       USA       Vacant        United Rentals Northwest, Inc.

85 - Westminster, CO 5155 West 80th Street

  CO       USA       Vacant        United Rentals Northwest, Inc.

1176 - Plainville, CT 463 East Street

  CT       USA       Vacant        United Rentals (North America), Inc.

177 - Douglasville, GA 1441 McIntosh Rd.

  GA       USA       Vacant        United Rentals Southeast, L.P.

969 - Rockford, IL 3510 Merchandise Dr.

  IL       USA       Vacant        United Rentals (North America), Inc.

155 - Greenfield, IN, 2040 West Main Street

  IN       USA       Vacant        United Rentals (North America), Inc.

218 - Louisville, KY- 502 Downes Terrace Lane

  KY       USA       Vacant        United Rentals (North America), Inc.

1216 - Brainerd, MN 16599 State Hwy 371

  MN       USA       Vacant        United Rentals (North America), Inc.

1392 - Bathurst, NB 1691 Miramichi Avenue

  NB       CAN       Vacant        United Rentals of Canada, Inc.

1301 - Burlington, NJ 3 Terri Lane

  NJ       USA       Vacant        United Rentals, Inc.

700 - Burlington, NJ 5 Terri Lane

  NJ       USA       Vacant        United Rentals, Inc.

1386 - New York, New York 2162 Second Avenue

  NY       USA       Vacant        United Rentals (North America), Inc.

1510 - New York, NY 2174 2nd Avenue

  NY       USA       Vacant        United Rentals (North America), Inc.

245 - Rochester, NY 1525 East Henrietta Rd

  NY       USA       Vacant        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Leased Real Property (Code - Description)   State Abbreviation       Country    
  Use        Company

247 - Greece, NY 2750 Dewey Ave

  NY       USA       Vacant        United Rentals (North America), Inc.

595 - Depew, NY 125 Taylor Dr.

  NY       USA       Vacant        United Rentals Highway Technologies, Inc.

719 - St. Johns, NF 16 Stavanger Dr.

  NF       CAN       Vacant        United Rentals of Canada, Inc.

619 - Charlotte, NC 4151 A & B Barringer Drive

  NC       USA       Vacant        United Rentals (North America), Inc.

202 - Lorain, OH 1701 North Ridge Road East

  OH       USA       Vacant        United Rentals (North America), Inc.

699 - North York, ON 21 Milvan Drive

  ON       CAN       Vacant        United Rentals of Canada, Inc.

143 - Tualatin, OR 8250 SW Tonka St

  OR       USA       Vacant        United Rentals Northwest, Inc.

150 - Clackamus, OR 15180 SE 82nd Dr

  OR       USA       Vacant        United Rentals, Inc.

358 - Redmond, OR, 838 NW 5th Avenue

  OR       USA       Vacant        United Rentals Northwest, Inc.

525 - Hermiston, OR, 2358 N First Place

  OR       USA       Vacant        United Rentals Northwest, Inc.

1439 - Middletown, PA 400 First Street

  PA       USA       Vacant        United Rentals (North America), Inc.

1643 - Warrenton, VA 671 Falmouth St

  VA       USA       Vacant        United Rentals (North America), Inc.

1128 - Tacoma, WA 7450 South Tacoma Way

  WA       USA       Vacant        United Rentals Northwest, Inc.

401 - Auburn, WA - 1018 Auburn Way S.

  WA       USA       Vacant        United Rentals Northwest, Inc.

1454 - Davie, FL 3580 SW 46th Avenue

  FL       USA       Warehouse        United Rentals (North America), Inc.

1325 - Watertown, MA 60 Coolidge Ave. (West)

  MA       USA       Warehouse        United Rentals (North America), Inc.

790 - Asheville, NC Pond Rd.

  NC       USA       Warehouse        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Owned Real Property

 

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1150 - Denver, CO 1300 W. Evans Avenue

  CO       USA       Standard Tenant        United Rentals Highway Technologies,
Inc.

926 - Albuquerque, NM, 6221 Chappell

  NM       USA       Standard Tenant        United Rentals (North America), Inc.

291 - Grand Prairie, TX 1701 E. Main Street

  TX       USA       Standard Tenant        United Rentals (North America), Inc.

1031 - Long Beach, CA 2022 W. Pacific Coast Hwy.

  CA       USA       Storage Lot        United Rentals Northwest, Inc.

1034 - Modesto, CA 2443 Yosemite Blvd.

  CA       USA       Storage Lot        United Rentals Northwest, Inc.

1440 - Santa Fe Springs, CA 13425 Rosecrans Avenue

  CA       USA       Storage Lot        United Rentals Northwest, Inc.

1159 - Sarnia, ON 230 Shamrock Street

  ON       CAN       Storage Lot        United Rentals of Canada, Inc.

1022 - Montgomery, AL 2901 Wetumpka Hwy.

  AL       USA       Store        United Rentals (North America), Inc.

418 - Dothan, AL - 1321 Montgomery Highway

  AL       USA       Store        United Rentals (North America), Inc.

1377 - Fairbanks, AK 1700 Van Horn Road

  AK       USA       Store        United Rentals Northwest, Inc.

1345 - Calgary, AB 7120 Blackfoot Trail SE

  AB       CAN       Store        United Rentals of Canada, Inc.

1566 - Fort McMurray, AB 375 MacKenzie Blvd.

  AB       CAN       Store        United Rentals of Canada, Inc.

1598 - Queen Creek, AZ Lots 16 & 17 Power Marketplace

  AZ       USA       Store        United Rentals Northwest, Inc.

685 - Bullhead City, AZ 1595 Riverview Dr.

  AZ       USA       Store        United Rentals Northwest, Inc.

973 - Cottonwood, AZ 681 Justin Dr.

  AZ       USA       Store        United Rentals Northwest, Inc.

1024 - Fayetteville, AR 2795 McConnell

  AR       USA       Store        United Rentals (North America), Inc.

1025 - Little Rock, AR 9501 & 9511 Interstate 30

  AR       USA       Store        United Rentals (North America), Inc.

1026 - Chico, CA 2855 Fair Street

  CA       USA       Store        United Rentals Northwest, Inc.

1028 - Corona, CA 525 Maple St.

  CA       USA       Store        United Rentals Northwest, Inc.

1029 - Hesperia, CA 11612 Mariposa Avenue

  CA       USA       Store        United Rentals Northwest, Inc.



--------------------------------------------------------------------------------

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1030 - Long Beach, CA 5640 Cherry Ave.

  CA       USA       Store        United Rentals Northwest, Inc.

1032 - Madera, CA 750 Madera Ave.

  CA       USA       Store        United Rentals Northwest, Inc.

1033 - Merced, CA 1346 W. 16th Street

  CA       USA       Store        United Rentals Northwest, Inc.

1035 - Monterey, CA 2330 Del Monte Blvd.

  CA       USA       Store        United Rentals Northwest, Inc.

1036 - Rocklin, CA 4700 Pacific St.

  CA       USA       Store        United Rentals Northwest, Inc.

1037 - Sacramento, CA, 625 Display Way

  CA       USA       Store        United Rentals Northwest, Inc.

1039 - San Francisco, CA 123 Loomis St.

  CA       USA       Store        United Rentals Northwest, Inc.

1040 - San Jose, CA 2860 Monterey Rd.

  CA       USA       Store        United Rentals Northwest, Inc.

1043 - Vacaville, CA 2201 E. Monte Vista

  CA       USA       Store        United Rentals Northwest, Inc.

1044 - Visalia, CA 925 N. Ben Maddox Ave.

  CA       USA       Store        United Rentals Northwest, Inc.

1240 - Salinas, CA 37 Tarp Circle

  CA       USA       Store        United Rentals Northwest, Inc.

1453 - Woodland, CA 2086 East Main Street

  CA       USA       Store        United Rentals Northwest, Inc.

272 - Santa Rosa, CA 3939 S. Moorland Ave.

  CA       USA       Store        United Rentals Northwest, Inc.

33 - Santa Fe Springs, CA - 13401 Rosecrans Ave.

  CA       USA       Store        United Rentals Northwest, Inc.

1046 - Grand Junction, CO 2318 Interstate Ave.

  CO       USA       Store        United Rentals Northwest, Inc.

1047 - Pueblo, CO 221 Santa Fe Dr.

  CO       USA       Store        United Rentals Northwest, Inc.

1266 - Denver, CO, 6400 North Washington Avenue

  CO       USA       Store        United Rentals Northwest, Inc.

1051 - N. Stonington, CT 559 Prov-New London Tpke

  CT       USA       Store        United Rentals (North America), Inc.

1656 - New Castle, DE 248 S. DuPont Highway

  DE       USA       Store        United Rentals (North America), Inc.

1052 - S. Daytona, FL 1472 N. Nova Rd.

  FL       USA       Store        United Rentals (North America), Inc.

1053 - Lakeland, FL 2235 E. Edgewood Dr.

  FL       USA       Store        United Rentals (North America), Inc.

1054 - Port St. Lucie, FL 2180 SE Mariposa Ave.

  FL       USA       Store        United Rentals (North America), Inc.

1508 - Pensacola, FL 3193 West Nine Mile Road

  FL       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1544 - Tallahassee, FL 7322 West Tennessee Street

  FL       USA       Store        United Rentals (North America), Inc.

1580 - Clermont, FL 13650 Granville Ave.

  FL       USA       Store        United Rentals (North America), Inc.

1605 - Ft. Myers, FL Plantation Corporate Park Lot 2A

  FL       USA       Store        United Rentals (North America), Inc.

1621 - Port St. Lucie, FL 10653 Lennard Rd.

  FL       USA       Store        United Rentals (North America), Inc.

1626 - Jacksonville, FL, 1870 Dunn Ave

  FL       USA       Store        URNA - United Rentals (North America), Inc.

1056 - Forest Park, GA 3990 Jonesboro Rd.

  GA       USA       Store        United Rentals Southeast, L.P.

1618 - Norcross, GA 1857 Doan Way

  GA       USA       Store        United Rentals Southeast, L.P.

1057 - Addison, IL 225 S. Fairbanks St.

  IL       USA       Store        United Rentals Northwest, Inc.

1538 - Waukegan, IL 3059 West Washington

  IL       USA       Store        United Rentals Northwest, Inc.

1616 - Urbana, IL Route 45 North

  IL       USA       Store        URNW - United Rentals Northwest, Inc.

1371 - Indianapolis, IN 4050 W. Morris Street

  IN       USA       Store        United Rentals (North America), Inc.

1385 - Indianapolis, IN 4036 West Morris Street

  IN       USA       Store        United Rentals (North America), Inc.

1408 - Mason City, IA 822 South Taft Street

  IA       USA       Store        United Rentals (North America), Inc.

1627 - Dubuque, IA 2175 Holiday Drive

  IA       USA       Store        URNA - United Rentals (North America), Inc.

1059 - Topeka, KS 5830 SW 19th Terrace

  KS       USA       Store        United Rentals Northwest, Inc.

1192 - Saint Rose, LA 10385 Airline Highway

  LA       USA       Store        United Rentals (North America), Inc.

278 - Shreveport, LA 2640 Linwood Ave.

  LA       USA       Store        United Rentals (North America), Inc.

1226 - Thompson, MB 137 Nelson Road

  MB       CAN       Store        United Rentals of Canada, Inc.

1061 - Baltimore, MD 1709 Sulphur Spring Rd.

  MD       USA       Store        United Rentals (North America), Inc.

 



--------------------------------------------------------------------------------

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1062 - Bladensburg, MD 4900 Upshur St.

  MD       USA       Store        United Rentals (North America), Inc.

1065 - Gaithersburg, MD 8301 Beechcraft Rd.

  MD       USA       Store        United Rentals (North America), Inc.

1066 - Joppa, MD 497 Pulaski Highway

  MD       USA       Store        United Rentals (North America), Inc.

1067 - Prince Fredrick, MD 130 Skipjack Rd.

  MD       USA       Store        United Rentals (North America), Inc.

1657 - Glen Burnie, MD Arundel Corporation Road

  MD       USA       Store        United Rentals (North America), Inc.

188 - Lexington Park, MD, 22694 Three Notch Road

  MD       USA       Store        URNA - United Rentals (North America), Inc.

1069 - Grand Rapids, MI 2122 Turner Ave. NW

  MI       USA       Store        United Rentals (North America), Inc.

1256 - Hudsonville, MI 5001 40th Avenue

  MI       USA       Store        United Rentals (North America), Inc.

217 - Romulus, MI 13461 Huron River Drive

  MI       USA       Store        United Rentals (North America), Inc.

1260 - Pearl, Mississipi 160 Concourse Drive

  MS       USA       Store        United Rentals (North America), Inc.

1416 - Gulfport, MS Seaway Road

  MS       USA       Store        United Rentals (North America), Inc.

1501 - Liberty, MO Land in Oak Wood Business Park

  MO       USA       Store        United Rentals (North America), Inc.

917 - Belton, MO 6905 East 163rd Street

  MO       USA       Store        United Rentals (North America), Inc.

1074 - Omaha, NE 9815 S. 147th

  NE       USA       Store        United Rentals (North America), Inc.

1138 - Norfolk, NE 702 Norfolk Ave.

  NE       USA       Store        United Rentals (North America), Inc.

1650 - Gretna, NE 23232 US Highway 6

  NE       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1075 - Elko, NV 4820 E. Idaho

  NV       USA       Store        United Rentals Northwest, Inc.

1076 - Las Vegas, NV 3521 N. Rancho Dr.

  NV       USA       Store        United Rentals Northwest, Inc. 1601 -
Henderson, NV 739 W. Sunset Rd.   NV       USA       Store        URNW - United
Rentals Northwest, Inc.

23 - Reno, NV 12095 Old Virginia Rd.

  NV       USA       Store        United Rentals Northwest, Inc.

1613 - South Plainfield, NJ 2400 Hamilton Blvd.

  NJ       USA       Store        URNA - United Rentals (North America), Inc.

588 - Ridgefield Park, NJ 222 Bergen Turnpike

  NJ       USA       Store        United Rentals (North America), Inc.

1077 - Brooklyn, NY 104 Gardner Street

  NY       USA       Store        United Rentals (North America), Inc.

1078 - Flushing, NY 28-44 College Point Blvd.

  NY       USA       Store        United Rentals (North America), Inc.

1227 - Grand Falls, NF 13 Bayley Street

  NF       CAN       Store        United Rentals of Canada, Inc.

713 - Corner Brook, NF 61 Maple Valley Rd.

  NF       CAN       Store        United Rentals of Canada, Inc.

1071 - Charlotte, NC 2320 Starita Rd.

  NC       USA       Store        United Rentals (North America), Inc.

1072 - Greensboro, NC 811 Post Street

  NC       USA       Store        United Rentals (North America), Inc.

1242 - Garner, NC 3401 Integrity Drive

  NC       USA       Store        United Rentals (North America), Inc.

1651 - Minot, ND 1820 Highway 2 and 52 West

  ND       USA       Store        United Rentals Northwest, Inc.

1652 - Fargo, ND 4242 Main Avenue

  ND       USA       Store        United Rentals Northwest, Inc.

1224 - London, ON 15 Invicta Court

  ON       CAN       Store        United Rentals of Canada, Inc.

1225 - Sarnia, ON 1372 Vidal Street

  ON       CAN       Store        United Rentals of Canada, Inc.

637 - Kitchener, ON - 115 Ardelt Ave.

  ON       CAN       Store        United Rentals of Canada, Inc.

1083 - Portland, OR 5111 NE 82nd Ave.

  OR       USA       Store        United Rentals Northwest, Inc.

1084 - Philadelphia, PA 3880 Thompson St.

  PA       USA       Store        United Rentals (North America), Inc.

1085 - York, PA 4 Interchange Place

  PA       USA       Store        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1154 - Chicoutimi, QC 1423 Boulevard Saint Paul

  QC       CAN       Store        United Rentals of Canada, Inc.

1155 - Longueuil, QC 2275 Boulevard de la Metropole

  QC       CAN       Store        United Rentals of Canada, Inc.

1156 - Saint Laurent, QC 3185 Boulevard Pitfield

  QC       CAN       Store        United Rentals of Canada, Inc.

1158 - Trois Rivieres, QC 2525 Rue Girard

  QC       CAN       Store        United Rentals of Canada, Inc.

1160 - Trois Rivieres, QC 900 Albert-Durand

  QC       CAN       Store        United Rentals of Canada, Inc.

1228 - Saskatoon, SK 1725 Quebec Avenue

  SAS       CAN       Store        United Rentals of Canada, Inc.

1153 - Charleston, SC 6201 Fain Street

  SC       USA       Store        United Rentals (North America), Inc.

1602 - Myrtle Beach, SC 729 Jason Blvd.

  SC       USA       Store        United Rentals (North America), Inc.

1197 - Knoxville, TN 1718 Ailor Avenue

  TN       USA       Store        United Rentals (North America), Inc.

1252 - Knoxville, TN 10224 Kingston Pike

  TN       USA       Store        United Rentals (North America), Inc.

1531 - Knoxville, TN 1730 Ailor Ave.

  TN       USA       Store        United Rentals (North America), Inc.

1597 - Knoxville, TN 1732 Ailor Avenue

  TN       USA       Store        United Rentals (North America), Inc.

1644 - Chattanooga, TN 6114 & 6116 Airways Blvd.

  TN       USA       Store        United Rentals (North America), Inc.

343 - Spring Hill, TN 613 Beechcroft Road

  TN       USA       Store        United Rentals (North America), Inc.

1090 - Fort Worth, TX 1720 Watauga Rd.

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1091 - Fort Worth, TX 621 So. Freeway

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1093 - Jersey Village, TX 17138 US Hwy. 290

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1094 - Houston, TX 6811 Dixie Drive

  TX       USA       Store        United Rentals Highway Technologies, L.P.



--------------------------------------------------------------------------------

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1096 - Keller, TX 1201 South Main

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1099 - Laredo, TX 4317 San Dario

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1100 - Odessa, TX 1220 S. Grandview Ave.

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1102 - Rosenberg, TX 4925 Avenue H

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1103 - San Antonio, TX 12017 N. Loop Rd.

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1104 - Sherman, TX 117 Highway 82 West

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1105 - Tyler, TX 3300 N. Northeast Loop 323

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1120 - Amarillo, TX 4438 Canyon Road

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1280 - Round Rock, TX 540 South Interstate 35

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1342 - Von Ormy, TX 9923 Fischer Rd.

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1374 - Irving, TX 1215 Singleton (Storage Lot)

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1503 - New Braunfels, TX 5080 & 5130 Interstate 35 S

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1540 - Arlington, TX 1012 W. Harris Rd.

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1541 - Austin, TX 13119 Dessau Rd.

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

1619 - Arlington, TX 3000 E. Randol Mill Rd.

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

22 - Katy, TX 22811 Katy Freeway

  TX       USA       Store        United Equipment Rentals Gulf, L.P.

186 - Salt Lake City, UT, 1135 South Pioneer Road

  UT       USA       Store        United Rentals Northwest, Inc.



--------------------------------------------------------------------------------

Owned Real Property (Code – Description)   State Abbreviation       Country    
  Use        Company

1106 - Chesapeake, VA 4333 Bainbridge Blvd.

  VA       USA       Store        United Rentals (North America), Inc.

1107 - Hampton, VA 2327 W. Pembroke Ave.

  VA       USA       Store        United Rentals (North America), Inc.

1109 - Richmond, VA 10374 Washington Hwy.

  VA       USA       Store        United Rentals (North America), Inc.

1572 - Fredericksburg, VA 10 Le Way Drive

  VA       USA       Store        United Rentals (North America), Inc.

1600 - Dulles, VA Dulles Trade Center, Lot #4

  VA       USA       Store        United Rentals (North America), Inc.

1614 - Warrenton, VA Lot 8 Industrial Road

  VA       USA       Store        URNA - United Rentals (North America), Inc.

1653 - Manassas, VA 9499-9415 Wellington Road

  VA       USA       Store        United Rentals (North America), Inc.

1110 - Burlington, WA 1868 & 1970 Walton Dr.

  WA       USA       Store        United Rentals Northwest, Inc.

1219 - Chehalis, WA 281 Hamilton Road North

  WA       USA       Store        United Rentals Northwest, Inc.

378 - Moses Lake, WA 13558 N. Frontage Road East

  WA       USA       Store        United Rentals Northwest, Inc.

1042 - Santa Maria, CA 2691 Santa Maria Wy.

  CA       USA       Vacant        United Rentals Northwest, Inc.

1070 - Hudsonville, MI 5025 40th Avenue

  MI       USA       Vacant        United Rentals (North America), Inc.

1247 - Marystown, NF Mooring Cove Road

  NF       CAN       Vacant        United Rentals of Canada, Inc.

1243 - Grand Forks, ND 3901 South Washington Street

  ND       USA       Vacant        United Rentals Northwest, Inc.

1157 - Saint Leonard, QC 6275 Blvd. des Grandes Prairies

  QC       CAN       Vacant        United Rentals of Canada, Inc.

1108 - Hopewell, VA 922 E. Randolph Rd.

  VA       USA       Vacant        United Rentals (North America), Inc.

1599 - Bridgeport, CT 552 Housatonic Avenue

  CT       USA       Vacant        United Rentals (North America), Inc.



--------------------------------------------------------------------------------

SCHEDULE 7.12

LITIGATION

 

1. On August 25, 2004, Holdings received a letter from the SEC in which the SEC
referred to an inquiry of Holdings. The letter transmitted a subpoena requesting
certain of Holdings’ documents. The letter and the subpoena referred to an SEC
investigation entitled In the Matter of United Rentals, Inc. The notice from the
SEC stated that the inquiry did not mean that the SEC had concluded that
Holdings or anyone else had broken the law or that the SEC had a negative
opinion of any person, entity or security. The inquiry appeared to relate to a
broad range of Holdings’ accounting practices and was not confined to a specific
period.

Holdings has since received additional document subpoenas from the SEC. In March
2005, Holdings’ board of directors formed the Special Committee to review
matters related to the SEC inquiry. The Special Committee retained independent
counsel. Holdings’ board of directors received and acted upon findings of the
Special Committee in January 2006. The actions that Holdings took with respect
to the Special Committee’s findings and actions that Holdings took with respect
to certain other accounting matters, including the restatement of previously
issued consolidated financial statements for 2003 and 2002, are discussed in
Holdings’ Annual Report on Form 10-K for the year ended December 31, 2005 (the
“2005 Form 10-K”). Holdings has provided documents in response to the SEC
subpoenas to the SEC or to the Special Committee, which has, in turn, provided
documents to the SEC. Holdings is cooperating fully with the SEC in complying
with the subpoenas. Holdings is also responding to the SEC’s informal requests
for information.

In July 2007 Holdings received a letter from the staff of the SEC stating that
the staff intends to recommend that the Commission authorize the staff to file
an injunctive action against Holdings for alleged violations of provisions
relating to the maintenance of books and records, internal accounting controls,
periodic filing requirements, as well as antifraud provisions as set forth in
Section 17(a) of the Securities Act of 1933, Sections 10(b), 13(a), 13(b)(2)(A)
and 13(b)(2)(B) of the Securities Exchange Act of 1934, and Rules 10b-5, 12b-20,
13a-1, 13a-11, 13a-13 and 13b2-1 thereunder. The letter stated that the relief
the staff may recommend includes permanent injunctions and civil penalties.
Under SEC procedures, Holdings has the opportunity to respond to the SEC staff
before the staff makes a formal recommendation as to whether any action should
be brought by the SEC. The staff’s letter also stated that the staff intended to
request authorization to engage in settlement discussions with Holdings.

In December 2007, one of the former chief financial officers, who left Holdings
in late 2002, pled guilty to making a false filing with the SEC in connection
with Holdings’ annual report on form 10-K for the year ended December 31, 2000
and settled a separate civil enforcement action brought against him by the SEC
alleging various violations of the securities laws. In April 2008, the other
former chief financial officer, who was terminated in August 2005 after he
failed to cooperate with the Special Committee’s inquiry, was indicted and pled
not guilty to conspiracy, securities fraud, insider trading and making false
filings with the SEC in connection with Holdings’ annual reports on form 10-K
for the years ended December 31, 2001, December 31, 2002 and December 31, 2003.
The SEC has also brought a separate civil enforcement action against him
alleging various violations of the securities laws.

On June 3, 2008, Holdings announced that in connection with the inquiry,
Holdings expects to



--------------------------------------------------------------------------------

recognize a charge in the second quarter of 2008 in the amount of $14 million.
This amount represents Holdings’ current best estimate for the liability
associated with the inquiry. However, as of the date of the Agreement, the
inquiry is ongoing and the ultimate outcome is still uncertain.

 

2. Holdings has also received requests for information informally and by
subpoena from the U.S. Attorney’s Office for the District of Connecticut.
Holdings is also cooperating fully with the U.S. Attorney’s Office requests.

 

3. Following Holdings’ public announcement of the SEC inquiry, three purported
class action lawsuits were filed against Holdings in the United States District
Court for the District of Connecticut. The plaintiff in each of the lawsuits
initially sought to sue on behalf of a purported class comprised of purchasers
of Holdings’ securities from October 23, 2003 to August 30, 2004. The lawsuits
initially named as the defendants Holdings, its former chairman, vice chairman
and chief executive officer, president and chief financial officer, and
corporate controller. These initial complaints alleged, among other things, that
certain of Holdings’ SEC filings and other public statements contained false and
misleading statements which resulted in damages to the plaintiffs and the
members of the purported class when they purchased Holdings’ securities. On the
basis of those allegations, plaintiffs in each action asserted claims
(a) against all defendants under Section 10(b) of the Exchange Act and Rule
10b–5 promulgated thereunder, and (b) against one or more of the individual
defendants under Section 20(a) of the Exchange Act. The complaints sought
unspecified compensatory damages, costs and expenses. On February 1, 2005, the
Court entered an order consolidating the three actions. On November 8, 2005, the
Court appointed City of Pontiac Policeman’s and Fireman’s Retirement System as
lead plaintiff for the purported class. The consolidated action is now entitled
In re United Rentals, Inc. Securities Litigation.

On June 5, 2006, pursuant to a schedule agreed to by the parties and approved by
the Court, lead plaintiff filed a consolidated amended complaint, which
(a) added allegations relating to, among other things, the conclusions of the
Special Committee and to other matters disclosed in the 2005 Form 10-K,
(b) amended the purported class period to include purchasers of Holdings’
securities from February 28, 2001 to August 30, 2004 and (c) named as an
additional defendant Holdings’ first chief financial officer. In September 2006,
Holdings and certain of the individual defendants moved to dismiss the
consolidated amended complaint in this action. Briefing with respect to these
motions is now complete.

On March 10, 2008, Holdings announced it had entered into a memorandum of
understanding with lead plaintiff’s counsel to settle this action. The
memorandum of understanding provides that the claims of the plaintiff class will
be settled for a cash payment of $27.5. The contemplated settlement is subject
to the prior satisfaction of a number of conditions, including definitive
settlement documentation and court approval. In addition, the settlement is
contingent upon Holdings and its insurance carriers finalizing agreements on the
portion of the settlement to be funded by the carriers, as well as the amounts
that the carriers will reimburse Holdings for defense costs concerning the
shareholder actions and related inquiries and matters that have previously been
expensed by Holdings. Holdings cannot predict whether these conditions will be
satisfied. Holdings currently expects, taking into account anticipated
settlement funding and defense cost reimbursements from its insurance carriers,
that the contemplated settlement will not have a material effect on its results
of operations or cash flows for any period.

 

4.

In January 2005 an alleged shareholder filed an action in Connecticut State
Superior Court, Judicial District of Norwalk/Stamford at Stamford, purportedly
suing derivatively on Holdings’



--------------------------------------------------------------------------------

 

behalf. The action, entitled Gregory Riegel v. John N. Milne, et al., named as
defendants certain of Holdings’ current and/or former directors and/or officers,
and named Holdings as a nominal defendant. The complaint asserted, among other
things, that the defendants breached their fiduciary duties to Holdings by
causing or allowing Holdings to disseminate misleading and inaccurate
information to shareholders and the market and by failing to establish and
maintain adequate accounting controls, thus exposing Holdings to damages. The
complaint seeks unspecified compensatory damages, costs and expenses against the
defendants. The parties to the Riegel action have agreed that the proceedings in
this action will be stayed pending the resolution of the motions to dismiss in
the purported shareholder class actions referred to above.

 

5. In November 2004 Holdings received a letter from counsel for an alleged
shareholder, raising allegations similar to the ones set forth in the derivative
complaint described above and demanding that Holdings take action in response to
those allegations against certain of Holdings’ current and/or former directors
and/or officers. Following receipt of the letter, Holdings’ board of directors
formed a special committee to consider the letter. In August 2005, this alleged
shareholder commenced an action in Connecticut State Superior Court, Judicial
District of Norwalk/Stamford at Stamford, purporting to sue derivatively on
Holdings’ behalf. The action, entitled Nathan Brundridge v. Leon D. Black, et
al., initially named as defendants certain of Holdings’ current and/or former
directors and/or officers, and named Holdings as a nominal defendant. The
initial complaint in this action asserted, among other things, that all of the
defendants breached fiduciary obligations to Holdings by causing or allowing
Holdings to disseminate misleading and inaccurate information to shareholders
and the market, and by failing to establish and maintain adequate accounting
controls, thus exposing Holdings to damages. The initial complaint in this
action also asserted a claim for unjust enrichment against Holdings’ former
chairman and vice chairman and chief executive officer. The initial complaint
sought unspecified compensatory damages, equitable relief, costs and expenses
against all of the defendants. The initial complaint also sought an order, in
connection with plaintiff’s unjust enrichment claim, directing the defendants
against whom that claim was asserted to disgorge certain compensation they
received from Holdings with respect to fiscal years 2001, 2002 and 2003.

On June 5, 2006, pursuant to a schedule agreed to by the parties and approved by
the Court, plaintiff in the Brundridge action filed an amended complaint, which
(a) added allegations relating to, among other things, the conclusions of the
Special Committee and to other matters disclosed in the 2005 Form 10-K, and
(b) named as an additional defendant Holdings’ former president and chief
financial officer and asserted the same claims against him as it previously
asserted and continued to assert against Holdings’ former chairman and vice
chairman and chief executive officer. In September 2006, Holdings and certain of
the individual defendants moved to dismiss the amended complaint in this action.
In December 2006, plaintiff in this action filed its opposition to these motions
to dismiss. Subsequently, the parties agreed that the proceedings in this action
will be stayed pending resolution of the motions to dismiss in the purported
shareholder class actions referred to above. The parties’ agreement provides
that any party may terminate the stay at any time on 30 days’ written notice to
the Court and all other parties, and defendants will have an opportunity to
submit reply papers in further support of their motions to dismiss this action
after the termination of the stay.

 

6.

In August 2005 another alleged shareholder filed an action in the United States
District Court for the District of Connecticut, purporting to sue derivatively
on Holdings’ behalf. The action, entitled Natalie Gordon v. Wayland R. Hicks, et
al., named as defendants certain of Holdings’ current and/or former directors
and/or officers, and named Holdings as a nominal defendant. The initial
complaint in this action asserted claims against each of the defendants for
breach of



--------------------------------------------------------------------------------

 

fiduciary duty, abuse of control, gross mismanagement, waste of corporate assets
and unjust enrichment. Each of these claims is premised on, among other things,
the theory that the individual defendants caused or permitted Holdings to
disseminate misleading and inaccurate information to shareholders and to the
market, and failed to establish and maintain adequate accounting controls, thus
exposing Holdings to damages. The initial complaint also asserted (a) a claim
that a former director breached fiduciary obligations by selling shares of
Holdings’ common stock while in possession of material, non-public information,
and (b) a claim against Holdings’ former chairman, vice chairman and chief
executive officer, and president and chief financial officer for recovery of
certain incentive-based compensation under section 304 of the Sarbanes-Oxley
Act. The initial complaint sought unspecified compensatory damages, equitable
relief, restitution, costs and expenses against all of the defendants. The
initial complaint also sought an order declaring that the defendants against
whom the section 304 claim was directed are liable under the Sarbanes-Oxley Act
and directing them to reimburse Holdings for all bonuses or other
incentive-based or equity-based compensation they received for the fiscal years
1999 through 2004.

On June 5, 2006, pursuant to a schedule agreed to by the parties and approved by
the Court, plaintiff in the Gordon action filed an amended complaint, which
(a) added allegations relating to, among other things, the conclusions of the
Special Committee and to other matters disclosed in the 2005 Form 10-K, and
(b) named as additional defendants certain other of Holdings’ current and/or
former directors and/or officers. The amended complaint also asserted an
additional claim against certain of Holdings’ current and/or former directors
for violation of Section 14(a) of the Exchange Act. In September 2006, Holdings
and certain of the individual defendants moved to dismiss the amended complaint
in this action. Briefing with respect to these motions was completed.

On April 25, 2008, plaintiff in the Gordon action filed a notice to voluntarily
dismiss the action, without prejudice, on the consent of defendants, because she
sold her Company securities and, therefore, would not likely have standing to
pursue derivative claims on Holdings’ behalf.

 

7. Following our July 23, 2007 announcement of the merger agreement with
affiliates of Cerberus, two lawsuits against the proposed acquisition were
filed. First, a putative class action complaint, entitled Donald Lefari v.
United Rentals, Inc. et al., was filed in Connecticut State Superior Court,
Judicial District of Stamford-Norwalk, on July 23, 2007 (the “Lefari action”).
This lawsuit purports to be brought on behalf of all common stockholders of
Holdings, names Holdings and all of our directors and Cerberus as defendants,
and sought to enjoin the proposed acquisition of Holdings by affiliates of
Cerberus. On September 19, 2007, the parties to the Lefari action entered into a
memorandum of understanding to settle the action and a settlement agreement was
expected to be negotiated by the parties. On September 28, 2007, the second
lawsuit, Nathan Brundridge vs. Wayland R. Hicks et al., was also filed in
Connecticut State Superior Court, Judicial District of Stamford-Norwalk (the
“Brundridge II action”). This lawsuit named our current directors as defendants.
On December 23, 2007, Holdings terminated the merger agreement with affiliates
of Cerberus. As a result, a condition precedent of the proposed settlement of
the Lefari action, the consummation of the proposed acquisition, was not
fulfilled. The Brundridge II action was voluntarily withdrawn as to all
defendants on January 30, 2008. On February 7, 2008, the parties to the Lefari
action filed a joint motion to withdraw with prejudice the Lefari action, which
is subject to the approval of the court.

 

8.

Following our November 14, 2007 announcement that affiliates of Cerberus had
notified us that they were not prepared to proceed with the purchase of Holdings
on the terms set forth in the merger agreement, three putative class action
lawsuits were filed against Holdings in the United



--------------------------------------------------------------------------------

 

States District Court for the District of Connecticut. The plaintiff in each of
the lawsuits sought to sue on behalf of a purported class of persons who
purchased or otherwise acquired our securities between August 29, 2007 and
November 14, 2007. The lawsuits named as defendants Holdings, our directors and
certain of our officers and alleged, among other things, that the named
plaintiff and members of the purported class suffered damages when they
purchased or otherwise acquired securities issued by Holdings, as a result of
false and misleading statements and/or material omissions relating to the
contemplated merger with affiliates of Cerberus, contained in (a) proxy
materials that Holdings disseminated and/or filed with the SEC in anticipation
of the October 19, 2007 special meeting of stockholders; and/or (b) certain of
Holdings’ filings with the SEC and other public statements. On the basis of
those allegations, plaintiff in each action asserted claims under Sections 10(b)
and 14(a) of the Exchange Act and Rules 10b-5 and 14a-9 thereunder; and against
the individual defendants under Section 20(a) of the Exchange Act. The
complaints in these actions sought unspecified compensatory damages, costs,
expenses and fees. On February 7, 2008, the Court entered an order consolidating
the three actions and appointing the Institutional Investor Group, consisting of
First New York Securities, L.L.C. and Omni Partners LLP, as lead plaintiff for
the purported class. The actions are now consolidated under the caption Vincent
DeCicco v. United Rentals, Inc., et al.

On March 24, 2008, pursuant to a schedule approved by the Court, lead plaintiffs
filed a consolidated amended complaint, which, among other things, (a) amended
the purported class period to include purchasers of our publicly traded
securities from July 23, 2007 to November 14, 2007, (b) dropped as defendants
one of our officers and all but one of our directors, (c) named as additional
defendants Cerberus, certain of its affiliates, its chief executive officer and
one of its managing directors, and (d) withdrew the previously asserted claim
under Section 14(a) of the Exchange Act and Rule 14a-9 thereunder. We intend to
defend against this action vigorously.

 

9. With respect to the class action and the derivative actions identified above,
there is uncertainty as to the amount, if any, of insurance proceeds Holdings
will recover from its D&O carriers. The insurance carriers have generally
reserved their rights to make coverage determinations at a later date, while
considering, without prejudice, the reimbursement for expenses submitted from
the date of first notice to the present. Some of the carriers assert that
damages that may be awarded or the expenses submitted may not be reimbursable
under the policy contract because they relate to uncovered proceedings, persons
or allegations. Some of the D&O carriers have expressly reserved the right to
assert rescission as a defense to payment based on the role John N. Milne played
in the application for such coverage, including his signing the application
form.

 

10. The Company is providing indemnity to, or may have an indemnification
obligation to, the following past or present executive officers or employees of
the Company in connection with the SEC-related matters (as defined below):

 

First Name    Last Name    Title Peter    Borzilleri    VP, Corporate Controller
James    Burke    Region Finance Manager Alfred    Colangelo    VP, Finance Troy
   Cooper    VP, Group Controller Douglas    Dougherty    Regional Real Estate
Manager Joseph    Ehrenreich    VP, General Counsel Brian    Ewing    Strategic
Sourcing Manager Piero    Galassi    Regional Controller Edward    Guzowski   
National Warranty & Service Manager



--------------------------------------------------------------------------------

Michael    Hallock    Manager in Training Laura    Haytman    Paralegal Wayland
   Hicks    Vice Chairman, CEO Steve    Hossenlop    District Controller Cyndi
   Hudson    Manager, Legal Compliance & Equity Patrick    Hunt    Sr. Manager,
Supplier Development Dan    Imig    Regional Vice President Bradley    S. Jacobs
   Chairman Michael    Kneeland    Chief Executive Officer Joseph    Kondrup   
VP, Corporate Development Stanley    Lau    Director, Financial Reporting Eliot
   Mayer    VP & Treasurer John    N. Milne    EVP, Chief Financial Officer Tom
   Moore    District Controller Steve    Nathan    Director, Financial Reporting
Michael    J. Nolan    Chief Financial Officer Tracy    O’Donnell    Director,
Procurement Barry    Peck    Region Controller Betsy    Pliakis    Corporate
Manager, Sales & Use Tax Jack (John)    Rafferty    Director, Financial
Reporting Joseph    Sherk    VP, Corporate Controller Donna    Vella    Admin
Assistant to CFO Sandie    Welwood    VP, Corporate Controller Ted    Zagrzebski
   Regional Controller

 



--------------------------------------------------------------------------------

SCHEDULE 7.13

LABOR DISPUTES

 

1. A list of the collective bargaining agreements and other labor contracts
covering employees of Holdings and/or its Subsidiaries is attached as Annex
7.13A.

 

2. NLRB Case No. 8-CA-34853 et al. Local Union Nos. 66, 66A, B, C, D, O & R of
the International Union of Operating Engineers (“Local 66 Union”) filed unfair
labor practice charges concerning the Company’s operations at its branch in
Columbiana, Ohio. Specifically, the Local 66 Union alleged that the Company
violated the NLRA by failing to conduct performance evaluations and provide
merit wage increased to its employees. In addition, the Local 66 Union alleged
that the Company retaliated against certain employees for supporting the Local
66 Union and unilaterally changed Company policies regarding use of Company
equipment, dress code and call-in policy in violation of the NLRA.

A hearing was conducted on February 1, 2 and 3, 2005, March 15 and August 30,
2005 before Administrative Law Judge Michael A. Rosas. By decision dated
January 30, 2006, the ALJ determined that the Company violated the NLRA by
failing to conduct performance evaluations and to give merit wage increases to
employees at the Columbiana location. The ALJ also determined that the Company
had committed various unlawful acts of retaliation against employees for
supporting the Local 66 Union and unlawfully changed Company policies without
bargaining with the Local 66 Union. The ALJ dismissed the other claims against
the Company.

Both NLRB and the Company have appealed Judge Rosas’ decision to the Board in
Washington, D.C. and the Board ruled against the Company, by decision dated
August 24, 2007. The Company has filed an appeal with the District of Columbia,
Circuit Court of Appeals, but is actively pursuing an amicable resolution with
the Board.



--------------------------------------------------------------------------------

ANNEX 7.13A

 

Contract    Region    Union    Effective
Date    Expiration
Date

Fairfield, CT

   Aerial    IUOE Local 478    4/1/2005    3/31/2008

West Haven, CT

   Trench    IUOE Local 478    4/1/2005    3/31/2008

Boston Aerial

   Aerial    IUOE Local 4    6/1/2005    5/31/2008

Newark, DE

   Aerial    IUOE Local 542    6/1/2005    5/31/2008

Flushing, NY

   Northeast    IBT Local 282    7/1/2005    6/30/2008

Baltimore, MD

   Aerial    IUOE local 37    7/25/2005    7/24/2008

St Albert, Alberta

  

Rocky Mountain

   IUOE Local 955    8/1/2006    7/31/2008

Boston Gen. Ren

   Northeast    IUOE Local 4    9/1/2005    8/31/2008

Philadelphia, PA

   Northeast    IUOE Local 542    9/1/2005    8/31/2008

Watertown, MA

   Northeast    LIUNA Local 721    9/1/2004    8/31/2008

Holtsville, NY

   Aerial    IUOE Local 138    10/9/2003    10/8/2008

Smithfield, RI

   Northeast    IUOE Local 57    1/1/2006    12/31/2008

Highland, NY

   Aerial    IUOE Local 825    3/1/2006    2/28/2009

Romulus, MI

   Aerial    IUOE Local 324    4/1/2006    3/31/2009

Sarnia, ON

   Northeast    IUOE Local 793    4/1/2006    3/31/2009

Ridgefield Park, NJ

   Aerial    IUOE Local 825    4/15/2006    4/14/2009

Cleveland, OH

   Aerial    IUOE Local 18    5/1/2006    4/30/2009

St Louis, MO

   Midwest    IUOE Local 513    5/1/2006    4/30/2009

Elmwood Park, NJ

   Northeast    IUOE Local 825    5/4/2006    5/3/2009

Chicago, IL

   Trench    IBT Local 731    6/1/2007    5/31/2009

Bangor, ME

   Aerial    IUOE Local 4    6/1/2006    5/31/2009

Kamloops, BC

   Northwest    IUOE Local 115    6/1/2006    5/31/2009

West Yarmouth, MA

   Northeast    IUOE Local 4    6/1/2006    5/31/2009

Agawam, MA

   Aerial    IUOE Local 98    7/1/2006    6/30/2009

Atlantic City, NJ

   Aerial    IUOE Local 825    7/1/2006    6/30/2009

Burlington, NJ

   Aerial    IUOE Local 825    7/1/2006    6/30/2009

New Windsor, NY

   Northeast    IUOE Local 825    7/1/2006    6/30/2009

Piscataway, NJ

   Aerial    IUOE Local 825    11/1/2006    10/31/2009

Batavia, NY

   Aerial    IUOE Local 832    11/5/2006    11/4/2009

Danbury, CT

   Northeast    IUOE Local 478    12/1/2006    11/30/2009

Groton, CT

   Northeast    IUOE Local 478    12/1/2006    11/30/2009

Manchester, CT

   Northeast    IUOE Local 478    12/1/2006    11/30/2009

Milford, CT

   Northeast    IUOE Local 478    12/1/2006    11/30/2009

Stamford/Darien, CT

   Northeast    IUOE Local 478    12/1/2006    11/30/2009

Perrysburg, OH

   Aerial    IUOE Local 18    2/1/2005    1/31/2010

Pittsburgh, PA (Oakdale)

   Aerial    IUOE Local 66    3/22/2007    3/21/2010

Clifton Park, NY

   Northeast    IUOE Local 106    4/1/2007    3/31/2010

Bellmawr, NJ

   Northeast    IUOE Local 825    4/1/2007    3/31/2010

Wall, NJ

   Northeast    IUOE Local 825    4/1/2007    3/31/2010

Vancouver, BC

   Northwest    IUOE Local 115    5/1/2007    4/30/2010

Addison, Rockford

   Aerial    IUOE Local 150    5/1/2007    4/30/2010

Chicago, IL

   Midwest    IUOE Local 150    5/1/2007    4/30/2010

Mokena, IL

   Midwest    IUOE Local 150    5/1/2007    4/30/2010



--------------------------------------------------------------------------------

Contract    Region    Union    Effective
Date    Expiration
Date

Taylor, MI

   Midwest    IOUE Local 324    5/1/2007    4/30/2010

Waukegan, IL

   Midwest    IUOE Local 150    5/1/2007    4/30/2010

South Bend, IN

   Midwest    IUOE Local 150    1/1/2007    4/30/2010

North Auroa

   Midwest    IUOE Local 150    5/1/2008    4/30/2010

Prince George, BC

   Northwest    IUOE Local 115    5/1/2007    4/30/2010

Bear, DE

   Northeast    IUOE Local 542    6/1/2007    5/31/2010

Quakertown, PA

   Aerial    IUOE Local 542    7/1/2007    6/30/2010

Chicago, IL (Kedzie)

   Midwest   

Auto Mechanics Local 701

   10/1/2007    9/30/2010

New York Aerial

   Aerial    IUOE Local 15    10/9/2006    10/8/2011

New York General Rental

   Northeast    IUOE Local 15    10/9/2006    10/8/2011

New York Small Tool

   Northeast    IUOE Local 15    6/1/2007    5/30/2012

St. Louis Aerial

   Aerial    IBT Local 618    4/14/2008    4/14/2013



--------------------------------------------------------------------------------

SCHEDULE 7.14

ENVIRONMENTAL LAW

 

1. San Jose, CA – Former A-1 Rentals property. County is requiring four quarters
of groundwater monitoring before closure will be issued (closure expected in
first quarter of 2008).

 

2. Philadelphia, PA – Former Rental Tools site. The Company is working with
State and City to attain closure of all issues; there is no current activity
(monitoring or investigation).

 

3. Fort McMurray, AB – United Rentals of Canada, Inc. purchased a salt-impacted
property that is being developed as a branch. Two years of groundwater
monitoring is required. Monitoring wells were damaged during construction and
need to be reinstalled and also monitored.

 

4. Santa Fe Springs, CA – United Rentals Northwest, Inc. (“URNW”) purchased a
tax lien sale property adjacent to URNW’s branch in Santa Fe Springs. The
purchased property had an abandoned UST, which was removed in 2005. Additional
investigation delineated extent of impacts. URNW has submitted a remedial action
plan to the regional authorities for removal of residual impacted soil at the
site, and expect approval this summer (2008).

 

5. Holdings and its Subsidiaries have proactively removed all but three
underground fuel tanks. Two locations will retain USTs: Burbank, California
General Rentals and Pico Rivera, California Aerial. In our leased facility in
Irving, Texas, the tank has been closed temporarily but remains in place.

 

6. Under the Stock Purchase Agreement, dated December 22, 2006, between the
Company, as seller, and HTS Acquisition, Inc., as buyer, relating to the
Company’s disposition of its HTG business, the Company retained certain
environmental liabilities relating to conditions or liabilities existing prior
to the closing of the transaction

 

7. Holdings made a $413,273 accrual on its books in Q4 2005 related to the
adoption of FASB Interpretation #47, regarding the presence of
asbestos-containing building materials (ACBM’s) at certain of its then-owned
properties. On December 31, 2005, Holdings or its Subsidiaries owned 119
properties, 64 of which were deemed to be sites, based strictly on the date of
construction being prior to 1983, where it was possible that ACBMs could be
discovered. Seven of the 64 sites identified were chosen for inspection to
determine whether asbestos or ACBMs existed. Of the 7 sites inspected by a
third-party engineer, 5 were determined to have ACBMs. The total remediation
cost estimate, provided by the same engineer, for these 5 locations, was $68,800
or $13,760 per site. This amount was then extrapolated over the population to
estimate a potential liability of $632,960. In accordance with FIN 47, a
conservative 5-year amortization period was estimated, resulting in an NPV of
$413,273.



--------------------------------------------------------------------------------

SCHEDULE 7.17

ERISA AND PENSION PLAN COMPLIANCE

NONE



--------------------------------------------------------------------------------

SCHEDULE 7.18

TAXES

 

1. The 2005 and 2006 Luxembourg returns of United Rentals Luxembourg S.a.r.l.
have not been filed.

 

2. The Canadian Revenue authority (“CRA”), is currently auditing the
international transactions of United Rentals of Canada, Inc. for the periods
2003-2005. The CRA has proposed an adjustment to income totaling over C$14M for
the audit period (this would result in approximately C$5M in taxes). The audit
includes adjustments for management fees, vendor rebates and inter-company risk
premium charges (largest portion of adjustments). Holdings has already provided
(as part of its FIN 48 reserve), US $3M. Amounts disallowed in Canada should be
deductions in the US resulting in approximately $5M. Holdings would seek an
offsetting adjustment in the United States for these adjustments, and depending
on the final outcome, may seek competent authority adjustments. Penalties and
currency adjustments could result in additional liabilities.



--------------------------------------------------------------------------------

SCHEDULE 8.11

PERMITTED INVESTMENTS

 

1. A list of Permitted Investments existing as of the date of the Agreement is
attached as Annex 8.11A.

 

2. A list of loans and advances to employees and officers made in the ordinary
course of business and existing as of the date of the Agreement is attached as
Annex 8.11B.

 

3. 185,567 common securities certificates of United Rentals Trust I owned by
United Rentals, Inc.

 

4. 99.9% of the equity interest of Provisto, S. de R.L. de C.V. owned by United
Rentals (Delaware), Inc. and .1% of the equity interest of Provisto, S. de R.L.
de C.V. owned by United Rentals Northwest, Inc.

 

5. 99.999997% of the equity interest of United Rentals, S. de R.L. de C.V. owned
by United Rentals (Delaware), Inc. and .000003% of the equity interest of United
Rentals, S. de R.L. de C.V. owned by United Rentals Northwest, Inc.

 

6. Promissory Note issued by Highway Supply LLC, New Mexico in the principal
amount of $1,018,000 issued October 19, 2004 and due September 30, 2009.

 

7. Promissory Note issued by Industrial Lift, Inc. in the amount of $1,200,000
including interest. Fully reserved, to be written off upon confirmation from
tax/legal.

 

8. 100% of the equity interest (200 shares) of United Rentals Luxembourg
S.a.r.l. owned by United Rentals (Delaware), Inc.

 

9. United Rentals (North America), Inc. investment of $379,508,411 in United
Rentals Receivables LLC II.

 

4. The following intercompany notes:

 

  (i) United Rentals Alberta Holding, LP

 

  a. Promissory Note dated September 30, 2003 issued by United Rentals
Luxembourg S.à.r.l. in the principal amount of C$100,500,000.

 

  b. Promissory Note dated September 30, 2003 issued by United Rentals
Luxembourg S.à.r.l. in the principal amount of C$36,061,768.

 

  c. Promissory Note dated September 30, 2003 issued by United Rentals
Luxembourg S.à.r.l. in the principal amount of C$3,304,599.



--------------------------------------------------------------------------------

ANNEX 8.11A

 

BANK    Account #   Note    Currency   

As of

5/29/2008

LUXEMBOURG           

ING Luxembourg

   ****  

United Rentals Luxembourg S.a.r.l.

   CAD    1,438,458.28 MEXICO           

Bancomer

   ****  

Mexican Depository Account - Pesos

   MXP    16,702,065.59

Bancomer

   ****  

Mexican Payroll Account

   MXP    1,898,004.16



--------------------------------------------------------------------------------

ANNEX 8.11B

 

1. An employee loan, secured by a mortgage, made by United Rentals, Inc. to
Steve Oddo, with a principal amount of $419,924.00 outstanding.



--------------------------------------------------------------------------------

SCHEDULE 8.13

DEBT

 

1.

Holdco Notes and Instruments governing the public debt existing as of the
Agreement Date of Holdings and its Subsidiaries (which consists of only the
6 1/2% Senior Notes, the 7 3/4 % Senior Subordinated Notes and the 7% Senior
Subordinated Notes described herein) including the Indentures, related security,
collateral documents (including guaranty agreements) and supplemental indentures
relating to the 6 1/2% Senior Notes due 2012, the 7 3/4% Senior Subordinated
Notes due 2013 and the 7% Senior Subordinated Notes due 2014.

 

2. Indenture, dated as of October 31, 2003, between United Rentals (North
America), Inc. (“URNA”), as issuer, the Company, as guarantor, and The Bank of
New York, as trustee, for the 1-7/8 Convertible Senior Subordinated Notes due
October 15, 2023, as supplemented.

 

3. Purchase and Contribution Agreement dated as of May 31, 2005 between United
Rentals (North America), Inc., United Rentals Northwest, Inc., United Rentals
Southeast, L.P. and United Equipment Rentals Gulf, L.P., as originators, United
Rentals Receivables LLC II, as buyer, and United Rentals, Inc., as collection
agent, as amended.

 

4.

Indenture, dated August 5, 1998, by and between the Company and The Bank of New
York, and related trust, guarantee, security and collateral documents in respect
of the Company’s 6  1/2% Convertible Subordinated Debentures due August 1, 2028,
as supplemented.

 

5. Amended and Restated Trust Agreement dated August 5, 1998 among United
Rentals, Inc., The Bank of New York, as Property Trustee, The Bank of New York
(Delaware), as Delaware Trustee.

 

6. Capital Leases existing as of March 31, 2008 in the aggregate amount of $74M
and comprised of the following: $60M in motor vehicles (which are not considered
Rental Equipment); $2M in computer equipment; and $12M in leased Real Estate.

 

7. The letters of credit listed on Annex 8.13A hereto.

 

8. The following is a list of intercompany debt:

 

  A. Notes

 

  (i) United Rentals Alberta Holding, LP

 

  d. Promissory Note dated September 30, 2003 issued by United Rentals
Luxembourg S.à.r.l. in the principal amount of C$100,500,000.

 

  e. Promissory Note dated September 30, 2003 issued by United Rentals
Luxembourg S.à.r.l. in the principal amount of C$36,061,768.

 

  f. Promissory Note dated September 30, 2003 issued by United Rentals
Luxembourg S.à.r.l. in the principal amount of C$3,304,599.



--------------------------------------------------------------------------------

  (ii) United Rentals Luxembourg S.à.r.l.

 

  a. Promissory Note dated September 20, 2004 issued by United Rentals of
Canada, Inc. in the principal amount of C$3,673,888.

 

  B. Intercompany Netting Agreements

 

  (ii) United Rentals S. de R. L. de C.V.

 

  (a) Inter-company advance agreement dated August 31, 2000 issued by United
Rentals Gulf, Inc. with a balance of $726,310.25.



--------------------------------------------------------------------------------

ANNEX 8.13A

Letters of Credit

 

Applicant   

LC Ref.

No.

   Beneficiary    Outstanding Balance    Effective Date   

Expiry Date

   Evergreen United Rentals (North America), Inc.    S2321610      ACE AMERICAN
INSURANCE CO    $ 33,800,000.00      1/31/2006      2/14/2009      Y United
Rentals (North America), Inc.    P2339190      OLD REPUBLIC INSURANCE CO    $
27,800,000.00      1/16/2003      1/16/2009      Y United Rentals (North
America), Inc.    P2212750      UNITED STATES FIDELITY &    $ 26,250,000.00     
1/18/2002      1/15/2009      Y United Rentals (North America), Inc.   
P6193450      OLD REPUBLIC INSURANCE CO    $ 11,000,000.00      1/20/2005     
1/15/2009      Y United Rentals (North America), Inc.    P2494160      GENERAL
ELECTRIC CAPITAL    $ 4,587,881.47      6/29/2004      11/13/2008      Y United
Rentals (North America), Inc.    P2343440      CONTINENTAL CASUALTY COMP    $
3,400,000.00      1/29/2003      1/28/2009      Y United Rentals (North
America), Inc.    P2499650      GENERAL ELECTRIC CAPITAL    $ 1,754,271.58     
7/29/2004      11/13/2008      Y United Rentals (North America), Inc.   
S2225080      PASHA GROUP, LLC, A NEW Y    $ 698,496.00      12/29/2005     
2/1/2009      Y United Rentals (North America), Inc.    P2426190      FLORIDA
SELF-INSURERS GUA    $ 565,350.00      11/3/2003      11/3/2008      Y United
Rentals (North America), Inc.    P2426200      STATE OF OREGON    $ 500,000.00  
   11/4/2003      11/3/2008      Y United Rentals (North America), Inc.   
P2432670      SOUTH CAROLINA WORKERS’    $ 500,000.00      11/25/2003     
11/25/2008      Y United Rentals (North America), Inc.    P2375970      OLD
REPUBLIC INSURANCE CO    $ 398,168.43      5/20/2003      5/20/2009      Y
United Rentals (North America), Inc.    P2373540      MINNESOTA DEPARTMENT OF C
   $ 100,000.00      5/12/2003      5/13/2009      Y United Rentals (North
America), Inc.    P2432680      LOUISIANA DEPARTMENT OF L    $ 100,000.00     
11/25/2003      11/25/2008      Y



--------------------------------------------------------------------------------

SCHEDULE 8.15

AFFILIATE TRANSACTIONS

 

1. An employee loan, secured by a mortgage, made by United Rentals, Inc. to
Steve Oddo, with a principal amount of $419,924.00 outstanding.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING BASE CERTIFICATE

To: Bank of America, N.A., as Agent

 

   Date:                     ,         

(1)    U.S. Borrowing Base

                       

(2)    Maximum U.S. Revolver Amount

                       

(3)    Aggregate U.S. Revolver Outstandings

                       

(4)    U.S. Availability

  

the lesser of (1) and (2),

  

minus (3)

                       

(5)    Canadian Borrowing Base

  

(6)    Maximum Canadian Revolver Amount

                       

(7)    Aggregate Canadian Revolver Outstandings

                       

(8)    Canadian Availability

                       

the lesser of (6) and the sum of (5) and (4)

  

minus (7)

                       

This report (this “Certificate”) is submitted pursuant to the Credit Agreement,
dated as of [                    ,         ] (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among United Rentals, Inc., a Delaware corporation (“Holdings”),
United Rentals (North America), Inc., a Delaware corporation (the “Company”),
the other U.S. Subsidiary Borrowers named therein (together with the Company,
the “U.S. Borrowers”), United Rentals of Canada, Inc., a company formed under
the federal laws of Canada (“URC”), United Rentals Alberta Holding LP (“URA”
and, together with URC, the “Canadian Borrowers”), United Rentals Financing
Limited Partnership (the “Specified Loan Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as the Agent. Unless otherwise
indicated, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Credit Agreement.

The undersigned hereby certifies, as of the date first written above, that
(a) no Default or Event of Default has occurred or is continuing, (b) the
amounts and calculations

 

A - 1

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

herein and in Schedule I accurately reflect the Eligible Merchandise and
Consumables Inventory and Eligible Rental Equipment of the U.S. Obligors and
(c) the amounts and calculations herein and in Schedule II accurately reflect
the Eligible Merchandise and Consumables Inventory and Eligible Rental Equipment
of the Canadian Obligors.

 

UNITED RENTALS (NORTH AMERICA, INC.),

as Borrowers’ Agent

By:  

 

Name:  

 

Title:  

 

 

A - 2

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

SCHEDULE I

to Borrowing Base Certificate

U.S. Borrowing Base

[DISTRIBUTED SEPARATELY]1

 

1 NOTE: We propose leaving this schedule in the exhibits until the form is
agreed and update as necessary. We will need to review the form prior to
signoff.

 

A - 3

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

SCHEDULE II

to Borrowing Base Certificate

Canadian Borrowing Base

[DISTRIBUTED SEPARATELY]

 

A - 4

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF U.S. NOTICE OF BORROWING

Date:             ,         

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ,
        ] (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), the other U.S. Subsidiary Borrowers named therein
(together with the Company, the “U.S. Borrowers”), United Rentals of Canada,
Inc., a company formed under the federal laws of Canada (“URC”), United Rentals
Alberta Holding LP (“URA” and, together with URC, the “Canadian Borrowers”),
United Rentals Financing Limited Partnership (the “Specified Loan Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Agent.

The undersigned hereby requests (select one) a Borrowing:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $                                         

 

  3. Comprised of [Base Rate Loans] [LIBOR Loans]

 

  4. For LIBOR Loans, with an Interest Period of              months

 

  5. The U.S. Borrower for this Borrowing is
                                        

and the proceeds of the Borrowing shall be sent to:

[Name and Address of Bank/Beneficiary]

Account No.:

ABA No.:

Attn:

 

B - 1

Form of U.S. Notice of Borrowing



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions specified in
Section[s 9.1 and]2 9.2 shall be satisfied on and as of the date of, before and
after giving effect to, the credit extension requested hereby.

 

UNITED RENTALS (NORTH AMERICA), INC., as Borrowers’ Agent By:  

 

Name:  

 

Title:  

 

 

 

2 Only for Borrowings on the Closing Date

 

B - 2

Form of U.S. Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CANADIAN NOTICE OF BORROWING

Date:             ,         

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of
[            ,        ] (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a company formed under the federal
laws of Canada (“URC”), United Rentals Alberta Holding LP (“URA” and, together
with URC, the “Canadian Borrowers”), United Rentals Financing Limited
Partnership (the “Specified Loan Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent.

The undersigned hereby requests (select one) a Borrowing:

 

  1. On                                               (a Business Day).

 

  2. In the amount of Cdn$            

 

  3. Comprised of [Canadian Prime Rate Loans] [BA Equivalent Loans]

 

  4. For BA Equivalent Loans, with an BA Equivalent Interest Period of         
months

 

  5. The Canadian Borrower for this Borrowing is              and the proceeds
of the Borrowing shall be sent to:

[Name and Address of Bank]

Account No.:

ABA No.:

Attn:

 

B - 2

Form of Canadian Notice of Borrowing



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions specified in
Section[s 9.1 and]3 9.2 shall be satisfied on and as of the date of, before and
after giving effect to, the credit extension requested hereby.

 

UNITED RENTALS (NORTH AMERICA), INC., as Borrowers’ Agent By:  

 

Name:  

 

Title:  

 

 

 

3 Only for Borrowings on the Closing Date

 

B - 2

Form of Canadian Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF SPECIFIED LOAN NOTICE OF BORROWING

Date:             ,         

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ,
        ] (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), the other U.S. Subsidiary Borrowers named therein
(together with the Company, the “U.S. Borrowers”), United Rentals of Canada,
Inc., a company formed under the federal laws of Canada (“URC”), United Rentals
Alberta Holding LP (“URA” and, together with URC, the “Canadian Borrowers”),
United Rentals Financing Limited Partnership (the “Specified Loan Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Agent.

The undersigned hereby requests (select one) a Borrowing:

 

  1. On                                          (a Business Day).

 

  2. In the amount of Cdn$             

 

  3. Comprised of [Canadian Prime Rate Loans] [BA Equivalent Loans]

 

  4. For BA Equivalent Loans, with an BA Equivalent Interest Period of         
months

 

  5. The proceeds of the Borrowing shall be sent to:

[Name and Address of Bank]

Account No.:

ABA No.:

Attn:

 

B - 3

Form of Specified Loan Notice of Borrowing



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions specified in
Section[s 9.1 and]4 9.2 shall be satisfied on and as of the date of, before and
after giving effect to, the credit extension requested hereby.

 

UNITED RENTALS (NORTH AMERICA), INC., as Borrowers’ Agent By:  

 

Name:  

 

Title:  

 

 

 

4 Only for Borrowings on the Closing Date

 

B - 3

Form of Specified Loan Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF NOTICE OF CONTINUATION/CONVERSION OF U.S. REVOLVING LOANS

Date:                     ,         

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of
[                    ,         ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a company formed under the federal
laws of Canada (“URC”), United Rentals Alberta Holding LP (“URA” and, together
with URC, the “Canadian Borrowers”), United Rentals Financing Limited
Partnership (the “Specified Loan Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent.

The undersigned hereby gives irrevocable notice pursuant to Section 3.2 of the
Credit Agreement that

 

  1. The proposed Continuation/Conversion Date is         

 

  2. The aggregate principal amount of Loans to be continued or converted is
$             and such Loans were made to [Name of Borrower]

 

  3. The Type of Loans resulting from the proposed conversion or continuation is
        

 

  4. The duration of the requested Interest Period is             

The undersigned hereby represents and warrants that the conditions specified in
Section 9.2 shall be satisfied on and as of the date of, before and after giving
effect to, the continuation or conversion requested hereby

 

UNITED RENTALS (NORTH AMERICA), INC.,

as Borrowers’ Agent

By:  

 

Name:  

 

Title:  

 

 

C - 1

Form of Notice of Continuation/Conversion of U.S. Revolving Loans



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF NOTICE OF CONTINUATION/CONVERSION OF CANADIAN

REVOLVING LOANS

Date:                     ,         

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of
[                    ,         ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a company formed under the federal
laws of Canada (“URC”), United Rentals Alberta Holding LP (“URA” and, together
with URC, the “Canadian Borrowers”), United Rentals Financing Limited
Partnership (the “Specified Loan Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent.

The undersigned hereby gives irrevocable notice pursuant to Section 3.2 of the
Credit Agreement that

 

  1. The proposed Continuation/Conversion Date is         

 

  2. The aggregate principal amount of Loans to be continued or converted is
Cdn$             and such Loans were made to [Name of Borrower]

 

  3. The Type of Loans resulting from the proposed conversion or continuation is
        

 

  4. The duration of the requested BA Equivalent Interest Period is             

The undersigned hereby represents and warrants that the conditions specified in
Section 9.2 shall be satisfied on and as of the date of, before and after giving
effect to, the continuation or conversion requested hereby.

 

UNITED RENTALS (NORTH AMERICA), INC.,

as Borrowers’ Agent

By:  

 

Name:  

 

Title:  

 

 

C - 2

Form of Notice of Continuation/Conversion of Canadian Revolving Loans



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF NOTICE OF CONTINUATION/CONVERSION OF SPECIFIED LOANS

Date:                     ,         

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of
[                    ,         ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a company formed under the federal
laws of Canada (“URC”), United Rentals Alberta Holding LP (“URA” and, together
with URC, the “Canadian Borrowers”), United Rentals Financing Limited
Partnership (the “Specified Loan Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent.

The undersigned hereby gives irrevocable notice pursuant to Section 3.2 of the
Credit Agreement that

 

  1. The proposed Continuation/Conversion Date is         

 

  2. The aggregate principal amount of Loans to be continued or converted is
Cdn$            

 

  3. The Type of Loans resulting from the proposed conversion or continuation is
        

 

  4. The duration of the requested BA Equivalent Interest Period is             

The undersigned hereby represents and warrants that the conditions specified in
Section 9.2 shall be satisfied on and as of the date of, before and after giving
effect to, the continuation or conversion requested hereby

 

UNITED RENTALS (NORTH AMERICA), INC.,

as Borrowers’ Agent

By:  

 

Name:  

 

Title:  

 

 

C - 3

Form of Notice of Continuation/Conversion of Specified Loans



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of
[                    ,         ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a company formed under the federal
laws of Canada (“URC”), United Rentals Alberta Holding LP (“URA” and, together
with URC, the “Canadian Borrowers”), United Rentals Financing Limited
Partnership (the “Specified Loan Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          
                                        of Holdings, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Agent on the behalf
of Holdings, and that:

[Use following paragraph 1 for fiscal year-end financial statements to be
delivered pursuant to Section 6.2(a)]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.2(a) of the Credit Agreement for the fiscal year of Holdings ended as
of the above date, together with all certificates, opinions, documents required
by such section. All such audited financial statements have been prepared in
accordance with GAAP and present accurately and fairly in all material respects
the financial position of Holdings and the Consolidated Parties as at the date
thereof and their results of operations for the periods then ended.

[Use following paragraph 1 for fiscal quarter-end financial statements to be
delivered pursuant to Section 6.2(b)]

1. Holdings has delivered the unaudited financial statements required by
Section 6.2(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such consolidated financial statements fairly
present the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers and Holdings] during the accounting period covered by such
financial statements.

3. A review of the activities of the Borrowers and Holdings during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers and Holdings
performed and observed all its Obligations under the Loan Documents, and [no][a]
Covenant Trigger Period is currently in effect; and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period, no Default
has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Obligors contained in Article VII
of the Credit Agreement and the other Loan Documents are correct, in all
material respects (except that each representation and warranty that is
qualified as to materiality or Material Adverse Effect shall be correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in Section 7.6(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b) of
Section 6.2 of the Credit Agreement, including the statements in connection with
which this Compliance Certificate is delivered.

5. The analyses and information set forth on Schedules 1 and 2 attached hereto
are true and accurate on and as of the date of this Certificate.

6. Except as set forth on Schedule 3 hereto, subsequent to the date of the most
recent Certificate submitted by Holdings pursuant to Section 6.2(a) or (b) of
the Credit Agreement, no Obligor has (i) changed its name as it appears in
official filings in the jurisdiction of its organization, (ii) changed its chief
executive office, principal place of business, corporate offices, warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning Collateral, (iii) changed the type of entity that it is, (iv) changed
(or has had changed) its organization identification number, if any, issued by
its jurisdiction of organization, (v) changed its jurisdiction of organization,
(vi) changed the end of its Fiscal Year, or (vii) formed any new Subsidiary or
entered into any partnership or joint venture with any other Person without
giving the Agents any notice required by the Loan Documents; and

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

7. Except as set forth on Schedule 4 hereto, subsequent to the date of the most
recent Certificate submitted by Holdings pursuant to Section 6.2(a) or (b) of
the Credit Agreement, there has been no event which would alter any of the
disclosures set forth on Schedules 7.14, 7.17 and 7.18 of the Credit Agreement.

8. Except as set forth on Schedule 5 hereto, subsequent to the date of the most
recent Certificate submitted by Holdings pursuant to Section 6.2(a) or (b) of
the Credit Agreement, no Asset Disposition [or Like-Kind Exchange] has occurred
for which any Obligor is [or will be] required to make a mandatory prepayment
pursuant to Section 4.3 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

UNITED RENTALS, INC. By:  

 

Name:  

 

Title:  

 

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     ,         (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

[DISTRIBUTED SEPARATELY]5

 

5 NOTE: We propose leaving this schedule in the exhibits until the form is
agreed and update as necessary. We will need to review the form prior to
signoff.

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

[DISTRIBUTED SEPARATELY]

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 3

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 4

 

D - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 5

 

D - 8

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

[Alternative 1: Assignor is a U.S. Lender that has a Related Canadian Lender;
Assignee

U.S. Lender has an Eligible Canadian Affiliate]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and among the Assignor
of the U.S. Revolving Credit Commitment identified in item 1 below (the “U.S.
Assignor”), the Assignor of the Canadian Revolving Credit Commitment identified
in item 1 below (the “Canadian Assignor” and, together with the U.S. Assignor,
the “Assignors”), the Assignee of the U.S. Revolving Credit Commitment
identified in item 2 below (the “U.S. Assignee”) and the Assignee of the
Canadian Revolving Credit Commitment identified in item 2 below (the “Canadian
Assignee” and, together with the U.S. Assignee, the “Assignees”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignees. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.

For an agreed consideration, (a) the U.S. Assignor hereby irrevocably sells and
assigns to the U.S. Assignee, and the U.S. Assignee hereby irrevocably purchases
and assumes from the U.S. Assignor, and (b) the Canadian Assignor hereby
irrevocably sells and assigns to the Canadian Assignee, and the Canadian
Assignee hereby irrevocably purchases and assumes from the Canadian Assignor, in
each case subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of the respective Assignors’ rights and obligations
in their respective capacities as Lenders under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the respective Assignors under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the respective Assignors (in their respective capacities as Lenders)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by any Assignor
to any Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as an “Assigned Interest”). 6[Without limiting the generality of
the foregoing, the Canadian Assignee hereby agrees to be a Canadian Funding Bank
and to perform all obligations required to be performed by a Canadian Funding
Bank in accordance with the Credit Agreement. After giving effect to the
assignments contemplated herein, as of the Effective Date, the Canadian Funding
Percentage of the Canadian Assignor is [    ]% and the Canadian Funding
Percentage of the Canadian Assignee is [    ]%.] Each such sale and assignment
is without recourse to any Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by any Assignor.

 

6 Insert if applicable.

 

E-1

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

1.   U.S. Assignor:  

 

      Canadian Assignor:  

 

    2.   U.S. Assignee:  

 

      Canadian Assignee:  

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.   Borrowers: United Rentals (North America), Inc., a Delaware
corporation, and the other U.S. Subsidiary Borrowers named in the Credit
Agreement, United Rentals of Canada, Inc., United Rentals Alberta Holding LP and
United Rentals Financing Limited Partnership 4.   Agent: Bank of America, N.A.,
as the agent under the Credit Agreement 5.   Credit Agreement: Credit Agreement,
dated as of [                    ,         ] (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among United Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals
(North America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a company formed under the federal
laws of Canada (“URC”), United Rentals Alberta Holding LP (“URA” and, together
with URC, the “Canadian Borrowers”), United Rentals Financing Limited
Partnership (the “Specified Loan Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as the Agent 6.   Assigned Interest:

 

Assignors

  

Assignees

  

Facility Assigned

   Aggregate
Amount of
Revolving Credit
Commitments/
Revolving Loans
for all Lenders7   Amount of
Revolving
Credit
Commitments/
Revolving
Loans
Assigned    Percentage
Assigned of
Revolving
Credit
Commitments/
Revolving
Loans8     CUSIP
Number          

U.S. Revolving

Credit

Commitments

   $[1,250,000,000]   $                                          %            
  

Canadian

Revolving

Credit

Commitments

   $[0,000,000]   $                                          %     

 

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitments/ Revolving Loans of all Lenders thereunder. The percentage of U.S.
Revolving Credit Commitments assigned shall be the same as the Canadian
Revolving Credit Commitments assigned.

 

E-2

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Effective Date:                     , 20    [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF U.S. ASSIGNOR] By:  

 

  Title: [NAME OF CANADIAN ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF U.S. ASSIGNEE] By:  

 

  Title: [NAME OF CANADIAN ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: BANK OF AMERICA, N.A., as the Agent, U.S. Swingline
Lender and Letter of Credit Issuer By:  

 

  Title: BANK OF AMERICA, N.A. (acting through its Canadian branch), as the
Canadian Swingline Lender By:  

 

  Title:

 

E-3

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

[Consented to:]9 UNITED RENTALS (NORTH AMERICA), INC., as Borrowers’ Agent By:  

 

  Title:

 

 

9 To be added only if the consent of the Borrowers’ Agent is required by the
terms of the Credit Agreement.

 

E-4

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and (iv) the Canadian Assignor is an Affiliate
of the U.S. Assignor; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, any Borrower, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.2(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder (including, without
limitation, pursuant to the second paragraph of Section 13.1 of the Credit
Agreement) and, to the extent of the relevant Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by such Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire such Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.2(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase such Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase such Assigned Interest,
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by such Assignee, (viii) the Canadian Assignee is an
Eligible Canadian Affiliate of the U.S. Assignee; and (ix) if it is a Canadian
Lender, such Lender is a Canadian Resident and if it is a U.S. Lender, such
Lender is a United States person for purposes of the Code (b) agrees that (i) it
will, independently and without reliance upon the Agent, any Assignor or any
other Lender, and based on such

 

E-5

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and (iii) in the case of each Canadian Lender, such
Lender will at all material times continue to be a Canadian Resident and in the
case of each U.S. Lender, such Lender will at all material times continue to be
a United States person for purposes of the Code.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of each Assigned Interest (including payments of principal,
interest, fees and other amounts) to the relevant Assignor for amounts which
have accrued to but excluding the Effective Date and to the relevant Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-6

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

[Alternative 2: Assignor is a U.S. Lender that has a Related Canadian Lender;
Assignee

does not have an Eligible Canadian Affiliate]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and among the Assignor
of the U.S. Revolving Credit Commitment identified in item 1 below (the “U.S.
Assignor”), the Assignor of the Canadian Revolving Credit Commitment identified
in item 1 below (the “Canadian Assignor” and, together with the U.S. Assignor,
the “Assignors”), the Assignee of the U.S. Revolving Credit Commitment
identified in item 2 below (the “U.S. Assignee”) and the Canadian Funding Banks,
as Assignees of the Canadian Revolving Credit Commitment identified in item 2
below (the “Canadian Assignees” and, together with the U.S. Assignee, the
“Assignees”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignees.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, (a) the U.S. Assignor hereby irrevocably sells and
assigns to the U.S. Assignee, and the U.S. Assignee hereby irrevocably purchases
and assumes from the U.S. Assignor, and (b) the Canadian Assignor hereby
irrevocably sells and assigns to the Canadian Assignees, and the Canadian
Assignees hereby irrevocably purchase and assume from the Canadian Assignor, in
each case subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of the respective Assignors’ rights and obligations
in their respective capacities as Lenders under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the respective Assignors under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the respective Assignors (in their respective capacities as Lenders)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by any Assignor
to any Assignee pursuant to clauses (i) and (ii) above and the immediately
succeeding sentence being referred to herein collectively as an “Assigned
Interest”). Without limiting the generality of the foregoing, the U.S. Assignee
hereby (x) purchases from the Canadian Funding Banks a Canadian Loan
Participation in each Canadian Revolving Loan funded by the Canadian Funding
Banks in an amount equal to the U.S. Assignee’s Pro Rata Share of the Borrowing
which includes such Canadian Revolving Loan and (y) assumes the rights and
obligations of a Participating Lender under the Credit Agreement. Each such sale
and assignment is without recourse to any Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by any Assignor.

 

1. U.S. Assignor:                                                     

Canadian Assignor:                                             

 

E-7

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

2. U.S. Assignee:                                                     

Canadian Assignees: [Bank of America, N.A. (acting through its Canada branch),
UBS AG Canada Branch [and] Wachovia Bank, National Association][and any other
Canadian Funding Bank at the time of this assignment].

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrowers: United Rentals (North America), Inc., a Delaware corporation, and
the other U.S. Subsidiary Borrowers named in the Credit Agreement, United
Rentals of Canada, Inc., United Rentals Alberta Holding LP and United Rentals
Financing Limited Partnership

 

4. Agent: Bank of America, N.A., as the agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of [            ,             ]
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among United Rentals, Inc., a Delaware corporation
(“Holdings”), United Rentals (North America), Inc., a Delaware corporation (the
“Company”), the other U.S. Subsidiary Borrowers named therein (together with the
Company, the “U.S. Borrowers”), United Rentals of Canada, Inc., a company formed
under the federal laws of Canada (“URC”), United Rentals Alberta Holding LP
(“URA” and, together with URC, the “Canadian Borrowers”), United Rentals
Financing Limited Partnership (the “Specified Loan Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent

 

6. Assigned Interest:

 

Assignors

  

Assignees

  

Facility

Assigned

   Amount of
Revolving
Credit
Commitments/
Revolving Loans
Assigned    Percentage
Assigned of
Revolving
Credit
Commitments/
Revolving
Loans10     CUSIP
Number          

U.S. Revolving

Credit Commitments

   $                                          %          

[Bank of America,

N.A. (acting through

its Canada branch)]

  

Canadian Revolving

Credit Commitments

   $                                          %          

[UBS AG Canada

Branch]

  

Canadian Revolving

Credit Commitments

   $                                          %     

 

10 Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitments/ Revolving Loans of all Lenders thereunder. The percentage of the
aggregate U.S. Revolving Credit Commitments assigned shall be the same as the
percentage of the aggregate Canadian Revolving Credit Commitments assigned. The
allocation among of the Canadian Revolving Credit Commitments among the Canadian
Funding Banks is based on their respective Canadian Funding Percentages.

 



 

E - 8

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

   

[Wachovia Capital

Finance Corporation

(Canada)]

  

Canadian

Revolving

Credit

Commitments

  $                           %        

[any other Canadian

Funding Bank]

  

Canadian

Revolving

Credit

Commitments

  $                           %    

Canadian Loan Participation in outstanding Canadian Revolving Loans that is
purchased by U.S. Assignee pursuant to this Assignment and Acceptance from [(i)
Bank of America, N.A. (acting through its Canada branch) is Cdn$            ,
(ii) UBS AG Canada Branch is Cdn$            [and] (iii) Wachovia Capital
Finance Corporation (Canada) is Cdn$            ] [and (iv) any other Canadian
Funding Bank at the time of this assignment is Cdn$            ].

Effective Date:                     , 20        [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF U.S. ASSIGNOR] By:  

 

  Title: [NAME OF CANADIAN ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF U.S. ASSIGNEE] By:  

 

  Title: [BANK OF AMERICA, N.A. (acting through its Canada branch) By:  

 

  Title: UBS AG CANADA BRANCH By:  

 

  Title:

 

E-9

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

By:  

 

  Title: WACHOVIA CAPITAL FINANCE CORPORATION (CANADA) By:  

 

  Title:] [Signatures of any other Canadian Funding Bank]

 

Consented to and Accepted: BANK OF AMERICA, N.A., as the Agent, U.S. Swingline
Lender and Letter of Credit Issuer By:  

 

  Title: BANK OF AMERICA, N.A. (acting through its Canadian branch), as the
Canadian Swingline Lender By:  

 

  Title: [Consented to:]11 UNITED RENTALS (NORTH AMERICA), INC., as Borrowers’
Agent By:  

 

  Title:

 

11 To be added only if the consent of the Borrowers’ Agent is required by the
terms of the Credit Agreement.

 

E-10

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and (iv) the Canadian Assignor is an Affiliate
of the U.S. Assignor; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, any Borrower, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.2(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder (including, without
limitation, pursuant to the second paragraph of Section 13.1 of the Credit
Agreement) and, to the extent of the relevant Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by such Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire such Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.2(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase such Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase such Assigned Interest,
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by such Assignee, (viii) it does not have any Eligible
Canadian Affiliate and (ix) if it is a Canadian Lender, such Lender is a
Canadian Resident and if it is a U.S. Lender, such Lender is a United States
person for purposes of the Code; and (b) agrees that (i) it will, independently
and without reliance upon the Agent, any Assignor or any other Lender, and based
on such documents and information as it

 

E-11

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender and (iii) in the
case of each Canadian Lender, such Lender will at all material times continue to
be a Canadian Resident and in the case of each U.S. Lender, such Lender will at
all material times continue to be a United States person for purposes of the
Code.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of each Assigned Interest (including payments of principal,
interest, fees and other amounts) to the relevant Assignor for amounts which
have accrued to but excluding the Effective Date and to the relevant Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-12

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

[Alternative 3: Assignor is a U.S. Lender that does not have a Related Canadian
Lender;

Assignee does not have an Eligible Canadian Affiliate]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and among the Assignor
of the U.S. Revolving Credit Commitment identified in item 1 below (the
“Assignor”), the Assignee of the U.S. Revolving Credit Commitment identified in
item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignees. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, in each case subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below (i) all of the respective Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above and the immediately succeeding sentence being
referred to herein collectively as an “Assigned Interest”). Without limiting the
generality of the foregoing, the Assignee hereby (x) purchases from the Canadian
Funding Banks a Canadian Loan Participation in each Canadian Revolving Loan
funded by the Canadian Funding Banks in an amount equal to the Assignee’s Pro
Rata Share of the Borrowing which includes such Canadian Revolving Loan (and the
Assignor’s rights and obligations in respect of such Canadian Loan Participation
are hereby terminated) and (y) assumes the rights and obligations of a
Participating Lender under the Credit Agreement. Each such sale and assignment
is without recourse to any Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by any Assignor.

 

1. Assignor:                                          
                                                    

 

2. Assignee:                                          
                                                    

[for the Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrowers: United Rentals (North America), Inc., a Delaware corporation, and
the other U.S. Subsidiary Borrowers named in the Credit Agreement, United
Rentals of Canada, Inc., United Rentals Alberta Holding LP and United Rentals
Financing Limited Partnership

 

E-13

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

4. Agent: Bank of America, N.A., as the agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of [                    ,
        ] (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), the other U.S. Subsidiary Borrowers named therein
(together with the Company, the “U.S. Borrowers”), United Rentals of Canada,
Inc., a company formed under the federal laws of Canada (“URC”), United Rentals
Alberta Holding LP (“URA” and, together with URC, the “Canadian Borrowers”),
United Rentals Financing Limited Partnership (the “Specified Loan Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as the
Agent

 

6. Assigned Interest:

 

Assignors    Assignees   

Facility

Assigned

  

Amount of

Revolving Credit
Commitments/
Revolving Loans
Assigned

  

Percentage

Assigned of

Revolving

Credit

Commitments/
Revolving

Loans12

   

CUSIP

Number

         

U.S. Revolving

Credit

Commitments

   $                              %     

Canadian Loan Participation in outstanding Canadian Revolving Loans that is
purchased by Assignee pursuant to this Assignment and Acceptance from [(i) Bank
of America, N.A. is Cdn$            , (ii) UBS AG Canada Branch is
Cdn$            [and] (iii) Wachovia Capital Finance Corporation (Canada) is
Cdn$            ] [and (iv) any other Canadian Funding Bank at the time of this
assignement is Cdn$             ].

Effective Date:                     , 20        [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:

 

12 Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitments/ Revolving Loans of all Lenders thereunder.

 

E-14

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

  ASSIGNEE   [NAME OF U.S. ASSIGNEE]   By:  

 

    Title: Consented to and Accepted:     BANK OF AMERICA, N.A., as the Agent,
U.S. Swingline Lender and Letter of Credit Issuer     By:  

 

      Title:     BANK OF AMERICA, N.A. (acting through its Canada branch), as
Canadian Swingline Lender [and a Canadian Funding Bank]     By:  

 

      Title:     [UBS LOAN FINANCE LLC, as a Canadian Funding Bank     By:  

 

      Title:     By:  

 

      Title:     WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as a Canadian
Funding Bank     By:  

 

      Title:]    

[Signatures of any other Canadian Funding Bank]

 

E-15

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

[Consented to:]13 UNITED RENTALS (NORTH AMERICA), INC., as Borrowers’ Agent By:
 

 

  Title:

 

13 To be added only if the consent of the Borrowers’ Agent is required by the
terms of the Credit Agreement.

 

E-16

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, any Borrower, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.2(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder (including, without
limitation, pursuant to the second paragraph of Section 13.1 of the Credit
Agreement) and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.2(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest,
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee, (viii) it does not have any Eligible
Canadian Affiliate and (ix) if it is a Canadian Lender, such Lender is a
Canadian Resident and if it is a U.S. Lender, such Lender is a United States
person for purposes of the Code and (b) agrees that (i) it will, independently
and without reliance upon the Agent, any Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not

 

E-17

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

taking action under the Loan Documents, (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (iii) in the case of each
Canadian Lender, such Lender will at all material times continue to be a
Canadian Resident and in the case of each U.S. Lender, such Lender will at all
material times continue to be a United States person for purposes of the Code.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-18

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

[Alternative 4: Assignor is a U.S. Lender that does not have a Related Canadian
Lender;

Assignee has an Eligible Canadian Affiliate]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and among the Assignor
of the U.S. Revolving Credit Commitment identified in item 1 below (the “U.S.
Assignor”), the Canadian Funding Banks, as Assignors of the Canadian Revolving
Credit Commitment identified in item 1 below (the “Canadian Assignors” and,
together with the U.S. Assignor, the “Assignors”), the Assignee of the U.S.
Revolving Credit Commitment identified in item 2 below (the “U.S. Assignee”) and
the Assignee of the Canadian Revolving Credit Commitment identified in item 2
below (the “Canadian Assignee” and, together with the U.S. Assignee, the
“Assignees”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignees.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, (a) the U.S. Assignor hereby irrevocably sells and
assigns to the U.S. Assignee, and the U.S. Assignee hereby irrevocably purchases
and assumes from the U.S. Assignor, and (b) each Canadian Assignor hereby
irrevocably sells and assigns to the Canadian Assignee, and the Canadian
Assignee hereby irrevocably purchases and assumes from each Canadian Assignor,
in each case subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of the respective Assignors’ rights and obligations
in their respective capacities as Lenders under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the respective Assignors under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the respective Assignors (in their respective capacities as Lenders)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by any Assignor
to any Assignee pursuant to clauses (i) and (ii) above and the immediately
succeeding sentence being referred to herein collectively as an “Assigned
Interest”). Without limiting the generality of the foregoing, the U.S.
Assignor’s obligations in respect of the Canadian Loan Participation in the
Canadian Revolving Loans that are assigned pursuant hereto are hereby released.
Each such sale and assignment is without recourse to any Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by any Assignor.

 

1. U.S. Assignor:                                         

Canadian Assignors: [Bank of America, N.A. (acting through its Canada branch),
UBS AG Canada Branch [and] Wachovia Capital Finance Corporation (Canada)] [any
other Canadian Funding Bank at the time of this assignment].

 

E-19

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

2. U.S. Assignee:                                         

Canadian Assignees:                                         

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrowers: United Rentals (North America), Inc., a Delaware corporation, and
the other U.S. Subsidiary Borrowers named in the Credit Agreement, United
Rentals of Canada, Inc., United Rentals Alberta Holding LP and United Rentals
Financing Limited Partnership

 

4. Agent: Bank of America, N.A., as the agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of [            ,         ] (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among United Rentals, Inc., a Delaware corporation
(“Holdings”), United Rentals (North America), Inc., a Delaware corporation (the
“Company”), the other U.S. Subsidiary Borrowers named therein (together with the
Company, the “U.S. Borrowers”), United Rentals of Canada, Inc., a company formed
under the federal laws of Canada (“URC”), United Rentals Alberta Holding LP
(“URA” and, together with URC, the “Canadian Borrowers”), United Rentals
Financing Limited Partnership (the “Specified Loan Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent

 

6. Assigned Interest:

 

Assignors

  

Assignees

  

Facility

Assigned

   Amount of
Revolving Credit
Commitments/
Revolving Loans
Assigned    Percentage
Assigned of
Revolving
Credit
Commitments/
Revolving
Loans14     CUSIP
Number          

U.S. Revolving Credit

Commitments

   $                              %     

[Bank of America, N.A. (acting through its Canada branch)]

       

Canadian Revolving Credit

Commitments

   $                              %     

[UBS AG Canada Branch]

       

Canadian Revolving Credit

Commitments

   $                              %     

[Wachovia Capital Finance Corporation (Canada)]

        Canadian Revolving Credit Commitments    $                             
%     

[Any other Canadian Funding Bank]

        Canadian Revolving Credit Commitments    $                             
%     

 

14 Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitments/ Revolving Loans of all Lenders thereunder. The percentage of the
aggregate U.S. Revolving Credit Commitments assigned shall be the same as the
percentage of the aggregate Canadian Revolving Credit Commitments assigned. The
allocation among of the Canadian Revolving Credit Commitments among the Canadian
Funding Banks is based on their respective Canadian Funding Percentages.

 

E-20

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF U.S. ASSIGNOR] By:  

 

  Title: [NAME OF CANADIAN ASSIGNOR] By:  

 

  Title: [BANK OF AMERICA, N.A. (acting through its Canada branch) By:  

 

  Title:] [UBS AG CANADA BRANCH By:  

 

  Title: By:  

 

  Title:] [WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)] By:  

 

  Title:] [Signatures of any other Canadian Funding Bank]

 

E-21

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF U.S. ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: BANK OF AMERICA, N.A., as the Agent, U.S. Swingline
Lender and Letter of Credit Issuer By:  

 

  Title: BANK OF AMERICA, N.A. (acting through its Canadian branch), as the
Canadian Swingline Lender By:  

 

  Title: [Consented to:]15 UNITED RENTALS (NORTH AMERICA), INC., as Borrowers’
Agent By:  

 

  Title:

 

15 To be added only if the consent of the Borrowers’ Agent is required by the
terms of the Credit Agreement.

 

E-22

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and (iv) the Canadian Assignor is an Affiliate
of the U.S. Assignor; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, any Borrower, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, any Borrower, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under the Credit Agreement (subject to such
consents, if any, as may be required under Section 12.2(a) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder (including, without
limitation, pursuant to the second paragraph of Section 13.1 of the Credit
Agreement) and, to the extent of the relevant Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by such Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire such Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.2(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase such Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase such Assigned Interest,
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by such Assignee, (viii) the Canadian Assignee is an
Eligible Canadian Affiliate of the U.S. Assignee and (ix) if it is a Canadian
Lender, such Lender is a Canadian Resident and if it is a U.S. Lender, such
Lender is a United States person for purposes of the Code; and (b) agrees that
(i) it will, independently and without reliance upon the Agent, any Assignor or
any other Lender, and based on such

 

E-23

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and (iii) in the case of each Canadian Lender, such
Lender will at all material times continue to be a Canadian Resident and in the
case of each U.S. Lender, such Lender will at all material times continue to be
a United States person for purposes of the Code.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of each Assigned Interest (including payments of principal,
interest, fees and other amounts) to the relevant Assignor for amounts which
have accrued to but excluding the Effective Date and to the relevant Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-24

Form of Assignment and Acceptance